Exhibit 10.2

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of August 30, 2016,

among

ESH HOSPITALITY, INC.,

as the Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

DEUTSCHE BANK SECURITIES INC.,

JP MORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC.,

BARCLAYS BANK PLC,

CREDIT SUISSE SECURITIES (USA) LLC, and

MACQUARIE CAPITAL (USA) INC.,

as Joint Lead Arrangers, Joint Syndication Agents and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

  

Section 1.01  

Defined Terms

     1    Section 1.02  

Other Interpretive Provisions

     70    Section 1.03  

Accounting Terms

     71    Section 1.04  

Rounding

     71    Section 1.05  

References to Agreements, Laws, Etc.

     72    Section 1.06  

Times of Day

     72    Section 1.07  

Timing of Payment or Performance

     72    Section 1.08  

FFO Builder Basket Transactions

     72    Section 1.09  

Cashless Rollovers

     72    Section 1.10  

Certain Calculations and Tests

     72    ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS    Section 2.01  

The Loans

     74    Section 2.02  

Borrowings, Conversions and Continuations of Loans

     75    Section 2.03  

Letters of Credit

     77    Section 2.04  

[Reserved]

     87    Section 2.05  

Prepayments

     87    Section 2.06  

Termination or Reduction of Commitments

     100    Section 2.07  

Repayment of Loans

     100    Section 2.08  

Interest

     101    Section 2.09  

Fees

     102    Section 2.10  

Computation of Interest and Fees

     102    Section 2.11  

Evidence of Indebtedness

     102    Section 2.12  

Payments Generally

     103    Section 2.13  

Sharing of Payments

     105    Section 2.14  

Incremental Credit Extensions

     106    Section 2.15  

Refinancing Amendments

     112    Section 2.16  

Extension of Term Loans; Extension of Revolving Credit Loans

     113    Section 2.17  

Defaulting Lenders

     117    ARTICLE III    TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY   
Section 3.01  

Taxes

     119    Section 3.02  

Illegality

     123   

 

i



--------------------------------------------------------------------------------

Section 3.03  

Inability to Determine Rates

     123    Section 3.04  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

     123    Section 3.05  

Funding Losses

     125    Section 3.06  

Matters Applicable to All Requests for Compensation

     125    Section 3.07  

Replacement of Lenders under Certain Circumstances

     127    Section 3.08  

Survival

     128    ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    Section
4.01  

Conditions to Initial Credit Extension

     128    Section 4.02  

Conditions to All Credit Extensions

     131    ARTICLE V    REPRESENTATIONS AND WARRANTIES    Section 5.01  

Existence, Qualification and Power; Compliance with Laws

     131    Section 5.02  

Authorization; No Contravention

     132    Section 5.03  

Governmental Authorization; Other Consents

     132    Section 5.04  

Binding Effect

     132    Section 5.05  

Financial Statements; No Material Adverse Effect

     133    Section 5.06  

Litigation

     133    Section 5.07  

No Default

     133    Section 5.08  

Ownership of Property; Liens; Real Property; Leases and Management Agreements

     133    Section 5.09  

Environmental Matters

     134    Section 5.10  

Taxes

     135    Section 5.11  

ERISA Compliance

     135    Section 5.12  

Subsidiaries; Equity Interests

     136    Section 5.13  

Margin Regulations; Investment Company Act

     136    Section 5.14  

Disclosure

     137    Section 5.15  

Labor Matters

     137    Section 5.16  

Use of Proceeds

     137    Section 5.17  

Intellectual Property; Licenses, Etc.

     137    Section 5.18  

Solvency

     138    Section 5.19  

Subordination of Junior Financing; First Lien Obligations

     138    Section 5.20  

OFAC; USA PATRIOT Act; FCPA; Anti-Corruption Laws; Sanctions

     138    Section 5.21  

Collateral Documents

     139   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI    AFFIRMATIVE COVENANTS    Section 6.01  

Financial Statements

     140    Section 6.02  

Certificates; Other Information

     142    Section 6.03  

Notices

     144    Section 6.04  

Payment of Obligations

     144    Section 6.05  

Preservation of Existence, Etc.

     144    Section 6.06  

Maintenance of Properties

     145    Section 6.07  

Maintenance of Insurance

     145    Section 6.08  

Compliance with Laws

     146    Section 6.09  

Books and Records

     146    Section 6.10  

Inspection Rights

     146    Section 6.11  

Additional Collateral; Additional Guarantors

     147    Section 6.12  

Compliance with Environmental Laws

     148    Section 6.13  

Further Assurances

     149    Section 6.14  

Designation of Subsidiaries

     149    Section 6.15  

Maintenance of Ratings

     150    Section 6.16  

Post-Closing Covenants

     150    Section 6.17  

Taxes

     150    Section 6.18  

Use of Proceeds

     150    Section 6.19  

Know Your Customer

     150    Section 6.20  

[Reserved]

     151    Section 6.21  

Leases

     151    Section 6.22  

Management Agreements

     151    Section 6.23  

Property

     151    ARTICLE VII    NEGATIVE COVENANTS    Section 7.01  

Liens

     151    Section 7.02  

Investments

     156    Section 7.03  

Indebtedness

     159    Section 7.04  

Fundamental Changes

     164    Section 7.05  

Dispositions

     166    Section 7.06  

Restricted Payments

     168    Section 7.07  

Change in Nature of Business

     170    Section 7.08  

Transactions with Affiliates

     170    Section 7.09  

Burdensome Agreements

     171    Section 7.10  

Use of Proceeds

     172    Section 7.11  

Financial Covenant

     172    Section 7.12  

Fiscal Year

     172    Section 7.13  

Prepayments, Etc. of Indebtedness

     172    Section 7.14  

Certain Amendments

     173    Section 7.15  

Anti-Money Laundering

     174    Section 7.16  

Permitted Activities of Specified Property Owning Entities

     174   

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES    Section 8.01  

Events of Default

     175    Section 8.02  

Remedies Upon Event of Default

     177    Section 8.03  

Exclusion of Immaterial Subsidiaries

     178    Section 8.04  

Application of Funds

     178    Section 8.05  

Borrower’s Right to Cure

     180    ARTICLE IX    ADMINISTRATIVE AGENT AND OTHER AGENTS    Section 9.01
 

Appointment and Authorization of Agents

     180    Section 9.02  

Delegation of Duties

     182    Section 9.03  

Liability of Agents

     182    Section 9.04  

Reliance by Agents

     183    Section 9.05  

Notice of Default

     183    Section 9.06  

Credit Decision; Disclosure of Information by Agents

     183    Section 9.07  

Indemnification of Agents

     184    Section 9.08  

Agents in Their Individual Capacities

     185    Section 9.09  

Successor Agents

     185    Section 9.10  

Administrative Agent May File Proofs of Claim

     186    Section 9.11  

Collateral and Guaranty Matters

     189    Section 9.12  

Other Agents and Lead Arrangers

     190    Section 9.13  

Withholding Tax Indemnity

     190    Section 9.14  

Appointment of Supplemental Agents

     191    ARTICLE X    MISCELLANEOUS    Section 10.01  

Amendments, Etc.

     192    Section 10.02  

Notices and Other Communications; Facsimile Copies

     195    Section 10.03  

No Waiver; Cumulative Remedies

     196    Section 10.04  

Attorney Costs and Expenses

     196    Section 10.05  

Indemnification by the Borrower

     197    Section 10.06  

Payments Set Aside

     199    Section 10.07  

Successors and Assigns

     199    Section 10.08  

Confidentiality

     207    Section 10.09  

Setoff

     209    Section 10.10  

Interest Rate Limitation

     210    Section 10.11  

Counterparts

     210    Section 10.12  

Integration; Termination

     210    Section 10.13  

Survival of Representations and Warranties

     210    Section 10.14  

Severability

     211   

 

iv



--------------------------------------------------------------------------------

Section 10.15  

GOVERNING LAW

     211    Section 10.16  

WAIVER OF RIGHT TO TRIAL BY JURY

     212    Section 10.17  

Binding Effect

     212    Section 10.18  

USA PATRIOT Act

     212    Section 10.19  

No Advisory or Fiduciary Responsibility

     213    Section 10.20  

Electronic Execution of Assignments

     214    Section 10.21  

Effect of Certain Inaccuracies

     214    Section 10.22  

Judgment Currency

     214    Section 10.23  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     215    ARTICLE XI    GUARANTY    Section 11.01  

The Guaranty

     216    Section 11.02  

Obligations Unconditional

     217    Section 11.03  

Reinstatement

     218    Section 11.04  

Subrogation; Subordination

     218    Section 11.05  

Remedies

     218    Section 11.06  

Instrument for the Payment of Money

     219    Section 11.07  

Continuing Guaranty

     219    Section 11.08  

General Limitation on Guarantee Obligations

     219    Section 11.09  

Information

     219    Section 11.10  

Release of Guarantors

     219    Section 11.11  

Right of Contribution

     220    Section 11.12  

Cross-Guaranty

     220   

SCHEDULES

 

1.01A

  

Commitments

1.01B

  

[Reserved]

1.01C

  

Collateral Documents

1.01D

  

Excluded Subsidiaries

1.01E

  

Operating Leases

1.01F

  

Unrestricted Subsidiaries

1.01G

  

Management Agreements

5.05

  

Certain Liabilities

5.06

  

Litigation

5.08

  

Ownership of Property

5.09(a)    

  

Environmental Matters

5.11(a)

  

ERISA Compliance

5.12

  

Subsidiaries and Other Equity Investments

6.16

  

Post-Closing Covenants

7.01(b)

  

Existing Liens

7.02(f)

  

Existing Investments

7.03(b)

  

Existing Indebtedness

7.08

  

Transactions with Affiliates

7.09

  

Certain Contractual Obligations

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

 

v



--------------------------------------------------------------------------------

EXHIBITS

Form of

 

A

  

Committed Loan Notice

B

  

Letter of Credit Issuance Request

C

  

[Reserved]

D-1

  

Term Note

D-2

  

Revolving Credit Note

D-3

  

[Reserved]

E-1

  

Compliance Certificate

E-2

  

Solvency Certificate

F

  

Assignment and Assumption

G

  

Security Agreement

H

  

Perfection Certificate

I

  

Intercompany Note

J-1

  

First Lien Intercreditor Agreement

J-2

  

Junior Lien Intercreditor Agreement

K-1

  

United States Tax Compliance Certificate (Foreign Non-Partnership Lenders)

K-2

  

United States Tax Compliance Certificate (Foreign Non-Partnership Participants)

K-3

  

United States Tax Compliance Certificate (Foreign Partnership Lenders)

K-4

  

United States Tax Compliance Certificate (Foreign Partnership Participants)

L

  

Administrative Questionnaire

M-1

  

Affiliated Lender Assignment and Assumption

M-2

  

Affiliated Lender Notice

M-3

  

Acceptance and Prepayment Notice

M-4

  

Discount Range Prepayment Notice

M-5

  

Discount Range Prepayment Offer

M-6

  

Solicited Discounted Prepayment Notice

M-7

  

Solicited Discounted Prepayment Offer

M-8

  

Specified Discount Prepayment Notice

M-9

  

Specified Discount Prepayment Response

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of August 30, 2016, among ESH
HOSPITALITY INC., a Delaware corporation (the “Borrower”), the Guarantors party
hereto from time to time, DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent and Collateral Agent, each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”) and each L/C Issuer.

PRELIMINARY STATEMENTS

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (i) the Initial Term Loans on the Closing Date in an initial aggregate
principal amount of $1,300,000,000 and (ii) a Revolving Credit Facility in an
initial aggregate principal amount of $350,000,000.

The proceeds of the Initial Term Loans will be used by the Borrower to directly
or indirectly consummate the Refinancing, pay the Transaction Expenses and for
general corporate purposes.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit M-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” has the meaning set forth in Section 2.15(a).



--------------------------------------------------------------------------------

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit L or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means, at any time, any Lender that is an Investor (other
than Parent, the Borrower or any of its Subsidiaries and other than any Debt
Fund Affiliate) or a Non-Debt Fund Affiliate of an Investor at such time.

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(1)(i).

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(1)(iii).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Co-Syndication Agents and the Supplemental Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable ECF Percentage” means, for any fiscal year, (a) 50.0% if the
Consolidated Total Net Leverage Ratio as of the last day of such fiscal year is
greater than 4.00 to 1.00, (b) 25.0% if the Consolidated Total Net Leverage
Ratio as of the last day of such fiscal year is less than or equal to 4.00 to
1.00 and greater than 3.50 to 1.00 and (c) 0.0% if the Consolidated Total Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
3.50 to 1.00.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Credit Commitments most recently in effect, giving effect to any
assignments.

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means:

(a) with respect to Initial Term Loans a percentage per annum which is
applicable at such time by reference to the then applicable Rating Level Period
as set forth in the pricing schedule immediately below:

 

Applicable Rate   Eurocurrency Rate Loans
Level 2 Period     Base Rate Loans
Level 2 Period     Eurocurrency Rate Loans
Level 1 Period     Base Rate Loans
Level 1 Period     3.00 %      2.00 %      2.75 %      1.75 % 

Each change in the Applicable Rate resulting from a Rating Level Change shall be
effective commencing on the effective date of such Rating Level Change.

(b) with respect to the Revolving Credit Facility, the following percentages per
annum, based upon the Consolidated Total Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

 

Applicable Rate

 

Pricing Level

   Consolidated Total
Net Leverage Ratio    Eurocurrency Rate for
Revolving Credit
Loans and Letter of
Credit Fees     Base Rate for
Revolving
Credit Loans  

1

   £ 3.00:1.00      2.25 %      1.25 % 

2

   > 3.00:1.00 and
£ 3.50:1.00      2.50 %      1.50 % 

3

   > 3.50:1.00      2.75 %      1.75 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that, at the option of the
Administrative Agent or the Required Lenders, the highest pricing level (i.e.,
Pricing Level 3 for Revolving Credit Loans and Letter of Credit fees) shall
apply (x) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply), (y) as of the first
Business Day after an Event of Default under Section 8.01(a) shall have occurred
and be continuing, and shall continue to so apply to but excluding the date on
which such Event of Default is cured or waived (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (z)
until the delivery of financial statements for the first full financial quarter
ending after the Closing Date pursuant to Section 6.01.

 

3



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders.

“Approved Counterparty” means any Agent, Lender or any Affiliate of an Agent or
Lender at the time it entered into a Secured Hedge Agreement or a Treasury
Services Agreement, as applicable, in its capacity as a party thereto.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Asset Acquisition” means:

(1) an investment by the Borrower or any of the Restricted Subsidiaries in any
other Person pursuant to which such Person shall become a Restricted Subsidiary
or shall be merged, amalgamated or consolidated with and into the Borrower or
any of the Restricted Subsidiaries; provided, however, that such Person’s
primary business is related, ancillary, incidental or complementary to the
businesses of the Borrower or any of the Restricted Subsidiaries on the date of
such investment; or

(2) an acquisition by the Borrower or any of the Restricted Subsidiaries from
any other Person of assets or one or more properties of such Person; provided,
however, that the assets and properties acquired are related, ancillary,
incidental or complementary to the businesses of the Borrower or any of the
Restricted Subsidiaries on the date of such acquisition and otherwise permitted
under this Agreement.

“Asset Disposition” means the sale or other disposition by the Borrower or any
of the Restricted Subsidiaries, other than to the Borrower or a Restricted
Subsidiary, of:

(1) all or substantially all of the Equity Interests of such Restricted
Subsidiary, whether in a single transaction or a series of transactions; or

(2) all or substantially all of the assets that constitute a division or line of
business, or one or more properties, of the Borrower or any of the Restricted
Subsidiaries, whether in a single transaction or a series of transactions.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

 

4



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries and Parent and its Subsidiaries as of each of
December 31, 2015, 2014 and 2013 and related consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries and
Parent and its Subsidiaries for the fiscal years ended December 31, 2015, 2014
and 2013.

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

“Award” means any compensation paid by any Governmental Authority in connection
with a Casualty Event or condemnation in respect of all or any part of any
Property.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Federal Funds Rate in effect on such day (which, if negative, shall be
deemed to be 0.00%) plus  1⁄2 of 1.00%, (b) the Prime Rate in effect for such
day and (c) the Eurocurrency Rate for deposits in Dollars for a one-month
Interest Period plus 1.00%; provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be LIBOR, at approximately 11:00 a.m.
(London time) two Business Days prior to such day for deposits in Dollars with a
term of one month commencing on such day; it being understood that, for the
avoidance of doubt, solely with respect to the Initial Term Loans, the Base Rate
shall be deemed to be not less than 2.00% per annum. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Base Rate shall be determined without regard to clause (a) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurocurrency Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Eurocurrency Rate, as
the case may be.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

5



--------------------------------------------------------------------------------

“Borrower Attributable Proceeds” means the Net Cash Proceeds received by the
Borrower from the public or private offering of its Equity Interests, which may
include the Net Cash Proceeds from offerings of Equity Interests of the Borrower
paired with Equity Interests of Parent, provided that the Net Cash Proceeds to
the Borrower in the offering of paired shares shall be determined by the
Borrower in good faith and shall include the Net Cash Proceeds from the sale of
Class A common stock by the Borrower to Parent if such shares are purchased with
the proceeds attributable to Parent from the sale of the paired shares.

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Loan
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Loan Party of offers for, and the corresponding acceptance
by a Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Loan Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing of a
particular Class, as the context may require.

“BREP” means, collectively, Blackstone Real Estate Partners VI L.P., Blackstone
Real Estate Partners (AIV) VI L.P., Blackstone Real Estate Partners VI.TE.1
L.P., Blackstone Real Estate Partners VI.TE.2 L.P., Blackstone Real Estate
Partners VI.F L.P. and Blackstone Real Estate Holdings VI L.P., each a Delaware
limited partnership, and their respective Controlled Investment Affiliates.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means a day on which
dealings in deposits in Dollars are conducted by and between banks in the
applicable London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries.

 

6



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of the Borrower or its Restricted Subsidiaries
either existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
the Borrower as capital lease obligations and (ii) that are subsequently
recharacterized as capital lease obligations or indebtedness due to a change in
accounting treatment or otherwise, shall for all purposes under this Agreement
(including, without limitation, the calculation of Net Operating Income and
Consolidated EBITDA) not be treated as capital lease obligations, Capitalized
Lease Obligations or Indebtedness.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

(2) such local currencies held by the Borrower or any Restricted Subsidiary from
time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

 

7



--------------------------------------------------------------------------------

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) hereof entered into with any financial institution
or recognized securities dealer meeting the qualifications specified in clause
(4) above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

 

8



--------------------------------------------------------------------------------

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than that set forth in clause (1) above;
provided that such amounts are converted into the currency listed in clause (1)
as promptly as practicable and in any event within 10 Business Days following
the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Centerbridge” means Centerbridge Capital Partners, L.P., a Delaware limited
partnership, and its Controlled Investment Affiliates.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“Change of Control” shall be deemed to occur if:

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any combination of
the Parent, the Investors or any “group” including any Permitted Holders, shall
have acquired beneficial ownership of 35% or more on a fully diluted basis of
the voting interest in Borrower’s Equity Interests and the Permitted Holders
shall own, directly or indirectly, less than such person or “group” on a fully
diluted basis of the voting interest in Borrower’s Equity Interests;

 

9



--------------------------------------------------------------------------------

(b) a “change of control” (or similar event) shall occur under any Indebtedness
for borrowed money permitted under Section 7.03 with an aggregate outstanding
principal amount in excess of the Threshold Amount or any Permitted Refinancing
Indebtedness in respect of any of the foregoing with an aggregate outstanding
principal amount in excess of the Threshold Amount; or

(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Incremental Revolving Credit
Commitments, Extended Revolving Credit Commitments of a given Extension Series,
Other Revolving Credit Commitments of a given Refinancing Series, Initial Term
Commitments, Incremental Term Commitments or Refinancing Term Commitments of a
given Refinancing Series and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans made pursuant to Section 2.01(b), Incremental Revolving
Credit Loans, Extended Revolving Credit Loans of a given Extension Series, Other
Revolving Credit Loans of a given Refinancing Series, Initial Term Loans,
Incremental Term Loans, Refinancing Term Loans of a given Refinancing Series or
Extended Term Loans of a given Extension Series. Revolving Credit Commitments,
Incremental Revolving Credit Commitments, Extended Revolving Credit Commitments,
Other Revolving Credit Commitments, Initial Term Commitments, Incremental Term
Commitments or Refinancing Term Commitments (and in each case, the Loans made
pursuant to such Commitments) that have different terms or conditions shall be
construed to be in different Classes. Commitments (and, in each case, the Loans
made pursuant to such Commitments) that have the same terms and conditions shall
be construed to be in the same Class. There shall be no more than an aggregate
of two Classes of revolving credit facilities and five Classes of term loan
facilities under this Agreement.

“Closing Date” means August 30, 2016, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with Section
4.01.

“Closing Fees” means those fees required to be paid on the Closing Date pursuant
to the Engagement Letter.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

10



--------------------------------------------------------------------------------

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document.

“Collateral Agent” means Deutsche Bank AG New York Branch, in its capacity as
collateral agent or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or from
time to time pursuant to Section 6.11 or Section 6.13, subject to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
party thereto;

(b) the Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest in (i) all Equity Interests of each Restricted
Subsidiary (that is not an Excluded Subsidiary (other than Specified Property
Owning Entities)) directly owned by any Loan Party and (ii) 65% of the voting
Equity Interests and 100% of the non-voting Equity Interests in each Restricted
Subsidiary (that is not an Excluded Subsidiary (other than any Restricted
Subsidiary that is an Excluded Subsidiary solely pursuant to clause (e) or (h)
of the definition thereof or that is a Specified Property Owning Entity))
directly owned by any Loan Party, which Restricted Subsidiary (x) is a Foreign
Subsidiary or (y) substantially all of the assets of which consist, directly or
indirectly, of the Equity Interests and/or Indebtedness of one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code, in each case, subject to exceptions and limitations
otherwise set forth in this Agreement and the Collateral Documents (to the
extent appropriate in the applicable jurisdiction);

(c) the Obligations and the Guaranty shall have been secured by a first-priority
perfected security interest in, and Mortgages on, substantially all now owned or
at any time hereafter acquired tangible and intangible assets of each Loan Party
(including Equity Interests, intercompany debt, accounts, inventory, equipment,
investment property, contract rights, intellectual property in the United States
of America, other general intangibles, and proceeds of the foregoing), in each
case, (i) with the priority required by the Collateral Documents and (ii)
subject to exceptions and limitations otherwise set forth in this Agreement and
the Collateral Documents (to the extent appropriate in the applicable
jurisdiction);

(d) after the Closing Date, each Restricted Subsidiary of the Borrower that is
not then a Guarantor and not an Excluded Subsidiary shall become a Guarantor and
party to this Agreement pursuant to a joinder agreement in accordance with
Sections 6.11 or 6.13 and a party to the Collateral Documents in accordance with
Section 6.11; provided that, notwithstanding the foregoing provisions, any
Restricted Subsidiary of the Borrower that Guarantees (other than Guarantees by
a Foreign Subsidiary of Indebtedness of another Foreign Subsidiary) any
Indebtedness for borrowed money permitted under

 

11



--------------------------------------------------------------------------------

Section 7.03 with an aggregate outstanding principal amount in excess of
$100,000,000 or any Junior Financing or any Permitted Refinancing of any of the
foregoing shall be a Guarantor hereunder for so long as it Guarantees such
Indebtedness; and

(e) to the extent a security interest in and Mortgages on any Real Property are
required pursuant to Section 6.11 (each, a “Mortgaged Property”), the Borrower
shall notify the Administrative Agent and all Revolving Credit Lenders promptly
after the Borrower obtains knowledge thereof, to permit each Revolving Credit
Lender to comply with the Flood Insurance Laws, and in addition to the
foregoing, the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to such Mortgaged Property duly executed and delivered by
the record owner of such property, together with evidence such Mortgage has been
duly executed, acknowledged and delivered by a duly authorized officer of each
party thereto, in form suitable for filing or recording in all filing or
recording offices that the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and subsisting perfected Lien (subject only
to Liens described in clause (ii) below) on the property and/or rights described
therein in favor of the Collateral Agent for the benefit of the Secured Parties,
and evidence that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Collateral
Agent (it being understood that if a mortgage tax will be owed on the entire
amount of the indebtedness evidenced hereby, then the amount secured by the
Mortgage shall be limited to 100% of the fair market value of the property at
the time the Mortgage is entered into if such limitation results in such
mortgage tax being calculated based upon such fair market value), (ii) fully
paid American Land Title Association Lender’s policies of title insurance (or
marked-up title insurance commitments having the effect of policies of title
insurance) on the Mortgaged Property naming the Collateral Agent as the insured
for its benefit and that of the Secured Parties and their respective successors
and assigns (the “Mortgage Policies”) issued by a nationally recognized title
insurance company reasonably acceptable to the Administrative Agent in form and
substance and in an amount reasonably acceptable to the Administrative Agent
(not to exceed 100% of the fair market value of the real properties covered
thereby), insuring the Mortgages to be valid subsisting first priority Liens on
the property described therein, free and clear of all Liens other than Liens
permitted pursuant to Section 7.01 and other Liens reasonably acceptable to the
Administrative Agent, each of which shall (A) to the extent reasonably
necessary, include such coinsurance and reinsurance arrangements (with
provisions for direct access, if reasonably necessary) as shall be reasonably
acceptable to the Collateral Agent, (B) contain a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), and (C) have been supplemented by such
endorsements as shall be reasonably requested by the Collateral Agent (including
endorsements on matters relating to usury, first loss, last dollar, zoning,
contiguity, doing business, public road access, variable rate, environmental
lien, subdivision, mortgage recording tax, separate tax lot, revolving credit
and so-called comprehensive coverage over covenants and restrictions, to the
extent such endorsements are available in the applicable jurisdiction at
commercially reasonable rates), (iii) opinions of local counsel to the Loan
Parties in states in which the Mortgaged Properties are located, with respect to
the enforceability and perfection of the Mortgages and any

 

12



--------------------------------------------------------------------------------

related fixture filings, in form and substance reasonably satisfactory to the
Administrative Agent, and (iv) no later than 30 days prior to the date on which
a Mortgage is executed and delivered pursuant to this Agreement, a completed
“life of the loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property on which any “building”
(as defined in the Flood Insurance Laws) is located, duly executed and
acknowledged by the appropriate Loan Parties, together with evidence of flood
insurance as and to the extent required by the Administrative Agent.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, or taking other actions with respect to, (i) in excess of 65% of
the voting Equity Interests and 100% of the non-voting Equity Interests of any
direct Foreign Subsidiary of a Loan Party or a Domestic Subsidiary substantially
all of whose assets consist, directly or indirectly, of Equity Interests and/or
Indebtedness of one or more Foreign Subsidiaries that are treated as controlled
foreign corporations within the meaning of Section 957 of the Code, (ii) any
property or assets owned by any Foreign Subsidiary, any Unrestricted Subsidiary
or any Domestic Subsidiary described in clause (i) above, (iii) any lease,
license or agreement or any property subject to a purchase money security
interest or similar arrangement permitted hereunder to the extent that a grant
of a security interest therein would violate or invalidate such lease, license
or agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
Law, other than proceeds and receivables thereof, (iv) any interest in leased
real property, any interest in owned real property with an individual fair
market value of $5,000,000 or less, delivery of landlord waivers, estoppels and
collateral access letters, (v) Excluded Contracts and Excluded Equipment, (vi)
motor vehicles and other assets subject to certificates of title except to the
extent perfection of a security interest therein may be accomplished by filing
of financing statements in appropriate form in the applicable jurisdiction under
the Uniform Commercial Code, (vii) Margin Stock and Equity Interests of
non-wholly owned Subsidiaries that are Restricted Subsidiaries (other than
Excluded Subsidiaries) which cannot be pledged without the consent of one or
more third parties other than the Borrower or any of its Restricted Subsidiaries
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code, (viii) any trademark application filed in the United States
Patent and Trademark Office on the basis of the Borrower’s or any Guarantor’s
“intent to use” such mark and for which a form evidencing use of the mark has
not yet been filed with the United States Patent and Trademark Office, to the
extent that granting a security interest in such trademark application prior to
such filing would impair the enforceability or validity of such trademark
application or any registration that issues therefrom under applicable federal
Law, (ix) the creation or perfection of pledges of, or security interests in,
any property or assets that would result in material adverse tax consequences to
the Borrower or any of its Subsidiaries, as determined in the reasonable
judgment of the Borrower and communicated in writing delivered to the Collateral
Agent, (x) any

 

13



--------------------------------------------------------------------------------

governmental licenses or state or local franchises, charters and authorizations,
to the extent a security in any such license, franchise, charter or
authorization is prohibited or restricted thereby after giving effect to the
Uniform Commercial Code and other applicable Law, (xi) pledges and security
interests prohibited or restricted (to the extent of such restriction) by
applicable Law (including any requirement to obtain the consent of any
governmental authority or third party after giving effect to the Uniform
Commercial Code and any other applicable Law), (xii) all commercial tort claims
in an amount less than $10,000,000, (xiii) letter of credit rights, except to
the extent constituting a supporting obligation for other Collateral as to which
perfection of the security interest in such other Collateral is accomplished
solely by the filing of a Uniform Commercial Code financing statement (it being
understood that no actions shall be required to perfect a security interest in
letter of credit rights, other than the filing of a Uniform Commercial Code
financing statement), (xiv) any particular assets if, in the reasonable judgment
of the Administrative Agent and the Borrower, the burden, cost or consequences
of creating or perfecting such pledges or security interests in such assets is
excessive in relation to the benefits to be obtained therefrom by the Lenders
under the Loan Documents and (xv) proceeds from any and all of the foregoing
assets described in clauses (i) through (xiv) above to the extent such proceeds
would otherwise be excluded pursuant to clauses (i) through (xiv) above;

(B) (i) the foregoing definition shall not require control agreements with
respect to any cash, deposit accounts or securities accounts, (ii) no actions in
any non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction
shall be required in order to create any security interests in assets located or
titled outside of the U.S., including any intellectual property registered in
any non-U.S. jurisdiction, or to perfect such security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (iii) except to the
extent that perfection and priority may be achieved by the filing of a financing
statement under the Uniform Commercial Code with respect to the Borrower or a
Guarantor, the Loan Documents shall not contain any requirements as to
perfection or priority with respect to any assets or property described in this
clause (B);

(C) the Administrative Agent in its reasonable discretion may grant extensions
of time for the creation or perfection of security interests in, and Mortgages
on, or obtaining title insurance or taking other actions with respect to,
particular assets (including extensions beyond the Closing Date) or any other
compliance with the requirements of this definition where it reasonably
determines in writing, in consultation with the Borrower, that the creation or
perfection of security interests on, and Mortgages on, or obtaining title
insurance or taking other actions, or any other compliance with the requirements
of this definition cannot be accomplished without undue delay, burden or expense
by the time or times at which it would otherwise be required by this Agreement
or the Collateral Documents; provided that the Collateral Agent shall have
received on or prior to the Closing Date (i) Uniform Commercial Code financing
statements in appropriate form for filing under the Uniform Commercial Code in
the jurisdiction of incorporation or organization of each Loan Party and (ii)
any certificates or instruments representing or evidencing Equity Interests of
the Borrower’s Domestic Subsidiaries (other than any Excluded Subsidiary (other
than the Specified Property Owning Entities))

 

14



--------------------------------------------------------------------------------

accompanied by instruments of transfer and stock powers undated and endorsed in
blank (or confirmation in lieu thereof that such certificates, powers and
instruments have been sent for overnight delivery to the Collateral Agent or its
counsel); and

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, the Obligations and the
Guaranty shall have been secured by a perfected first-priority security interest
in all Equity Interests of each Specified Property Owning Entity and the
Collateral Agent shall promptly receive any certificates or instruments (if any)
representing or evidencing Equity Interests of Specified Property Owning
Entities accompanied by instruments of transfer and, if applicable, stock powers
undated and endorsed in blank.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, Mortgages, collateral assignments,
security agreements, pledge agreements, intellectual property security
agreements or other similar agreements delivered to the Administrative Agent or
the Collateral Agent pursuant to Section 4.01, Section 6.11 or Section 6.13, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent or the Collateral Agent
for the benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment of a
given Refinancing Series, as the context may require.

“Commitment Fee Rate” means (a) 0.175% per annum, if the average daily aggregate
unutilized Revolving Credit Commitment for the applicable period is less than
50% of the aggregate Revolving Credit Commitments, or (b) 0.35% per annum, if
the average daily aggregate unutilized Revolving Credit Commitment for the
applicable period is equal to or greater than 50% of the aggregate Revolving
Credit Commitments.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

“Consolidated EBITDA” means, for any period, the aggregate net income (or loss)
attributable to the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP, increased by, to the
extent such amount was deducted in calculating such net income (without
duplication):

(1) net income from discontinued operations;

 

15



--------------------------------------------------------------------------------

(2) provision for income taxes, including, without limitation, state, provincial
or territorial, franchise and similar taxes and foreign withholding taxes;

(3) the income or expense attributable to transactions involving derivative
instruments that do not qualify for hedge accounting in accordance with GAAP;

(4) net amount of extraordinary items or non-recurring items, as may be
determined by the Borrower in good faith;

(5) loss from unconsolidated entities;

(6) interest expense, net;

(7) depreciation and amortization;

(8) equity-based compensation expense;

(9) Transaction Expenses in connection with the Transactions;

(10) impairment charges;

(11) all other non-cash items reducing net income (other than accruals or
reserves for items that will require cash payments in future periods), including
asset write-offs and write-down related to intangible assets (including
goodwill) and long lives assets pursuant to GAAP; and

(12) any (gain) or loss, together with any related provision for taxes on such
(gain) or loss, realized in connection with: (a) any disposition of assets by
the Borrower or any Restricted Subsidiary outside the ordinary course of
business; or (b) the disposition of any securities by the Borrower or any
Restricted Subsidiary or the extinguishment of any Indebtedness of the Borrower
or a Restricted Subsidiary.

In addition, Consolidated EBITDA shall exclude the impact of all currency
translation gains or losses related to non-operating currency transactions.

“Consolidated Interest Expense” means, for any period, the aggregate amount of
interest expense, less the aggregate amount of interest income for such period,
in respect of Indebtedness of the Borrower and its Restricted Subsidiaries
during such period, all as determined on a consolidated basis in conformity with
GAAP including (without duplication):

(1) the interest portion of any deferred payment obligations;

(2) all commissions, discounts and other fees and expenses owed with respect to
letters of credit and bankers’ acceptance financing;

 

16



--------------------------------------------------------------------------------

(3) the net cash costs associated with Swap Contracts and Indebtedness that is
Guaranteed or secured by assets of the Borrower or any Restricted Subsidiary;
and

(4) all but the principal component of rentals in respect of Capitalized Lease
Obligations paid, accrued or scheduled to be paid or to be accrued by the
Borrower and its Restricted Subsidiaries;

excluding, to the extent included in interest expense above, (i) accretion of
accrual of discounted liabilities not constituting Indebtedness, (ii) any
expense resulting from the discounting of any Indebtedness in connection with
the application of purchase accounting in connection with any acquisition, (iii)
amortization of debt discount, amortization of deferred financing charges and
debt issuance costs, commissions, fees and expenses and any amortization
thereof, (iv) any expensing of bridge, commitment or other financing fees or (v)
non-cash costs associated with Swap Contracts or attributable to mark-to-market
valuation of derivative instruments pursuant to GAAP.

“Consolidated Senior Debt” means as of any date, Consolidated Total Debt that
(x) is Secured Indebtedness or (y) was incurred by any Subsidiary of the
Borrower.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness (other than (x) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements or (y) the liquidation
value of all redeemable preferred Equity Interests of such Person) of the
Borrower and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP; provided that Consolidated Total Debt shall not include
(i) Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Debt
until three Business Days after such amount is drawn and (ii) Indebtedness of
Unrestricted Subsidiaries; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated Total Debt.

“Consolidated Total Net Debt” means, as of any date of determination,
Consolidated Total Debt, minus the aggregate amount of all cash and Cash
Equivalents on the balance sheet of the Borrower and its Restricted Subsidiaries
as of such date.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

17



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making, or otherwise having as its
primary activity holding or exercising Control over, equity or debt investments
in one or more companies.

“Co-Syndication Agents” means Deutsche Bank Securities Inc., JPMorgan Chase
Bank, N.A., Citigroup Global Markets Inc., Goldman Sachs Bank USA, Merrill
Lynch, Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Credit Suisse
Securities (USA) LLC and Macquarie Capital (USA) Inc., in their respective
capacities as co-syndication agents under this Agreement.

“Covenant Cure Account” means a deposit account held at the financial
institution which is the Collateral Agent and designated by the Borrower in
writing to the Administrative Agent on the first date the Borrower elects to
exercise a Financial Covenant Cure pursuant to Section 8.05 (and from time to
time thereafter as needed), which such account will be subject to a first
priority perfected security interest in favor of the Collateral Agent for the
benefit of the Secured Parties.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that in each case (i) such
Indebtedness has a maturity no earlier than, and a Weighted Average Life to
Maturity equal to or greater than, the Refinanced Debt, (ii) such Indebtedness
shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
thereon and reasonable fees and expenses associated therewith, (iii) the terms
and conditions of such Indebtedness (except as otherwise provided in clause (i)
above and with respect to pricing, premiums, fees, rate floors and optional
prepayment or redemption terms) are substantially identical to, or (taken as a
whole) are no more favorable to the lenders or holders providing such
Indebtedness, than those applicable to the Refinanced Debt being refinanced
(except for (x) covenants or other provisions applicable only to periods after
the Latest Maturity Date at the time of incurrence of such Indebtedness and (y)
any Previously Absent Financial Maintenance Covenant, in which case the
Administrative Agent shall be given prompt written notice of such Previously
Absent Financial Maintenance Covenant and the Loan Documents shall be
automatically and without further action deemed modified on or prior to the date
of incurrence of the Credit Agreement Refinancing Indebtedness to include such
Previously Absent Financial Maintenance Covenant for the benefit of the Loans,
it being understood that upon the amendment of the Loan Documents to include any
such Previously Absent Financial

 

18



--------------------------------------------------------------------------------

Maintenance Covenant, any subsequent amendment, modification or waiver to the
Loan Documents as it pertains to such Previously Absent Financial Maintenance
Covenant shall only be made pursuant to Section 10.1); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirement of this clause (iii) shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a description of the basis upon which it
disagrees) and (iv) such Refinanced Debt shall be repaid, repurchased, retired,
defeased or satisfied and discharged, all accrued interest, fees, premiums (if
any) and penalties in connection therewith shall be paid, and all commitments
thereunder terminated, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Current Assets” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) of the Borrower and its Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments).

“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities of the Borrower and its Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current liabilities at such date of
determination, other than (a) the current portion of any Indebtedness, (b)
accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is past due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves and (e) any Revolving Credit Exposure.

“Debt Fund Affiliate” means any Affiliate of any Investor (other than a natural
Person) that is a bona fide debt fund or investment vehicle (in each case with
one or more bona fide investors to whom its managers owe fiduciary duties
independent of their fiduciary duties to any Investor) primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course of its
activities and for which the personnel making the primary investment decisions
are not personnel primarily engaged in making investment decisions in respect of
any equity fund which has a direct or indirect equity investment in the Parent,
the Borrower or its Restricted Subsidiaries (“Equity Personnel”) or personnel
controlled by such Equity Personnel.

 

19



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) in the case of principal of
the Loans, the rate that would otherwise be applicable thereto pursuant to
Section 2.08 plus 2.0% or (b) in the case of any other amount, the Base Rate
plus 2.0%.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Discharge of Obligations” has the meaning set forth in Section 9.11(a).

“Discount Prepayment Accepting Lender” has the meaning set forth in Section
2.05(a)(v)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.05(a)(v)(C) substantially in the form of Exhibit M-4.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in Section
2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in Section
2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

 

20



--------------------------------------------------------------------------------

“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.05(a)(v)(A).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith: provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by the Borrower of any of its Equity Interests to
another person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination or expiration of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
satisfactory to the applicable L/C Issuer)), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Equity Interests and other
than as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the expiration or termination of all outstanding Letters of Credit (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
satisfactory to the applicable L/C Issuer)), in whole or in part, (c) provides
for the scheduled payments of dividends in cash or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Latest Maturity Date at the time of issuance of such Equity
Interests; provided that, if such Equity Interests are issued pursuant to a plan
for the benefit of employees of Parent (or any direct or indirect parent
thereof), the Borrower or the Restricted Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
its Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Disqualified Lenders” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Lender” by written notice delivered to the
Administrative Agent on or prior to the Closing Date and (b) any other Person
that is a competitor of the Borrower or any of its Subsidiaries that is in the
same line of business as the Borrower and its Subsidiaries (or an Affiliate of
such competitor to the extent any such Affiliate is not a bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business with appropriate information barriers in place) which Person
has been designated by the Borrower as

 

21



--------------------------------------------------------------------------------

a “Disqualified Lender” by written notice to the Administrative Agent (such
notice in clauses (a) and (b) above to be made available to the Lenders (which
may be electronic) setting forth such Person or Persons); provided that
“Disqualified Lenders” shall exclude any Person that the Borrower has designated
as no longer being a “Disqualified Lender” by written notice delivered to the
Administrative Agent from time to time.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees and OID (amortized over the shorter of (x) the original stated life
of such Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding arrangement fees,
structuring fees, commitment fees, underwriting fees or other similar fees
(regardless of whether paid in whole or in part to any or all Lenders) in
connection with the commitment or syndication of such Indebtedness.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Engagement Letter” means that certain Engagement Letter dated August 4, 2016,
among the Borrower, the Parent, Deutsche Bank Securities Inc., JPMorgan Chase
Bank, N.A., Citigroup Global Markets Inc., Goldman Sachs Bank USA, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley & Co. LLC, Barclays
Bank PLC, Credit Suisse Securities (USA) LLC and Macquarie Capital (USA) Inc.,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

22



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or determination that a Multiemployer Plan is insolvent; (d) the
filing by the PBGC of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, respectively, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
appointment of a trustee to administer any Pension Plan or Multiemployer Plan;
(f) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code or Section 302, 303 or 304 of ERISA, whether
or not waived; (g) any Foreign Benefit Event; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate; (i) a determination that any Pension Plan is
in “at-risk” status (within the meaning of Section 430 of the Code or Section
303 of ERISA); (j) a determination that any Multiemployer Plan is in endangered
or critical status (within the meaning of Section 432 of the Code or Section 305
of ERISA) or (k) the occurrence of a non-exempt “prohibited transaction” (as
such term is defined in Section 406 of ERISA or Section 4975 of the Code) in
connection with a Plan, which could reasonably be expected to result in the
incurrence of any liability by a Loan Party or any Restricted Subsidiary under
Title I of ERISA, or the imposition on a Loan Party or any Restricted Subsidiary
Subsidiaries of any excise tax under Section 4975 of the Code.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the ICE Benchmark
Administration London Interbank Offered

 

23



--------------------------------------------------------------------------------

Rate (“LIBOR”) as set forth by any service which has been nominated by the ICE
Benchmark Administration as an authorized information vendor for the purpose of
displaying such rates or otherwise on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London time) on the date which is two Business Days prior to the beginning
of such Interest Period for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period (the
“Screen Rate”); provided that to the extent that the interest rate determined by
the foregoing provision of this definition is negative, such interest rate shall
be deemed to be 0.00%; provided further, that solely with respect to the Initial
Term Loans, the Eurocurrency Rate shall be deemed to not be less than 0.75% per
annum in all cases; provided further that, if an interest rate is not
ascertainable pursuant to the foregoing provision of this definition for an
interest period (an “Impacted Interest Period”) with respect to the applicable
currency, then the Eurocurrency Rate shall be the Interpolated Rate at such
time. For the purposes of this definition, “Interpolated Rate” means, at any
time, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available in
the applicable currency) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Eurocurrency Rate Loan” means a Loan denominated in Dollars that bears interest
at a rate based on the Eurocurrency Rate.

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to:

(a) the sum, without duplication, of:

(i) Net Operating Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Net Operating Income,

(iii) decreases in Consolidated Working Capital and long-term accounts
receivable of the Borrower and its Restricted Subsidiaries for such period
(other than any such decreases arising from acquisitions or dispositions by the
Borrower and its Restricted Subsidiaries completed during such period or the
application of purchase accounting, in each case outside the ordinary course),
and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) to the extent deducted in arriving at such Net
Operating Income, minus

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Net Operating Income and cash charges to the extent excluded from the
definition of “Net Operating Income”,

 

24



--------------------------------------------------------------------------------

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property to the extent not expensed and Capitalized Software
Expenditures accrued or made in cash or accrued during such period, to the
extent that such Capital Expenditures or acquisitions were financed with
internally generated cash or borrowings under the Revolving Credit Facility or
any other revolving credit facility,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower or its Restricted Subsidiaries during such period (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any scheduled repayment of Term Loans pursuant to Section 2.07, and (C) any
mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent
required due to a Disposition that resulted in an increase to Net Operating
Income and not in excess of the amount of such increase but excluding (X) all
other voluntary and mandatory prepayments of Term Loans and all prepayments and
repayments of Revolving Credit Loans and (Y) all prepayments in respect of any
other revolving credit facility, except in the case of clause (Y) to the extent
there is an equivalent permanent reduction in commitments thereunder), to the
extent financed with internally generated cash,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Net Operating Income,

(v) increases in Consolidated Working Capital and long-term accounts receivable
of the Borrower and its Restricted Subsidiaries for such period (other than any
such increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries during such period or the application of purchase
accounting, in each case outside the ordinary course),

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities (other than Indebtedness) of the
Borrower and its Restricted Subsidiaries,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made by the
Borrower and its Restricted Subsidiaries during such period pursuant to
Section 7.02 (other than Section 7.02(a) or (c)) in each case to the extent that
such Investments and acquisitions were financed with internally generated cash
or the proceeds of Revolving Credit Loans or any other revolving credit
facility,

 

25



--------------------------------------------------------------------------------

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(c), (d), (g), (h), (i), (j), (k) and (m) to the extent such
Restricted Payments were financed with internally generated cash or the proceeds
of Revolving Credit Loans or any other revolving credit facility,

(ix) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and its Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
acquisitions that constitute Investments permitted under this Agreement or
Capital Expenditures or acquisitions of intellectual property to the extent
expected to be consummated or made, plus any restructuring cash expenses,
pension payments or tax contingency payments that have been added to Excess Cash
Flow pursuant to clause (a)(ii) above required to be made in cash, in each case
during the period of four consecutive fiscal quarters of the Borrower following
the end of such period; provided that, to the extent the aggregate amount of
internally generated cash actually utilized to finance such Investments, Capital
Expenditures or acquisitions of intellectual property or other amounts referred
to above during such period of four consecutive fiscal quarters is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

(xii) the amount of cash taxes paid or payable in such period to the extent they
exceed the amount of tax expense deducted in determining Net Operating Income
for such period,

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Net Operating Income,

(xiv) all Consolidated Interest Expense in respect of Indebtedness to the extent
paid in cash or payable by the Borrower and its Restricted Subsidiaries during
such period to the extent not deducted in arriving at such Net Operating Income;
and

(xv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset.

 

26



--------------------------------------------------------------------------------

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contract” means, at any date, any rights or interest of the Borrower
or any Guarantor under any agreement, contract, license, instrument, document or
other general intangible (referred to solely for purposes of this definition as
a “Contract”) to the extent that such Contract by the terms of a restriction in
favor of a Person who is not Parent, the Borrower or a Subsidiary, or any
requirement of law, prohibits, or requires any consent or establishes any other
condition for or would terminate because of an assignment thereof or a grant of
a security interest therein by the Borrower or a Guarantor; provided that (i)
rights under any such Contract otherwise constituting an Excluded Contract by
virtue of this definition shall be included in the Collateral to the extent
permitted thereby or by Section 9-406 or Section 9-408 of the Uniform Commercial
Code and (ii) all proceeds paid or payable to any of the Borrower or any
Guarantor from any sale, transfer or assignment of such Contract and all rights
to receive such proceeds shall be included in the Collateral.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from:

(1) contributions to its common equity capital;

(2) dividends, distributions, fees and other payments (A) from Unrestricted
Subsidiaries and any of their Subsidiaries, (B) received in respect of any
minority investments and (C) from any joint ventures that are not Restricted
Subsidiaries; and

(3) the sale (other than to the Borrower or a Subsidiary of the Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower) of Equity Interests (other
than Disqualified Equity Interests and preferred stock) of Parent (or any direct
or indirect parent of the Borrower);

in each case, to the extent designated as Excluded Contributions by the Borrower
within 180 days of the date such capital contributions are made, such dividends,
distributions, fees or other payments are paid, or the date such Equity
Interests are sold, as the case may be.

“Excluded Equipment” means, at any date, any equipment or other assets of the
Borrower or any Guarantor which is subject to, or secured by, a Capitalized
Lease Obligation or a purchase money obligation if and to the extent that (i) a
restriction in favor of a Person (other than Parent, the Borrower or a
Subsidiary) contained in the agreements or documents granting or governing such
Capitalized Lease Obligation or purchase money obligation prohibits, or requires
any consent or establishes any other conditions for or would result in the
termination of such agreement or document because of an assignment thereof, or a
grant of a security interest therein, by the Borrower or any Guarantor and (ii)
such restriction relates only to the asset or assets acquired by the Borrower or
any Guarantor with the proceeds of such Capitalized Lease

 

27



--------------------------------------------------------------------------------

Obligation or purchase money obligation and attachments thereto, improvements
thereof or substitutions therefor; provided that all proceeds paid or payable to
any of the Borrower or any Guarantor from any sale, transfer or assignment or
other voluntary or involuntary disposition of such assets and all rights to
receive such proceeds shall be included in the Collateral to the extent not
otherwise required to be paid to the holder of any Capitalized Lease Obligations
or purchase money obligations secured by such assets.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Immaterial Subsidiary, (c)
any Subsidiary that is prohibited by applicable Law or Contractual Obligations
(including, in the case of Contractual Obligations constituting Indebtedness
existing on the Closing Date, pursuant to any documentation with respect to any
Permitted Refinancing thereof) existing on the Closing Date (or, in the case of
any newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization (unless such consent, approval,
license or authorization has been obtained), (d) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent, in
consultation with the Borrower, the burden or cost or other consequences
(including any material adverse tax consequences) of providing a Guarantee shall
be excessive in view of the benefits to be obtained by the Lenders therefrom,
(e) any direct or indirect Foreign Subsidiary of the Borrower, (f) any
not-for-profit Subsidiaries, (g) any Unrestricted Subsidiaries, (h) any direct
or indirect Domestic Subsidiary substantially all of the assets of which
consist, directly or indirectly, of the Equity Interests and/or Indebtedness of
one or more Foreign Subsidiaries that are “controlled foreign corporations”
within the meaning of Section 957 of the Code, (i) any Domestic Subsidiary that
is a direct or indirect Subsidiary of a Foreign Subsidiary or of a Domestic
Subsidiary described in clause (h) above, (j) any captive insurance subsidiaries
and (k) any Specified Property Owning Entities. The Excluded Subsidiaries as of
the Closing Date are listed on Schedule 1.01D.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Approved Counterparty
applicable to such Swap Obligations. If a Swap

 

28



--------------------------------------------------------------------------------

Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to the Swap for which such guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Existing Corp Credit Facility” means the Credit Agreement dated as of November
18, 2013, as amended, among Parent, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent.

“Existing REIT Revolving Credit Facility” means the Credit Agreement dated as of
November 18, 2013, as amended, among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Extended Revolving Credit Commitments” has the meaning set forth in Section
2.16(b).

“Extended Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from an Extension Amendment.

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning set forth in Section
2.16(c).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Initial Term Loans, a given Class of Incremental Term
Loans, a given Refinancing Series of Refinancing Term Loans, a given Extension
Series of Extended Term Loans, the Revolving Credit Facility, a given Class of
Incremental Revolving Credit Commitments, a given Refinancing Series of Other
Revolving Credit Commitments, or a given Extension Series of Extended Revolving
Credit Commitments, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the

 

29



--------------------------------------------------------------------------------

Closing Date (and any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), any current or
future United States Department of the Treasury regulations or other official
administrative guidance promulgated thereunder and any intergovernmental
agreements entered into in connection with the implementation thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York; provided that to the extent that the interest rate determined
by the foregoing provision of this definition is negative, such interest rate
shall be deemed to be 0.00%; provided further that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published for any day
that is a Business Day, the average of the quotations for the day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“FFO Builder Basket” means the sum of (without duplication):

(1) 95% of the aggregate amount of the Funds From Operations (or, if the Funds
From Operations is a loss, minus 100% of the amount of such loss) accrued on a
cumulative basis during the period (taken as one accounting period) beginning on
January 1, 2015 and ending on the last day of the last fiscal quarter preceding
the Transaction Date for which reports have been filed with the SEC or provided
to the Administrative Agent pursuant to Section 6.01, plus

(2) 100% of the sum of (A) the aggregate of the Borrower Attributable Proceeds
after the Senior Notes Issue Date from the issuance and sale of the Borrower’s
Equity Interests or any options, warrants or other rights to acquire Equity
Interests of the Borrower and (B) the aggregate Net Cash Proceeds or the fair
market value of other property received from the issuance or sale of convertible
or exchangeable indebtedness of the Borrower upon conversion or exchange of such
Indebtedness into Equity Interests and (C) contributions to the equity capital
of the Borrower by any Person other than a Restricted Subsidiary, exclusive of
(i) any Disqualified Equity Interests, (ii) any options, warrants or other
rights that are redeemable at the option of the holder for cash or Indebtedness,
or are required to be redeemed, prior to the stated maturity of the Senior Notes
or (iii) issuances and sales to Parent, other than the Borrower Attributable
Proceeds from the sale of paired shares in an offering of Equity Interests, plus

(3) an amount equal to the net reduction in Investments made pursuant to Section
7.02(u) in any Person after the Senior Notes Issue Date resulting from payments
of interest on Indebtedness, dividends, repayments of loans or advances, or
other transfers of assets, in each case to the Borrower or any of the Restricted
Subsidiaries or from the Net Cash Proceeds from the sale of any such Investment
(except, in each case, to the extent any such payment or proceeds are included
in the calculation of Funds From Operations) or from redesignations of
Unrestricted Subsidiaries as Restricted Subsidiaries (valued in each case as
provided in the definition of “Investments”, set forth in the New

 

30



--------------------------------------------------------------------------------

Senior Notes Indenture as of the date hereof) not to exceed, in each case, the
amount of Investments previously made by the Borrower and the Restricted
Subsidiaries in such Person or Unrestricted Subsidiary pursuant to Section
7.02(u), plus

(4) the fair market value of non-cash tangible assets or Equity Interests
acquired in exchange for an issuance of Equity Interests (other than
Disqualified Equity Interests) of the Borrower, in each case, on or subsequent
to January 1, 2015, plus

(5) without duplication, in the event the Borrower or any Restricted Subsidiary
makes any Investment in a Person that, as a result of or in connection with such
Investment, becomes a Restricted Subsidiary, an amount not to exceed the amount
of Investments previously made by the Borrower and the Restricted Subsidiaries
in such Person pursuant to Section 7.02(u), minus

(6) any amount of the FFO Builder Basket used to make Investments pursuant to
Section 7.02(u) after the Closing Date and prior to such time, minus

(7) any amount of the FFO Builder Basket used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(h) after the
Closing Date and prior to such time, minus

(8) any amount of the FFO Builder Basket used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13(a)(iv) after the
Closing Date and prior to such time.

“Financial Covenant Cure” has the meaning set forth in Section 8.05(a).

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-1 (which agreement in such form or with
immaterial changes thereto the Collateral Agent is authorized to enter into)
among the Borrower, the subsidiaries of the Borrower from time to time party
thereto, the Administrative Agent, the Collateral Agent and one or more
collateral agents or representatives for the holders of Indebtedness that is
permitted under Section 7.03 to be, and intended to be, secured on a pari passu
basis with the Obligations.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from applicable Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable Law, on or

 

31



--------------------------------------------------------------------------------

before the due date for such contributions or payments, (c) the receipt of a
notice by a Governmental Authority relating to the intention to terminate any
such Foreign Pension Plan or to appoint a trustee or similar official to
administer any such Foreign Pension Plan, or alleging the insolvency of any such
Foreign Pension Plan, (d) the incurrence of any liability by a Loan Party or any
Restricted Subsidiary under applicable Law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable Law and that could reasonably be
expected to result in the incurrence of any liability by a Loan Party or any
Restricted Subsidiary, or the imposition on a Loan Party or any Restricted
Subsidiary of any fine, excise tax or penalty resulting from any noncompliance
with any applicable Law.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(xi).

“Foreign Pension Plan” means any benefit plan that under applicable Law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funds From Operations” for any period means the consolidated net income
attributable to the Borrower and the Restricted Subsidiaries for such period
determined in conformity with GAAP, plus depreciation and amortization
(excluding amortization of deferred financing costs and debt discounts) and
impairment losses.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (ii) GAAP shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to

 

32



--------------------------------------------------------------------------------

any election under FASB ASC Topic 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value,” as
defined therein, and Indebtedness shall be measured at the aggregate principal
amount thereof, and (iii) the accounting for operating leases and capital leases
under GAAP as in effect on the date hereof (including, without limitation,
Accounting Standards Codification 840) shall apply for the purposes of
determining compliance with the provisions of this Agreement, including the
definition of Capitalized Leases and obligations in respect thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(i).

“Gross Income from Operations” means the sum of (i) rent payments made under the
Operating Leases received by or on behalf of Borrower or any Restricted
Subsidiary of Borrower and (ii) that portion of the Gross Income from Property
Operations received by or on behalf of Borrower or any Restricted Subsidiary of
Borrower.

“Gross Income from Property Operations” means, without duplication, all income
and proceeds (whether in cash or on credit, and computed on an accrual basis)
received by the Borrower, any of the Restricted Subsidiaries or by the Manager
on behalf of the Borrower and the Restricted Subsidiaries, for the use,
occupancy or enjoyment, or license to use, occupy or enjoy the Properties, or
any part thereof, or received by the Borrower, any of the Restricted
Subsidiaries or by Manager on behalf of the Borrower or any of the Restricted
Subsidiaries for the sale of any goods, services or other items sold on or
provided from the Properties in the ordinary course of the operation of the
Properties, including, without limitation: (a) all income and proceeds received
from rental of rooms, Leases and commercial space, meeting, conference and/or
banquet space within the Properties, if any, including parking revenue; (b) all
income and proceeds received from food and beverage operations and from catering
services conducted from the Properties, if any, even though rendered outside of
the Properties; (c) all income and proceeds from business interruption, rental
interruption and use and occupancy insurance with respect to the operation of
the Properties (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection thereof); (d) all Awards for temporary
use (after deducting therefrom all costs incurred in the adjustment or
collection thereof and in Restoration of the Properties); (e) all income and
proceeds from judgments, settlements and other resolutions of disputes with
respect to matters which would be includable in this definition of “Gross Income
from Property Operations” if received in the ordinary course of the operation of
the Properties (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection thereof); (f) interest on credit
accounts, rent concessions or credits, and other required pass-throughs; and (g)
all other income from operation of the Properties, including, without
limitation, laundry and vending income; but excluding, (1) gross receipts
received by lessees (other than Operating Lessee), licensees or concessionaires
of the Properties; (2) consideration received at the Properties for hotel
accommodations, goods and services to be provided at other hotels not
constituting directly or indirectly, a portion of the Properties,

 

33



--------------------------------------------------------------------------------

although arranged by, for or on behalf of the Borrower or any of the Restricted
Subsidiaries or the Manager; (3) income and proceeds from the sale or other
disposition of goods, capital assets and other items not in the ordinary course
of operation of the Properties; (4) Hotel Taxes; (5) Awards (except to the
extent provided in clause (d) above); (6) refunds of amounts not included in
Property Operating Expenses at any time and uncollectible accounts; (7)
gratuities collected by the employees at the Properties; (8) the proceeds of any
permitted financing; (9) other income or proceeds resulting other than from the
use or occupancy of the Properties, or any part thereof, or other than from the
sale of goods, services or other items sold on or provided from the Properties
in the ordinary course of business; (10) any credits or refunds made to
customers, guests or patrons in the form of allowances or adjustments to
previously recorded revenues; (11) rent payments made and received under the
Operating Leases; and (12) proceeds from the sale of any of the Properties,
including Net Proceeds from Dispositions.

“Ground Leases” means each of

(1) with respect to the Property located at 8 East Swedesford Road in Malvern,
Pennsylvania, that certain Ground Lease by and between Morelli Enterprises, LP
and Boulevard Motel Corp. as ground lessee, dated May 14, 1997, as amended by
the Amendment to Ground Lease dated May 14, 1997, the Second Amendment to Ground
Lease dated September 29, 1997, the Third Amendment to Purchase Agreement dated
November 10, 1997 and the Fourth Amendment of Ground Lease dated as of
August 29, 2003, of which a certain Short Form Memorandum, dated January 10,
2001, was recorded in the Recorder’s Office of Chester County, Pennsylvania on
February 12, 2001, in Book 4895 Page 1908, and that certain Amended Short Form
of Memorandum of Lease dated as of June 16, 2003, recorded in the Recorder’s
Office of Chester County, Pennsylvania, as assigned from Boulevard Motel Corp.
to BRE/Homestead Portfolio L.L.C. (n/k/a ESH/Homestead Portfolio L.L.C.)
pursuant to that certain Assignment and Assumption of Lease, dated as of June
17, 2003, and as modified by that certain Estoppel Certificate given by Ground
Lessor to BRE/Homestead Portfolio L.L.C. dated as of July 20, 2005;

(2) with respect to the Property located at One Plaza Drive in Secaucus, New
Jersey, that certain Ground Lease by and between Meadow Park Associates and
Boulevard Motel Corp. dated March 9, 1998, as amended by that certain First
Amendment of Lease dated as of May 8, 1998, of which a certain Memorandum of
Lease was recorded in the Recorder’s Office of Hudson County, New Jersey on
November 9, 2000, in Deed Book 5711 Page 295, as assigned from Boulevard Motel
Corp. to BRE/Homestead Portfolio L.L.C. (n/k/a ESH/Homestead Portfolio L.L.C.)
pursuant to that certain Assignment and Assumption of Lease, dated as of June
16, 2003, as consented to by Meadow Park Associates;

(3) with respect to the Property located at 3045 South Maryland Parkway in Las
Vegas, Nevada, that certain Ground Lease Agreement by and between Homestead
Village Incorporated and PH Homestead LLC, as successor in interest to Paradise
Homes, dated June 23, 1997, of which a certain Memorandum of Lease, dated June
23, 1997, was recorded in the Official Records of Clark County, Nevada on June
23, 1997, in Book 970623, Instrument Number 01580, as assigned by Homestead
Village

 

34



--------------------------------------------------------------------------------

Incorporated to ESH/HV Properties L.L.C. pursuant to that certain Assignment and
Assumption of Lease dated November 20, 2001, recorded in the Official Records of
Clark County, Nevada on December 4, 2001, in Book 20011204, Instrument
Number 01940;

(4) with respect to the Property located at 45 Glimcher Realty Way in Elizabeth,
New Jersey, that certain Master Lease dated December 5, 1997, by and between
Elizabeth Metromall Urban Renewal, Inc. and Elizabeth Metromall LLC, a Delaware
limited liability company (“Master Tenant”), as ground lessee, recorded in the
Office of the County Clerk of Union County, New Jersey, in Book 4604 page 148,
as amended and restated by that certain Amended and Restated Master Lease by and
between Elizabeth Metromall Urban Renewal, Inc. and Master Tenant, dated June 4,
1998, recorded in the Office of the County Clerk of Union County, New Jersey, in
Book 4674 page 183, as amended by First Amendment to the Amended and Restated
Master Lease dated December 8, 2000, as partially assigned by that certain
Partial Assignment of Amended and Restated Lease dated June 4, 1998, from Master
Tenant to Jersey Gardens Center LLC, a Delaware limited liability company
(“Jersey Gardens”), recorded in the Office of the County Clerk of Union County,
New Jersey, in Book 4674 page 212 and rerecorded in the same Office in Book 4679
page 137, a portion of such partial assignment further assigned by that certain
Assignment of Partial Leasehold under Amended and Restated Master Lease dated
December 8, 2000, from Jersey Gardens to ESA 2653, Inc., a New Jersey
corporation, recorded in the Office of the County Clerk of Union County, New
Jersey, in Book 5076 page 285 and as assigned to BRE/ESA Properties L.L.C.
pursuant to that certain Assignment of Ground Lease dated as of May 11, 2004, as
further assigned to BRE/ESA P Portfolio L.L.C. pursuant to that certain Ground
Lease Assignment dated as of July 11, 2005;

(5) with respect to the Property located at 2504 North Carolina Highway 54 in
Durham, North Carolina, that certain Ground Lease by and between Claude A. Adams
III and Studio Plus Properties, Inc., as ground lessee, dated August 28, 1995,
as assigned to BRE/ESA TX Properties L.P. pursuant to that certain Ground Lease
Assignment dated as of May 11, 2004; and

(6) such other ground leases entered into by the Borrower or any Restricted
Subsidiary from time to time.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv)

 

35



--------------------------------------------------------------------------------

entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (i) the wholly owned Domestic Subsidiaries of
the Borrower (other than any Excluded Subsidiary), (ii) those wholly owned
Domestic Subsidiaries that issue a Guaranty of the Obligations after the Closing
Date pursuant to Section 6.11 or otherwise, at the option of the Borrower,
issues a Guaranty of the Obligations after the Closing Date and (iii) solely in
respect of any Secured Hedge Agreement or Treasury Services Agreement to which
the Borrower is not a party, the Borrower, in each case, until the Guaranty
thereof is released in accordance with this Agreement; provided that,
notwithstanding the foregoing clause (i), the Borrower may in its sole
discretion designate any Excluded Subsidiary as a Guarantor and comply with the
provisions of Section 6.11 with respect to such Excluded Subsidiary.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Hotel Taxes” means federal, provincial, state and municipal excise, occupancy
sales and use taxes collected by or on behalf of the Borrower or any of the
Restricted Subsidiaries directly from patrons or guests of the Properties as
part of or based on the sales price of any goods, services or other items, such
as gross receipts, room, admission, cabaret or equivalent taxes and required to
be paid to a Governmental Authority.

“Identified Participating Lenders” has the meaning set forth in Section
2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in Section
2.05(a)(v)(D)(3).

 

36



--------------------------------------------------------------------------------

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in Section
2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Loan-to-Value Ratio” means, with respect to any Test Period and any
specific Measurement, the percentage determined by the ratio of (a) such
Measurement as of the last day of such Test Period to (b) the quotient of (i)
the Net Operating Income for such Test Period divided by (ii) 0.0925. In making
the foregoing calculations, the adjustments set forth in clauses (1) through (6)
of the second paragraph of the definition of the Interest Coverage Ratio shall
also apply.

“Incremental Revolving Credit Commitments” has the meaning set forth in Section
2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in Section
2.14(c).

“Incremental Revolving Credit Loan” has the meaning set forth in Section
2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, such Indebtedness,
including the incurrence or assumption of acquired Indebtedness; provided,
however, that neither the accrual of interest, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, nor the
accretion of original issue discount shall be considered an Incurrence of
Indebtedness.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit

 

37



--------------------------------------------------------------------------------

(including standby and commercial), bankers’ acceptances, bank guarantees,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests
if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of the Borrower appearing upon the balance sheet of the Borrower
solely by reason of push-down accounting under GAAP shall be excluded; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of the Borrower and its Restricted Subsidiaries,
exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business, to the extent such intercompany Indebtedness, if the lender
thereunder is a Loan Party, is evidenced by a promissory note that is pledged as
Collateral to the Collateral Agent and (C) exclude obligations under or in
respect of operating leases or sale-lease back transactions (except any
resulting Capitalized Lease Obligations). The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.
Notwithstanding anything in this definition to the contrary, Indebtedness shall
be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815

 

38



--------------------------------------------------------------------------------

and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose hereunder as a result of
accounting for any embedded derivatives created by the terms of such
Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) Taxes attributable to the failure by any Agent or Lender to deliver the
documentation required to be delivered pursuant to Section 3.01(d), (iii) any
branch profits Taxes imposed by the United States or any similar Tax, imposed by
any jurisdiction described in clause (i) above, (iv) in the case of any Lender
(other than an assignee pursuant to a request by the Borrower under Section
3.07), any U.S. federal withholding Tax that is in effect on the date such
Lender becomes a party to this Agreement, or designates a new Lending Office,
except to the extent such Lender (or its assignor, if any) was entitled
immediately prior to the time of designation of a new Lending Office (or
assignment) to receive additional amounts with respect to such withholding Tax
pursuant to Section 3.01, (v) any withholding Taxes imposed under FATCA, and
(vi) any U.S. federal backup withholding imposed as a result of a failure by a
Lender that is a United States person as defined in Section 7701(a)(30) of the
Code to deliver the form described in Section 3.01(d)(i). For the avoidance of
doubt, the term “Lender” for purposes of this definition shall include each L/C
Issuer.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Term Lender’s name in
Schedule 1.01A under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The initial aggregate amount of the
Initial Term Commitments is $1,300,000,000.

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I.

 

39



--------------------------------------------------------------------------------

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Coverage Ratio” means, on any Transaction Date, the ratio of:

(a) the aggregate amount of Consolidated EBITDA for the then applicable Test
Period to

(b) the aggregate Consolidated Interest Expense during such Test Period.

In making the foregoing calculation (and without duplication),

(1) pro forma effect shall be given to any Indebtedness Incurred or repaid
during the period (“Reference Period”) commencing on the first day of the Test
Period and ending on the Transaction Date (other than Indebtedness Incurred or
repaid under a revolving credit or similar arrangement), in each case as if such
Indebtedness had been Incurred or repaid on the first day of such Reference
Period;

(2) Consolidated Interest Expense attributable to interest on any Indebtedness
(whether existing or being Incurred) computed on a pro forma basis and bearing a
floating interest rate shall be computed as if the rate in effect on the
Transaction Date (taking into account any Swap Contract applicable to such
Indebtedness if such Swap Contract has a remaining term in excess of 12 months
or, if shorter, at least equal to the remaining term of such Indebtedness) had
been the applicable rate for the entire period;

(3) pro forma effect shall be given to Asset Dispositions and Asset Acquisitions
(including giving pro forma effect to (i) the application of proceeds of any
Asset Disposition and any Indebtedness Incurred or repaid in connection with any
such Asset Acquisitions or Asset Dispositions and (ii) the Consolidated EBITDA
and Net Operating Income of any such assets acquired or disposed of) that occur
during such Reference Period or subsequent to the end of the related Test Period
as if they had occurred and such proceeds had been applied on the first day of
such Reference Period and after giving effect to Pro Forma Cost Savings;

(4) pro forma effect shall be given to Asset Dispositions and Asset Acquisitions
(including giving pro forma effect to (i) the application of proceeds of any
asset disposition and any Indebtedness Incurred or repaid in connection with any
such asset acquisitions or asset dispositions, (ii) expense and cost reductions
calculated on a basis consistent with Regulation S-X under the Securities
Exchange Act of 1934, as amended, or any successor statute or statutes thereto,
(iii) Pro Forma Cost Savings and (iv) the Consolidated EBITDA and Net Operating
Income of any such assets acquired or disposed of) that have been made by any
Person that is or has become a Restricted Subsidiary or has been merged with or
into the Borrower or any of its Restricted Subsidiaries during such Reference
Period or subsequent to the end of the related Test Period and that would have
constituted asset dispositions or asset acquisitions during such Reference
Period or subsequent to the end of the related Test Period had such transactions
occurred when such Person was a Restricted Subsidiary as if such asset
dispositions or asset acquisitions were Asset Dispositions or Asset Acquisitions
and had occurred on the first day of such Reference Period;

 

40



--------------------------------------------------------------------------------

(5) the Consolidated Interest Expense attributable to discontinued operations,
as determined in accordance with GAAP, shall be excluded, but only to the extent
that the obligations giving rise to such Consolidated Interest Expense will not
be obligations of the specified Person or any of its Restricted Subsidiaries
following the Transaction Date; and

(6) interest on Indebtedness that may optionally be determined at an interest
rate based on a factor of a prime or similar rate, a Eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if not, then based upon such operational rate chosen as the
Borrower may designate. Interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based on the average
daily balance of such Indebtedness during the applicable period except as set
forth in clause (1) of this definition. Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Responsible Officer to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP;

provided, however, that to the extent that clause (3) or (4) of this paragraph
requires that pro forma effect be given to an Asset Acquisition or Asset
Disposition, as the case may be, such pro forma calculation shall be based upon
the four full fiscal quarters immediately preceding the Transaction Date of the
Person, or division or line of business, or one or more properties, of the
Person that is acquired or disposed of to the extent that such financial
information is available or otherwise a reasonable estimate thereof is
available.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that, if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, 12 months or less, as selected by the Borrower in its
Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

41



--------------------------------------------------------------------------------

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person excluding, in the case of the Borrower and
its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness,
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice, to the extent such intercompany loans, advances or Indebtedness, if
the lender thereunder is a Loan Party, are evidenced by a promissory note that
is pledged as Collateral to the Collateral Agent or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investors” means, individually or collectively, as the context may require,
Centerbridge, Paulson and BREP.

“IP Rights” has the meaning set forth in Section 5.17.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joint Bookrunners” means Deutsche Bank Securities Inc., JPMorgan Chase Bank,
N.A., Citigroup Global Markets Inc., Goldman Sachs Bank USA, Merrill Lynch,
Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Credit Suisse Securities
(USA) LLC and Macquarie Capital (USA) Inc., in their respective capacities as
joint bookrunners under this Agreement.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 hereto (which agreement in such form or
with immaterial changes thereto the Collateral Agent is authorized to enter
into) between the Administrative Agent, the Collateral Agent and one or more
collateral agents or representatives for the holders of Indebtedness issued

 

42



--------------------------------------------------------------------------------

or incurred pursuant to Sections 7.03(q) or 7.03(s) that is intended to be
secured on a basis junior to the Obligations. Wherever in this Agreement an
Other Debt Representative is required to become party to the Junior Lien
Intercreditor Agreement, if the related Indebtedness is the initial Indebtedness
incurred by the Borrower or any Restricted Subsidiary to be secured by a Lien on
a basis junior to the Liens securing the Obligations, then the Borrower, the
Subsidiary Guarantors, the Administrative Agent, the Collateral Agent and the
Other Debt Representative for such Indebtedness shall execute and deliver the
Junior Lien Intercreditor Agreement.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. All L/C
Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

“L/C Issuer” means each Revolving Credit Lender (other than Macquarie Capital
Funding LLC or its Affiliates), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. The term L/C Issuer shall refer to the relevant L/C Issuer(s) of the
applicable Letters of Credit. Each L/C Issuer may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates or branches of the
L/C Issuer, in which case the term “L/C Issuer” shall include any such
Affiliates or branches with respect to Letters of Credit issued by such
Affiliate or branch.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.03(1). For all purposes of this Agreement, if on any date of
determination a

 

43



--------------------------------------------------------------------------------

Letter of Credit has expired or otherwise terminated by its terms but (i) is
subject to any pending drawing, or (ii) any amount may still be drawn thereunder
by reason of the operation of Rule 3.13 or Rule 3.14 of the ISP, then, in any
such event referred to in the preceding clauses (i) or (ii), such Letter of
Credit shall be deemed not to have terminated or expired, and to be
“outstanding” in that portion of its amount (as such amount is determined in
accordance with Section 3.03(l)) that has not yet been disbursed in respect of
drawings.

“Lead Arrangers” means Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A.,
Citigroup Global Markets Inc., Goldman Sachs Bank USA, Merrill Lynch, Morgan
Stanley Senior Funding, Inc., Barclays Bank PLC, Credit Suisse Securities (USA)
LLC and Macquarie Capital (USA) Inc.

“Lease” means with the exception of (a) any occupancy agreement with hotel
guests at any Property, or (b) gas, oil or mineral rights leases with respect to
any Property provided such lease does not have a material adverse effect on the
business operations or value of the applicable Property, any lease, sublease or
subsublease, letting, license, concession or other agreement (whether written or
oral and whether now or hereafter in effect), including, without limitation, the
Operating Leases, pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of any space in any Property,
and every modification, amendment or other agreement relating to such lease,
sublease, subsublease, or other agreement entered into in connection with such
lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer, and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.”

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
Default, if any, shall be specifically identified in such writing) has not been
satisfied; (ii) the failure of any Lender to pay over to the Administrative
Agent, any L/C Issuer or any other Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, unless subject to
a good faith dispute; (iii) a Lender has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations, or has made a public statement to that effect with respect
to its funding obligations, under the Revolving Credit Facility or under other
agreements generally in which it commits to extend credit (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iii) upon
receipt of written confirmation by the Administrative Agent and the Borrower
that such Lender will comply with its prospective funding obligations
hereunder); (iv) a Lender has failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with its funding
obligations under the Revolving Credit Facility; (v) a Lender has admitted in
writing that it is insolvent or such Lender

 

44



--------------------------------------------------------------------------------

becomes subject to a Lender-Related Distress Event or (vi) a Lender that has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action (as defined in Section 10.23). Any determination by the
Administrative Agent that a Lender Default has occurred under any one or more of
clauses (i) through (v) above shall be conclusive and binding absent manifest
error, and the applicable Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) upon delivery of written notice of such
determination to the Borrower, each L/C Issuer and each Lender.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit shall be issued in Dollars and, subject to Section 2.03(a), may be a
commercial letter of credit or a standby letter of credit.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Issuance Request” means a letter of credit request
substantially in the form of Exhibit B or in such other form (and with such
other documents) as the applicable L/C Issuer may specify from time to time.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

 

45



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit in Dollars by a Lender to the Borrower under
Article II in the form of a Term Loan, a Revolving Credit Loan (including any
Incremental Term Loan and any extensions of credit under any Revolving
Commitment Increase).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) each Intercreditor Agreement to the extent then
in effect, (v) each Letter of Credit Issuance Request and (vi) any Refinancing
Amendment, Incremental Amendment or Extension Amendment.

“Loan Parties” means, collectively, the Borrower and each other Guarantor.

“Loan-to-Value Ratio” means with respect to any Test Period, the percentage
determined by the ratio of (a) Consolidated Total Debt as of the last day of
such Test Period to (b) the quotient of (i) the Net Operating Income for such
Test Period divided by (ii) 0.0925. In making the foregoing calculations, the
adjustments set forth in clauses (1) through (6) of the second paragraph of the
definition of the Interest Coverage Ratio shall also apply.

“Management Agreements” means those management agreements listed on Schedule
1.01G and those certain management agreements entered into from time to time
between a Manager, Affiliates of the Loan Parties party thereto and those other
parties thereto from time to time pursuant to which the Manager is to provide
management and other services with respect to the Properties.

“Manager” means those certain managers engaged to manage the Properties from
time to time pursuant to a Management Agreement.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole; (b) material
adverse effect on the ability of the Loan Parties (taken as a whole) to fully
and timely perform any of their payment obligations under any Loan Document to
which the Borrower or any of the Loan Parties is a party; or (c) material
adverse effect on the rights and remedies available to the Lenders or any Agent
under any Loan Document.

“Material Management Agreements” means (i) that certain Amended and Restated
Management Agreement dated as of the date hereof (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time) between ESA
P Portfolio Operating Lessee Inc., as lessee, and ESA Management, LLC, as
manager and (ii) any other Management Agreement from time to time representing
more than 20% of the Properties in aggregate.

 

46



--------------------------------------------------------------------------------

“Material Operating Leases” means (i) that certain Amended and Restated Lease
Agreement dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time) among ESA P
Portfolio L.L.C., ESA P Portfolio MD Trust and ESH/TN Properties L.L.C.,
collectively, as Landlord, and ESA P Portfolio Operating Lessee Inc., as tenant,
and (ii) any other Operating Lease from time to time representing more than 20%
of the Properties in aggregate.

“Maturity Date” means (i) with respect to the Initial Term Loans, the date that
is seven years after the Closing Date, (ii) with respect to the Revolving Credit
Commitments, the date that is five years after the Closing Date, (iii) with
respect to any tranche of Extended Term Loans or Extended Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Extension Request accepted by the respective Lender or Lenders, (iv)
with respect to any Refinancing Term Loans or Other Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Refinancing Amendment and (v) with respect to any Incremental Term
Loans or Incremental Revolving Credit Commitments, the final maturity date
applicable thereto as specified in the applicable Incremental Amendment;
provided, in each case, that if such date is not a Business Day, then the
applicable Maturity Date shall be the next succeeding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Measurement” means an amount of Indebtedness, Restricted Payment, Investment,
non-cash consideration received in connection with Dispositions of property or
obligations with respect to a Lien, as applicable.

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means collectively, if any, the deeds of trust, trust deeds, deeds
to secure debt, hypothecs and mortgages made by the Loan Parties in favor or for
the benefit of the Collateral Agent on behalf of the Secured Parties creating
and evidencing a Lien on a Mortgaged Property (if any) in form and substance
reasonably satisfactory to the Collateral Agent with such terms and provisions
as may be required by the applicable Laws of the relevant jurisdiction.

“Mortgage Loan Agreement” means the Loan Agreement, dated as of November 30,
2012, as amended, among the borrowers named therein, ESA P Portfolio MD Trust,
ESA Canada Administrator L.L.C., ESA Canada Properties Trust, ESA P Portfolio
Operating Lessee Inc., ESA Canada Operating Lessee Inc. and the lenders named
therein.

 

47



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

“Net Cash Proceeds” means, with respect to any issuance or sale of Equity
Interests that is not an Asset Disposition or the sale of any Investment, the
proceeds of such issuance or sale in the form of cash or Cash Equivalents,
including payments in respect of deferred payment obligations (to the extent
corresponding to the principal but not interest, component thereof) when
received in the form of cash or Cash Equivalents (except to the extent such
obligations are financed or sold with recourse to the Borrower or any of its
Restricted Subsidiaries) and proceeds from the conversion of other property
received when converted to cash or Cash Equivalents, net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance or sale and net of tax paid or payable as a result
thereof.

“Net Operating Income” means for any period the amount obtained by subtracting
Operating Expenses for such period from Gross Income from Operations for such
period.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any of its
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by a Lien (other than a Lien that ranks pari passu with or
subordinated to the Liens securing the Obligations) on the asset subject to such
Disposition or Casualty Event and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (iii) in the case of any Disposition or
Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof, (iv) taxes paid or reasonably estimated to be payable as a result
thereof, and (v) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Restricted
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in

 

48



--------------------------------------------------------------------------------

respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction); provided
that, if no Default exists, the Borrower may reinvest any portion of such
proceeds in assets useful for its business (which shall include any Investment
permitted by this Agreement) within 12 months of such receipt and such portion
of such proceeds shall not constitute Net Proceeds except to the extent not,
within 12 months of such receipt, so reinvested or contractually committed to be
so reinvested (it being understood that if any portion of such proceeds are not
so used within such 12-month period but within such 12-month period are
contractually committed to be used, then upon the termination of such contract
or if such Net Proceeds are not so used within 18 months of initial receipt,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso; it being further
understood that such proceeds shall constitute Net Proceeds notwithstanding any
investment notice if there is a Specified Default at the time of a proposed
reinvestment unless such proposed reinvestment is made pursuant to a binding
commitment entered into at a time when no Specified Default was continuing);
provided, further, that no proceeds realized in a single transaction or series
of related transactions shall constitute Net Proceeds unless (x) such proceeds
shall exceed $35,000,000 and (y) the aggregate net proceeds excluded under
clause (x) exceeds $150,000,000 in any fiscal year (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Proceeds under this
clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Restricted Subsidiary
shall be disregarded.

“New Senior Notes” means the issuance by the Borrower of an aggregate amount of
up to $800,000,000 of senior unsecured notes pursuant to the New Senior Notes
Indenture.

“New Senior Notes Indenture” means the supplemental indenture, dated as March
18, 2016, among ESH Hospitality, Inc., as the issuer, the guarantors named
therein and Deutsche Bank Trust Company Americas, as the trustee.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Debt Fund Affiliate” means any Affiliate of the Investors other than (a)
Parent or any Subsidiary of Parent, (b) any Debt Fund Affiliate and (c) any
natural person.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

49



--------------------------------------------------------------------------------

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (y)
obligations of any Loan Party or any of its Restricted Subsidiaries arising
under any Secured Hedge Agreement or any Treasury Services Agreement. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of their Restricted Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including Guaranteed Obligations) to pay principal, interest, Letter of Credit
fees, reimbursement obligations, deposits of Cash Collateral, charges, expenses,
fees, Attorney Costs, indemnities and other amounts payable by any Loan Party
under any Loan Document and (b) the obligation of any Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
Notwithstanding the foregoing, the obligations of the Borrower or any Restricted
Subsidiary under any Secured Hedge Agreement or any Treasury Services Agreement
shall be secured and guaranteed pursuant to the Collateral Documents and the
Guaranty only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed. Notwithstanding the foregoing, Obligations of any
Guarantor shall in no event include any Excluded Swap Obligations of such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Operating Expenses” means that portion of the Property Operating Expenses paid
by or on behalf of Borrower or any Restricted Subsidiary of Borrower.

“Operating Leases” means those operating leases listed in Schedule 1.01E and
those certain Leases entered into from time to time between the Borrower or any
Restricted Subsidiary thereof, as the lessor, and an Operating Lessee
thereunder, as lessee, with respect to the Properties.

“Operating Lessee” means collectively those lessees party to the Operating
Leases or other Leases from time to time.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint

 

50



--------------------------------------------------------------------------------

venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Applicable Indebtedness” has the meaning set forth in Section
2.05(b)(ii).

“Other Charges” means all maintenance charges, impositions other than Taxes, and
any other charges, including, without limitation, vault charges and license fees
for the use of vaults, chutes and similar areas adjoining any Property, now or
hereafter levied or assessed or imposed against such Property or any part
thereof.

“Other Debt Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans and Revolving
Credit Loans on any date, the aggregate outstanding Principal Amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans and Revolving Credit Loans (including any Refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing), as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the aggregate outstanding Principal
Amount thereof on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding unpaid drawings under any
Letters of Credit (including any Refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Parent” means Extended Stay America, Inc., a Delaware corporation.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

51



--------------------------------------------------------------------------------

“Paulson” means Paulson Advantage Plus Master Ltd., an exempted company
incorporated in the Cayman Islands with limited liability, and its Controlled
Investment Affiliates.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

“Perfection Certificate” means a certificate in the form of Exhibit H hereto or
any other form reasonably approved by the Collateral Agent, as the same shall be
supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by the Borrower;
provided that (i) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Loan Parties,
(iii) such Indebtedness does not mature, have mandatory commitment reductions or
have scheduled amortization or payments of principal (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default) on or prior to the date
that is the Latest Maturity Date at the time such Indebtedness is incurred or
issued and (iv) the Effective Yield applicable to such Indebtedness (as
determined on the date of initial incurrence thereof) will not be more than
0.50% per annum higher than the Effective Yield in respect of the Initial Term
Loans (as determined on such date) unless the Effective Yield with respect to
the Initial Term Loans is adjusted to be equal to such Effective Yield
applicable to such Indebtedness, minus, 0.50% per annum.

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of Secured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower in the form of one or more
series of senior secured notes; provided that (i) such is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and is not secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Loan Parties, (iii) does not mature or have scheduled
amortization payments of principal or payments of principal and is not subject
to mandatory redemption, repurchase, prepayment or sinking fund obligations
(except customary asset sale or change of control provisions that provide for
the prior repayment in full

 

52



--------------------------------------------------------------------------------

of the Loans and all other Obligations), in each case on or prior to the Latest
Maturity Date at the time such Indebtedness is incurred, (iv) the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and (v)
an Other Debt Representative acting on behalf of the holders of such
Indebtedness shall have become party to each Intercreditor Agreement. Permitted
First Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Holders” means each of the Investors.

“Permitted Other Debt Conditions” means that such applicable Indebtedness (i)
does not mature or have scheduled amortization payments of principal or payments
of principal and is not subject to mandatory redemption, repurchase, prepayment
or sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case on or prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, and (iii) to the
extent secured, the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent).

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary so long as immediately after giving Pro Forma Effect thereto and to
the use of the proceeds thereof (but without netting the proceeds thereof) (i)
no Event of Default shall be continuing or result therefrom, (ii) (x) the
Loan-to-Value Ratio as of the last day of the most recently ended Test Period on
or prior to the date of determination is equal to or less than 65.0%, (y) if
such Indebtedness is secured, the Senior Loan-to-Value Ratio as of the last day
of the most recently ended Test Period on or prior to the date of determination
is equal to or less than 45.0% and (z) the Interest Coverage Ratio as of the
last day of the most recently ended Test Period on or prior to the date of
determination is equal to or greater than 2.00 to 1.00, provided that, in each
case, such Indebtedness shall (A) if such Indebtedness is secured on a pari
passu basis with the Facilities with respect to security, have a maturity date
that is no earlier than the Latest Maturity Date at the time such Indebtedness
is incurred, and if such Indebtedness is incurred on a junior basis to the
Facilities with respect to security or unsecured, have a maturity date that is
at least 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (B) (x) if such Indebtedness is secured on a pari passu basis with the
Facilities, have a Weighted Average Life to Maturity not shorter than the
longest remaining Weighted Average Life to Maturity of the Facilities and (y) if
such Indebtedness is incurred on a junior basis to the Facilities or unsecured,
not have scheduled amortization payments of principal and not be subject to
mandatory redemption, repurchase, prepayment or sinking fund obligations (except
customary asset sale or change of control provisions that provide for the prior
repayment in full of the Loans and all other Obligations), in each case on or
prior to the Latest Maturity Date at the time such Indebtedness is incurred, (C)
if such Indebtedness is secured, (x) not be secured by any asset other than the
Collateral, (y) be subject to the Junior Lien Intercreditor Agreement (if
applicable) and (z) if secured on a pari passu basis with the Facilities with
respect to security, be (i) in the form of debt securities and (ii) subject to
the First Lien Intercreditor Agreement, (D) not be Guaranteed by any Person that
is not a Loan Party and (E) have other terms and conditions (other

 

53



--------------------------------------------------------------------------------

than maturity, pricing, rate floors, discounts, fees, premiums and optional
prepayment or redemption provisions) that in the good faith determination of the
Borrower are not materially less favorable (when taken as a whole) to the
Borrower than the terms and conditions of the Loan Documents (when taken as a
whole) (provided that a certificate of the Borrower as to the satisfaction of
the conditions described in this clause (E) delivered at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements of this clause (E), shall be conclusive unless the Administrative
Agent notifies the Borrower within such five Business Day period that it
disagrees with such determination (including a description of the basis upon
which it disagrees)); provided, further, that any such Indebtedness incurred
pursuant to Section 7.03(s) of the type described in this definition by a
Restricted Subsidiary that is not a Loan Party does not exceed in the aggregate
an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 2.0% at any time outstanding
determined at the time of incurrence.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
7.03(e), such modification, Refinancing, refunding, renewal, replacement or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, (d) (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, Refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (ii) such modification, refinancing, refunding,
renewal, replacement or extension shall not have obligors or contingent obligors
that were not obligors or contingent obligors (or that would not have been
required to become obligors or contingent obligors) in respect of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (iii) if such Indebtedness is secured by any property of a Loan Party
(whether pari passu or junior to the Facilities with respect to security or
otherwise), such Indebtedness shall be secured by such property on terms no less
favorable, taken as a whole, to the Secured Parties than those contained in the
documentation governing such Indebtedness so modified, refinanced, refunded,
renewed, replaced or extended, taken as a whole and (iv) if the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended was subject
to an Intercreditor Agreement, the holders

 

54



--------------------------------------------------------------------------------

of such modified, refinanced, refunded, renewed, replaced or extended
Indebtedness (if such Indebtedness is secured) or their representative on their
behalf shall become party to such Intercreditor Agreement and (e) the terms of
any such Indebtedness with an original principal amount in excess of the
Threshold Amount (excluding pricing, fees, premiums or rate floors (and, if
applicable, subordination terms)), are not, taken as a whole, more favorable to
the lenders providing such Indebtedness than those applicable to the
Indebtedness being so modified, refinanced, refunded, renewed, replaced or
extended (other than any covenants or any other provisions applicable only to
periods after the Latest Maturity Date as of such date).

“Permitted Second Priority Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting Secured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
second lien (or other junior lien) secured notes or second lien (or other junior
lien) secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a second priority (or other junior priority) basis to the liens
securing the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness may be secured by a Lien on the Collateral that is junior to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt, notwithstanding any provision to the contrary
contained in the definition of “Credit Agreement Refinancing Indebtedness,”
(iii) an Other Debt Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Junior Lien Intercreditor Agreement
as a “Second Lien Representative” thereunder, and (iv) such Indebtedness meets
the Permitted Other Debt Conditions. Permitted Second Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
senior unsecured notes or loans; provided that such Indebtedness (i) constitutes
Credit Agreement Refinancing Indebtedness and (ii) meets the Permitted Other
Debt Conditions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.02.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Previously Absent Financial Maintenance Covenant” means, at any time, any
financial maintenance covenant that is not included in the Loan Documents at
such time.

 

55



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City and notified to the Borrower.

“Principal Amount” means the stated or principal amount of each Loan or Letter
of Credit or L/C Obligation with respect thereto, as applicable.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the adjustments set forth in clauses (1) through (6) of the second
paragraph of the definition of the Interest Coverage Ratio shall have been made
and (B) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test: (a) income statement items (whether positive
or negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of an Asset Disposition, shall be excluded, and
(ii) in the case of an Asset Acquisition or other Investments described in the
definition of “Specified Transaction” (to the extent permitted under this
Agreement), shall be included and (b) any retirement of Indebtedness; provided
that, without limiting the application of (A) above, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA or Net
Operating Income, as applicable, and give effect to events (including operating
expense reductions) that are (as determined by the Borrower in good faith)
(i)(x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and (z)
factually supportable or (ii) otherwise consistent with Section 1.10; provided,
further, that when calculating (x) the Consolidated Total Net Leverage Ratio for
purposes of (i) the definition of “Applicable Rate” and (ii) the Applicable ECF
Percentage and (y) calculating the Senior Loan-to-Value Ratio for the purposes
of determining actual compliance (and not Pro Forma Compliance or compliance on
a Pro Forma Basis) with Section 7.11, the events that occurred subsequent to the
end of the applicable Test Period shall not be given pro forma effect.

“Pro Forma Cost Savings” means, with respect to any period, the reductions in
costs (including such reductions resulting from employee terminations,
facilities consolidations and closings, standardization of employee benefits and
compensation policies, consolidation of property, casualty and other insurance
coverage and policies, standardization of sales and distribution methods,
reductions in taxes other than income taxes) that occurred during such period
that are (1) directly attributable to an acquisition or (2) implemented and that
are factually supportable and reasonably quantifiable, as if, in the case of
each of clauses (1) and (2), all such reductions in costs had been effected as
of the beginning of such period, decreased by any incremental expenses incurred
or to be incurred during such period in order to achieve such reduction in
costs, all such costs to be determined in good faith by the chief financial
officer of the Borrower.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in

 

56



--------------------------------------------------------------------------------

the case of the Revolving Credit Facility, if such Commitments have been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Projections” has the meaning set forth in Section 6.01(c).

“Properties” means each parcel of Real Property, the improvements thereon and
all personal property owned, in each case, by the Borrower or any of the
Restricted Subsidiaries or leased pursuant to a Ground Lease together with all
rights pertaining to such property and improvements.

“Property Operating Expenses” means without duplication, the sum of all costs
and expenses of operating, maintaining, directing, managing and supervising the
Properties (excluding, (i) depreciation and amortization, (ii) any Capital
Expenditures in connection with the Properties and (iii) rent paid by Operating
Lessee under the Operating Leases) incurred by the Borrower or any Restricted
Subsidiary (or by the Manager on behalf of Operating Lessee pursuant to a
Management Agreement, for the account of the Borrower or any Restricted
Subsidiary), or as otherwise specifically provided therein, which are properly
attributable to the period under consideration under the Borrower or any
Restricted Subsidiary’s and/or Manager’s system of accounting, including,
without limitation: (a) the cost of all food and beverages sold or consumed, if
any, and of all necessary chinaware, glassware, linens, flatware, uniforms,
utensils and other items of a similar nature, if any, including such items
bearing the name or identifying characteristics of the hotels as the Borrower or
any Restricted Subsidiary, Operating Lessee and/or Manager shall reasonably
consider appropriate (“Operating Equipment”) and paper supplies, cleaning
materials and similar consumable items (“Operating Supplies”) placed in use
(other than reserve stocks thereof in storerooms) (Operating Equipment and
Operating Supplies shall be considered to have been placed in use when they are
transferred from the storerooms of the Properties to the appropriate operating
departments); (b) salaries and wages of personnel of the Properties (regardless
of whether such personnel are employees of the Borrower or any Restricted
Subsidiary or Manager), including costs of payroll taxes and employee benefits
(which benefits may include, without limitation, a pension plan, medical
insurance, life insurance, travel accident insurance and an executive bonus
program) and the costs of moving (i) employees of the Properties whose primary
duties consist of the management of the Properties or of a recognized department
or division thereof or (ii) personnel (A) who customarily and regularly direct
the work of five (5) or more other employees of the Properties; (B) who have
authority with reference to the hiring, firing and advancement of the employees
of the Properties; (C) who customarily and regularly exercise discretionary
powers; (D) who devote at least ninety five percent (95%) of their work time to
activities which are directly and closely related to the performance of the work
described in clauses (A) through (C) of clause (ii) of this sentence; and (E)
who are not compensated on an hourly basis (the “Executive Hotel Personnel”),
their families and their belongings to the area in which the Properties are
located at the commencement of their employment at the Properties and all other
expenses not otherwise specifically referred to in this definition which are
referred to as “Administrative and General Expenses” in the Uniform System of
Accounts; (c) the cost of all other goods and services obtained by the Borrower
or any Restricted Subsidiary or Manager in connection with its operation of the
Properties including, without limitation, heat and utilities, office supplies
and all

 

57



--------------------------------------------------------------------------------

services performed by third parties, including leasing expenses in connection
with telephone and data processing equipment, and all existing and any future
installations necessary for the operation of the improvements for hotel purposes
(including, without limitation, heating, lighting, sanitary equipment, air
conditioning, laundry, refrigeration, built-in kitchen equipment, telephone
equipment, communications systems, computer equipment and elevators, if any),
Operating Equipment and existing and any future furniture, furnishings, wall
coverings, fixtures and hotel equipment necessary for the operation of the
building for hotel purposes which shall include all equipment required for the
operation of kitchens, bars, laundries, (if any) and dry cleaning facilities (if
any), office equipment, cleaning and engineering equipment and vehicles; (d) the
cost of repairs to and maintenance of the Properties; (e) insurance premiums for
general liability insurance, workers’ compensation insurance or insurance
required by similar employee benefits acts and such business interruption or
other insurance as may be provided for protection against claims, liabilities
and losses arising from the operation of the Properties (as distinguished from
any property damage insurance on the Properties building or its contents) and
losses incurred on any self-insured risks of the foregoing types; provided that
the Borrower and its Restricted Subsidiaries and Manager have specifically
approved in advance such self-insurance or insurance is unavailable to cover
such risks (premiums on policies for more than one year will be prorated over
the period of insurance and premiums under blanket policies will be allocated
among properties covered); (f) all Taxes and Other Charges (other than federal,
state or local income taxes and franchise taxes or the equivalent) payable by or
assessed against the Borrower or any of its Restricted Subsidiaries or Manager
with respect to the operation of the Properties; (g) without duplication of any
amount paid or reimbursed under a Management Agreement, legal fees and fees of
any firm of independent certified public accounts designated from time to time
by the Borrower and the Restricted Subsidiaries (the “Independent CPA”) for
services directly related to the operation of the Properties; (h) without
duplication of any amount paid or reimbursed under a Management Agreement, the
costs and expenses of technical consultants and specialized operational experts
for specialized services in connection with non-recurring work on operational,
legal, functional, decorating, design or construction problems and activities,
including the reasonable fees of an Investors or any subsidiary of such
Investors or division in connection therewith, provided that such employment of
an Investors or of any such subsidiary or division of an Investor is approved in
advance by the Borrower and the Restricted Subsidiaries; (i) without duplication
of any amount paid or reimbursed under a Management Agreement all expenses for
advertising for the Properties and all expenses of sales promotion and public
relations activities; (j) without duplication of any amount paid or reimbursed
under a Management Agreement, all out-of-pocket expenses and disbursements
determined by the Independent CPA to have been reasonably, properly and
specifically incurred by the Borrower or any of the Restricted Subsidiaries,
Manager, Investor or any of their Affiliates pursuant to, in the course of and
directly related to, the management and operation of the Properties under a
Management Agreement (without limiting the generality of the foregoing, such
charges may include all reasonable travel, telephone, telegram, radiogram,
cablegram, air express and other incidental expenses, but, shall exclude costs
relating to the offices maintained by the Borrower or any of the Restricted
Subsidiaries, Manager, Investor or any of their Affiliates other than the
offices maintained at the Property for the management of such Property and
excluding transportation costs of the Borrower or any of the Restricted
Subsidiaries, Operating Lessee, or Manager related to meetings between the
Borrower and or the Restricted Subsidiaries and Manager with respect to
administration of a Management Agreement or of the Properties

 

58



--------------------------------------------------------------------------------

involving travel away from such party’s principal executive offices); (k)
without duplication of any amount paid or reimbursed under a Management
Agreement, the cost of any reservations system, any accounting services or other
group benefits, programs or services from time to time made available to
properties in the Borrower and the Restricted Subsidiaries’ system; (l) the cost
associated with any retail Leases and all costs and expenses of owning,
maintaining, conducting and supervising the operation of the Properties to the
extent such costs and expenses are not included above; and (m) any management
fees, basic and incentive fees or other fees and reimbursables paid or payable
to a Manager under a Management Agreement. If the Executive Hotel Personnel are
on the payroll of an Investors or any Affiliate of an Investors, the cost of
their salaries, payroll taxes and employee benefits (which benefits, in the case
of employees who are not United States citizens or in the case of employees of
hotels located outside the continental United States may include, without
limitation, in addition to the foregoing benefits, reasonable home leave
transportation expenses approved by the Borrower and the Restricted
Subsidiaries) shall be billed by said Affiliate to and be reimbursed by the
Borrower, the Restricted Subsidiaries and/or Manager monthly, and such
reimbursement shall be an Operating Expense. Except as otherwise expressly
provided under a Management Agreement with respect to employees regularly
employed at the Properties, the salaries or wages of other employees or
executives of the Investors or any of their Affiliates shall in no event be
Operating Expenses, but they shall be entitled to free room and board and the
free use of all facilities at such times as they visit any Property exclusively
in connection with the management of such Property.

“Public Lender” has the meaning set forth in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Rating Level Change” means a change in the rating by either or both of Moody’s
or S&P (other than as a result of a change in the rating system of such rating
agency) that results in the change from one Rating Level Period to another,
which Rating Level Change shall be effective on the date on which the relevant
change in the rating is first announced by Moody’s or S&P, as the case may be.

“Rating Level Period” means, as of any period, the level set forth below as then
in effect, as determined in accordance with the following provisions of this
definition:

“Level 1 Period” means a period during which the Borrower maintains a public
corporate family rating better than or equal to BB- from S&P and a public
corporate family rating better than or equal to Ba3 from Moody’s.

“Level 2 Period” means each period other than a Level 1 Period, and shall
include each period during which either Moody’s or S&P shall not have in effect
a rating (other than because either such rating agency shall no longer be in the
business of rating corporate debt obligations).

 

59



--------------------------------------------------------------------------------

For purposes of the forgoing, if only one of Moody’s and S&P shall have in
effect a rating, the Rating Level Period shall be determined to be the Level 2
Period.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinancing” means the repayment in full of all Indebtedness of the Borrower
and its Subsidiaries under the Existing REIT Revolving Credit Facility and the
Mortgage Loan Agreement, with the proceeds of the Initial Term Loans, the
initial Revolving Credit Loans made on the Closing Date and the termination and
release of all commitments, security interests and guarantees in connection
therewith.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same Effective Yield and, in the
case of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

 

60



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“REIT Distribution” has the meaning set forth in Section 7.06(d).

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating in,
into, onto or through the Environment.

“Released Guarantor” has the meaning set forth in Section 11.10.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30-day
notice period has been waived.

“Repricing Transaction” means each of (a) the refinancing of all or a portion of
the Initial Term Loans with the proceeds of any debt financing incurred by any
Loan Party or any of their respective Subsidiaries having an Effective Yield (as
determined on the date of initial incurrence thereof) that is less than the
Effective Yield (as determined on such date) applicable to the Initial Term
Loans so refinanced and (b) any amendment, waiver or other modification of or to
this Agreement that has the effect of reducing the Effective Yield applicable to
the Initial Term Loans; provided that the primary purpose of such refinancing or
amendment, waiver or other modification was to reduce the Effective Yield
applicable to the Initial Term Loans; and provided, further, that in no event
shall any such refinancing or amendment, waiver or other modification in
connection with a Change of Control, Significant Acquisition or Transformative
Transaction constitute a Repricing Transaction. Any determination by the
Administrative Agent of the Effective Yield for purposes of this definition
shall be conclusive and binding on all Lenders, and the Administrative Agent
shall have no liability to any Person with respect to such determination absent
bad faith, gross negligence or willful misconduct of the Administrative Agent.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Issuance Request.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the
outstanding Loans under such Class held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required Class
Lenders; provided, further, that, to the same extent set forth in Section
10.07(n) with respect to determination of Required Lenders, the Loans of any
Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Class Lenders.

 

61



--------------------------------------------------------------------------------

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations, as applicable,
under such Facility being deemed “held” by such Lender for purposes of this
definition) and (b) the aggregate unused Commitments under such Facility;
provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition), (b)
aggregate unused Term Commitments and (c) aggregate unused Revolving Credit
Commitments; provided that the unused Term Commitment and unused Revolving
Credit Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided, further, that, to the same extent
set forth in Section 10.07(n) with respect to determination of Required Lenders,
the Loans of any Affiliated Lender shall in each case be excluded for purposes
of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans and all L/C Obligations (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Lender for purposes of this definition)
and (b) aggregate unused Revolving Credit Commitments; provided that unused
Revolving Credit Commitment of, and the portion of the Outstanding Amount of all
Revolving Credit Loans and all L/C Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders; provided, further, that, to the same extent
set forth in Section 10.07(n) with respect to determination of Required Lenders,
the Loans of any Affiliated Lender shall in each case be excluded for purposes
of making a determination of Required Revolving Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restoration” means the repair and restoration of a Property after a Casualty
Event as nearly as possible to the condition the Property was in immediately
prior to such Casualty Event, with such alterations as may be made in Borrower’s
reasonable discretion.

 

62



--------------------------------------------------------------------------------

“Restricted Debt Payment” has the meaning set forth in Section 7.13.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) and (b) purchase participations in L/C Obligations in respect of
Letters of Credit, in an aggregate Principal Amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 1.01A
under the caption “Revolving Credit Commitments” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14). The aggregate Revolving Credit Commitments
of all Revolving Credit Lenders shall be $350,000,000 on the Closing Date, as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding Principal Amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share or other applicable share
provided for under this Agreement of the amount of the L/C Obligations at such
time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

 

63



--------------------------------------------------------------------------------

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans, Other Revolving Credit
Loans or Extended Revolving Credit Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit D-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, or the European Union, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
owned 50% or more or controlled by any such Person or Persons described in (a)
and (b) hereof.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Approved Counterparty that has been designated to the Administrative
Agent in writing by the Borrower as being a Secured Hedge Agreement for the
purposes of the Loan Documents.

“Secured Indebtedness” means any Indebtedness secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, any Approved Counterparty party to a Secured Hedge Agreement
or Treasury Services Agreement, the Supplemental Agents and each co-agent or
sub-agent appointed by the Administrative Agent or the Collateral Agent from
time to time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

 

64



--------------------------------------------------------------------------------

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit G, dated as of the Closing Date, among the Borrower, certain
subsidiaries of the Borrower and the Collateral Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Senior Loan-to-Value Ratio” means, with respect to any Test Period, the
percentage determined by the ratio of (a) Consolidated Senior Debt as of the
last day of such Test Period to (b) the quotient of (i) the Net Operating Income
for such Test Period divided by (ii) 0.0925. In making the foregoing
calculations, the adjustments set forth in clauses (1) through (6) of the second
paragraph of the definition of Interest Coverage Ratio shall also apply.

“Senior Notes” means the 5.25% senior unsecured notes due 2025 issued pursuant
to the Senior Notes Indenture.

“Senior Notes Indenture” means the indenture, dated as of May 25, 2015, among
ESH Hospitality, Inc., as the issuer, the guarantors named therein and Deutsche
Bank Trust Company Americas, as the trustee.

“Senior Notes Issue Date” means May 15, 2015.

“Significant Acquisition” means an acquisition or other Investment the result of
which is that Consolidated EBITDA, determined on a Pro Forma Basis after giving
effect thereto, is equal to or greater than 125% of Consolidated EBITDA
immediately prior to the consummation thereof, in each case for the most
recently completed Test Period for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 6.01(a) or (b).

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any of its Restricted Subsidiaries on the Closing Date, and
any reasonable extension thereof, or (2) any business or other activities that
are reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Restricted Subsidiaries are engaged or propose to be engaged on
the Closing Date.

“Solicited Discount Proration” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit M-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

65



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“SPC” has the meaning set forth in Section 10.07(i).

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower of
a Borrower Offer of Specified Discount Prepayment made pursuant to Section
2.05(a)(v)(B) substantially in the form of Exhibit M-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit M-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in Section
2.05(a)(v)(B)(3).

“Specified Equity Contribution” means any cash contribution to the common equity
of the Borrower and/or any purchase or investment in an Equity Interest of the
Borrower other than Disqualified Equity Interests.

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

“Specified Property Owning Entities” means (i) ESA P Portfolio L.L.C., ESH/TN
Properties L.L.C., ESA LVP Portfolio LLC, ESA UD Properties L.L.C., ESA Canada
Properties Trust, ESA P Portfolio MD Trust, ESA P Portfolio MD Borrower L.L.C.
and ESA Canada Properties

 

66



--------------------------------------------------------------------------------

Borrower L.L.C. and (ii) any other wholly owned direct Domestic Subsidiaries of
the Borrower or a Guarantor, as designated by the Borrower in a notice delivered
to the Administrative Agent, who is itself the beneficial owner of one or more
of the Properties.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Commitments or Incremental Revolving Credit Commitments in
respect of which the terms of this Agreement require any test to be calculated
on a “Pro Forma Basis” or after giving “Pro Forma Effect”; provided that
Incremental Term Commitments and Incremental Revolving Credit Commitments, for
purposes of this “Specified Transaction” definition, shall be deemed to be fully
drawn.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on the Borrower’s or any Restricted Subsidiary’s
financial statements.

“Subsidiary Guarantor” means any Guarantor.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a (47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or

 

67



--------------------------------------------------------------------------------

governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to an Assignment and Assumption,
(ii) an Incremental Amendment, (iii) a Refinancing Amendment or (iv) an
Extension.

“Term Lender” means, at any time, any Lender that has an Initial Term
Commitment, a Term Commitment or a Term Loan at such time.

“Term Loans” means any Initial Term Loan or any Incremental Term Loan,
Refinancing Term Loan or Extended Term Loan designated as a “Term Loan”, as the
context may require.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Loan Standstill Period” has the meaning provided in Section 8.01(b).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit D-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans of each Class made by such Term Lender.

 

68



--------------------------------------------------------------------------------

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable; provided that for purposes of
determining actual compliance with Section 7.11, “Test Period” shall mean the
period of four consecutive fiscal quarters of the Borrower ended as of such date
of determination.

“Threshold Amount” means $50,000,000.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Sections 6.01(a)
or 6.01(b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Date” means, with respect to the Incurrence of any Indebtedness by
the Borrower or any of the Restricted Subsidiaries, the date such Indebtedness
is to be incurred and, with respect to any Restricted Payment, the date such
Restricted Payment is to be made.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions
(including expenses in connection with hedging transactions related to the
Facilities and any OID or upfront fees), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the funding of the Initial Term Loans
and the issuance of any Letters of Credit, if any, on the Closing Date and the
execution and delivery of Loan Documents entered into on the Closing Date, (b)
the Refinancing, (c) the repayment of in full of all Indebtedness of the
Borrower and its Subsidiaries under the Existing REIT Revolving Credit Facility
with the proceeds of Revolving Credit Loans made on the Closing Date and the
termination and release of all commitments, security interest and guarantees in
connection therewith, (d) the effecting of certain amendments to the Existing
Corp Credit Facility, including to provide consent to the transactions
contemplated in this Agreement and (e) the payment of Transaction Expenses.

“Transformative Transaction” means any acquisition or investment by Borrower or
any Restricted Subsidiary that is either (a) not permitted by the terms hereof
immediately prior to the consummation of such acquisition or investment or (b)
if permitted by the terms hereof immediately prior to the consummation of such
acquisition or investment, would not provide adequate flexibility to Borrower
and its Restricted Subsidiaries under this Agreement for the continuation and/or
expansion of their combined operations following such consummation, as
determined by Borrower acting in good faith.

“Treasury Services Agreement” means any agreement between the Borrower or any
Restricted Subsidiary and any Approved Counterparty relating to treasury,
depository, credit card, debit

 

69



--------------------------------------------------------------------------------

card, stored value cards, purchasing or procurement cards and cash management
services or automated clearinghouse transfer of funds or any similar services
that has been designated to the Administrative Agent in writing by the Borrower
as being a Treasury Services Agreement for purposes of the Loan Documents.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Uniform System of Accounts” means the Uniform System of Accounts for Hotels
(10th edition), as adopted by the American Hotel and Motel Association.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibit K-1, K-2, K-3 or K-4 hereto, as applicable.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) as of the Closing Date, each Subsidiary of
the Borrower listed on Schedule 1.01F, (ii) any Subsidiary of the Borrower
designated by the board of managers of the Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the Closing Date and (iii) any
Subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56, Oct. 26, 2001), as amended or modified from time
to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

70



--------------------------------------------------------------------------------

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) [Reserved].

(i) Wherever in this Agreement a representative for holders of obligations that
are secured on a pari passu basis with the Facilities is required to become a
party to the Junior Lien Intercreditor Agreement, if the Junior Lien
Intercreditor Agreement is not otherwise in effect such representative shall not
be required to become a party thereto until such time (if any) as the Junior
Lien Intercreditor Agreement is in effect.

Section 1.03 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

Section 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

71



--------------------------------------------------------------------------------

Section 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

Section 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07 Timing of Payment or Performance.

Except as otherwise provided herein, when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

Section 1.08 FFO Builder Basket Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the FFO
Builder Basket immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

Section 1.09 Cashless Rollovers

Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, to the extent that any Lender extends the maturity date of,
or replaces, renews or refinances, any of its then-existing Loans with
Incremental Loans, Refinancing Term Loans, Other Revolving Credit Loans,
Extended Term Loans, Extended Revolving Credit Loans or loans incurred under a
new credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in immediately available funds”, “in cash” or any other similar
requirement.

Section 1.10 Certain Calculations and Tests

(a) Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (x) compliance with any financial ratio or test
(including Section 7.11 hereof, any Loan-to-Value Ratio test, any Senior
Loan-to-Value Ratio test, any

 

72



--------------------------------------------------------------------------------

Interest Coverage Ratio test, any Consolidated Total Net Leverage Ratio test or
any cap expressed as a percentage of Consolidated EBITDA) or (y) the absence of
a Default or Event of Default (or any type of Default or Event of Default but
excluding any Event of Default under Sections 8.01(a), 8.01(f) or 8.01(g)) as a
condition to:

(i) (A) the making of any Investment or Disposition or (B) the consummation of
any transaction in connection with any Investment or Disposition (including the
assumption or incurrence of Indebtedness or Liens in connection therewith), the
determination of whether the relevant condition is satisfied may be made, at the
election of the Borrower, at the time of (or on the basis of the financial
statements for the most recently ended Test Period at the time of) either (I)
the execution of the definitive agreement with respect to such Investment or
Disposition or (II) the consummation of such Investment or Disposition, in each
case, after giving effect to the relevant Investment, Disposition or other
transaction and any related Indebtedness or Liens on a Pro Forma Basis;

(ii) the making of any Restricted Payment, the determination of whether the
relevant condition is satisfied may be made, at the election of the Borrower, at
the time of (or on the basis of the financial statements for the most recently
ended Test Period at the time of) either (I) the declaration of such Restricted
Payment (provided that such Restricted Payment shall be made within 60 days of
such declaration) or (II) the making of such Restricted Payment, in each case,
after giving effect to the relevant Restricted Payment on a Pro Forma Basis; and

(iii) the making of any Restricted Debt Payment, the determination of whether
the relevant condition is satisfied may be made, at the election of the
Borrower, at the time of (or on the basis of the financial statements for the
most recently ended Test Period at the time of) either (I) the delivery of an
irrevocable notice of redemption or repayment or (II) the making of such
Restricted Debt Payment, in each case, after giving effect to the relevant
Restricted Debt Payment on a Pro Forma Basis.

(b) Notwithstanding the foregoing, if the Borrower has made an election to test
at the time of:

(i) the execution of the definitive agreement with respect to an Investment or
Disposition or the consummation of any transaction in connection with any
Investment or Disposition, then, in connection with any subsequent calculation
of any ratio or test on or following the relevant determination date, and prior
to the earlier of (x) the date on which such Investment or Disposition is
consummated or (y) the date that the definitive agreement for such Investment or
Disposition is terminated or expires without consummation of such Investment or
Disposition, any such ratio or test shall be calculated on (A) a Pro Forma Basis
assuming such Investment, Disposition or any transactions in connection
therewith (including any incurrence of Indebtedness, Liens and the use of
proceeds thereof) has been consummated, and (B) a standalone basis without
giving effect to such Investment or Disposition and any such transactions in
connection therewith;

 

73



--------------------------------------------------------------------------------

(ii) the declaration of a Restricted Payment, then, in connection with any
subsequent calculation of any ratio or test on or following the relevant
determination date, and prior to the earlier of (x) the making of such
Restricted Payment and (y) the date that is 60 days after the declaration of
such Restricted Payment, any such ratio or test shall be calculated on a Pro
Forma Basis assuming such Restricted Payment has been consummated; and/or

(iii) the delivery of an irrevocable notice of redemption or repayment (which
may be conditional) in respect of a Restricted Debt Payment, then, in connection
with any subsequent calculation of any ratio or test on or following the
relevant determination date and prior to the date on which such Restricted Debt
Payment is made, any such ratio or test shall be calculated on (A) a Pro Forma
Basis assuming such Restricted Debt Payment has been consummated and (B) a
standalone basis without giving effect to such Restricted Debt Payment.

(c) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including Section 7.11, any Loan-to-Value Ratio test, any Senior Loan-to-Value
Ratio test, any Interest Coverage Ratio test, any Consolidated Total Net
Leverage Ratio test or the amount of the FFO Builder Basket), such financial
ratio or test shall be calculated (x) as set forth in clause (a) above (if
applicable), or (y) at the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the relevant time
set forth in clause (a) above (if applicable) or the time such action is taken,
such change is made, such transaction is consummated or such event occurs, as
the case may be.

(d) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that requires compliance with a financial ratio or
test, at all times prior to the first delivery of financial statements pursuant
to Section 6.01(a) or (b), compliance shall be determined based on the pro forma
consolidated financial statements of the Borrower delivered pursuant to Section
4.01(d) hereof.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrower on the Closing Date
loans denominated in Dollars in an aggregate amount not to exceed the amount of
such Term Lender’s Initial Term Commitment. Amounts borrowed under this Section
2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

 

74



--------------------------------------------------------------------------------

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in Dollars to the Borrower from its applicable Lending
Office (each such loan, a “Revolving Credit Loan”) from time to time as elected
by the Borrower pursuant to Section 2.02, on any Business Day during the period
beginning on the Closing Date until the Maturity Date with respect to such
Revolving Credit Lender’s applicable Revolving Credit Commitment, in an
aggregate Principal Amount not to exceed at any time outstanding the amount of
such Lender’s Revolving Credit Commitment at such time; provided that, after
giving effect to any Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (local time in New York City) (i) three Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency Rate Loans, and (ii) on the
Business Day of the requested Borrowing of Base Rate Loans; provided that the
notice referred to in clause (i) above may be delivered no later than one
Business Day prior to the Closing Date in the case of the initial Credit
Extensions to be made on the Closing Date. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Except as
provided in Section 2.14(a), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a minimum principal amount of $2,000,000, or
a whole multiple of $1,000,000 in excess thereof. Except as provided in Section
2.03(c) or 2.14(a), each Borrowing of or conversion to Base Rate Loans shall be
in a minimum principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing of a particular
Class, a Revolving Credit Borrowing, a conversion of Term Loans of any Class or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans of a Class or Revolving
Credit Loans are to be converted and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as or converted to Base Rate Loans. Any such

 

75



--------------------------------------------------------------------------------

automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion or continuation described in Section 2.02(a) or (c).
In the case of each Borrowing, each Appropriate Lender shall make the amount of
its Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. (local time in New York
City) on the Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, (i) each Eurocurrency Rate Loan will automatically convert to a Base
Rate Loan at the end of the Interest Period then in effect for such Eurocurrency
Rate Loan and (ii) the Administrative Agent or the Required Lenders may require
that no Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than 10 Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

76



--------------------------------------------------------------------------------

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date to issue Letters of Credit at sight denominated
in Dollars for the account of the Borrower or any Restricted Subsidiary of the
Borrower (provided that the Borrower will be the applicant and that each Letter
of Credit shall be issued by a single L/C Issuer determined by the Borrower
(unless otherwise agreed by the applicable L/C Issuers)) and to amend or renew
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drafts under the Letters of Credit and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued pursuant to
this Section 2.03; provided that no L/C Issuer shall have any obligation to (x)
issue trade or commercial (as opposed to standby) Letters of Credit without its
consent or (y) make any L/C Credit Extension in an amount in excess of its
Applicable Percentage of the Letter of Credit Sublimit (it being understood and
agreed that any L/C Issuer may issue Letters of Credit in excess of such amount
in its sole discretion upon request of the Borrower); provided further that no
L/C Issuer shall be obligated to make any L/C Credit Extension with respect to
any Letter of Credit, and no Lender shall be obligated to participate in any
Letter of Credit if as of the date of such L/C Credit Extension, (x) the
Revolving Credit Exposure of any Revolving Credit Lender would exceed such
Lender’s Revolving Credit Commitment or (y) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the L/C Issuer thereof has approved of such expiration date and the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or backstopped pursuant to arrangements
reasonably satisfactory to such L/C Issuer;

 

77



--------------------------------------------------------------------------------

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date and have agreed to remain liable hereunder in respect
of such Letter of Credit as if the Letter of Credit Expiration Date had not
occurred;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer or one or more policies of such L/C Issuer instituted in good
faith now or hereafter in effect and applicable to letters of credit generally;

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in Dollars; or

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
any Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Issuance Request (and any
other document, agreement or instrument entered into by such L/C Issuer and the
Borrower or in favor of such L/C Issuer) pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article IX included such
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to each L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Issuance
Request, appropriately completed and signed by a Responsible Officer of the
Borrower or his/her delegate or designee. Such Letter of Credit Issuance Request
must be received by the relevant L/C Issuer and the Administrative Agent not
later than 11:00 a.m. (local time in New York City) at least two Business Days
prior to the proposed issuance date or date of amendment, as the case may be;
or, in each case, such other date and time as the relevant L/C Issuer may agree
in a particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit,

 

78



--------------------------------------------------------------------------------

such Letter of Credit Issuance Request shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Issuance Request shall specify in form and detail reasonably satisfactory
to the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the relevant L/C
Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Issuance Request, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Issuance Request from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit Issuance
Request, the relevant L/C Issuer shall agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the relevant
L/C Issuer to prevent any such extension at least once in each 12-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a number of days (the
“Non-Extension Notice Date”) prior to the last day of such 12-month period to be
agreed upon by the relevant L/C Issuer and the Borrower at the time such Letter
of Credit is issued. Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the applicable Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
extension if (A) the relevant L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its extended form
under the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Revolving Credit
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

79



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. (local
time in New York City) on (1) the next Business Day immediately following any
payment by an L/C Issuer under a Letter of Credit that the Borrower receives
notice thereof (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing in Dollars; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with a Revolving Credit Borrowing under the
Revolving Credit Facility in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Credit Borrowing. If the Borrower fails to
so reimburse such L/C Issuer by such time, the Administrative Agent shall
promptly notify each Appropriate Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share or other applicable share provided for under
this Agreement thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans or Eurocurrency Rate Loans, as applicable, but subject to the amount
of the unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders and the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office in an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the Unreimbursed
Amount not later than 11:00 a.m. (local time in New York City) on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes
funds available shall be deemed to have made a Revolving Credit Loan that is a
Base Rate Loan or Eurocurrency Rate Loan, as applicable, to the Borrower in such
amount. The Administrative Agent shall promptly remit the funds so received to
the relevant L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans or Eurocurrency Rate Loans, as
applicable, because the conditions set forth in Section 4.02 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
relevant L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so

 

80



--------------------------------------------------------------------------------

refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest (which begins to accrue upon funding by
the L/C Issuer) at the Default Rate for Revolving Credit Loans. In such event,
each Appropriate Lender’s payment to the Administrative Agent for the account of
the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect, plus any reasonable administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or

 

81



--------------------------------------------------------------------------------

otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share or other applicable share provided for under this Agreement
hereof (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s L/C Advance was outstanding) in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

82



--------------------------------------------------------------------------------

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;

(vi) any adverse change in the relevant exchange rates or in the availability of
Dollars to the Borrower or any Subsidiary or in the currency markets generally;
and

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential or
exemplary damages, claims in respect of which are waived by the Borrower to the
extent permitted by applicable Law) suffered by the Borrower that are caused by
such L/C Issuer’s gross negligence or willful misconduct as determined in a
final and non-appealable judgment by a court of competent jurisdiction when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence, bad faith or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Issuance Request.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vii) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct, bad
faith or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit, in each case as determined in a

 

83



--------------------------------------------------------------------------------

final and non-appealable judgment by a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. If (i) as of the Letter of Credit Expiration Date, any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, (ii) any Event of Default occurs and is continuing and the
Administrative Agent, the L/C Issuer of such Letter of Credit or the Lenders
holding a majority of the Revolving Credit Commitments, as applicable, require
the Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02
or (iii) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, the Borrower shall Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount determined as
of the date of such Event of Default or the Letter of Credit Expiration Date, as
the case may be), and shall do so not later than 11:00 a.m. (local time in New
York City) on (x) in the case of the immediately preceding clauses (i) and (ii),
(1) the Business Day that the Borrower receives notice thereof, if such notice
is received on such day prior to 12:00 noon (local time in New York City) or (2)
if clause (1) above does not apply, the Business Day immediately following the
day that the Borrower receives such notice and (y) in the case of the
immediately preceding clause (iii), the Business Day on which an Event of
Default set forth under Section 8.01(f) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day. At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or the L/C Issuer, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders of the applicable Facility, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in a Cash Collateral Account and may be
invested in readily available Cash Equivalents as directed by the Borrower. If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Parties) or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable

 

84



--------------------------------------------------------------------------------

Law, to reimburse the relevant L/C Issuer. To the extent the amount of any Cash
Collateral exceeds the then Outstanding Amount of such L/C Obligations and so
long as no Event of Default has occurred and is continuing, the excess shall be
refunded to the Borrower. To the extent any Event of Default giving rise to the
requirement to Cash Collateralize any Letter of Credit pursuant to this
Section 2.03(g) is cured or otherwise waived by the Required Lenders, then so
long as no other Event of Default has occurred and is continuing, all Cash
Collateral pledged to Cash Collateralize such Letter of Credit shall be refunded
to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of the Revolving Credit Lenders for the applicable Revolving
Credit Facility (in accordance with their Pro Rata Share or other applicable
share provided for under this Agreement) a Letter of Credit fee in Dollars for
each Letter of Credit issued pursuant to this Agreement equal to the Applicable
Rate for Revolving Credit Loans that are Eurocurrency Rate Loans times the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit); provided, however, any Letter of Credit fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. Such Letter of Credit fees shall
be computed on a quarterly basis in arrears. Such Letter of Credit fees shall be
due and payable in Dollars on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in any Applicable Rate for
Revolving Credit Loans during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by such Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by it equal
to 0.125% per annum of the stated amount of such Letter of Credit. Such fronting
fees shall be computed on a quarterly basis in arrears. Such fronting fees shall
be due and payable in Dollars on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account, in Dollars, with respect to each Letter of Credit
issued by it the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within 30 days of demand
and are nonrefundable.

(j) Conflict with Letter of Credit Issuance Request. Notwithstanding anything
else to the contrary in this Agreement or any Letter of Credit Issuance Request,
in the event of any conflict between the terms hereof and the terms of any
Letter of Credit Issuance Request, the terms hereof shall control.

 

85



--------------------------------------------------------------------------------

(k) [Reserved].

(l) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

(m) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on a best efforts basis, on or prior to
each Business Day on which such L/C Issuer expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance or amendment, and the
aggregate face amount of Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and such L/C Issuer shall advise the Administrative Agent
on such Business Day whether such issuance, amendment, renewal or extension
occurred and whether the amount thereof changed), (iii) on each Business Day on
which such L/C Issuer makes any L/C Disbursement, the date and amount of such
L/C Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

(n) Provisions Related to Letters of Credit in respect of Extended Revolving
Credit Commitments. If the Letter of Credit Expiration Date in respect of any
tranche of Revolving Credit Commitments occurs prior to the expiry date of any
Letter of Credit, then (i) if consented to by the L/C Issuer which issued such
Letter of Credit, if one or more other tranches of Revolving Credit Commitments
in respect of which the Letter of Credit Expiration Date shall not have so
occurred are then in effect, such Letters of Credit for which consent has been
obtained shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Section 2.03(c) and 2.03(d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate amount of the unutilized Revolving Credit Commitments thereunder
at such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
the immediately preceding clause (i), the Borrower shall Cash Collateralize any
such Letter of Credit in accordance with Section 2.03(g). Upon the maturity date
of any tranche of Revolving Credit Commitments, the sublimit for Letters of
Credit may be reduced as agreed between the L/C Issuers (each in its sole
discretion) and the Borrower, without the consent of any other Person.

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries.

 

86



--------------------------------------------------------------------------------

Section 2.04 [Reserved].

Section 2.05 Prepayments.

(a) Optional. (i) The Borrower may, subject to Section 2.05(a)(iii) below, upon
written notice to the Administrative Agent by the Borrower, at any time or from
time to time voluntarily prepay Term Loans and Revolving Credit Loans of any
Class in whole or in part without premium or penalty (subject to Section
2.05(a)(iv)); provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (local time in New York City) (A)
three Business Days prior to any date of prepayment of Eurocurrency Rate Loans
and (B) one Business Day prior to any prepayment of Base Rate Loans; (2) any
prepayment of Eurocurrency Rate Loans shall be in a minimum Principal Amount of
$3,000,000, or a whole multiple of $1,000,000 in excess thereof; and (3) any
prepayment of Base Rate Loans shall be in a minimum Principal Amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire Principal Amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
such prepayment. If such notice is given by the Borrower, subject to Section
2.05(a)(iii), the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon to such date, together with any additional amounts required
pursuant to Section 3.05. In the case of each prepayment of the Loans pursuant
to this Section 2.05(a), the Borrower may in its sole discretion select the
Borrowing or Borrowings (and the order of maturity of principal payments) to be
repaid, and such payment shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares or other applicable shares as provided for
under this Agreement.

(ii) [Reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) if such
prepayment would have resulted from a refinancing of all or a portion of the
applicable Facility or occurrence of another event, which refinancing or event
shall not be consummated or shall otherwise be delayed. Each prepayment of any
Class of Term Loans pursuant to this Section 2.05(a) shall be applied in an
order of priority to repayments thereof required pursuant to Section 2.07(a) as
directed by the Borrower and, absent such direction, shall be applied in direct
order of maturity to repayments thereof required pursuant to Section 2.07(a).

 

87



--------------------------------------------------------------------------------

(iv) In the event that, on or prior to the date that falls six months after the
Closing Date, the Borrower (x) prepays, refinances, substitutes or replaces any
Initial Term Loans pursuant to a Repricing Transaction (including, for avoidance
of doubt, any prepayment made pursuant to Section 2.05(b)(iv) that constitutes a
Repricing Transaction), or (y) effects any amendment, amendment and restatement
or other modification of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders, (I) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal amount of the Initial Term Loans so
prepaid, refinanced, substituted or replaced and (II) in the case of clause (y),
a fee equal to 1.00% of the aggregate principal amount of the applicable Initial
Term Loans outstanding immediately prior to such amendment. If, on or prior to
the date that falls six months after the Closing Date, any Term Lender is a
Non-Consenting Lender and is replaced pursuant to Section 3.07(a) in connection
with any amendment, amendment and restatement or other modification of this
Agreement resulting in a Repricing Transaction, such Term Lender (and not any
Person who replaces such Term Lender pursuant to Section 3.07(a)) shall receive
its pro rata portion (as determined immediately prior to it being so replaced)
of the prepayment premium or fee described in the preceding sentence. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing and no proceeds of
Revolving Credit Borrowings are applied to fund any such repayment, any Loan
Party may prepay the outstanding Term Loans (which shall, for the avoidance of
doubt, be automatically and permanently canceled immediately upon such
prepayment) (or Parent or any of its Subsidiaries may purchase such outstanding
Term Loans and immediately cancel them) on the following basis:

(A) Any Loan Party shall have the right to make a voluntary prepayment of Term
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.05(a)(v); provided that no Loan Party shall initiate any action under
this Section 2.05(a)(v) in order to make a Discounted Term Loan Prepayment
unless (I) at least 10 Business Days shall have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by a Loan Party on the applicable Discounted Prepayment Effective Date; or (II)
at least three Business Days shall have passed since the date the Loan Party was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Loan Party’s election not to accept any
Solicited Discounted Prepayment Offers.

 

88



--------------------------------------------------------------------------------

(B)

(1) Subject to the proviso to Section 2.05(a)(v)(A) above, any Loan Party may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Loan Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. (local time in New
York City) on the third Business Day after the date of delivery of such notice
to such Lenders (the “Specified Discount Prepayment Response Date”).

(2) Each Term Lender receiving such offer and wishing to participate shall
notify the Auction Agent (or its delegate) by the Specified Discount Prepayment
Response Date that it agrees to accept a prepayment of any of its applicable
then outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Loan Party will make a prepayment of outstanding Term Loans pursuant to this
Section 2.05(a)(v)(B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to Section
2.05(a)(v)(B)(2) above; provided

 

89



--------------------------------------------------------------------------------

that, if the aggregate principal amount of Term Loans accepted for prepayment by
all Discount Prepayment Accepting Lenders exceeds the Specified Discount
Prepayment Amount, such prepayment shall be made pro rata among the Discount
Prepayment Accepting Lenders in accordance with the respective principal amounts
accepted to be prepaid by each such Discount Prepayment Accepting Lender and the
Auction Agent (in consultation with such Loan Party and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) will
calculate such proration (the “Specified Discount Proration”). The Auction Agent
shall promptly, and in any case within three Business Days following the
Specified Discount Prepayment Response Date, notify (I) the relevant Loan Party
of the respective Term Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Term Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Term Loans to be prepaid at the Specified Discount on such date
and (III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Loan Party and such Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Loan Party shall be due and payable by such Loan Party on the
Discounted Prepayment Effective Date in accordance with Section 2.05(a)(v)(F)
below (subject to Section 2.05(a)(v)(J) below).

(C)

(1) Subject to the proviso to Section 2.05(a)(v)(A) above, any Loan Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of such Loan Party, to (x) each Term Lender and/or (y) each
Term Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate principal amount
of the relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche
or tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by such Loan Party (it being understood that different Discount
Ranges and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as a separate offer pursuant to the terms of this Section
2.05(a) (v)(C)), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by a Loan Party shall remain
outstanding through the Discount Range Prepayment Response Date. The Auction
Agent will promptly provide each

 

90



--------------------------------------------------------------------------------

Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m. (local
time in New York City) on the third Business Day after the date of delivery of
such notice to such Lenders (the “Discount Range Prepayment Response Date”).
Each Term Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Term Loans of the applicable tranche or tranches and the
maximum aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Term Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Loan Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Section 2.05(a)(v)(C). The relevant Loan Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following Section 2.05(a)(v)(C)(3)) at
the Applicable Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Loan Party will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than or equal to the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal

 

91



--------------------------------------------------------------------------------

amount of the relevant Term Loans for those Participating Lenders whose
Submitted Discount is a discount to par greater than or equal to the Applicable
Discount (the “Identified Participating Lenders”) shall be made pro rata among
the Identified Participating Lenders in accordance with the Submitted Amount of
each such Identified Participating Lender and the Auction Agent (in consultation
with such Loan Party and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) will calculate such proration (the
“Discount Range Proration”). The Auction Agent shall promptly, and in any case
within five Business Days following the Discount Range Prepayment Response Date,
notify (I) the relevant Loan Party of the respective Term Lenders’ responses to
such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount and tranches of Term Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and tranches of such Term Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Loan Party and Term Lenders shall be conclusive and binding for all purposes
absent manifest error. The payment amount specified in such notice to the Loan
Party shall be due and payable by such Loan Party on the Discounted Prepayment
Effective Date in accordance with Section 2.05(a)(v)(F) below (subject to
Section 2.05(a)(v)(J) below).

(D)

(4) Subject to the proviso to Section 2.05(a)(v)(A) above, any Loan Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Loan Party, to (x) each Term Lender
and/or (y) each Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche
or tranches of Term Loans the Borrower is willing to prepay at a discount (it
being understood that different Solicited Discounted Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(D)), (III) the Solicited Discounted Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such solicitation by a Loan Party
shall remain outstanding through the Solicited Discounted Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted

 

92



--------------------------------------------------------------------------------

Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. (local time in New York City) on the
third Business Day after the date of delivery of such notice to such Term
Lenders (the “Solicited Discounted Prepayment Response Date”). Each Term
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y)
remain outstanding until the Acceptance Date, and (z) specify both a discount to
par (the “Offered Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loan and the maximum aggregate principal
amount and tranches of such Term Loans (the “Offered Amount”) such Term Lender
is willing to have prepaid at the Offered Discount. Any Term Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

(5) The Auction Agent shall promptly provide the relevant Loan Party with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Loan Party shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Loan Party (the
“Acceptable Discount”), if any. If the Loan Party elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Loan Party from the Auction
Agent of a copy of all Solicited Discounted Prepayment Offers pursuant to the
first sentence of this Section 2.05(a)(v)(D)(2) (the “Acceptance Date”), the
Loan Party shall submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Loan Party by the
Acceptance Date, such Loan Party shall be deemed to have rejected all Solicited
Discounted Prepayment Offers.

(6) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three Business Days after receipt of an Acceptance and Prepayment
Notice (the “Discounted Prepayment Determination Date”), the Auction Agent will
determine (in consultation with such Loan Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the relevant Loan Party at the Acceptable
Discount in accordance with this Section 2.05(a)(v)(D). If the Loan Party elects
to accept any Acceptable Discount, then the Loan Party agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Term Lender that has submitted a Solicited Discounted

 

93



--------------------------------------------------------------------------------

Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Loan Party will prepay outstanding Term
Loans pursuant to this Section 2.05(a)(v)(D) to each Qualifying Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that,
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Loan Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Loan Party of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Term Loan Prepayment and the
tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the tranches to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Term Lender to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Loan Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Loan Party shall be due and payable by
such Loan Party on the Discounted Prepayment Effective Date in accordance with
Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrower and its
Restricted Subsidiaries and the Term Lenders acknowledge and agree that the
Auction Agent may require as a condition to any Discounted Term Loan Prepayment,
the payment of customary fees and expenses from a Loan Party in connection
therewith.

(F) If any Term Loan is prepaid in accordance with Sections 2.05(a)(v)(B)
through 2.05(a)(v)(D) above, a Loan Party shall prepay such Term Loans on the
Discounted Prepayment Effective Date. The relevant Loan Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 a.m.

 

94



--------------------------------------------------------------------------------

(local time in New York City) on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
the relevant tranche of Loans on a pro rata basis across such installments. The
Term Loans so prepaid shall be accompanied by all accrued and unpaid interest on
the par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a)(v) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
and shall be applied to the relevant Loans of such Lenders in accordance with
their respective Pro Rata Share. The aggregate principal amount of the tranches
and installments of the relevant Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this Section
2.05(a)(v), the relevant Loan Party shall waive any right to bring any action
against the Administrative Agent, in its capacity as such, in connection with
any such Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Borrower and its Restricted Subsidiaries and the Term Lenders
acknowledge and agree that the Auction Agent may perform any and all of its
duties under this Section 2.05(a)(v) by itself or through any Affiliate of the
Auction Agent and expressly consents to any such delegation of duties by the
Auction Agent to such Affiliate and the performance of such delegated duties by
such Affiliate. The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this Section
2.05(a)(v) as well as activities of the Auction Agent.

(J) Each Loan Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Loan Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

 

95



--------------------------------------------------------------------------------

(b) Mandatory. (i) Within five Business Days after financial statements are
required to be delivered pursuant to Section 6.01(a) (commencing with the fiscal
year ending December 31, 2017) and the related Compliance Certificate is
required to be delivered pursuant to Section 6.02(a), the Borrower shall cause
to be offered to be prepaid in accordance with clause (b)(ix) below, an
aggregate principal amount of Loans in an amount equal to (A) the Applicable ECF
Percentage of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements minus (B) the sum of (1) all voluntary prepayments of Term
Loans made during such fiscal year or after year-end and prior to when such
Excess Cash Flow prepayment is due (including Term Loans prepaid pursuant to
Section 2.05(a)(v) during such time based upon the actual amount of cash paid by
the Borrower in connection with the relevant prepayment) and (2) all voluntary
prepayments of Revolving Credit Loans during such fiscal year or after year end
and prior to when such Excess Cash Flow prepayment is due to the extent the
Revolving Credit Commitments are permanently reduced by the amount of such
payments, in the case of each of the immediately preceding clauses (1) and (2),
to the extent such prepayments are funded with the internally generated cash
and, without duplication of any deduction from Excess Cash Flow in any prior
period; provided that no prepayment shall be made pursuant to this paragraph (i)
if the Excess Cash Flow for such period is less than $10,000,000.

(ii) If (x) the Borrower or any Restricted Subsidiary of the Borrower Disposes
of any property or assets (other than any Disposition of any property or assets
permitted by Sections 7.05(a), (b), (c), (d), (e), (g), (h), (i), (l), (o), (p),
(q) or (r) or (y) any Casualty Event occurs, which results in the realization or
receipt by the Borrower or Restricted Subsidiary of Net Proceeds, the Borrower
shall cause to be offered to be prepaid in accordance with clause (b)(ix) below,
on or prior to the date which is 10 Business Days after the date of the
realization or receipt by the Borrower or any Restricted Subsidiary of such Net
Proceeds, subject to clause (b)(xi) below, an aggregate principal amount of
Loans in an amount equal to 100% of all Net Proceeds received; provided that, if
at the time that any such prepayment would be required, the Borrower is required
to offer to repurchase any Permitted First Priority Refinancing Debt (or any
Permitted Refinancing thereof that is secured on a pari passu basis with the
Obligations) pursuant to the terms of the documentation governing such
Indebtedness with the Net Proceeds of such Disposition or Casualty Event (such
Indebtedness required to be offered to be so repurchased, “Other Applicable
Indebtedness”), then the Borrower may apply such Net Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans (or, if the Term Loans have been paid in full, the Revolving
Credit Loans) and Other Applicable Indebtedness at such time); provided,
further, that (A) the portion of such Net Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Net Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Net Proceeds shall be
allocated to the Loans in accordance with the terms hereof to the prepayment of
the Loans and to the repurchase or prepayment of Other Applicable Indebtedness,
and the amount of prepayment of the Term Loans (or, if the Term Loans have been
paid in full, the Revolving Credit Loans) that would have otherwise been
required pursuant to this Section 2.05(b)(ii) shall be

 

96



--------------------------------------------------------------------------------

reduced accordingly and (B) to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within 10 Business Days after
the date of such rejection) be applied to prepay the Term Loans in accordance
with the terms hereof.

(iii) [Reserved].

(iv) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (other than Indebtedness not prohibited
under Section 7.03 (excluding Section 7.03(t))), the Borrower shall cause to be
offered to be prepaid in accordance with clause (b)(vii) below an aggregate
principal amount of Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five Business Days after the
receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds.

(v) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the Maturity Date with respect thereto), the
Borrower shall promptly prepay or repay or cause to be promptly prepaid or
repaid Revolving Credit Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess; provided that the Borrower shall not
be required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(v) unless after the prepayment in full of the Revolving Credit Loans and
payment of all Unreimbursed Amounts such aggregate Outstanding Amount exceeds
the aggregate Revolving Credit Commitments then in effect.

(vi) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Term Loan Extension Request, Revolver Extension Request or any
Incremental Amendment (which may be prepaid on a less than pro rata basis in
accordance with their terms), (A) each prepayment of Loans pursuant to clauses
(i) through (iv) of this Section 2.05(b) shall be applied, first, ratably to
each Class of Term Loans then outstanding (provided that (i) any prepayment of
Loans with the Net Proceeds of Credit Agreement Refinancing Indebtedness shall
be applied solely to each applicable Class of Refinanced Debt, and (ii) any
Class of Incremental Term Loans, Extended Term Loans, or Refinancing Term Loans
may specify that one or more other Classes of Term Loans and Incremental Term
Loans may be prepaid prior to such Class of Incremental Term Loans, Extended
Term Loans or Refinancing Term Loans; provided further, with respect to each
Class of Term Loans, each prepayment pursuant to clauses (i) through (iv) of
this Section 2.05(b) shall be applied to the scheduled installments of principal
thereof following the date of prepayment pursuant to Section 2.07(a) as directed
by the Borrower, or, absent such direction, in direct order of maturity of such
installment), and second, to the extent the amount of prepayments pursuant to
clauses (i) through (iv) of this Section 2.05(b) exceeds the Outstanding Amount
under the Term Loans, such prepayments shall be applied to the Outstanding
Amount under the Revolving Credit Loans (provided, such prepayment on its own
shall not result in any termination or reduction of any Commitment); and (B)
each such prepayment shall be paid to the Lenders in accordance with their
respective Pro Rata Shares of such prepayment.

 

97



--------------------------------------------------------------------------------

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment required to be made pursuant to clauses (i) through (iv) of
this Section 2.05(b) at least four Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment.

(viii) All prepayments under this Section 2.05 shall be made together with, in
the case of any such prepayment of a Eurocurrency Rate Loan on a date other than
the last day of an Interest Period therefor, any amounts owing in respect of
such Eurocurrency Rate Loan pursuant to Section 3.05. Notwithstanding any of the
other provisions of Section 2.05(b), so long as no Event of Default shall have
occurred and be continuing, if any prepayment of Eurocurrency Rate Loans is
required to be made under this Section 2.05(b) (other than Section 2.05(b)(v))
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

(ix) With respect to each prepayment of Term Loans required pursuant to Section
2.05(b), (A) each Lender of the Term Loans will have the right to refuse such
offer of prepayment by giving written notice of such refusal to the
Administrative Agent within one Business Day after such Lender’s receipt of
notice from the Administrative Agent of such offer of prepayment (and the
Borrower shall not prepay any Term Loans of such Lender on the date that is
specified in clause (B) below), (B) the Borrower will make all such prepayments
not so refused upon the fourth Business Day after delivery of notice by the
Borrower pursuant to Section 2.05(b)(vii) and (C) any prepayment refused by
Lenders of Term Loans may be retained by the Borrower.

(x) In connection with any mandatory prepayments by the Borrower of the Loans
pursuant to this Section 2.05(b), such prepayments shall be applied on a pro
rata basis to the then outstanding Loans of the applicable Class or Classes
being prepaid irrespective of whether such outstanding Loans are Base Rate Loans
or Eurocurrency Rate Loans; provided that, if no Lenders exercise the right to
waive a given mandatory prepayment of the Loans pursuant to Section 2.05(b)(ix),
then, with respect to such mandatory prepayment, the amount of such mandatory
prepayment within any Class of Loans shall be applied first to Loans of such
Class that are Base Rate Loans to the full extent thereof before application to
Loans of such Class that are Eurocurrency Rate Loans in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 3.05.

 

98



--------------------------------------------------------------------------------

(xi) Notwithstanding any other provisions of this Section 2.05, (i) to the
extent that any or all of the Net Proceeds of any Disposition by a Foreign
Subsidiary (“Foreign Disposition”) or Excess Cash Flow attributable to Foreign
Subsidiaries are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Loans at the
times provided in this Section 2.05(b) but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow that, in
each case, would otherwise be required to be used to make an offer of prepayment
pursuant to Sections 2.05(b)(i) or 2.05(b)(ii), is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Proceeds or Excess Cash Flow will be promptly (and in any event
not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Loans pursuant to this Section 2.05(b) and (ii) to the extent
that the Borrower has determined in good faith that repatriation of any of or
all the Net Proceeds of any Foreign Disposition or Foreign Subsidiary Excess
Cash Flow would have material adverse tax cost consequences with respect to such
Net Proceeds or Excess Cash Flow, such Net Proceeds or Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary; provided that, in
the case of this clause (ii), on or before the date on which any such Net
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Section 2.05(b) or any such Excess Cash
Flow would otherwise have been required to be applied to prepayments pursuant to
Section 2.05(b), the Borrower applies an amount equal to such Net Proceeds or
Excess Cash Flow to such reinvestments or prepayments, as applicable, as if such
Net Proceeds or Excess Cash Flow had been received by the Borrower rather than
such Foreign Subsidiary, less the amount of additional taxes that would have
been payable or reserved against if such Net Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Proceeds or Excess Cash Flow that would
be calculated if received by such Foreign Subsidiary).

Notwithstanding anything to the contrary in this Section 2.05(b), (i) mandatory
prepayments in an aggregate amount not to exceed $100,000 in any one fiscal year
shall not be required to the extent that, if following such repayment, the Loan
Party would have insufficient funds to make a REIT Distribution and (ii) the
amount of any mandatory prepayment shall furthermore be reduced if the Borrower
determines in good faith (A) that the payment of any distribution is necessary
to maintain the Borrower’s status as a real estate investment trust under the
Code; provided that such reduction shall not exceed the amount needed to
maintain such status or (B) that the payment of any distribution is necessary to
enable the Borrower to avoid payment of any Tax that could be avoided by reason
of a distribution by the Borrower; provided that such reduction shall not exceed
$600,000,000 in aggregate over the life of the Facilities.

 

99



--------------------------------------------------------------------------------

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent (x) three Business Days prior to the date of termination or
reduction for Eurocurrency Rate Loans and (y) on the date of termination or
reduction for Base Rate Loans, (ii) any such partial reduction shall be in a
minimum aggregate amount of $5,000,000, or any whole multiple of $1,000,000, in
excess thereof or, if less, the entire amount of outstanding Commitments of such
Class and (iii) if, after giving effect to any reduction of the Commitments, the
Letter of Credit Sublimit exceeds the amount of the Revolving Credit Facility,
such sublimit shall be automatically reduced by the amount of such excess. The
amount of any such Commitment reduction shall not otherwise be applied to the
Letter of Credit Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of all of the applicable Facility or occurrence of other event,
which refinancing or other event shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The Initial Term Commitment of each Term Lender of each Class
shall be automatically and permanently reduced to $0 upon the funding of Initial
Term Loans of such Class to be made by it on the Closing Date. The Revolving
Credit Commitment of each Class shall automatically and permanently terminate on
the Maturity Date with respect to such Class of Revolving Credit Commitments.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Aggregate Commitments but unpaid shall be paid on the
effective date of such termination.

Section 2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders (i) on the last Business Day of each March,
June, September and December, commencing with the first full quarter after the
Closing Date, an aggregate principal amount equal to 0.25% of the aggregate
principal amount of all Initial Term Loans outstanding on the Closing Date
(which payments shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05) and (ii) on
the Maturity Date for the Initial Term Loans, the aggregate principal amount of
all Initial Term Loans outstanding on such date. In the event that, prior to the
incurrence of any Incremental Term Loans, the Initial Term Loans or any existing
Incremental Term Loans have scheduled amortization payments under Section
2.07(a)(i) (or other equivalent section) that are less than

 

100



--------------------------------------------------------------------------------

0.25% of the aggregate principal amount of such existing Term Loans when
initially incurred, then at the Borrower’s option, (x) the scheduled
amortization payments of such existing Term Loans on the effective date of such
Incremental Term Loans shall be increased to be equal quarterly installments of
principal equal to 0.25% of the aggregate principal amount of such existing Term
Loans originally incurred or (y) the scheduled amortization payment of the
Incremental Term Loans shall equal such smaller percentage applicable to the
existing Term Loans on such scheduled amortization payment date(s) (reflected as
a percentage of the aggregate principal amount of such Incremental Term Loans),
so long as, in the event this clause (y) is applicable, and for the avoidance of
doubt, such percentage is expressly set forth in the Incremental Amendment with
respect to such Incremental Term Loans. In the event any other Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans are made, such other
Incremental Term Loans, Refinancing Term Loans or Extended Term Loans, as
applicable, shall be repaid by the Borrower in the amounts and on the dates set
forth in the Incremental Amendment, Refinancing Amendment or Extension Amendment
with respect thereto and on the applicable Maturity Date thereof.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the applicable Maturity
Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

101



--------------------------------------------------------------------------------

Section 2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and 2.03(i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share or other applicable share provided for under this
Agreement, a commitment fee in Dollars equal to the Commitment Fee Rate, times
the actual daily amount by which the aggregate Revolving Credit Commitment for
the applicable Facility exceeds the sum of (A) the Outstanding Amount of
Revolving Credit Loans for such Facility and (B) the Outstanding Amount of L/C
Obligations for such Facility; provided that any commitment fee accrued with
respect to any of the Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender, except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided, further, that
no commitment fee shall accrue on any of the Commitments of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender. The commitment fee on each
Revolving Credit Facility shall accrue at all times from the Closing Date until
the Maturity Date for the Revolving Credit Commitments, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date during the
first full fiscal quarter to occur after the Closing Date and on the Maturity
Date for the Revolving Credit Commitments. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Commitment
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Commitment Fee Rate separately for each period during such
quarter that such Commitment Fee Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

Section 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate or the Federal Funds Rate shall be made on the
basis of a year of 365 days, or 366 days, as applicable, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed. Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of U.S. Department of the Treasury Regulation Section 5f.103-1(c),
as a non-fiduciary agent for the Borrower, in each case in the ordinary course
of business. The accounts or records maintained by the

 

102



--------------------------------------------------------------------------------

Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and 2.11(b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and 2.11(b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent in Dollars, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office and in Same Day Funds not later than 1:00 p.m. (local time in New York
City) on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s applicable Lending Office. All payments received by
the Administrative Agent after the time specified above shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next

 

103



--------------------------------------------------------------------------------

following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Eurocurrency Rate Loans to be
made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate,
plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing; and

(ii) if any Lender failed to make such payment (including, without limitation,
failure to fund participations in respect of any Letter of Credit), such Lender
shall forthwith on demand pay to the Administrative Agent the amount thereof in
Same Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate, plus any
reasonable administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. When such Lender makes
payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount (including, without limitation, failure to fund participations
in respect of any Letter of Credit) forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

104



--------------------------------------------------------------------------------

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

Section 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations
held by it, any payment (whether voluntary, involuntary, through the exercise of
any right of setoff, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in L/C Obligations held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that, if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each

 

105



--------------------------------------------------------------------------------

other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered, without further interest thereon. For
avoidance of doubt, the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement as in effect from time to time (including
the application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
permitted hereunder. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request (A) one or more new commitments which may be in the same
Facility as any outstanding Term Loans of an existing Class of Term Loans (a
“Term Loan Increase”) or a new Class of term loans (collectively with any Term
Loan Increase, the “Incremental Term Commitments”) and/or (B) one or more
increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase”) or the establishment of one or more new revolving credit
commitments (any such new commitments, collectively with any Revolving
Commitment Increases, the “Incremental Revolving Credit Commitments” and, the
Incremental Revolving Credit Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders.

(b) Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term

 

106



--------------------------------------------------------------------------------

Loans of such Class made pursuant thereto. On any Incremental Facility Closing
Date on which any Incremental Revolving Credit Commitments of any Class are
effected through the establishment of one or more new revolving credit
commitments (including through any Revolving Commitment Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Revolving Credit Lender of such Class shall make its Commitment
available to the Borrower (when borrowed, an “Incremental Revolving Credit Loan”
and collectively with any Incremental Term Loan, an “Incremental Loan”) in an
amount equal to its Incremental Revolving Credit Commitment of such Class and
(ii) each Incremental Revolving Credit Lender of such Class shall become a
Lender hereunder with respect to the Incremental Revolving Credit Commitment of
such Class and the Incremental Revolving Credit Loans of such Class made
pursuant thereto. Notwithstanding the foregoing, Incremental Term Loans may have
identical terms to any of the Term Loans and be treated as the same Class as any
of such Term Loans.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
Commitments. Incremental Term Loans may be made, and Incremental Revolving
Credit Commitments may be provided, by any existing Lender (but each existing
Lender will not have an obligation to make any Incremental Commitment, nor will
the Borrower have any obligation to approach any existing lenders to provide any
Incremental Commitment) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”) (each such existing Lender or Additional Lender providing such, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that (i) the
Administrative Agent and each L/C Issuer shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Revolving Commitment Increases to
the extent such consent, if any, would be required under Section 10.07(b) for an
assignment of Loans or Revolving Credit Commitments, as applicable, to such
Lender or Additional Lender, (ii) with respect to Incremental Term Commitments,
any Affiliated Lender providing an Incremental Term Commitment shall be subject
to the same restrictions set forth in Section 10.07(1) as they would otherwise
be subject to with respect to any purchase by or assignment to such Affiliated
Lender of Term Loans and (iii) Affiliated Lenders may not provide Incremental
Revolving Credit Commitments.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) (x) if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition or other Investment permitted hereunder, no
Event of Default under Sections 8.01(a), 8.01(f) or 8.01(g) shall have occurred
and be continuing or would exist after giving effect to such Incremental
Commitments, or (y) if otherwise, no Event of Default shall have occurred and be
continuing or would exist after giving effect to such Incremental Commitments;

 

107



--------------------------------------------------------------------------------

(ii) after giving effect to such Incremental Commitments and except as set forth
in clause (i) above, the conditions of Sections 4.02(i) and 4.02(ii) shall be
satisfied (it being understood that all references to “the date of such Credit
Extension” or similar language in such Section 4.02 shall be deemed to refer to
the effective date of such Incremental Amendment); provided that, if the
proceeds of such Incremental Commitments are being used to finance a Permitted
Acquisition or other Investment permitted hereunder, the reference in Section
4.02(i) to the accuracy of the representations and warranties shall, to the
extent agreed by such Incremental Lenders, refer to customary “specified
representations” and “specified acquisition representations”;

(iii) [reserved];

(iv) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $20,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $20,000,000 if such amount
represents all remaining availability under the limit set forth in Section
2.14(d)(v)) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in Section 2.14(d)(v));

(v) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed the sum of (A) $600,000,000 less
the aggregate principal amount of Indebtedness incurred pursuant to
Section 7.03(q)(A) at or prior to such time plus (B) additional amounts so long
as (when aggregated with amounts incurred at or prior to such time pursuant to
Section 7.03(q)(B)) the Senior Loan-to-Value Ratio, determined on a Pro Forma
Basis as of the last day of the most recently ended Test Period, as if any
Incremental Term Loans or Incremental Revolving Credit Commitments, as
applicable, available under such Incremental Commitments had been outstanding on
the last day of such period, and, in each case, (x) with respect to any
Incremental Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder, (y) without netting the cash proceeds of
any such Incremental Loans and (z) including the aggregate amount of Incremental
Commitments concurrently established under clause (A) (unless previously
repaid), does not exceed 45.0%; and

(vi) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received (A) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (B) reaffirmation agreements and/or
such amendments to the Collateral Documents as may be reasonably requested by
the Administrative Agent in order to ensure that such Incremental Commitment is
provided with the benefit of the applicable Loan Documents.

 

108



--------------------------------------------------------------------------------

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Credit
Loans and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the Borrower and the applicable Incremental
Lenders providing such Incremental Commitments and, except as otherwise set
forth herein, unless such terms, provisions and documentation (other than any
terms and provisions which are applicable only after the Latest Maturity Date of
the Term Loans or Revolving Credit Commitments existing on the Incremental
Facility Closing Date) shall be either (x) substantially identical to the Term
Loans or Revolving Credit Commitments, as applicable, each existing on the
Incremental Facility Closing Date or (y) no more favorable (taken as a whole) to
the Incremental Lenders than the Lenders under the Term Loans or Revolving
Credit Commitments, as applicable, each existing on the Incremental Facility
Closing Date and such terms, provisions and documentation shall be reasonably
satisfactory to Administrative Agent; provided that (i) to the extent any
Previously Absent Financial Maintenance Covenant is added for the benefit of any
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Credit Loans and Incremental Revolving Credit Commitments, the
Administrative Agent shall be given prompt written notice of such Previously
Absent Financial Maintenance Covenant and the Loan Documents shall be
automatically and without further action deemed modified on or prior to the
Incremental Facility Closing Date to include such Previously Absent Financial
Maintenance Covenant for the benefit of the Loans, it being understood that upon
the amendment of the Loan Documents to include such Previously Absent Financial
Maintenance Covenant, any subsequent amendment, modification or waiver to the
Loan Documents as it pertains to such Previously Absent Financial Maintenance
Covenant shall only be permitted in the manner detailed under Section 10.01 and
(ii) Term Loan Increases and Revolving Commitment Increases of any Class shall
be identical to the then existing Term Loans or Revolving Credit Commitments of
such Class, as applicable. In any event:

(i) the Incremental Term Loans:

(A) shall rank pari passu in right of payment and of security with the Revolving
Credit Loans and the Term Loans,

(B) shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans,

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Initial Term Loans,

(D) subject to clauses (e)(i)(B) and (e)(i)(C) above and clause (e)(iii) below
and Section 2.07(a), shall have an Applicable Rate and amortization determined
by the Borrower and the applicable Incremental Term Lenders, and

(E) may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis) in any voluntary or mandatory prepayments of Term
Loans hereunder, as specified in the applicable Incremental Amendment;

 

109



--------------------------------------------------------------------------------

(ii) the Incremental Revolving Credit Commitments and Incremental Revolving
Credit Loans shall have terms that are substantially consistent with those of
the Revolving Credit Commitments and the Revolving Credit Loans, other than the
Maturity Date and as set forth in this Section 2.14(e)(ii) or such other
deviations reasonably satisfactory to the Administrative Agent; provided that
notwithstanding anything to the contrary in this Section 2.14 or otherwise:

(A) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans,

(B) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall not mature earlier than, and will require no scheduled
amortization or differing mandatory commitment reduction prior to, the Latest
Maturity Date of any Revolving Credit Loans outstanding at the time of
incurrence of such Incremental Revolving Credit Commitments,

(C) the borrowing and repayment (except for (1) payments of interest and fees at
different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis with all other Revolving Credit Commitments on the Incremental Facility
Closing Date,

(D) subject to the provisions of Section 2.03(n) to the extent dealing with
Letters of Credit which mature or expire after a maturity date when there exists
Incremental Revolving Credit Commitments with a longer maturity date, all
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments on the Incremental Facility Closing Date (and except as provided in
Section 2.03(n), without giving effect to changes thereto on an earlier maturity
date with respect to Letters of Credit theretofore incurred or issued),

(E) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

(F) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date, and

 

110



--------------------------------------------------------------------------------

(G) any Incremental Revolving Credit Commitments may constitute a separate Class
or Classes, as the case may be, of Commitments from the Classes constituting the
applicable Revolving Credit Commitments prior to the Incremental Facility
Closing Date; and

(iii) the amortization schedule applicable to any Incremental Loans and the
Effective Yield applicable to the Incremental Term Loans of each Class shall be
determined by the Borrower and the applicable Incremental Lenders and shall be
set forth in each applicable Incremental Amendment; provided, however, that in
the case of any Incremental Term Loans obtained on or prior to the first
anniversary of the Closing Date, the Effective Yield applicable thereto (as
determined on the date of initial incurrence thereof) may not be more than 0.50%
higher than the Effective Yield applicable to the Initial Term Loans (as
determined on such date) unless the Applicable Rate with respect to the Initial
Term Loans is adjusted to be equal to such Effective Yield with respect to such
Incremental Term Loans, minus, 0.50%.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitments shall become Commitments (or in the
case of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14, and the Lenders expressly authorize
the Administrative Agent to enter into every such Incremental Amendment,
including any amendments that are not materially adverse to the interests of any
Lender that are made to effectuate changes necessary to enable any Incremental
Term Loans that are intended to be treated as fungible with any Class of
outstanding Term Loans to be treated as fungible with such Term Loans, which
shall include without limitation (i) any amendments to Section 2.07(a) that do
not reduce the ratable amortization received by each Lender thereunder and (ii)
any amendments which extend or add “call protection” to any existing Class of
Loans, including amendments to Section 2.05(a)(iv). The Borrower will use the
proceeds of the Incremental Term Loans and Incremental Revolving Credit
Commitments for any purpose not prohibited by this Agreement.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this Section
2.14, (a) if the increase relates to the Revolving Credit Facility, each of the
Revolving Credit Lenders shall assign to each of the Incremental Revolving
Credit Lenders, and each of the Incremental Revolving Credit Lenders shall
purchase from each of the Revolving Credit Lenders, at the principal amount
thereof, such interests in the Incremental Revolving Credit Loans outstanding on
such Incremental Facility Closing Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Credit
Loans will be held by existing Revolving Credit Lenders and Incremental
Revolving Credit Lenders ratably in accordance with

 

111



--------------------------------------------------------------------------------

their Revolving Credit Commitments after giving effect to the addition of such
Incremental Revolving Credit Commitments to the Revolving Credit Commitments,
(b) each Incremental Revolving Credit Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Credit Loan and (c) each Incremental
Revolving Credit Lender shall become a Lender with respect to the Incremental
Revolving Credit Commitments and all matters relating thereto. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing and
prepayment requirements in Sections 2.02 and 2.05(a) of this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

(h) Letter of Credit Sublimit Increase. Any increase in the Letter of Credit
Sublimit contemplated by an Incremental Amendment shall be agreed upon by
Administrative Agent, the L/C Issuers and the Borrower.

(i) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.15 Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any other bank, financial institution or other institutional
lender or investor that agrees to provide any portion of Refinancing Term Loans
or Other Revolving Credit Commitments pursuant to a Refinancing Amendment in
accordance with this Section 2.15 (each, an “Additional Refinancing Lender”);
provided that (i) the Administrative Agent and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Lender’s or
Additional Refinancing Lender’s making such Refinancing Term Loans or providing
such Other Revolving Credit Commitments to the extent such consent, if any,
would be required under Section 10.07(b) for an assignment of Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Refinancing
Lender, (ii) with respect to Refinancing Term Loans, any Affiliated Lender
providing Refinancing Term Loans shall be subject to the same restrictions set
forth in Section 10.07(1) as they would otherwise be subject to with respect to
any purchase by or assignment to such Affiliated Lender of Term Loans and (iii)
Affiliated Lenders may not provide Other Revolving Credit Commitments, or Other
Revolving Credit Loans pursuant to a Refinancing Amendment and, with respect to
any Refinancing Term Loans, any Additional Refinancing Lender that is an
Affiliated Lender shall be subject to the provisions of Section 10.07(l),
mutatis mutandis, to the same extent as if such Refinancing Term Loans and
related Obligations had been obtained by such Additional Refinancing Lender by
way of assignment; provided further that, notwithstanding anything to the
contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Other
Revolving Credit Commitments (and related outstandings), (B) repayments required
upon the maturity date of the Other Revolving Credit Commitments and (C)
repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (3) below)) of Loans with respect to Other
Revolving Credit Commitments after the date of obtaining any Other Revolving
Credit Commitments shall be made on a pro rata basis with all other Revolving
Credit Commitments, (2) subject to the provisions of Section 2.03(n) to the
extent dealing with Letters of Credit which mature or expire after a maturity
date when there exist Other Revolving Credit Commitments with a longer maturity
date, all Letters of

 

112



--------------------------------------------------------------------------------

Credit shall be participated on a pro rata basis by all Lenders with Commitments
in accordance with their percentage of the Revolving Credit Commitments (and
except as provided in Section 2.03(n), without giving effect to changes thereto
on an earlier maturity date with respect to Letters of Credit theretofore
incurred or issued), (3) the permanent repayment of Revolving Credit Loans with
respect to, and termination of, Other Revolving Credit Commitments after the
date of obtaining any Other Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Other Revolving Credit Commitments and Other Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.15(a) shall be in an aggregate principal amount that is (x) not less than
$20,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.15, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.

(e) This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.16 Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this

 

113



--------------------------------------------------------------------------------

Section 2.16. In order to establish any Extended Term Loans, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Term Loan Tranche)
(each, a “Term Loan Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall (x) be identical as offered
to each Lender under such Existing Term Loan Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Term Loan Tranche and (y) be identical to the Term Loans
under the Existing Term Loan Tranche from which such Extended Term Loans are to
be amended, except that: (i) all or any of the scheduled amortization payments
of principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Existing
Term Loan Tranche, to the extent provided in the applicable Extension Amendment;
(ii) the Effective Yield with respect to the Extended Term Loans may be
different than the Effective Yield for the Term Loans of such Existing Term Loan
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Borrower and the Lenders thereof;
provided that no Extended Term Loans may be optionally prepaid prior to the date
on which the Term Loans under the Existing Term Loan Tranche from which such
Extended Term Loans were amended are repaid in full, unless such optional
prepayment is accompanied by at least a pro rata optional prepayment of such
Existing Term Loan Tranche; provided, however, that (A) no Default shall have
occurred and be continuing at the time a Term Loan Extension Request is
delivered to Lenders, (B) in no event shall the final maturity date of any
Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any then
existing Term Loans hereunder, (C) the Weighted Average Life to Maturity of any
Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof shall be no shorter (other than by virtue of amortization
or prepayment of such Indebtedness prior to the time of incurrence of such
Extended Term Loans) than the remaining Weighted Average Life to Maturity of any
Existing Term Loan Tranche, (D) any such Extended Term Loans (and the Liens
securing the same) shall be permitted by the terms of the Intercreditor
Agreements (to the extent any Intercreditor Agreement is then in effect), (E)
any Extended Term Loans may participate on a pro rata basis or less than a pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Term Loan Extension Request and (F) all documentation in respect of such
Extension Amendment shall be consistent with the foregoing. Any Extended Term
Loans amended pursuant to any Term Loan Extension Request shall be designated a
series (each, a “Term Loan Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that any Extended Term Loans amended from
an Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Term Loan Tranche. Each
Term Loan Extension Series of Extended Term Loans incurred under this Section
2.16 shall be in an aggregate principal amount that is not less than
$20,000,000.

(b) Extension of Revolving Credit Commitments. The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of

 

114



--------------------------------------------------------------------------------

a given Class (each, an “Existing Revolver Tranche”) be amended to extend the
Maturity Date with respect to all or a portion of any principal amount of such
Revolving Credit Commitments (any such Revolving Credit Commitments which have
been so amended, “Extended Revolving Credit Commitments”) and to provide for
other terms consistent with this Section 2.16. In order to establish any
Extended Revolving Credit Commitments, the Borrower shall provide a notice to
the Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolver Tranche) (each, a “Revolver
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which shall (x) be identical as offered to
each Lender under such Existing Revolver Tranche (including as to the proposed
interest rates and fees payable) and offered pro rata to each Lender under such
Existing Revolver Tranche and (y) be identical to the Revolving Credit
Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
(ii) the Effective Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments may be different than the Effective Yield for
extensions of credit under the Revolving Credit Commitments of such Existing
Revolver Tranche, in each case, to the extent provided in the applicable
Extension Amendment; (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings under the applicable Revolving Credit
Commitments (i.e., the Existing Revolver Tranche and the Extended Revolving
Credit Commitments of the applicable Revolver Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required upon the Maturity Date
of the non-extending Revolving Credit Commitments); provided, further, that (A)
no Default shall have occurred and be continuing at the time a Revolver
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Revolving Credit Commitments of a given Revolver
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any other Revolving Credit Commitments hereunder, (C)
any such Extended Revolving Credit Commitments (and the Liens securing the same)
shall be permitted by the terms of the Intercreditor Agreements (to the extent
any Intercreditor Agreement is then in effect) and (D) all documentation in
respect of such Extension Amendment shall be consistent with the foregoing. Any
Extended Revolving Credit Commitments amended pursuant to any Revolver Extension
Request shall be designated a series (each, a “Revolver Extension Series”) of
Extended Revolving Credit Commitments for all purposes of this Agreement;
provided that any Extended Revolving Credit Commitments amended from an Existing
Revolver Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Revolver
Extension Series with respect to such Existing Revolver Tranche. Each Revolver
Extension Series of Extended Revolving Credit Commitments incurred under this
Section 2.16 shall be in an aggregate principal amount that is not less than
$5,000,000.

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least three Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall

 

115



--------------------------------------------------------------------------------

agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.16. No Lender shall have any obligation to agree to
have any of its Term Loans of any Existing Term Loan Tranche amended into
Extended Term Loans or any of its Revolving Credit Commitments amended into
Extended Revolving Credit Commitments, as applicable, pursuant to any Extension
Request. Any Lender holding a Term Loan under an Existing Term Loan Tranche
(each, an “Extending Term Lender”) wishing to have all or a portion of its Term
Loans under the Existing Term Loan Tranche subject to such Extension Request
amended into Extended Term Loans and any Revolving Credit Lender (each, an
“Extending Revolving Credit Lender”) wishing to have all or a portion of its
Revolving Credit Commitments under the Existing Revolver Tranche subject to such
Extension Request amended into Extended Revolving Credit Commitments, as
applicable, shall notify the Administrative Agent (each, an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans under the Existing Term Loan Tranche or Revolving
Credit Commitments under the Existing Revolver Tranche, as applicable, which it
has elected to request be amended into Extended Term Loans or Extended Revolving
Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of which applicable Term Lenders or Revolving Credit Lenders, as the
case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, as applicable, subject to Extension
Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.16(a) or 2.16(b) above, respectively (but which shall not require
the consent of any other Lender). The effectiveness of any Extension Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in Section 4.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) customary
legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and (ii)
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
the Extended Term Loans or Extended Revolving Credit Commitments, as applicable,
are provided with the benefit of the applicable Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the

 

116



--------------------------------------------------------------------------------

consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, incurred pursuant thereto, (ii)
modify the scheduled repayments set forth in Section 2.07 with respect to any
Existing Term Loan Tranche subject to an Extension Election to reflect a
reduction in the principal amount of the Term Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans amended
pursuant to the applicable Extension (with such amount to be applied ratably to
reduce scheduled repayments of such Term Loans required pursuant to Section
2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect the
existence of the Extended Term Loans and the application of prepayments with
respect thereto and (iv) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

(f) No Extension of any Revolving Credit Facility shall be effective as to the
obligations of any L/C Issuer with respect to Letters of Credit without the
consent of such L/C Issuer (such consents not to be unreasonably withheld,
conditioned or delayed).

(g) This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
L/C Issuers hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender in respect of any Unreimbursed Amounts or
participations in any Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default has occurred and is

 

117



--------------------------------------------------------------------------------

continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders or the L/C Issuers as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or any L/C Issuer against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(h).

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, the Pro Rata
Share of each Non-Defaulting Lender’s Revolving Credit Loans and L/C Obligations
shall be computed without giving effect to the Commitment of that Defaulting
Lender; provided that (i) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default has occurred and is continuing; and (ii) the aggregate
obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Revolving Credit Commitment of that Non-Defaulting Lender minus
(2) the aggregate Outstanding Amount of the Loans of that Lender. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

118



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the L/C
Issuers agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans and
participations in Letters of Credit of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit to be held on a pro rata basis by the Lenders in accordance with their
Pro Rata Share (without giving effect to Section 2.17(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made free and clear of and without
deduction or withholding for any and all present or future taxes, duties,
levies, imposts, assessments, deductions, fees, charges or withholdings
(including backup withholding) or similar charges imposed by any Governmental
Authority including interest, penalties and additions to tax (collectively
“Taxes”), except as required by applicable Law. If the Borrower, any Guarantor
or other applicable withholding agent shall be required by any Laws to deduct or
withhold any Taxes from or in respect of any sum payable under any Loan Document
to any Agent or any Lender, (A) to the extent the Tax in question is an
Indemnified Tax, the sum payable by the Borrower or such Guarantor shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 3.01), each of such Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (B) the applicable withholding agent shall make such
deductions or withholdings, (C) the applicable withholding agent shall pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Laws, and (D) within 30 days after the date of such
payment (or, if receipts or evidence are not available within 30 days, as soon
as possible thereafter), if the Borrower or any Guarantor is the applicable
withholding agent, shall furnish to such Agent or Lender (as the case may be)
the original or a copy of a receipt evidencing payment thereof or other evidence
reasonably acceptable to such Agent or Lender.

 

119



--------------------------------------------------------------------------------

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein, except for such Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded Taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

(c) Each Loan Party agrees to jointly and severally indemnify each Agent and
each Lender for (i) the full amount of Indemnified Taxes and Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable by or paid by
such Agent or such Lender and (ii) any reasonable expenses arising therefrom or
with respect thereto, in each case whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
by such Agent or Lender (or by an Agent on behalf of such Lender), accompanied
by a written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts, shall be conclusive absent manifest error.

(d) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Law certifying as to any entitlement of
such Lender to an exemption from, or reduction in, withholding Tax with respect
to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete or inaccurate in any respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify the Borrower and the Administrative Agent
in writing of its legal inability to do so. Unless the applicable withholding
agent has received forms or other documents satisfactory to it indicating that
payments under any Loan Document to or for a Lender are not subject to
withholding Tax or are subject to such Tax at a rate reduced by an applicable
tax treaty, the Borrower, the Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate. Notwithstanding any
other provision of this Section 3.01(d), a Lender shall not be required to
deliver any form pursuant to this Section 3.01(d) that such Lender is not
legally able to deliver. Without limiting the foregoing:

(i) Each Lender that is a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from
federal backup withholding.

 

120



--------------------------------------------------------------------------------

(ii) Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement
whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN-E (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (a) a United States Tax Compliance
Certificate substantially in the form of Exhibit K-1 and (b) two properly
completed and duly signed original copies of Internal Revenue Service Form
W-8BEN-E (or any successor form), or

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a Form
W-8ECI, Form W-8BEN, Form W-8BEN-E, United States Tax Compliance Certificate
substantially in the form of Exhibit K-2 or K-3, Form W-9, Form W-8IMY and/or
any other required information from each beneficial owner, as applicable
(provided that if the Lender is a partnership, and one or more beneficial
partners of such Lender are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate substantially in the form of Exhibit
K-4 may be provided by such Lender on behalf of such partner).

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s

 

121



--------------------------------------------------------------------------------

obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(d)(iii),
“FATCA” shall include any amendments made to FATCA after the Closing Date.

(iv) The Administrative Agent shall deliver to the Borrower two copies of (i) if
the Administrative Agent is a United States person (as defined in Section
7701(a)(30) of the Code), IRS Form W-9, or (ii) if the Administrative Agent is
not a United States person (as defined in Section 7701(a)(30) of the Code), a
duly executed U.S. branch withholding certificate on IRS Form W-8IMY evidencing
its agreement with the Borrower to be treated as a United States person with
respect to payments under the Loan Documents.

(e) Any Lender claiming any additional amounts payable pursuant to this Section
3.01 and Section 3.04(a) shall, if requested by the Borrower, use its reasonable
efforts (subject to overall policy considerations of such Lender) to change the
jurisdiction of its Lending Office, if such a change would reduce any such
additional amounts (including any such additional amounts that may thereafter
accrue) and would not, in the sole determination of such Lender, result in any
unreimbursed cost or expense or be otherwise materially disadvantageous to such
Lender. Borrower agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with such change in jurisdiction.

(f) If any Lender or Agent receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by any Loan Party pursuant to this Section 3.01, it shall promptly remit
such refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund); provided that such Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. Notwithstanding anything to
the contrary in this Section 3.01(f), in no event will a Lender or Agent be
required to pay any amount to a Loan Party pursuant to this Section 3.01(f) the
payment of which would place such Lender or Agent in a less favorable net
after-Tax position than such Lender or Agent would have been if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.01 shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to Taxes that it
deems confidential) to the Borrower or any other person.

(g) For the avoidance of doubt, the term “Lender” for purposes of this Section
3.01 shall include each L/C Issuer.

 

122



--------------------------------------------------------------------------------

Section 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies, or, in the case of Eurocurrency Rate Loans
denominated in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted and all amounts due, if any, in
connection with such prepayment or conversion under Section 3.05. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that deposits in Dollars are not being
offered to banks in the applicable offshore interbank market for the applicable
amount and the Interest Period of such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request, if applicable, into a request for a Borrowing of Base
Rate Loan in the amount specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, converting to or
continuing, funding or maintaining any Eurocurrency Rate Loans or (as the case
may be) issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other
Taxes, or any Taxes excluded from the definition

 

123



--------------------------------------------------------------------------------

of Indemnified Taxes under exceptions (i)(B) through (vi) thereof or (ii)
reserve requirements contemplated by Section 3.04(c)) and the result of any of
the foregoing shall be to increase the cost to such Lender of making or
maintaining the Eurocurrency Rate Loan (or of maintaining its obligations to
make any Loan), or to reduce the amount of any sum received or receivable by
such Lender, then from time to time within 15 days after demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction. Notwithstanding anything
herein to the contrary, for all purposes under this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
law, regardless of the date enacted, adopted or issued; provided that to the
extent any increased costs or reductions are incurred by any Lender as a result
of any requests, rules, guidelines or directives promulgated under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or pursuant to Basel
III after the Closing Date, then such Lender shall be compensated pursuant to
this Section 3.04 only if such Lender imposes such charges under other
syndicated credit facilities involving similarly situated borrowers that such
Lender is a lender under.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Closing Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any Person controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and liquidity and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within 15 days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves, capital or liquidity with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurocurrency Rate
Loan of the Borrower equal to the actual costs of such reserves, capital or
liquidity allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio, capital or liquidity requirement or analogous requirement of any
other central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of any Eurocurrency Rate Loans
of the Borrower, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such

 

124



--------------------------------------------------------------------------------

Loan; provided the Borrower shall have received at least 15 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or cost
from such Lender. If a Lender fails to give notice 15 days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
15 days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage; and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to Sections
3.04(a), 3.04(b), 3.04(c) or 3.04(d).

Section 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan required to be made by it hereunder) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan of the Borrower on the date or in
the amount notified by the Borrower, including any loss or expense (excluding
loss of anticipated profits) arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for the applicable
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

 

125



--------------------------------------------------------------------------------

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the event that gives rise to such claim; provided that
if the circumstance giving rise to such claim is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. If any Lender requests compensation by the Borrower under
Section 3.04, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
from one Interest Period to another applicable Eurocurrency Rate Loans, or, if
applicable, to convert Base Rate Loans into Eurocurrency Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b), such Lender’s applicable Eurocurrency
Rate Loans shall be automatically converted into Base Rate Loans (or, if such
conversion is not possible, repaid) on the last day(s) of the then current
Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of an
immediate conversion required by Section 3.02, on such earlier date as required
by Law) and, unless and until such Lender gives notice as provided below that
the circumstances specified in Sections 3.02, 3.03 or 3.04 that gave rise to
such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 that gave rise to the conversion of any of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders under the applicable Facility are
outstanding, if applicable, such Lender’s Base Rate Loans shall be automatically
converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurocurrency Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurocurrency Rate
Loans under such Facility and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments for the applicable Facility.

 

126



--------------------------------------------------------------------------------

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 (with respect to Indemnified
Taxes) or Section 3.04 as a result of any condition described in such Sections
or any Lender ceases to make any Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may so long as no Event of Default has occurred and is continuing, at
its sole cost and expense, on 10 Business Days’ prior written notice to the
Administrative Agent and such Lender, (x) replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (iii)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01 (with respect to Indemnified Taxes), such assignment will result in
a reduction in such compensation or payments and (B) in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or (y)
terminate the Commitment of such Lender or L/C Issuer (in respect of any
applicable Facility only in the case of clause (i) or clause (iii)), as the case
may be, and (1) in the case of a Lender (other than an L/C Issuer), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date and (2) in the
case of an L/C Issuer, repay all Obligations of the Borrower owing to such L/C
Issuer relating to the Loans and participations held by the L/C Issuer as of
such termination date and cancel or backstop on terms satisfactory to such L/C
Issuer any Letters of Credit issued by it; provided that in the case of any such
termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable Facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a)(x) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
applicable Commitment and outstanding Loans and participations in L/C
Obligations in respect thereof, and (ii) deliver any Notes evidencing such Loans
to the Borrower or Administrative Agent. Pursuant to such Assignment and
Assumption, (A) the assignee Lender shall acquire all or a portion, as the case
may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such

 

127



--------------------------------------------------------------------------------

assigning Lender. In connection with any such replacement, if any such
Non-Consenting Lender or Defaulting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five Business Days of the date on which the assignee Lender
executes and delivers such Assignment and Assumption to such Non-Consenting
Lender or Defaulting Lender, then such Non-Consenting Lender or Defaulting
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required Class
Lenders as applicable) have agreed to such consent, waiver or amendment, then
any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

Section 3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension.

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Borrower and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

 

128



--------------------------------------------------------------------------------

(ii) executed counterparts of this Agreement;

(iii) each Collateral Document set forth on Schedule 1.01C required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock or membership interest powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank (or confirmation in
lieu thereof that such certificates, powers and instruments have been sent for
overnight delivery to the Collateral Agent or its counsel); and

(B) evidence that all other actions, recordings and filings required by the
Collateral Documents as of the Closing Date or that the Administrative Agent may
deem reasonably necessary to satisfy the Collateral and Guarantee Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(iv) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party (including
a certificate attaching the Organization Documents of each Loan Party) as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

(v) an opinion from Fried, Frank, Harris, Shriver & Jacobson LLP, New York
counsel to the Loan Parties;

(vi) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the Transactions) substantially in the form attached hereto as Exhibit
E-2;

(vii) a certificate, dated the Closing Date and signed by a Responsible Officer
of the Borrower, confirming satisfaction of the conditions set forth in Sections
4.02(i) and 4.02(ii);

(viii) the Perfection Certificate, duly completed and executed by the Loan
Parties; and

(ix) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.

 

129



--------------------------------------------------------------------------------

(b) The Closing Fees and all fees and expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Closing Date and (in the case of
expenses) invoiced at least three Business Days before the Closing Date (except
as otherwise reasonably agreed by the Borrower) shall have been paid from the
proceeds of the initial funding under the Facilities.

(c) The Administrative Agent shall have received reasonably satisfactory
evidence that prior to or substantially simultaneously with the initial Credit
Extensions the Refinancing has been consummated.

(d) The Lead Arrangers shall have received (i) the Audited Financial Statements,
(ii) the unaudited quarterly consolidated balance sheets of the Borrower and its
Subsidiaries and Parent and its Subsidiaries as of each of March 31, 2016 and
June 30, 2016 and related consolidated statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries and Parent and its
Subsidiaries for the fiscal quarters ended March 31, 2016 and June 30, 2016 and
(iii) an unaudited consolidated income statement for the Borrower and its
Subsidiaries calculated on a pro forma basis after giving effect to the
Refinancing.

(e) The Administrative Agent shall have received at least three Business Days
prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act that
has been requested by the Administrative Agent in writing at least 10 days prior
to the Closing Date.

(f) The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 6.07.

(g) The Borrower and its Subsidiaries shall have delivered to the Administrative
Agent all documents or instruments necessary to release all Liens securing the
Existing REIT Revolving Credit Facility, including, without limitation,
“pay-off” letters in form and substance reasonably satisfactory to the
Administrative Agent in connection with the repayment and termination of the
Existing REIT Revolving Credit Facility.

(h) The Borrower and its Subsidiaries shall have delivered to the Administrative
Agent “pay-off” letters in form and substance reasonably satisfactory to the
Administrative Agent in connection with the repayment and termination of the
Mortgage Loan Agreement.

(i) The Borrower and its Subsidiaries shall have delivered to the Administrative
Agent a true and correct copy of each of the Operating Leases and Management
Agreements (together with any amendments, modifications, restatements or
supplements thereof).

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

130



--------------------------------------------------------------------------------

Section 4.02 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans and other than a Request for
Credit Extension for an Incremental Loan which shall be governed by Section
2.14(d)), including on the Closing Date, is subject to the following conditions
precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer,
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(i) and 4.02(ii) (or, in
the case of a Request for Credit Extension for an Incremental Loan, the
conditions specified in Section 2.14(d) have been satisfied on and as of the
date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders at the time of each Credit Extension that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party, (c)
is duly qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all

 

131



--------------------------------------------------------------------------------

requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case, referred to in
clauses (a) (other than with respect to the Borrower), (b)(i) (other than with
respect to the Borrower), (c), (d) and (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions, (a)
are within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate or other organizational action, and (c) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (iii) violate any applicable
Law; except with respect to any conflict, breach, contravention or payment (but
not creation of Liens) referred to in clause (c)(ii)(x), to the extent that such
violation, conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transactions, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings,
recordings and registrations with Governmental Authorities necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given or made or be in full force and effect pursuant to the Collateral
and Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

Section 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity, (ii) the need for filings,

 

132



--------------------------------------------------------------------------------

recordations and registrations necessary to create or perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and (iii)
the effect of foreign Laws, rules and regulations as they relate to pledges, if
any, of Equity Interests in Foreign Subsidiaries.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries and Parent and its
Subsidiaries, as applicable, as of the dates thereof and their results of
operations for the periods covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein.

(b) The forecasts of consolidated balance sheets and consolidated statements of
income and cash flow of the Borrower and its Subsidiaries which have been
furnished to the Administrative Agent prior to the Closing Date have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
forecasts, it being understood that actual results may vary from such forecasts
and that such variations may be material.

(c) Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the Closing Date, none of the Borrower or its Subsidiaries has any
material Indebtedness for borrowed money (other than (i) Indebtedness reflected
on Schedule 5.05 and (ii) Indebtedness arising under the Loan Documents).

Section 5.06 Litigation.

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower or each of its
Restricted Subsidiaries, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 5.07 No Default.

No Default or Event of Default has occurred or is continuing.

Section 5.08 Ownership of Property; Liens; Real Property; Leases and Management
Agreements.

(a) The Borrower and/or each of its Restricted Subsidiaries, as applicable, has
good record title to, or valid leasehold interests in, or easements or other
limited property interests in, all Real Property necessary in the ordinary
conduct of its business, free and clear of all Liens except as set forth on
Schedule 5.08 hereto and except for Liens permitted by Section 7.01 and where
the failure to have such title or other interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

133



--------------------------------------------------------------------------------

(b) Except as would not have a Material Adverse Effect, (i) no Loan Party is a
party to any agreement which requires or will require such Loan Party to pay any
material property improvement plan fees or charges or requires or will require
any Loan Party to renovate, update, upgrade, repair, enhance, or improve such
Real Property as a result of the Transactions, and (ii) all Operating Leases and
Management Agreements to which any Loan Party is a party are in full force and
effect, are the legal, valid and binding obligations of each of the Loan Parties
party thereto, enforceable in accordance with their terms (subject to applicable
Debtor Relief Laws and by general principles of equity) and no consent is
required in connection with any such agreements for the consummation of the
Transactions, except as shall have been obtained prior to the Closing Date. In
addition, (A) no material rights in favor of the applicable Loan Party under any
Operating Lease or Management Agreement have been waived, canceled or
surrendered; (B) all material amounts due and payable by any Loan Party under
any Operating Lease or Management Agreement have been paid in full (except to
the extent such payment is not yet overdue); (C) no Loan Party or any of its
Subsidiaries is, to the knowledge of each Loan Party and its Subsidiaries, in
material default under any Operating Lease or Management Agreement and no Loan
Party or any of its Subsidiaries has received any notice of material default
with respect to any Operating Lease or Management Agreement; and (D) to the
knowledge of the Loan Parties, no counterparty to any Operating Lease or
Management Agreement is in material default thereunder.

Section 5.09 Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) each Loan Party and its respective properties and operations are and, other
than any matters which have been finally resolved, have been in compliance with
all Environmental Laws, which includes obtaining, maintaining and complying with
all applicable Environmental Permits required under such Environmental Laws to
carry on the business of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property owned, leased, or operated
by any Loan Party, Subsidiary or a franchisee (subject to, in the case of such
franchised Real Property not managed by the Loan Parties or Subsidiaries or
their Affiliates, the knowledge of the Borrower) is the subject of any claims,
investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened, under or
relating to any Environmental Law;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property, at any Real Property licensed to a franchisee (subject to, in the
case of such franchised Real Property not managed by the Loan Parties or
Subsidiaries or their Affiliates, the knowledge of the Borrower) or, to the
knowledge of the Borrower, any real property formerly owned, leased, or operated
by any Loan Party, Subsidiary or franchisee that could reasonably be

 

134



--------------------------------------------------------------------------------

expected to require investigation, remedial activity or corrective action or
cleanup by, or on behalf of, any Loan Party or Subsidiary or could reasonably be
expected to result in any Environmental Liability; and

(d) to the knowledge of the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the Loan Parties or any of their
respective operations or any facilities currently or formerly owned, leased, or
operated by any of the Loan Parties, Subsidiaries or franchisees that could
reasonably be expected to require investigation, remedial activity or corrective
action or cleanup by, or on behalf of, any Loan Party or Subsidiary or could
reasonably be expected to result in any Environmental Liability.

Section 5.10 Taxes.

(a) Each of the Loan Parties and their respective Subsidiaries has filed or
caused to be filed all federal, state and other material tax returns and reports
that are required to have been filed and has paid all Taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property, and all other material Taxes, fees or other charges required to be
paid by it or imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Loan Party
or Subsidiary), and no Tax Lien has been filed, and, to the knowledge of the
Loan Parties, no claim is being asserted, with respect to any such Taxes, fees
or other charges.

(b) For its taxable year ended December 31, 2010, Borrower made a timely
election to be subject to tax as a real estate investment trust (a “REIT”)
pursuant to Sections 856 through 860 of the Code. Commencing with its short
taxable year ending December 31, 2010, Borrower has been organized and operated
in conformity with the requirements for qualification and taxation as a REIT,
and its proposed method of operation should enable it to continue to meet the
requirements for qualification and taxation as a REIT under the Code.

Section 5.11 ERISA Compliance.

(a) Except as set forth on Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan maintained by a Loan Party is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder and other federal or state Laws.

(b) (i) No ERISA Event has occurred during the six year period prior to the date
on which this representation is made or deemed made or is reasonably expected to
occur; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither

 

135



--------------------------------------------------------------------------------

any Loan Party nor any ERISA Affiliate has engaged in a transaction that could
be subject to Sections 4069 or 4212(c) of ERISA, except, with respect to each of
the foregoing clauses of this Section 5.11(b), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c) With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 436 of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder, would
not reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect. Neither any Loan Party nor any ERISA Affiliate
maintains or contributes to a Plan that is, or is expected to be, in at-risk
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), in each case, except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

Section 5.12 Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any Subsidiaries other than those specifically disclosed in Schedule 5.12,
and all of the outstanding Equity Interests owned by the Loan Parties (or a
Subsidiary of any Loan Party) in such Subsidiaries (other than Immaterial
Subsidiaries) have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party in such Subsidiaries (other than Immaterial
Subsidiaries) are owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any Lien that is permitted under Section
7.01. As of the Closing Date, Schedules I and IV to the Perfection Certificate
(a) set forth the name and jurisdiction of each Domestic Subsidiary that is a
Loan Party and (b) set forth the ownership interest of the Borrower and any
other Guarantor in each wholly owned Subsidiary, including the percentage of
such ownership. As of the Closing Date (after giving effect to the Transactions)
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors, directors’ qualifying shares and springing membership interests
held by independent managers) of any nature relating to any Equity Interest of
Borrower or any Subsidiary.

Section 5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U of the Board of Governors of the
United States Federal Reserve System.

(b) None of the Borrower, any Person Controlling the Borrower, or any of its
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

136



--------------------------------------------------------------------------------

Section 5.14 Disclosure.

To the best of the Borrower’s knowledge, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
materially misleading. With respect to projected financial information and pro
forma financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

Section 5.15 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect as of the Closing Date (a) there are no strikes or other labor
disputes against the Borrower or any of its Restricted Subsidiaries pending or,
to the knowledge of the Borrower, threatened, (b) hours worked by and payment
made to employees of the Borrower or any of its Restricted Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable Laws,
(c) the Borrower and the other Loan Parties have complied with all applicable
labor laws including work authorization and immigration and (d) all payments due
from the Borrower or any of its Restricted Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party.

Section 5.16 Use of Proceeds.

(a) The proceeds of the Initial Term Loans shall be used solely for (i) the
repayment in full of any and all Indebtedness of the Borrower and its
Subsidiaries under the Mortgage Loan Agreement and to pay for Transaction
Expenses, and (ii) to the extent any portion of the proceeds of the Initial Term
Loans remain following application of the proceeds pursuant to the precedent
clause (i), for general corporate purposes.

(b) The proceeds of the Revolving Credit Loans shall be used solely for (i) the
repayment in full of any and all Indebtedness of the Borrower and its
Subsidiaries under the Existing REIT Revolving Credit Facility, and (ii) to the
extent any portion of the Revolving Credit Loans remain following application of
the proceeds pursuant to the precedent clause (i), for general corporate
purposes.

Section 5.17 Intellectual Property; Licenses, Etc.

The Borrower and its Restricted Subsidiaries own, license or possess the right
to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, trade secrets, licenses, technology,
software, know-how database rights, design rights and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses as currently conducted, and, to the
knowledge of the

 

137



--------------------------------------------------------------------------------

Borrower, such IP Rights do not conflict with the rights of any Person, except
to the extent such failure to own, license or possess or such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. The business of any Loan Party or any of their
Subsidiaries as currently conducted does not infringe upon, misappropriate or
otherwise violate any IP Rights held by any Person except for such
infringements, misappropriations and violations, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights is filed and
presently pending or, to the knowledge of the Borrower, presently threatened in
writing against any Loan Party or any of its Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the Closing Date, all
registrations listed in Schedule VII to the Perfection Certificate are valid and
subsisting, except, in each case, to the extent failure of such registrations to
be valid and subsisting could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

Section 5.18 Solvency.

On the Closing Date, after giving effect to the Transactions, the Borrower and
its Restricted Subsidiaries, on a consolidated basis, are Solvent.

Section 5.19 Subordination of Junior Financing; First Lien Obligations.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

Section 5.20 OFAC; USA PATRIOT Act; FCPA; Anti-Corruption Laws; Sanctions.

(a) The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower and its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws. The Borrower and its Subsidiaries and, to the knowledge of
the Borrower, their respective directors, officers, employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.

(b) To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, the International Emergency Economic Powers Act, as amended, and
each of the foreign assets control regulations of the United States Department
of the Treasury (31 CFR Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act.

(c) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any director, officer, employee, agent or controlled affiliate of
the Borrower or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the credit facility established hereby is a
Sanctioned Person, nor is the Borrower or any of its Subsidiaries located,
organized or resident in any country or territory that is the subject of
Sanctions.

(d) No part of the proceeds of the Loans or Letters of Credit will be used by
the Borrower (i) in violation of Anti-Corruption Laws or applicable Sanctions or
(ii) for the purpose of financing any activities or business of or with any
Sanctioned Person.

 

138



--------------------------------------------------------------------------------

Section 5.21 Collateral Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Section 4.01 and
Sections 6.11 and 6.13 will, upon execution and delivery thereof, be effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Collateral described therein to the extent intended to be created thereby and
(i) when financing statements and other filings in appropriate form are filed in
the offices specified on Schedule III to the Perfection Certificate and (ii)
upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Liens created by the Collateral
Documents (other than Mortgages) shall constitute fully perfected Liens on, and
security interests in (to the extent intended to be created thereby), all right,
title and interest of the grantors in such Collateral, which shall be subject to
no Liens other than Liens permitted hereunder.

(b) PTO Filing; Copyright Office Filing. If and when any Intellectual Property
Security Agreements are properly filed in the United States Patent and Trademark
Office and the United States Copyright Office, to the extent such filings may
perfect such interests, the Liens created by the Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents and Trademarks (each as
defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office and Copyrights (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case subject to no Liens other than Liens permitted
hereunder (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to establish a Lien on registered Patents, Trademarks and Copyrights
acquired by the grantors thereof after the Closing Date).

(c) Mortgages. Upon recording thereof in the appropriate recording office, each
Mortgage (if any) is effective to create, in favor of the Collateral Agent, for
its benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected Liens on, and security interest in, all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Liens permitted hereunder, and when the
Mortgages (if any) are filed in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of the
Collateral and Guarantee Requirement, the Mortgages (if any) shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Liens permitted hereunder.

(d) Notwithstanding anything herein (including this Section 5.21) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to (A) the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary, or as to
the rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law or (B) the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement.

 

139



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized, backstopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably satisfactory to the applicable L/C Issuer), then
from and after the Closing Date, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of
its Restricted Subsidiaries to:

Section 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 90 days after the end of each fiscal year, a consolidated balance
sheet of the Borrower and its Subsidiaries and Parent and its consolidated
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Deloitte & Touche LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; provided that such report may contain a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, if such qualification or exception is related to (i)
an upcoming maturity date under any Indebtedness or (ii) any potential inability
to satisfy any financial covenant (whether or not such failure has occurred);

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower and Parent, a consolidated balance sheet of
the Borrower and its Subsidiaries and Parent and its consolidated Subsidiaries
as at the end of such fiscal quarter and the related consolidated statements of
income or operations for such fiscal quarter and the portion of the

 

140



--------------------------------------------------------------------------------

fiscal year then ended, setting forth in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, and statements of stockholders’ equity for
the current fiscal quarter and consolidated statement of cash flows for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding portion of the previous fiscal year, all
in reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, no later than 90 days after the end of each fiscal year, a detailed
consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of assumptions stated
therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, supplemental
financial information necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in Sections 6.01(a) and 6.01(b)
may be satisfied with respect to such financial information by furnishing (A)
the applicable financial statements of the Borrower or Parent, as applicable, or
(B) the Borrower’s or Parent’s, as applicable, Form 10-K or 10-Q, as applicable,
filed with the SEC.

Documents required to be delivered pursuant to Sections 6.01 and 6.02 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto on the
website on the Internet at the Borrower’s website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent; and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates

 

141



--------------------------------------------------------------------------------

required by Section 6.02(a) to the Administrative Agent; provided, however, that
if such Compliance Certificate is first delivered by electronic means, the date
of such delivery by electronic means shall constitute the date of delivery for
purposes of compliance with Section 6.02(a). Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

Section 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate signed by
a Responsible Officer of the Borrower accompanied, when applicable, by copies of
any amendments to the Operating Leases, Ground Leases or Management Agreements
entered into during such period;

(b) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and 6.01(b), a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for the reporting period then ended and for the period from the
beginning of the then current fiscal year to the end of such period, as compared
to the portion of projections covering such periods and to the comparable
periods of the previous year, including occupancy figures and average daily rate
calculations, in each case, with respect to each of the properties of the
Borrower and its Subsidiaries; provided that the Borrower shall not be required
to deliver any documents or information to the Administrative Agent pursuant to
this Section 6.02(b) for any financial quarter for which the Parent files
similar documents or information in respect of itself and its Subsidiaries with
the SEC;

(c) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of the independent certified public accountants
reporting on such financial statements (which certificate may be limited to
accounting matters and disclaim responsibility for legal interpretations)
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default, except as specified in such certificate (it
being understood that such certificate shall be limited to the items and scope
that independent certified public accountants are permitted to cover in such
certificates pursuant to their processional standards and customs of
profession);

(d) [reserved];

(e) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided that notwithstanding the foregoing, the obligations in this Section
6.02(f) may be satisfied if such information is publicly available on the SEC’s
EDGAR website;

 

142



--------------------------------------------------------------------------------

(f) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
any Indebtedness for borrowed money permitted under Section 7.03 with an
aggregate outstanding principal amount in excess of $100,000,000, any Junior
Financing or any Permitted Refinancing thereof, and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;

(g) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report, (ii) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary, an Unrestricted Subsidiary or an Excluded
Subsidiary as of the date of delivery of such Compliance Certificate or
confirmation that there has been no change in such information since the later
of the Closing Date or the date of the last such list; and

(h) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or their
respective subsidiaries or securities) (each, a “Public Lender”). The Borrower
hereby agrees that the Administrative Agent and/or the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not specifically the subject
of an authorization letter or other written notice confirming that the
information set forth in such Borrower Materials is either publicly available or
not material information (though it may be sensitive and proprietary) with
respect to the Borrower or their respective subsidiaries or securities for
purposes of United States federal and state securities laws as being suitable
only for posting on a portion of the Platform not designated for Public Lenders.
The Borrower agrees that (i) any Loan Documents, (ii) any financial statements
delivered pursuant to Section 6.01 and (iii) any Compliance Certificates
delivered pursuant to Section 6.02(a) will be deemed to be “public-side”
Borrower Materials and may be made available to Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the

 

143



--------------------------------------------------------------------------------

content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to communications that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

Section 6.03 Notices.

Promptly after a Responsible Officer of the Borrower or any Guarantor has
obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
the Borrower or any of its Subsidiaries thereof that would reasonably be
expected to result in a Material Adverse Effect or (ii) with respect to any Loan
Document;

(d) any ERISA Event, as soon as possible and in any event within 10 days after
the Borrower knows or have reason to know thereof; and

(e) of any material amendment or modification to, or material waiver or consent
under, the Operating Leases or Management Agreements.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Sections 6.03(a), 6.03(b) or 6.03(c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

Section 6.04 Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business all its obligations and liabilities, except,
in each case, (i) to the extent any such obligation or liability is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (ii) if such failure
to pay or discharge such obligations and liabilities would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05, (b) take all reasonable action to maintain
all rights, privileges (including its good standing

 

144



--------------------------------------------------------------------------------

where applicable in the relevant jurisdiction), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in the
case of clause (a) (other than with respect to the Borrower) or clause (b), to
the extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (c) maintain in
effect and enforce policies and procedures reasonably designed to ensure
compliance by the Borrower and its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws.

Section 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted. In addition with respect to each of the Properties that is subject to
an Operating Lease, use commercially reasonable efforts to: (a) cause the
Operating Lessees to maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear and involuntary Dispositions
excepted; (b) cause the Operating Lessees to make all necessary repairs thereto
and renewals and replacements thereof; (c) cause the Operating Lessees to use
the standard of care typical in the industry in the operation and maintenance of
its facilities and the personal property related thereto; (d) cause the
Operating Lessees to comply in all material respects with the terms, conditions,
restrictions and other requirements of all recorded documents related thereto;
(e) cause the Operating Lessees to comply in all material respects with the
terms, conditions, restrictions and other requirements set forth in all
applicable local, state and federal ordinances, zoning laws and other applicable
laws; and (f) cause the Loan Party owning each such respective Property to also
own all material personal and Real Property (including, without limitation,
furnishings, equipment, software and other Property) required for the continued
operation and maintenance of such Property in the ordinary course of business
(except for (i) such Property as has been traditionally leased by such Loan
Party in connection with such operation and maintenance, to the extent such
leases have been disclosed to the Administrative Agent in writing prior to the
date of this Agreement and (ii) the transfer of personal property related to the
Properties to the Operating Lessees as permitted hereunder).

Section 6.07 Maintenance of Insurance.

(a) Generally. Maintain or cause to be maintained with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons, including flood insurance with
respect to each Flood Hazard Property, in each case in compliance with the
National Flood Insurance Act of 1968 and the Flood Disaster Protection Act of
1973 (where applicable).

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 10 days (or, to the extent reasonably
available, 30 days) after receipt by the Collateral Agent of written notice
thereof (the Borrower shall deliver a copy of the policy (and to the extent any
such policy is cancelled or renewed, a renewal or replacement policy) or other
evidence thereof to the Administrative Agent and the Collateral Agent, or
insurance certificate with respect thereto) and (ii) name the Collateral Agent
as loss payee (in the case of property insurance) or additional insured on
behalf of the Secured Parties (in the case of liability insurance) (it being
understood that, absent an Event of Default, any proceeds of any such property
insurance shall be delivered by the insurer(s) to the Borrower or one of its
Subsidiaries and applied in accordance with this Agreement), as applicable.

 

145



--------------------------------------------------------------------------------

Section 6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of the Borrower or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

Section 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than once during any calendar year and only one such time shall be at the
Borrower’s expense; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
public

 

146



--------------------------------------------------------------------------------

accountants. Notwithstanding anything to the contrary in this Section 6.10, none
of the Borrower nor any Restricted Subsidiary shall be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or (iii) that is
subject to attorney-client or similar privilege or constitutes attorney
work-product.

Section 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’s expense, take all action either necessary or as reasonably
requested by the Administrative Agent or the Collateral Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

(a) Upon (x) the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by
the Borrower, (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary or (z) the designation in accordance with Section 6.14 of an existing
direct or indirect wholly owned Domestic Subsidiary (other than an Excluded
Subsidiary) as a Restricted Subsidiary:

(i) within 60 days after such formation, acquisition, cessation or designation,
or such longer period as the Administrative Agent may agree in writing in its
reasonable discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) joinders to
this Agreement as Guarantors, Security Agreement Supplements, Mortgages,
intellectual property security agreements, a counterpart of the Intercompany
Note, each Intercreditor Agreement, if applicable, and other security agreements
and documents as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security Agreement
and other security agreements in effect on the Closing Date), in each case
granting Liens required by the Collateral and Guarantee Requirement;

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (and the parent of each
such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

(C) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including
recording of Mortgages, the filing of Uniform Commercial Code financing
statements

 

147



--------------------------------------------------------------------------------

and intellectual property security agreements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
Liens to the extent required by the Collateral and Guarantee Requirement, and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within 60 days after such request (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), deliver
to the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request; and

(iii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within 60 days after such request (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), deliver
to the Collateral Agent any other items necessary from time to time to satisfy
the Collateral and Guarantee Requirement with respect to perfection and
existence of security interests with respect to property of any Guarantor
acquired after the Closing Date and subject to the Collateral and Guarantee
Requirement, but not specifically covered by the preceding clauses (i) and (ii).

(b) Within 60 days (or such longer period as the Administrative Agent may agree
in writing in its sole and reasonable discretion), with respect to each Real
Property that is acquired by a Loan Party that, together with any improvements
thereon, individually has a fair market value of at least $5,000,000, comply
with the Collateral and Guarantee Requirements; it being understood and agreed
that, with respect to any Real Property owned by any Subsidiary or other Person
at the time such Subsidiary or Person becomes a Loan Party, such Real Property
shall be deemed to have been acquired by such Subsidiary or other Person on the
first day on which it becomes a Loan Party hereunder.

Section 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(i) comply, and take all commercially reasonable actions to cause all lessees
and other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits;

(ii) obtain, maintain and renew all Environmental Permits necessary for its
operations and properties; and

(iii) in each case to the extent the Loan Parties or Subsidiaries are required
to do so by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any Real Property
in accordance with applicable Environmental Laws.

 

148



--------------------------------------------------------------------------------

Section 6.13 Further Assurances.

Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
any Intercreditor Agreement or the Collateral Documents, to the extent required
pursuant to the Collateral and Guarantee Requirement. If the Administrative
Agent or the Collateral Agent reasonably determines that it is required by
applicable Law to have appraisals prepared in respect of the Real Property of
any Loan Party subject to a Mortgage constituting Collateral, the Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.

Section 6.14 Designation of Subsidiaries.

The Borrower may at any time designate any Restricted Subsidiary of the Borrower
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenant set forth in Section 7.11 (it being understood that if
no Test Period cited in Section 7.11 has passed, the covenant in Section 7.11
for the first Test Period cited in such Section shall be satisfied as of the
last four quarters ended) whether or not then in effect, and, as a condition
precedent to the effectiveness of any such designation, the Borrower shall
deliver to the Administrative Agent a certificate setting forth in reasonable
detail the calculations demonstrating such compliance and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purpose of any Indebtedness for borrowed money permitted
under Section 7.03 with an aggregate outstanding principal amount in excess of
$100,000,000 or any Junior Financing. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the fair
market value of the Borrower’s or its Subsidiary’s (as applicable) Investment
therein.

The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in such Subsidiary pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary.

 

149



--------------------------------------------------------------------------------

Section 6.15 Maintenance of Ratings.

In respect of the Borrower, use commercially reasonable efforts to (i) cause
each Facility to be continuously rated (but not any specific rating) by S&P and
Moody’s and (ii) maintain a public corporate rating (but not any specific
rating) from S&P and a public corporate family rating (but not any specific
rating) from Moody’s.

Section 6.16 Post-Closing Covenants.

Except as otherwise agreed by the Administrative Agent in its sole and
reasonable discretion, the Borrower shall, and shall cause each of the other
Loan Parties to, deliver each of the documents, instruments and agreements and
take each of the actions set forth on Schedule 6.16 within the time periods set
forth therein (or such longer time periods as determined by the Administrative
Agent in its sole and reasonable discretion).

Section 6.17 Taxes.

(a) File or cause to be filed all federal and state Tax returns and other
material Tax returns and reports that are required to be filed and pay all Taxes
shown to be due and payable on such returns or otherwise assessed against it or
imposed on any of its property, and all other material Taxes, fees or other
charges required to be paid by it or imposed on it or any of its property by any
Governmental Authority (other than (i) any Taxes the amount or validity of which
is being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP or (ii) where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect).

(b) Borrower will continue to be treated as and maintain its qualification as a
“real estate investment trust” as defined in Section 856 of the Code for U.S.
federal income tax purposes.

Section 6.18 Use of Proceeds.

(a) The proceeds of the Initial Term Loans shall be used solely for (i) the
repayment in full of any and all Indebtedness of the Borrower and its
Subsidiaries under the Mortgage Loan Agreement and to pay for Transaction
Expenses, and (ii) to the extent any portion of the proceeds of the Initial Term
Loans remain following application of the proceeds pursuant to the precedent
clause (i), for general corporate purposes.

(b) The proceeds of the Revolving Credit Loans and the Letters of Credit shall
be used solely for (i) the repayment in full of any and all Indebtedness of the
Borrower and its Subsidiaries under the Existing REIT Revolving Credit Facility,
and (ii) to the extent any portion of the Revolving Credit Loans remain
following application of the proceeds pursuant to the precedent clause (i), for
general corporate purposes.

Section 6.19 Know Your Customer.

The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or any Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

 

150



--------------------------------------------------------------------------------

Section 6.20 [Reserved]

Section 6.21 Leases.

(a) Use commercially reasonable efforts to enforce and comply with all material
terms and provisions of the Operating Leases in all material respects.

(b) No later than thirty days prior to the expiration of the term of each
Material Operating Lease, (i) extend (or obtain binding commitments to extend)
the term of such Material Operating Lease or (ii) enter into (or enter into
binding commitments to enter into prior to the expiration) a new Operating Lease
with respect to the relevant Properties the terms of which are (x) substantially
similar to those of the expiring Operating Lease, (y) consistent with those
available in the market at such time for agreements pertaining to similarly
situated properties and among similarly situated parties (as determined by the
Borrower in good faith) and in connection with which the Administrative Agent
has received reasonably satisfactory projections for the 12 month period after
the date of entry into the new Operating Lease showing, on a pro forma basis
after giving effect thereto, that the Loan Parties shall be in pro forma
compliance with the financial covenant set forth in Section 7.11 (without giving
effect to the proviso thereto) or (z) otherwise reasonably satisfactory to the
Administrative Agent (whose consent to such terms shall not be unreasonably
withheld, conditioned or delayed).

Section 6.22 Management Agreements.

Cause the Operating Lessees to use commercially reasonable efforts to enforce
and comply with all material terms and provisions of the Management Agreements
in all material respects.

Section 6.23 Property.

(a) Cause all Properties located in the United States to be owned by a Loan
Party, an Unrestricted Subsidiary or a Specified Property Owning Entity; and

(b) Cause each Domestic Subsidiary that owns Properties located outside of the
United States to be designated as a Specified Property Owning Entity.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements) which is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized, backstopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably satisfactory to the applicable L/C Issuer), then
from and after the Closing Date:

Section 7.01 Liens.

Neither the Borrower nor the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

 

151



--------------------------------------------------------------------------------

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03(b)
and (B) proceeds and products thereof, and (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03(b);

(c) Liens for Taxes (i) that are not yet delinquent or (ii) that are being
contested in good faith and by appropriate actions diligently conducted and for
which adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than 45
days or if more than 45 days overdue, that are unfiled and no other action has
been taken to enforce such Lien or that are being contested in good faith and by
appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority in connection with any
contract or Law) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property, that do
not in the aggregate materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries, taken as a
whole;

 

152



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, or
(ii) secure any Indebtedness;

(j) [Reserved];

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or, to the
extent related to any of the foregoing, Section 7.02(r) to be applied against
the purchase price for such Investment, and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.05 (other
than Section 7.05(e)), in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(m) Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing permitted intercompany
Indebtedness and (ii) in favor of the Borrower or any Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(o) [Reserved];

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge (i)
relating to the establishment of depository relations with banks not given in
connection with the issuance of

 

153



--------------------------------------------------------------------------------

Indebtedness or (ii) relating to pooled deposit or sweep accounts of the
Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) Ground Leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 270 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) Liens on property of any Restricted Subsidiary that is not a Loan Party and
that does not constitute Collateral, which Liens secure Indebtedness of
Restricted Subsidiaries that are not Loan Parties permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

 

154



--------------------------------------------------------------------------------

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by Sections 7.01(u) and 7.01(w); provided that (i) such Lien does not extend to
any additional property, other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien and (B) proceeds and
products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03 (to
the extent constituting Indebtedness);

(bb) [Reserved];

(cc) Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of (i) $60,000,000 and (ii) an
amount of obligations that does not exceed in the aggregate an Incremental
Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries as of the
last day of the most recently ended Test Period on or prior to the date of
determination equal to 1.0%;

(dd) Liens to secure Indebtedness permitted under Sections 7.03(q) or 7.03(s);
provided that the representative of the holders of each such Indebtedness
becomes party to (i) if such Indebtedness is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the
Obligations, the Junior Lien Intercreditor Agreement as a “First Lien
Representative” (as defined in the Junior Lien Intercreditor Agreement) and the
First Lien Intercreditor Agreement and (ii) if such Indebtedness is secured by
the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations, the Junior Lien Intercreditor Agreement as a
“Second Lien Representative” (as defined in the Junior Lien Intercreditor
Agreement);

(ee) Liens on the Collateral securing obligations in respect of Credit Agreement
Refinancing Indebtedness constituting Permitted First Priority Refinancing Debt
or Permitted Second Priority Refinancing Debt (and any Permitted Refinancing of
any of the foregoing); provided that (x) any such Liens securing any Permitted
Refinancing in respect of such Permitted First Priority Refinancing Debt are
subject to the First Lien Intercreditor Agreement and the Junior Lien
Intercreditor Agreement and (y) any such Liens securing any Permitted
Refinancing in respect of such Permitted Second Priority Refinancing Debt are
subject to the Junior Lien Intercreditor Agreement; and

(ff) deposits of cash made in the ordinary course of business with the owner or
lessor of premises leased and operated by the Borrower or any of its Restricted
Subsidiaries to secure the performance of the Borrower’s or such Restricted
Subsidiary’s obligations under the terms of the lease for such premises;

Notwithstanding the foregoing, no consensual Liens shall exist on (x) Equity
Interests that constitute Collateral, (y) any Real Property owned by the
Borrower or any of its Restricted

 

155



--------------------------------------------------------------------------------

Subsidiaries (whether now owned or hereafter acquired) or (z) the Operating
Leases, Ground Leases or Management Agreements (or any right or interest therein
(including any rent payable thereunder)), in each case other than pursuant to
Sections 7.01(a), 7.01(dd) and 7.01(ee).

Section 7.02 Investments.

Neither the Borrower nor the Restricted Subsidiaries shall directly or
indirectly, make any Investments, except:

(a) Investments by the Borrower or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, managers and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Subsidiaries (i)
for reasonable and customary business-related travel, entertainment, relocation
and analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of the Borrower or any direct or indirect parent
thereof directly from such issuing entity (provided that the amount of such
loans and advances shall be contributed to the Borrower in cash as common
equity) and (iii) for any other purposes not described in the foregoing clauses
(i) and (ii); provided that the aggregate principal amount outstanding at any
time under clause (iii) above shall not exceed $5,000,000;

(c) Investments by the Borrower or any of its Restricted Subsidiaries in the
Borrower or any of its Restricted Subsidiaries or any Person that will, upon
such Investment become a Restricted Subsidiary; provided that any Investment
made by any Person that is not a Loan Party in any Loan Party pursuant to this
Section 7.02(c) shall be subordinated in right of payment to the Loans;
provided, further, that the aggregate amount of Investments made pursuant to
this Section 7.02(c) in Restricted Subsidiaries that are not Loan Parties shall
not exceed at any time outstanding an amount of Investments that would result in
an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 3.0%;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of transactions permitted under Sections 7.03 (other
than 7.03(c) and 7.03(d)), 7.04 (other than 7.04(b)(ii)(y), 7.04(c), 7.04(d) and
7.04(e)), 7.05 (other than 7.05(d)(ii) or 7.05(e)) and 7.13, respectively, or
Investments in the amount that is permitted to be made or declared as a
Restricted Payments under 7.06 (other than 7.06(e));

(f) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment as
of the Closing Date or as otherwise permitted by this Section 7.02;

 

156



--------------------------------------------------------------------------------

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person, or any
Equity Interests in a Person that becomes a Restricted Subsidiary or a division
or line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: (i) the Borrower and the Restricted Subsidiaries shall be
in Pro Forma Compliance with the covenant set forth in Section 7.11 if the
covenant set forth in Section 7.11 is then in effect after giving effect to such
acquisition or Investment and any related transactions; (ii) any acquired or
newly formed Restricted Subsidiary shall not be liable for any Indebtedness
except for Indebtedness otherwise permitted by Section 7.03; (iii) to the extent
required by the Collateral and Guarantee Requirement, (A) the property, assets
and businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Subsidiary (other than an
Excluded Subsidiary or an Unrestricted Subsidiary) shall become a Guarantor, in
each case, in accordance with Section 6.11; (iv) immediately prior to, and after
giving effect thereto, no Event of Default under Section 8.01(a), (f) or (g)
shall have occurred and be continuing or would result therefrom; (v) to the
extent such acquisition is, in whole or in part, funded by the proceeds of any
Revolving Credit Loans, the board of directors (or similar governing body) of
the Person to be acquired shall not have indicated publicly its opposition to
the consummation of such acquisition (which opposition has not been publicly
withdrawn); (vi) any Person or asset or division as acquired in accordance
herewith shall be in the business of owning hotel properties; and (vii) the
aggregate amount of Investments made in Persons that do not become Loan Parties,
or, in the case of an asset acquisition, assets that are not acquired by any
Loan Party, when taken together with the total consideration for all such
Persons and assets so acquired after the Closing Date, shall not exceed at any
time outstanding an amount that would result in an Incremental Loan-to-Value
Ratio of the Borrower and the Restricted Subsidiaries as of the last day of the
most recently ended Test Period on or prior to the date of determination equal
to 3.0% (any such acquisition, a “Permitted Acquisition”); provided that, the
Borrower shall provide to the Administrative Agent, prior to the consummation of
any Permitted Acquisition (A) a notice of the Permitted Acquisition and (B) a
certificate signed by a Responsible Officer certifying as to compliance with
clauses (i) and (vii) above;

(j) [Reserved];

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

157



--------------------------------------------------------------------------------

(m) [Reserved];

(n) [Reserved];

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the Borrower
or any direct or indirect parent of the Borrower;

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary
contemplated pursuant to Section 7.02(i)(vii);

(s) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(t) Guarantees by the Borrower or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(u) so long as, immediately prior to and immediately after giving effect
thereto, no Event of Default has occurred and is continuing, Investments in an
aggregate amount outstanding not to exceed at any time the FFO Builder Basket on
such date;

(v) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this Section
7.02(v) and Section 7.02(y) that are at the time outstanding, without giving
effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of
such sale do not consist of cash or marketable securities (until such proceeds
are converted to Cash Equivalents), not to exceed the greater of (i)
$200,000,000 and (ii) an amount of Investments that would result in an
Incremental Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries
as of the last day of the most recently ended Test Period on or prior to the
date of determination equal to 3.0%;

(w) other Investments not to exceed the greater of (x) $200,000,000 and (y) an
amount of Investments that would result in an Incremental Loan-to-Value Ratio of
the Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Test Period on or prior to the date of determination equal to
3.0% at any time outstanding;

 

158



--------------------------------------------------------------------------------

(x) Investments in any Similar Business having an aggregate fair market value
(being measured at the time such Investment is made and without giving effect to
subsequent changes in value), taken together with all other Investments made
pursuant to this clause (x), not to exceed an amount of Investments that would
result in an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 2.0% at any time outstanding (at the
time such Investment is made) in the aggregate;

(y) Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries, taken together with all other Investments made pursuant to this
Section 7.02(y) and Section 7.02(v) that are at that time outstanding, not to
exceed the greater of (i) $200,000,000 and (ii) an amount of Investments that
would result in an Incremental Loan-to-Value Ratio of the Borrower and the
Restricted Subsidiaries as of the last day of the most recently ended Test
Period on or prior to the date of determination equal to 3.0%; and

(z) cash Investments in, or contributions of Real Property to, Specified
Property Owning Entities the proceeds of which are intended to be used by each
such Specified Property Owning Entity to acquire, develop, construct, improve or
renovate Properties.

For purposes of compliance with this Section 7.02, the amount of any Investment
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
but giving effect to any returns or distributions of capital or repayment of
principal actually received in cash by such other Person with respect thereto
(but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment and less any such amount which increases the
FFO Builder Basket).

Section 7.03 Indebtedness.

Neither the Borrower nor any of the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof and (ii) Indebtedness
owed to the Borrower or any Restricted Subsidiary outstanding on the Closing
Date and any refinancing thereof with Indebtedness owed to the Borrower or any
Restricted Subsidiary in a principal amount that does not exceed the principal
amount (or accreted value, if applicable) of the intercompany Indebtedness so
refinanced; provided that (x) any amount in excess of $5,000,000 owed by a
Restricted Subsidiary that is not a Loan Party (including a Specified Property
Owning Entity) to a Loan Party shall be evidenced by an Intercompany Note and
(y) all such Indebtedness of any Loan Party owed to any Restricted Subsidiary
that is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant to an Intercompany Note;

(c) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) in the case of any Guarantee of Indebtedness of any
Restricted Subsidiary that

 

159



--------------------------------------------------------------------------------

is not a Loan Party by any Loan Party, such Guarantee is permitted under Section
7.02 and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary; provided that (A) in the case of any
Indebtedness of any Restricted Subsidiary that is not a Loan Party owing to any
Loan Party, such Indebtedness is permitted under Section 7.02; provided that any
amount in excess of $5,000,000 owed by a Restricted Subsidiary that is not a
Loan Party (including a Specified Property Owning Entity) to a Loan Party shall
be evidenced by an Intercompany Note and (B) all such Indebtedness of any Loan
Party owed to any Person or Restricted Subsidiary that is not a Loan Party shall
be evidenced by an Intercompany Note and shall be subordinated in right of
payment to the Loans (for the avoidance of doubt, any such Indebtedness owing to
a Restricted Subsidiary that is not a Loan Party shall be deemed to be expressly
subordinated in right of payment to the Loans unless the terms of such
Indebtedness expressly provide otherwise);

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions and
(iii) any Permitted Refinancing of any of the foregoing, in an aggregate
principal amount of Indebtedness at any time outstanding under this Section
7.03(e) not to exceed the greater of (x) $125,000,000 and (y) an amount of
Indebtedness that would result in an Incremental Loan-to-Value Ratio of the
Borrower and the Restricted Subsidiaries as of the last day of the most recently
ended Test Period on or prior to the date of determination equal to 2.0%, in
each case determined at the time of incurrence;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

(g) Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition so long as such Indebtedness is not
incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof; provided that immediately after giving pro forma effect to
such Permitted Acquisition and the assumption of such Indebtedness, (i) if
Secured Indebtedness, the Senior Loan-to-Value Ratio as of the last day of the
most recently ended Test Period on or prior to the date of determination is no
greater than 45.0% and (ii) either (x) the Interest Coverage Ratio of the
Borrower and the Restricted Subsidiaries as of the last day of the most recently
ended Test Period on or prior to the date of determination would be greater than
immediately prior to such transactions or (y) after incurring at least $1.00 of
additional Indebtedness the Interest Coverage Ratio of the Borrower and the
Restricted Subsidiaries as of the last day of the most recently ended Test
Period on or prior to the date of determination would be equal to or greater
than 2.0 to 1.0; provided that any such Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party under this Section 7.03(g),

 

160



--------------------------------------------------------------------------------

together with any Indebtedness incurred by a Restricted Subsidiary that is not a
Loan Party pursuant to Sections 7.03(q) or 7.03(w), does not exceed in the
aggregate an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 2.0% at any time outstanding
determined at the time of incurrence;

(h) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Restricted Subsidiaries incurred in the ordinary course of
business;

(i) Indebtedness of the Borrower or any Restricted Subsidiary under the Senior
Notes Indenture and the New Senior Notes Indenture in an aggregate principal
amount not to exceed $1,300,000,000 and any Permitted Refinancing thereof;

(j) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments;

(k) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(l) obligations in respect of Treasury Services Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements, in each case in
connection with deposit accounts;

(m) Indebtedness of the Borrower and the Restricted Subsidiaries in aggregate
principal amount at any time outstanding not to exceed the greater of (x)
$250,000,000 and (y) an amount of Indebtedness that would result in an
Incremental Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries
as of the last day of the most recently ended Test Period on or prior to the
date of determination equal to 4.0%;

(n) Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within 30 days
following the incurrence thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

161



--------------------------------------------------------------------------------

(q) Indebtedness incurred on (x) a pari passu basis with the Facilities or (y) a
junior basis to the Facilities in an aggregate principal amount, not to exceed
(A) when aggregated with the amount of Incremental Term Loans and Incremental
Revolving Credit Commitments pursuant to Section 2.14(d)(v)(A), $600,000,000
plus (B) when aggregated with the amount of Incremental Term Loans and
Incremental Revolving Credit Commitments pursuant to Section 2.14(d)(v)(B), an
unlimited amount so long as the Senior Loan-to-Value Ratio, determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period, as if any
Incremental Term Loans or Incremental Revolving Credit Commitments, as
applicable, available under such Incremental Commitments had been outstanding on
the last day of such period, and, in each case, (x) with respect to any
Incremental Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder, (y) without netting the cash proceeds of
any such Incremental Loans and (z) including the aggregate amount concurrently
established under clause (A) (unless previously repaid), does not exceed 45.0%;
provided that any Indebtedness incurred in the form of loans under clause (B)
above that is secured by a Lien on the Collateral on a pari-passu basis with the
Facilities shall be subject to the “MFN” provisions set forth in Section
2.14(e)(iii); and; provided that such Indebtedness shall (A) in the case of
clause (x) above, have a maturity date that is after the Latest Maturity Date at
the time such Indebtedness is incurred, and in the case of clause (y) above,
have a maturity date that is at least 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred, (B) in the case of clause (x) above,
have a Weighted Average Life to Maturity not shorter than the longest remaining
Weighted Average Life to Maturity of the Facilities and, in the case of clause
(y) above, shall not be subject to scheduled amortization prior to maturity, (C)
if such Indebtedness is incurred or guaranteed on a secured basis by a Loan
Party with respect to Collateral, be subject to the Junior Lien Intercreditor
Agreement and, if the Indebtedness is secured on a pari passu basis with the
Facilities, be (x) in the form of debt securities and (y) subject to the First
Lien Intercreditor Agreement, (D) no such Indebtedness may be (x) guaranteed by
any Person which is not a Loan Party or (y) secured by any assets other than the
Collateral and (E) have terms and conditions (other than pricing, rate floors,
discounts, fees, premiums and optional prepayment or redemption provisions) that
in the good faith determination of the Borrower are not materially less
favorable (when taken as a whole) to the Borrower than the terms and conditions
of the Loan Documents (when taken as a whole) (provided that a certificate of
the Borrower as to the satisfaction of the conditions described in this clause
(E) delivered at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements of this clause (D), shall be
conclusive unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)); provided, further, that any
such Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
under this Section 7.03(q), together with any Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party pursuant to Sections 7.03(g) or
7.03(w), does not exceed in the aggregate an Incremental Loan-to-Value Ratio of
the Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Test Period on or prior to the date of determination equal to
2.0% at any time outstanding determined at the time of incurrence;

 

162



--------------------------------------------------------------------------------

(r) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) Unsecured or subordinated Indebtedness owed by the Borrower to Parent the
aggregate principal amount of which at any time outstanding may not exceed the
greater of (x) $300,000,000 and (y) an amount of Indebtedness that would result
in an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 5.0%;

(v) Indebtedness of Foreign Subsidiaries in an aggregate principal amount at any
one time outstanding not to exceed an amount of Indebtedness that would result
in an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 1.0% as of any date of incurrence;

(w) Unsecured Indebtedness of the Borrower or any Restricted Subsidiary, so long
as the Interest Coverage Ratio on a consolidated basis for the Borrower and its
Restricted Subsidiaries’ most recently ended four fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such Indebtedness is incurred would have been at least 2.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if such Indebtedness had been incurred and the
application of proceeds therefrom had occurred at the beginning of such
four-quarter period and, without duplication, Permitted Refinancings of such
Indebtedness; provided that such Indebtedness (i) shall have a maturity date
that is at least 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (ii) shall have a Weighted Average Life to Maturity
not shorter than the longest remaining Weighted Average Life to Maturity of the
Facilities, (iii) shall not be subject to scheduled amortization and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except customary asset sale or change of control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case on or prior to the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) such Indebtedness may not be guaranteed by any
Person which is not a Loan Party and (v) shall have terms and conditions (other
than pricing, rate floors, discounts, fees, premiums and optional prepayment or
redemption provisions) that in the good faith determination of the Borrower are
not materially less favorable (when taken as a whole) to the Borrower than the
terms and conditions of the Loan Documents (when taken as a whole) (provided
that a certificate of the Borrower as to the satisfaction of the conditions
described in this clause (iv) delivered at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements of this
clause (iv), shall be conclusive

 

163



--------------------------------------------------------------------------------

unless the Administrative Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a description of
the basis upon which it disagrees)); provided, further, that any such
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party under
this Section 7.03(w), together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party pursuant to Sections 7.03(g) or 7.03(q) does
not exceed in the aggregate an Incremental Loan-to-Value Ratio of the Borrower
and the Restricted Subsidiaries as of the last day of the most recently ended
Test Period on or prior to the date of determination equal to 2.0% at any time
outstanding determined at the time of incurrence;

(x) Indebtedness consisting of promissory notes issued by the Borrower or any of
its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent of the Borrower permitted by
Section 7.06(g); and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 7.03(a) through 7.03(x) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in Sections 7.03(a) through 7.03(x) above, the Borrower
shall, in its sole discretion, classify or later divide or classify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents will at all
times be deemed to be outstanding in reliance only on the exception in Section
7.03(a).

Section 7.04 Fundamental Changes.

Neither the Borrower nor any of the Restricted Subsidiaries shall merge,
dissolve, liquidate, consolidate with or into another Person, reorganize itself
in any non-U.S. jurisdiction or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that the Borrower shall be the continuing or
surviving Person and such merger does not result in the Borrower ceasing to be a
corporation, partnership or limited liability company organized under the Laws
of the United States, any state thereof or the District of Columbia or (ii) one
or more other Restricted Subsidiaries; provided that when any Person that is a
Loan Party is merging with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve or the
Borrower or any Restricted Subsidiary may change its legal form (x) if the
Borrower determines in good faith that such

 

164



--------------------------------------------------------------------------------

action is in the best interest of the Borrower and its Restricted Subsidiaries
and if not materially disadvantageous to the Lenders and (y) to the extent such
Restricted Subsidiary is a Loan Party, any assets or business are otherwise
disposed of or transferred in accordance with Sections 7.02 (other than Section
7.02(e)) or 7.05 (other than Section 7.05(e)) or, in the case of any such
business, discontinued, shall be transferred to otherwise owned or conducted by
another Loan Party after giving effect to such liquidation or dissolution (it
being understood that in the case of any change in legal form, a Subsidiary that
is a Guarantor will remain a Guarantor unless such Guarantor is otherwise
permitted to cease being a Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or (ii)
to the extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Restricted Subsidiary that is not a Loan
Party in accordance with Sections 7.02 (other than Section 7.02(e)) and 7.03,
respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guaranty shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder and Liens granted thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (E) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document preserves the enforceability of this
Agreement, the Guaranty and the Collateral Documents and the perfection of the
Liens under the Collateral Documents and (F) such merger shall be permitted or
not restricted under Section 7.02; provided, further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, the
Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge or
consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.02 (other than Section 7.02(e)); provided that the
continuing or surviving Person shall be a Restricted Subsidiary or the Borrower,
which together with each of its Restricted Subsidiaries, shall have complied
with the requirements of Section 6.11 to the extent required pursuant to the
Collateral and Guarantee Requirement; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than Section
7.05(e)).

 

165



--------------------------------------------------------------------------------

Section 7.05 Dispositions.

Neither the Borrower nor any of the Restricted Subsidiaries shall, directly or
indirectly, make any Disposition, except:

(a) (i) Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Restricted Subsidiaries and (ii) Dispositions of property
no longer used or useful in the conduct of the business of the Borrower and its
Restricted Subsidiaries outside the ordinary course of business in an aggregate
amount not to exceed $15,000,000;

(b) Dispositions of inventory or goods (or other assets, including timeshare and
residential assets, furniture and equipment) held for sale and immaterial assets
(including allowing any registrations or any applications for registration of
any immaterial intellectual property to lapse or go abandoned in the ordinary
course of business), in each case, in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement property;

(d) Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01 (other than Section 7.01(1)(ii)), 7.02 (other than Section 7.02(e) and
Section 7.02(s)), 7.04 (other than Section 7.04(b)(ii) and Section 7.04(f)) and
7.06;

(f) [Reserved];

(g) Dispositions of Cash Equivalents;

(h) (i) by operation of the Operating Leases, (ii) other leases, subleases,
licenses or sublicenses (including the provision of software under an open
source license), in each case in the ordinary course of business and which do
not materially interfere with the business of the Borrower or any of its
Restricted Subsidiaries and (iii) Dispositions of intellectual property that do
not materially interfere with the business of the Borrower or any of its
Restricted Subsidiaries so long as the Borrower or any of its Restricted
Subsidiaries receives a license or other ownership rights to use such
intellectual property;

 

166



--------------------------------------------------------------------------------

(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default exists), no Default shall exist or would
result from such Disposition and (ii) with respect to any Disposition pursuant
to this Section 7.05(j) for a purchase price in excess of $50,000,000 the
Borrower or any of its Restricted Subsidiaries shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), 7.01(r)(ii),
7.01(dd) (only to the extent the Obligations are secured by such cash and Cash
Equivalents) and 7.01(ee) (only to the extent the Obligations are secured by
such cash and Cash Equivalents)); provided, however, that for the purposes of
this Section 7.05(j)(ii), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Borrower’s (or the Restricted Subsidiaries’, as
applicable) most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated to the payment in cash of the Obligations,
that are assumed by the transferee with respect to the applicable Disposition
and for which the Borrower and all of its Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, (B) any securities
received by the Borrower or the applicable Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
and (C) aggregate non-cash consideration received by the Borrower or the
applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of (x)
$125,000,000 and (y) an amount that would result in an Incremental Loan-to-Value
Ratio of the Borrower and the Restricted Subsidiaries as of the last day of the
most recently ended Test Period on or prior to the date of determination equal
to 2.0% at any time (net of any non-cash consideration converted into cash and
Cash Equivalents);

(k) [Reserved];

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions permitted
under Section 7.03(e);

(n) any swap of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the management of the
Borrower;

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(p) the unwinding of any Swap Contract pursuant to its terms;

 

167



--------------------------------------------------------------------------------

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements, and

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights,

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) (other than, to the extent constituting
Dispositions, transactions permitted by Sections 7.02 or 7.04), 7.05(i) and
7.05(p) and except for Dispositions from a Loan Party to any other Loan Party)
shall be for no less than the fair market value of such property at the time of
such Disposition.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

Section 7.06 Restricted Payments.

Neither the Borrower nor any of the Restricted Subsidiaries shall declare or
make, directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
other Restricted Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) the Borrower and each Restricted Subsidiary may declare and make Restricted
Payments payable solely in the Equity Interests (other than Disqualified Equity
Interests not otherwise permitted by Section 7.03) of such Person;

(c) the payment of any distribution or other action which the Borrower believes
in good faith is necessary either to maintain the Borrower’s status as a real
estate investment trust under the Code or to enable the Borrower to avoid
payment of any Tax that could be avoided by reason of a distribution or other
action by the Borrower, including actions necessary to maintain the pairing
arrangement of the Borrower’s Class B common stock with the Parent’s common
stock (other than in connection with a voluntary share repurchase by the
Borrower);

(d) the Borrower may make a Restricted Payment with respect to preferred
interests issued to satisfy the “100 shareholders” REIT qualification
requirement under Section 856(a)(5) of the Code (“REIT Distribution”) in an
amount not exceeding $100,000 per annum in the aggregate;

(e) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.02 (other than Section 7.02(e)), 7.04
or 7.08 (other than Sections 7.08(b) and 7.08(e));

 

168



--------------------------------------------------------------------------------

(f) repurchases of Equity Interests in the Borrower (or any direct or indirect
parent thereof) or any Restricted Subsidiary of the Borrower deemed to occur
upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(g) the Borrower and each Restricted Subsidiary may pay for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
such Restricted Subsidiary from any future, present or former employee, officer,
director, manager or consultant of such Restricted Subsidiary (or the Borrower)
upon the death, disability, retirement or termination of employment of any such
Person or pursuant to any employee or director equity plan, employee, manager or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, manager, director, officer or consultant of such Restricted Subsidiary
(or the Borrower); provided that the aggregate amount of Restricted Payments
made pursuant to this Section 7.06(g) shall not exceed $10,000,000 in any
calendar year (with unused amounts in any calendar year being carried over to
the next succeeding calendar year); provided, further, that such amount in any
calendar year may be increased by an amount not to exceed the net cash proceeds
of key man life insurance policies received by the Borrower or its Restricted
Subsidiaries;

(h) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may make Restricted Payments in an aggregate amount not
to exceed the FFO Builder Basket on such date;

(i) payments or other transactions pursuant to any Tax-sharing agreement between
the Borrower, any Restricted Subsidiary or any other Person with which the
Borrower or the Restricted Subsidiary files a consolidated Tax return or with
which the Borrower or the Restricted Subsidiary is part of a consolidated group
for Tax purposes, provided that, in the case of a Tax-sharing agreement, such
payments shall not exceed the amount of the Tax liability that would have been
incurred by the Borrower or such Restricted Subsidiary if the Borrower or the
Restricted Subsidiary had filed a separate Tax return on a stand-alone basis for
the period to which such payment is attributable;

(j) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of required withholding or similar non-U.S.
Taxes with respect to any future, present or former employee, director, manager
or consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

(k) the Borrower or any Restricted Subsidiary may pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition;

(l) [Reserved];

 

169



--------------------------------------------------------------------------------

(m) so long as no Default has occurred and is continuing or would result
therefrom, additional Restricted Payments in an aggregate amount at any time
outstanding not to exceed the greater of (x) $300,000,000 and (y) an amount that
would result in an Incremental Loan-to-Value Ratio of the Borrower and the
Restricted Subsidiaries as of the last day of the most recently ended Test
Period on or prior to the date of determination equal to 5.0%; and

(n) Restricted Payments that are made (i) in an amount equal to the amount of
Excluded Contributions previously received or (ii) without duplication with
clause (i), in an amount equal to the Net Proceeds from a Disposition in respect
of property or assets acquired after the Closing Date, if the acquisition of
such property or assets was financed with Excluded Contributions.

Section 7.07 Change in Nature of Business.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and the Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.

Section 7.08 Transactions with Affiliates.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, in each case involving consideration in excess of $10,000,000 (in one
transaction or a series of related transactions) other than (a) loans and other
transactions among the Borrower and its Restricted Subsidiaries or any entity
that becomes a Restricted Subsidiary as a result of such loan or other
transaction to the extent permitted under this Article VII, (b) on terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate, (c)
[Reserved], (d) [Reserved], (e) Restricted Payments permitted under Section 7.06
and Investments permitted under Section 7.02, (f) employment and severance
arrangements between the Borrower and its Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business, (g) the payment of customary
fees and reasonable out of pocket costs to, and indemnities provided on behalf
of, directors, managers, officers, employees and consultants of the Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of the Borrower)
in the ordinary course of business to the extent attributable to the ownership
or operation of the Borrower and its Restricted Subsidiaries, (h) transactions
pursuant to agreements in existence on the Closing Date and set forth on
Schedule 7.08 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect, (i) customary payments by the
Borrower and any of its Restricted Subsidiaries to the Investors or their
Affiliates made for any financial, advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures) and this Agreement,
(j) a joint venture which would constitute a transaction with an Affiliate
solely as a result of the Borrower or any

 

170



--------------------------------------------------------------------------------

Restricted Subsidiary owning an equity interest or otherwise controlling such
joint venture or similar entity or (k) entering into or modifying leases or
related agreements among the Borrower, the Parent and any Restricted Subsidiary
with terms that permit the leases or related agreements to comply with
requirements applicable to real estate investment trusts under the Code,
including the requirement that the leases be respected as “true leases” under
the Code, and to enable the Borrower to avoid the payment of any Tax provided
that such new or modified leases or related agreements are on terms that, taken
as a whole, are not materially less favorable to the Borrower or the relevant
Restricted Subsidiary than those that might reasonably have been obtained at
such time from a Person that is not an Affiliate.

Section 7.09 Burdensome Agreements.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability of (a)
any Restricted Subsidiary of the Borrower that is not a Guarantor to make
Restricted Payments to the Borrower or any Guarantor or to make or repay
intercompany loans and advances to the Borrower or any Guarantor or (b) any Loan
Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Loans and the
Obligations or under the Loan Documents; provided that the foregoing clauses (a)
and (b) shall not apply to Contractual Obligations which (i) (x) exist on the
Closing Date and (to the extent not otherwise permitted by this Section 7.09)
are listed on Schedule 7.09 hereto and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing (taken as a
whole) does not expand the scope of such Contractual Obligation, (ii) are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of the Borrower, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower and are not applicable to any
other Restricted Subsidiary or the properties or assets of any other Restricted
Subsidiary; provided, further, that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14, (iii) represent Indebtedness of a
Restricted Subsidiary of the Borrower which is not a Loan Party which is
permitted by Section 7.03 but solely to the extent such restriction relates to
the property financed by or secured by such Indebtedness, (iv) arise in
connection with any Disposition permitted by Sections 7.04 or 7.05 and relate
solely to the assets or Person subject to such Disposition, (v) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 7.02 and applicable solely to such
joint venture entered into in the ordinary course of business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 7.03 but solely to the extent any such negative pledge
or restriction on Liens relates to the property the acquisition of which was
financed by such Indebtedness, (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (viii) are evidenced
by the Senior Notes Indenture, the New Senior Notes Indenture or any agreement
or indenture relating to a Permitted Refinancing thereof, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (x) are

 

171



--------------------------------------------------------------------------------

customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business, (xii) arise in connection with cash or other deposits permitted under
Sections 7.01 or 7.02 and limited to such cash or deposit and (xiii) are
customary restrictions (as reasonably determined by the Borrower) that arise in
connection with any Lien permitted by Sections 7.01(a), (b), (e), (f), (i), (k),
(l), (p), (s), (u), (w), (z), (aa) and (ee) and relate to the property subject
to such Lien.

Section 7.10 Use of Proceeds.

The Borrower shall not directly, or, to the knowledge of the Borrower,
indirectly, use the proceeds of the Loans, or request any Loan the proceeds of
which will be used, or loaned, contributed, or otherwise made to any Subsidiary,
joint venture partner or, to the knowledge of the Borrower, other Person (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Law, or to fund any activities or business of
or with any Sanctioned Person or in any country or territory that, at the time
of such funding, is subject of any Sanctions to the extent prohibited by
applicable Sanctions or Anti-Corruption Laws or (ii) in any other manner that
would result in a violation of any Anti-Corruption Laws or Sanctions by any
party to this Agreement.

Section 7.11 Financial Covenant.

The Borrower will not permit the Senior Loan-to-Value Ratio as of the last day
of a Test Period (commencing with the Test Period ending September 30, 2016) to
exceed 45% (provided that the provisions of this Section 7.11 shall not be
applicable to any such Test Period if on the last day of such Test Period the
aggregate principal amount of Revolving Credit Loans and/or Letters of Credit
(excluding up to $30,000,000 of Letters of Credit and other Letters of Credit
which have been Cash Collateralized or backstopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer) that are issued and/or
outstanding is equal to or less than 25% of the Revolving Credit Facility).

Section 7.12 Fiscal Year.

The Borrower shall not make any change in its fiscal year; provided, however,
that the Borrower may, upon written notice to the Administrative Agent, change
its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

Section 7.13 Prepayments, Etc. of Indebtedness.

(a) The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest
shall be permitted), any subordinated Indebtedness incurred under
Section 7.03(g) or any other Indebtedness that is or is required to be
subordinated, in right of payment or as to Collateral, to the Obligations
pursuant to the terms of the Loan

 

172



--------------------------------------------------------------------------------

Documents (collectively, “Junior Financing”) or make any payment in violation of
any subordination terms of any Junior Financing Documentation (in each case, a
“Restricted Debt Payment”), except (i) the refinancing thereof with the Net
Proceeds of any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing and, if such Indebtedness was originally incurred under
Section 7.03(g), is permitted pursuant to Section 7.03(g)), to the extent not
required to prepay any Loans pursuant to Section 2.05(b), (ii) the conversion of
any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of the Borrower or any of its direct or indirect parents, (iii) the
prepayment of Indebtedness of the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary to the extent not prohibited by the
subordination provisions contained in the Intercompany Note and (iv) so long as
no Default has occurred and is continuing or would result therefrom,
prepayments, redemptions, purchases, defeasances and other payments in respect
of Junior Financings prior to their scheduled maturity in an aggregate amount
not to exceed the FFO Builder Basket at such time.

(b) The Borrower shall not, nor shall it permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed).

Section 7.14 Certain Amendments.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly:

(a) terminate, amend, modify or change its respective organizational documents,
if such termination, amendment, modification or change would be materially
adverse to the interests of the Lenders;

(b) permit any Loan Party or its Subsidiaries to enter into, terminate, cancel,
amend, restate, supplement or otherwise modify any Material Operating Lease (in
each case, except in connection with an extension or entry into a new Material
Operating Lease in compliance with Section 6.21(b)) in a manner no less
favorable in any material respect, taken as a whole, to the Borrower and the
Restricted Subsidiaries than the Material Operating Lease being replaced,
terminated, canceled, amended, restated, supplemented or otherwise modified
unless (i) consistent with those available in the market at such time for
agreements pertaining to similarly situated properties and among similarly
situated parties (as determined by the Borrower in good faith) and in connection
with which the Administrative Agent has received reasonably satisfactory
projections for the 12 month period after the date of such termination,
cancellation, restatement, supplement, entry or other modification showing, on a
pro forma basis after giving effect thereto, that the Loan Parties shall be in
pro forma compliance with the financial covenant set forth in Section 7.11
(without giving effect to the proviso thereto) or (ii) otherwise reasonably
satisfactory to the Administrative Agent (whose consent to such terms shall not
be unreasonably withheld, conditioned or delayed); provided that nothing in this
clause (b) is intended to restrict (x) mergers or consolidations of Loan Parties
permitted under Section 7.04, (y) acquisitions of Properties or (z) any
Disposition completed in accordance with Section 7.05;

 

173



--------------------------------------------------------------------------------

(c) permit any Property to cease to be wholly owned by a Loan Party or ground
leased by a Loan Party pursuant to a long term Ground Lease which has been
reviewed and approved by the Administrative Agent (such approval not to be
unreasonably withheld, delayed or conditioned) except in connection with a
Disposition completed in accordance with Section 7.05; or

(d) permit any Operating Lessee to terminate or to amend, modify or change any
Management Agreement in any material respect without the prior written consent
of the Administrative Agent (such consent not to be unreasonably delayed,
conditioned or withheld); provided that nothing in this clause (d) is intended
to restrict (x) mergers or consolidations of Loan Parties permitted under
Section 7.04, (y) acquisitions of Properties or (z) any Disposition completed in
accordance with Section 7.05.

Section 7.15 Anti-Money Laundering.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly:

(a) (i) knowingly conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Sanctioned
Person, (ii) knowingly deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to any applicable
Sanctions or laws related to money laundering or (iii) knowingly engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any applicable Sanctions.

(b) Cause or permit any of the funds of the Borrower and any Restricted
Subsidiary that are used to repay the Loans to be derived from any unlawful
activity with the result that the making of the Credit Extensions would be in
violation of Law.

Section 7.16 Permitted Activities of Specified Property Owning Entities.

Notwithstanding anything to the contrary in this Agreement, each Specified
Property Owning Entity shall not (a) incur, directly or indirectly, any
Indebtedness for borrowed money other than intercompany indebtedness in
accordance with Section 7.03(b) and (d); (b) create or suffer to exist any Lien
upon any property or assets now owned or hereafter acquired, leased or licensed
by it other than as permitted under Sections 7.01(c), (d), (e), (f), (g), (h),
(i), (s), (t) and (x); (c) engage in any business or activity or own any
material assets other than the ownership, acquisition, development,
construction, repair, improvement, renovation, disposition or leasing of the
Properties and activities incidental thereto; (d) except as otherwise permitted
pursuant to Sections 7.04 or 7.05, consolidate with or merge with or into, or
convey, transfer, lease or license all or substantially all its assets to, any
Person other than with, into or to a Loan Party (provided that such Loan Party
shall have complied with the Collateral and Guarantee Requirements) or any other
Specified Property Owning Entity; (e) subject to Section 6.16, own any
Subsidiary; and (f) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of such Specified Property Owning Entity except to the
extent permitted by the Loan Documents.

 

174



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five Business Days
after the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of Section
6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article VII;
provided that a Default as a result of a breach of Section 7.11 (a “Financial
Covenant Event of Default”) is subject to cure pursuant to Section 8.05;
provided further that a Financial Covenant Event of Default shall not constitute
an Event of Default with respect to any Term Loans unless and until the
Revolving Credit Lenders have declared all amounts outstanding under the
Revolving Credit Facility (if any) to be immediately due and payable and all
outstanding Revolving Credit Commitments to be immediately terminated, in each
case in accordance with this Agreement, and such declaration has not been
rescinded on or before such date (the “Term Loan Standstill Period”); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or 8.01(b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after written notice thereof by the Administrative
Agent to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than $100,000,000;
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such

 

175



--------------------------------------------------------------------------------

Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(B) shall not apply to Secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness.

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of 60 consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

 

176



--------------------------------------------------------------------------------

(k) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Sections 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction not
prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents and the Intercreditor
Agreements on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such perfection or priority is not required
pursuant to the Collateral and Guarantee Requirement or any loss thereof results
from the failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements or (ii) any of the Equity Interests of the Borrower
shall for any reason cease to be pledged pursuant to the Collateral Documents;
or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary or
any ERISA Affiliate in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (ii) a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease (or any Loan Party
shall so assert) to be (A) “Senior Debt,” “Senior Indebtedness,” “Guarantor
Senior Debt” or “Senior Secured Financing” (or any comparable term) under, and
as defined in, any Junior Financing Documentation and (B) “First Lien
Obligations” (or any comparable term) under, and as defined in, the Junior Lien
Intercreditor Agreement under, and as defined in any Junior Financing
Documentation or (ii) the subordination provisions set forth in any Junior
Financing Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of any
Junior Financing, if applicable, or any Loan Party or Affiliate thereof shall so
assert; or

(n) Operating Leases and Management Agreements. (i) Any default, event of
default or similar event occurs under any Material Operating Lease, subject to
applicable notice or grace periods, as a result of non-payment, or bankruptcy or
insolvency of any party thereto, (ii) any other default, event of default or
similar event occurs under any Material Operating Lease that results in the
acceleration or early termination of such Material Operating Lease, or (iii) any
event of default occurs under any Material Management Agreement, subject to
applicable notice or grace periods, as a result of non-payment, or bankruptcy or
insolvency in relation to the applicable Operating Lessee.

Section 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may,
and at the request of the Required Lenders shall, take any or all of the
following actions (or, if a Financial Covenant Event of Default occurs and is
continuing and prior to the expiration of the

 

177



--------------------------------------------------------------------------------

Term Loan Standstill Period, at the request of the Required Revolving Credit
Lenders under the Revolving Credit Facility only, and in such case only with
respect to the Revolving Credit Commitments, Revolving Credit Loans, L/C
Obligations, Letters of Credit and L/C Credit Extensions):

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise (or direct the Collateral Agent to exercise) on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents or applicable Law or in equity;

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under Section 8.01(f) or 8.01(g), any reference in any such clause to
any Restricted Subsidiary or Loan Party shall be deemed not to include any
Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not individually, as of
the last day of the most recent completed fiscal quarter of the Borrower, have
assets with a fair market value in excess of 2.5% of Total Assets (and, when
taken together with all other Immaterial Subsidiaries as of such date, did not
have assets with a fair market value in excess of 7.5% of Total Assets).

Section 8.04 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent or the Collateral Agent, as
applicable, in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

 

178



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;

Sixth, as provided in the First Lien Intercreditor Agreement or Junior Lien
Intercreditor Agreement; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable. Notwithstanding
the foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

 

179



--------------------------------------------------------------------------------

Section 8.05 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01 or 8.02,
if the Borrower determines that an Event of Default under the covenant set forth
in Section 7.11 has occurred or may occur, during the period commencing after
the beginning of the last fiscal quarter included in such Test Period and ending
10 Business Days after the date on which financial statements are required to be
delivered hereunder with respect to such fiscal quarter, the Borrower may either
(i) prepay the Term Loans in an amount, or (ii) credit to the Covenant Cure
Account in an amount, in each case sufficient to ensure that, if that amount was
deducted from the aggregate amount of the Loans, no such Event of Default would
be continuing (either (i) or (ii), a “Financial Covenant Cure”); provided that,
in the case of clause (ii), beginning on such date the Borrower and any other
Loan Party shall be prohibited from withdrawing any amount from the Covenant
Cure Account (and the Collateral Agent shall block any such withdrawals from the
Covenant Cure Account) until the next date on which financial statements are
delivered to the Administrative Agent pursuant to Section 6.01(a) or 6.01(b) and
the Compliance Certificate pursuant to Section 6.02(a) indicating that the
Borrower is in compliance with the covenant set forth in Section 7.11 without
taking into account such Financial Covenant Cure effected pursuant to clause
(ii). Immediately following prepayment of Loans or credit to the Covenant Cure
Account as contemplated above, the Borrower’s compliance with the covenant set
forth in Section 7.11 shall be re-tested and assuming such amount had been so
prepaid or credited on the date of re-test.

(b) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Financial Covenant Cure is made, (ii) no
more than five Financial Covenant Cures may be made in the aggregate during the
term of this Agreement and (iii) the amount of any Financial Covenant Cure shall
be no more than the amount required to cause the Borrower to be in Pro Forma
Compliance with Section 7.11 for any applicable period.

(c) If, for a Test Period that follows the exercise of a Financial Covenant Cure
of the type set forth in subsection (a)(ii) above in a preceding Test Period,
the Borrower and its Subsidiaries would be in compliance with the covenant set
forth in Section 7.11 regardless of any amount previously credited to the
Covenant Cure Account, then any amounts previously credited to such account
shall be released for reallocation or withdrawal at the Borrower’s discretion to
the extent that such release would not cause the Borrower and its Subsidiaries
to cease to be in compliance with the covenant set forth in Section 7.11.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or

 

180



--------------------------------------------------------------------------------

responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) Each of the Secured Parties (by their acceptance of the benefits of the
Collateral Documents) hereby irrevocably appoints and authorizes the Collateral
Agent to act as the agent of (and to hold any security interest created by the
Collateral Documents for and on behalf of or on trust for) such Secured Party
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of all provisions of this Article IX (including Section 9.07, as though
such co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under
the Loan Documents) as if set forth in full herein with respect thereto.

(d) Each Lender hereby and each other Secured Party (by its acceptance of the
benefits of the Collateral Documents) hereby (i) agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor
Agreements to the extent then in effect and (ii) authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into each Intercreditor
Agreement as Administrative Agent or Collateral Agent, as applicable, and on
behalf of such Lender or Secured Party.

(e) Except as provided in Sections 9.09 and 9.11, the provisions of this Article
IX are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and neither the Borrower nor any other Loan Party shall have rights
as a third-party beneficiary of any of such provisions.

 

181



--------------------------------------------------------------------------------

Section 9.02 Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent, the Collateral
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Agent-Related Persons of the Administrative Agent, the Collateral Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Facilities as well as activities as Administrative
Agent or Collateral Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or sub-agent or attorney-in-fact that
it selects in the absence of gross negligence or willful misconduct (as
determined in the final non-appealable judgment of a court of competent
jurisdiction).

Section 9.03 Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent or any Agent-Related Person under or in connection with, this Agreement or
any other Loan Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document, the
existence, value or collectability of the Collateral, any failure to monitor or
maintain any part of the Collateral, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof. Notwithstanding the foregoing, neither the Administrative Agent nor the
Collateral Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or Collateral Agent (as applicable) is required to exercise
as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent or Collateral
Agent (as applicable) shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
Collateral Agent (as applicable) to liability

 

182



--------------------------------------------------------------------------------

or that is contrary to any Loan Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law.

Section 9.04 Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

Section 9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders (or, if a Financial
Covenant Event of Default occurs and is continuing and prior to the expiration
of the Term Loan Standstill Period, the Required Revolving Credit Lenders under
the Revolving Credit Facility only, and in such case only with respect to the
Revolving Credit Commitments, Revolving Credit Loans, L/C Obligations, Letters
of Credit and L/C Credit Extensions) in accordance with Article VIII; provided
that unless and until the Administrative Agent has received any such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof,

 

183



--------------------------------------------------------------------------------

shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to each Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by any Agent herein,
such Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their Affiliates which may come into the possession of any
Agent-Related Person.

Section 9.07 Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07; provided, further, that any
obligation to indemnify an L/C Issuer pursuant to this Section 9.07 shall be
limited to Revolving Credit Lenders only. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each of the Administrative Agent and the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.

 

184



--------------------------------------------------------------------------------

Section 9.08 Agents in Their Individual Capacities.

Deutsche Bank AG New York Branch and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Borrower and its respective
Affiliates as though Deutsche Bank AG New York Branch were not the
Administrative Agent, the Collateral Agent, or an L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Deutsche Bank AG New York Branch or its Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that neither the Administrative
Agent nor the Collateral Agent nor any Affiliate thereof shall be under any
obligation to provide such information to them. With respect to its Loans,
Deutsche Bank AG New York Branch and its Affiliates shall have the same rights
and powers under this Agreement as any other Lender and may exercise such rights
and powers as though it were not the Administrative Agent, the Collateral Agent
or an L/C Issuer, and the terms “Lender” and “Lenders” include Deutsche Bank AG
New York Branch in its individual capacity. Any successor to Deutsche Bank AG
New York Branch as the Administrative Agent or the Collateral Agent shall also
have the rights attributed to Deutsche Bank AG New York Branch under this
Section 9.08.

Section 9.09 Successor Agents.

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable, upon 30 days’
notice to the Lenders and the Borrower and if either the Administrative Agent or
the Collateral Agent is a Defaulting Lender, the Borrower may remove such
Defaulting Lender from such role upon 10 days’ notice to the Lenders. If the
Administrative Agent or the Collateral Agent resigns under this Agreement or is
removed by the Borrower, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default under Sections 8.01(a), 8.01(f) or 8.01(g) (which consent of
the Borrower shall not be unreasonably withheld or delayed). If no successor
agent is appointed prior to the effective date of the resignation or removal of
the Administrative Agent or the Collateral Agent, as applicable, the
Administrative Agent or the Collateral Agent, as applicable, in the case of a
resignation, and the Borrower, in the case of a removal may appoint, after
consulting with the Lenders and the Borrower (in the case of a resignation), a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent or retiring Collateral Agent and the term “Administrative Agent” or
“Collateral Agent” shall mean such successor administrative agent or collateral
agent and/or Supplemental Agent, as the case may be, and the retiring
Administrative Agent’s or Collateral Agent’s appointment, powers and duties as
the Administrative Agent or Collateral Agent shall be terminated. After the
retiring Administrative Agent’s or the Collateral Agent’s resignation or removal
hereunder as the Administrative Agent or Collateral Agent, the provisions of
this Article IX and the provisions of Sections 10.04 and

 

185



--------------------------------------------------------------------------------

10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent or Collateral Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent or the Collateral Agent by the date which is 30 days following the
retiring Administrative Agent’s or Collateral Agent’s notice of resignation or
10 days following the Borrower’s notice of removal, the retiring Administrative
Agent’s or the retiring Collateral Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent or Collateral Agent hereunder until such time, if any,
as the Required Lenders appoint a successor agent as provided for above. Upon
the acceptance of any appointment as the Administrative Agent or Collateral
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
Section 6.11 is satisfied, the Administrative Agent or Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent or Collateral Agent,
and the retiring Administrative Agent or Collateral Agent shall be discharged
from its duties and obligations under the Loan Documents. After the retiring
Administrative Agent’s or Collateral Agent’s resignation hereunder as the
Administrative Agent or the Collateral Agent, the provisions of this Article IX
and Sections 10.04 and 10.05 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent or the Collateral Agent.

Section 9.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or the Collateral Agent) shall be (to the fullest extent permitted
by provisions of applicable Law) entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h), 2.03(i), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such

 

186



--------------------------------------------------------------------------------

payments to the Administrative Agent or the Collateral Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent or the Collateral
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Agents and their respective agents and counsel, and any
other amounts due the Administrative Agent or the Collateral Agent under
Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrower (on behalf of itself and its Restricted
Subsidiaries), the Administrative Agent and each Secured Party agree that (i) no
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty; it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms hereof, and all powers, rights and remedies under the other Loan Documents
may be exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or in the event of any other Disposition (including
pursuant to Section 363 of the Bankruptcy Code), (A) the Administrative Agent,
as agent for and representative of the Secured Parties, shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale, to use and apply
all or any portion of the Obligations as a credit on account of the purchase
price for any Collateral payable by the Administrative Agent at such Disposition
and (B) the Administrative Agent or any Lender may be the purchaser or licensor
of all or any portion of such Collateral at any such Disposition.

No holder of any Obligations under a Secured Hedge Agreement or Treasury
Services Agreement in its respective capacity as such shall have any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party under this Agreement.

Each of the Lenders hereby irrevocably authorizes (and by entering into a
Secured Hedge Agreement with respect to any Secured Hedge Agreement or by
entering into documentation in connection with any Treasury Services Agreement,
each of the other Secured Parties hereby authorizes and shall be deemed to
authorize) the Administrative Agent, on behalf of all Secured Parties to take
any of the following actions upon the instruction of the Required Lenders:

(a) consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Obligations in connection with any Disposition
pursuant to the applicable provisions of the Bankruptcy Code, including Section
363 thereof;

(b) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any Disposition of all or any portion
of the Collateral pursuant to the applicable provisions of the Bankruptcy Code,
including under Section 363 thereof;

 

187



--------------------------------------------------------------------------------

(c) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any Disposition of all or any portion
of the Collateral pursuant to the applicable provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC;

(d) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any foreclosure or other Disposition
conducted in accordance with applicable requirements of Laws following the
occurrence of an Event of Default, including by power of sale, judicial action
or otherwise; or

(e) estimate the amount of any contingent or unliquidated Obligations of such
Lender or other Secured Party;

it being understood that no Lender shall be required to fund any amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clauses (b), (c) or (d) without
its prior written consent.

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Obligations or to purchase or retain or acquire
any portion of the Collateral; provided that, in connection with any credit bid
or purchase described under clauses (b), (c) or (d) of the preceding paragraph,
the Obligations owed to all of the Secured Parties (other than with respect to
contingent or unliquidated liabilities as set forth in the next succeeding
paragraph) may be, and shall be, credit bid by the Administrative Agent on a
ratable basis.

With respect to any contingent or unliquidated claim that is an Obligation the
Administrative Agent is hereby authorized, but is not required, to estimate the
amount thereof for purposes of any credit bid or purchase described in the
second preceding paragraph. In the event that the Administrative Agent, in its
sole and absolute discretion, elects not to estimate any such contingent or
unliquidated claim or any such claim cannot be estimated without unduly delaying
the ability of the Administrative Agent to consummate any credit bid or purchase
in accordance with the second preceding paragraph, then any contingent or
unliquidated claims not so estimated shall be disregarded, shall not be credit
bid, and shall not be entitled to any interest in the portion or the entirety of
the Collateral purchased by means of such credit bid.

Each Secured Party whose Obligations are credit bid under clauses (b), (c) or
(d) of the third preceding paragraph is entitled to receive interests in the
Collateral or any other asset acquired in connection with such credit bid (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such acquisition) on a ratable basis in accordance with the
percentage obtained by dividing (x) the amount of the Obligations of such
Secured Party that were credit bid in such credit bid or other Disposition, by
(y) the aggregate amount of all Obligations that were credit bid in such credit
bid or other Disposition.

 

188



--------------------------------------------------------------------------------

Section 9.11 Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full in cash in
immediately available funds of all Obligations (other than (x) obligations under
Secured Hedge Agreements and Treasury Services Agreements not yet due and
payable and (y) contingent indemnification obligations not yet accrued and
payable) and the expiration or termination or cash collateralization of all
Letters of Credit (or if such Letters of Credit have been backstopped by letters
of credit reasonably satisfactory to the applicable L/C Issuers or deemed
reissued under another agreement reasonably satisfactory to the applicable L/C
Issuers) (the “Discharge of Obligations”), (ii) at the time the property subject
to such Lien is Disposed as part of or in connection with any Disposition
permitted hereunder to any Person other than a Person required to grant a Lien
to the Administrative Agent or the Collateral Agent under the Loan Documents
(or, if such transferee is a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent on such asset, at the option of the
applicable Loan Party, such Lien on such asset may still be released in
connection with the transfer so long as (x) the transferee grants a new Lien to
the Administrative Agent or Collateral Agent on such asset substantially
concurrently with the transfer of such asset, (y) the transfer is between
parties organized under the laws of different jurisdictions and at least one of
such parties is a Foreign Subsidiary and (z) the priority of the new Lien is the
same as that of the original Lien), (iii) subject to Section 10.01, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to Section 9.11(c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(u) or
7.01(w) (to the extent required by the terms of the obligations secured by such
Liens);

(c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty in the circumstances described in Section 11.10;
provided that, in the case of any circumstances described in the first paragraph
of Section 11.10, no such release shall occur if such Guarantor continues to be
a guarantor in respect of any Indebtedness for borrowed money permitted under
Section 7.03 with an aggregate outstanding principal amount in excess of
$100,000,000 or any Junior Financing; and

(d) that the Administrative Agent and the Collateral Agent may, without any
further consent of any Lender, enter into (i) a First Lien Intercreditor
Agreement with the collateral agent or other representatives of holders of
Permitted Ratio Debt that is intended to be secured on a pari passu basis with
the Obligations and/or (ii) a Junior Lien Intercreditor Agreement (it being
understood and agreed that this Agreement is the Initial First Lien Credit
Agreement under and as defined in the Junior Lien Intercreditor Agreement) with
the collateral agent or other representatives of the holders of Indebtedness
permitted under Section 7.03, in each case, where such Indebtedness is secured
by Liens permitted under Section 7.01. The

 

189



--------------------------------------------------------------------------------

Administrative Agent and the Collateral Agent may rely exclusively on a
certificate of a Responsible Officer of the Borrower as to whether any such
other Liens are permitted. Any First Lien Intercreditor Agreement or Junior Lien
Intercreditor Agreement entered into by the Administrative Agent and the
Collateral Agent in accordance with the terms of this Agreement shall be binding
on the Secured Parties.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as the Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.11. In connection with any such release or subordination, the Borrower shall
deliver a certificate of a Responsible Officer to the Administrative Agent
requesting such release and/or subordination and certifying that such release
and/or subordination, and any Liens incurred in connection therewith, are
permitted under the Loan Documents and the Administrative Agent may rely
exclusively upon such certificate as to whether such release and/or
subordination and any such other Liens are permitted.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 9.12 Other Agents and Lead Arrangers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint bookrunner”, “joint lead arranger” or
“co-syndication agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such (to the extent such Person is a Lender). Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

Section 9.13 Withholding Tax Indemnity.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts

 

190



--------------------------------------------------------------------------------

a claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective), such Lender shall, within 10 days after written
demand therefor, indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 3.01 and Section 3.04 and without limiting or
expanding the obligation of the Borrower to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
9.13. The agreements in this Section 9.13 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For the avoidance of doubt, the term “Lender” for purposes of
this Section 9.13 shall include each L/C Issuer.

Section 9.14 Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint one or more
additional individual(s) or institution(s) selected by the Administrative Agent
or the Collateral Agent in its sole discretion as a separate trustee,
co-trustee, administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Agent” and collectively as
“Supplemental Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral

 

191



--------------------------------------------------------------------------------

Agent or such Supplemental Agent, and (ii) the provisions of this Article IX and
of Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure
to the benefit of such Supplemental Agent and all references therein to the
Collateral Agent shall be deemed to be references to the Collateral Agent and/or
such Supplemental Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, or by the Administrative Agent with the consent
of the Required Lenders, and such Loan Party and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that any amendment or waiver contemplated in clauses
(g) or (j) below, shall only require the consent of such Loan Party and the
Required Revolving Credit Lenders or the Required Facility Lenders under the
applicable Facility, as applicable; provided, further, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Sections 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Consolidated Total Net Leverage Ratio” or in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest);

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the third proviso
to this Section 10.01)

 

192



--------------------------------------------------------------------------------

any fees or other amounts payable hereunder or under any other Loan Document (or
change the timing of payments of such fees or other amounts) without the written
consent of each Lender holding such Loan, L/C Borrowing or to whom such fee or
other amount is owed (it being understood that any change to the definition of
“Consolidated Total Net Leverage Ratio” or in the component definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest);
provided that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(d) change any provision of Sections 8.04 or 10.01 or the definition of
“Required Revolving Credit Lenders,” “Required Lenders,” “Required Facility
Lenders,” “Required Class Lenders” or any other provision specifying the number
of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents, without the written consent of each Lender directly
affected thereby;

(e) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the aggregate value of the Guaranty,
without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Revolving Credit Facilities and does not directly affect Lenders under any other
Facility (including any waiver, amendment or modification of Section 7.11 or the
definition of “Loan-to-Value Ratio” or the component definitions thereof (but
only to the extent of any such component definition’s effect on the definition
of “Loan-to-Value Ratio” for the purposes of Section 7.11)), in each case,
without the written consent of the Required Facility Lenders under such
applicable Revolving Credit Facility or Facilities (and in the case of multiple
Facilities which are affected, with respect to any such Facility, such consent
shall be effected by the Required Facility Lenders of such Facility); provided,
however, that the waivers described in this clause (g) shall not require the
consent of any Lenders other than the Required Facility Lenders under such
Facility or Facilities;

(h) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby;

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments, under
Section 2.15 with respect to Refinancing Term Loans and Other Revolving Credit
Commitments and under Section 2.16 with respect to Extended Term Loans or
Extended Revolving Credit Commitments and, in each case, the rate of interest
applicable thereto) which directly affects Lenders of one or more Incremental
Term Loans, Incremental Revolving Credit Commitments, Refinancing Term Loans,

 

193



--------------------------------------------------------------------------------

Other Revolving Credit Commitments, Extended Term Loans or Extended Revolving
Credit Commitments and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Incremental Term Loans, Incremental Revolving
Credit Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, with respect to any such Facility, such
consent shall be effected by the Required Facility Lenders of such Facility);
provided, however, that the waivers described in this clause (i) shall not
require the consent of any Lenders other than the Required Facility Lenders
under such applicable Incremental Term Loans, Incremental Revolving Credit
Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments, as the case may
be; or

(j) waive, amend, or otherwise modify Sections 2.05(b)(vi) or 2.12 in a manner
that would alter the pro rata sharing and pro rata sharing of payment provisions
and waterfall provisions set forth in the Loan Documents without the written
consent of each Lender adversely affected thereby; and

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Issuance Request relating to any Letter of Credit issued or to be
issued by it; (ii) [Reserved]; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent or the Collateral
Agent, as applicable, in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent or the Collateral Agent, as applicable, under this Agreement or any other
Loan Document; (iv) Section 10.07(i) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the consent of the Required Facility Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of any Facility in respect of payments or Collateral hereunder in a
manner different than such amendment affects other Facilities. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms materially
and adversely affects any Defaulting Lender (if such Lender were not a
Defaulting Lender) to a greater extent than other affected Lenders shall require
the consent of such Defaulting Lender.

The Administrative Agent and, to the extent contemplated by such agreement, the
Borrower may amend, restate, amend and restate or otherwise modify any
Intercreditor Agreement to give effect thereto or to carry out the purposes
thereof without the consent of any Lender so long as such amendment, supplement,
waiver or modification is not materially adverse to the Lenders.

 

194



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (x) to correct or cure ambiguities, errors, omissions or
defects, (y) to effect administrative changes of a technical or immaterial
nature or (z) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document. The Collateral Documents and related
documents in connection with this Agreement and the other Loan Documents may be
in a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel, (ii)
to correct or cure ambiguities, omissions, mistakes or defects or (iii) to cause
such Collateral Documents or other document to be consistent with this Agreement
and the other Loan Documents.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, any Refinancing Amendment
in accordance with Section 2.15 and any Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document (other than as set forth in such
Sections).

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower (or any other Loan Party) or the Administrative Agent,
the Collateral Agent, an L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Collateral Agent and each L/C Issuer.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand

 

195



--------------------------------------------------------------------------------

or by courier, when signed for by or on behalf of the relevant party hereto; (B)
if delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of Section 10.02(c)), when delivered; provided that
notices and other communications to the Administrative Agent, the Collateral
Agent or an L/C Issuer pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction. All telephonic notices to the
Administrative Agent or Collateral Agent may be recorded by the Administrative
Agent or the Collateral Agent, and each of the parties hereto hereby consents to
such recording.

Section 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law or in equity.

Section 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent, the Lead Arrangers and the Joint
Bookrunners for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the

 

196



--------------------------------------------------------------------------------

consummation and administration of the transactions contemplated hereby and
thereby (including all Attorney Costs, which shall be limited to Skadden, Arps,
Slate, Meagher & Flom LLP, one local counsel as reasonably necessary in each
relevant jurisdiction material to the interests of the Lenders taken as a whole
(and, in the case of an actual or perceived conflict of interest where each
Person affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of one other firm of counsel (and local
counsel, if applicable) for each group of similarly situated affected Persons)
and (b) from and after the Closing Date, to pay or reimburse the Administrative
Agent, the Collateral Agent, the Lead Arrangers, the Joint Bookrunners and each
Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of any rights or remedies under this Agreement or the
other Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all respective Attorney Costs which shall be limited to Attorney Costs
of one counsel to the Administrative Agent and the Lead Arrangers (and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders taken as a whole)). The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges (to the extent applicable) and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within 30 days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail
including, if requested by the Borrower and to the extent reasonably available,
backup documentation supporting such reimbursement request; provided that with
respect to the Closing Date, all amounts due under this Section 10.04 shall be
paid on the Closing Date solely to the extent invoiced to the Borrower within
three Business Days of the Closing Date. If any Loan Party fails to pay when due
any costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion. For the avoidance of doubt, this
Section 10.04 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.

Section 10.05 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent-Related Person, each
L/C Issuer, each Lender, each Lead Arranger, each Joint Bookrunner and their
respective Affiliates, and their respective officers, directors, employees,
partners, agents, advisors and other representatives of each of the foregoing
(collectively the “Indemnitees”) from and against any and all liabilities
(including Environmental Liabilities (but excluding any Environmental
Liabilities resulting solely from acts or omissions by Persons other than the
Loan Parties or any of their Subsidiaries after the Administrative Agent sells
the respective property pursuant to a foreclosure or has accepted a deed in lieu
of foreclosure), obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs but limited in the case of legal fees and expenses to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, one local counsel
for all Indemnitees taken as a whole in each relevant jurisdiction that is
material to the interests of the Lenders, and

 

197



--------------------------------------------------------------------------------

solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Indemnitees)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, document, letter
or instrument delivered in connection with the transactions contemplated thereby
or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit or (c) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”) in all cases, whether or not caused by or arising, in
whole or in part, out of the negligence of the Indemnitee; provided that,
notwithstanding the foregoing, such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any of its Affiliates or their respective
directors, officers, employees, partners, agents, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of any obligations under any Loan
Document by such Indemnitee or of any of its Affiliates or their respective
directors, officers, employees, partners, advisors or other representatives, as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (z) any dispute solely among Indemnitees (other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an agent or
arranger or any similar role or as a letter of credit issuer under any Facility
and other than any claims arising out of any act or omission of the Borrower,
the Investors or any of their respective Affiliates). No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any
Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date) (other than, in the case of
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party and for any out-of-pocket expenses); it being agreed that this
sentence shall not limit the indemnification obligations of the Borrower or any
Subsidiary. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, any Subsidiary of any Loan Party, its directors, stockholders
or creditors or an Indemnitee or any other Person, whether or not any Indemnitee
is otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are consummated.
All amounts due under this Section 10.05 shall be paid within 30 days after
written demand therefor (together with backup documentation supporting such
reimbursement request); provided, however, that such Indemnitee shall promptly
refund the amount of any payment to the extent that there is a final

 

198



--------------------------------------------------------------------------------

and non-appealable judgment from a court of competent jurisdiction that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 10.05. The agreements in
this Section 10.05 shall survive the resignation or removal of the
Administrative Agent or Collateral Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this Section
10.05 shall not apply to Taxes, except any Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, demands, actions, prepayments,
suits, costs, expenses and disbursements arising from any non-Tax claims.

Section 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect, in the applicable currency of such recovery or payment.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”) and (A) in the case
of any Assignee that, immediately prior to or upon giving effect to such
assignment, is an Affiliated Lender, Section 10.07(1), (B) in the case of any
Assignee that is the Borrower or any of its Subsidiaries, Section 10.07(m), or
(C) in the case of any Assignee that, immediately prior to or upon giving effect
to such assignment, is a Debt Fund Affiliate, Section 10.07(p), (ii) by way of
participation in accordance with the provisions of Section 10.07(f), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(h) or (iv) to an SPC in accordance with the provisions of
Section 10.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding anything
to the contrary, (x) no Lender may assign or transfer by participation any of
its rights or obligations hereunder to (i) any Person that is a Defaulting
Lender or a Disqualified Lender, (ii) a natural Person or (iii) to the Borrower
or any of its Subsidiaries (except pursuant to Section 2.05(a)(v) or 10.07(m))
and (y) no Lender may assign any of its rights or obligations under the
Revolving Credit Facility hereunder without

 

199



--------------------------------------------------------------------------------

the consent of the Borrower (not to be unreasonably withheld or delayed) unless
(i) such assignment is to a Revolving Credit Lender or its Affiliate or (ii) an
Event of Default under Section 8.01(a) or, solely with respect to the Borrower,
Sections 8.01(f) or (g) has occurred and is continuing; provided that the
Borrower shall be deemed to have consented to any assignment of Term Loans
unless the Borrower shall have objected thereto within 10 Business Days after a
Responsible Officer of the Borrower has received written notice thereof. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(f) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 10.07(b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
(i) an assignment of all or any portion of the Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund, (ii) an assignment related to
Revolving Credit Commitments or Revolving Credit Exposure to a Revolving Credit
Lender or its Affiliate, (iii) if an Event of Default under Section 8.01(a) or,
solely with respect to the Borrower, Sections 8.01(f) or (g) has occurred and is
continuing or (iv) an assignment of all or a portion of the Loans pursuant to
Section 10.07(1), Section 10.07(m) or Section 10.07(p);

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) all or
any portion of the Loans pursuant to Section 10.07(1) or Section 10.07(m); and

(C) each L/C Issuer at the time of such assignment; provided that no consent of
the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of each Revolving Credit Loan or Revolving
Credit Commitment), $1,000,000 (in the case of a Term Loan), and shall be in
increments of an amount of $1,000,000 (in the case of each

 

200



--------------------------------------------------------------------------------

Revolving Credit Loan or Revolving Credit Commitment) or $1,000,000 (in the case
of Term Loans) in excess thereof (provided that simultaneous assignments to or
from two or more Approved Funds shall be aggregated for purposes of determining
compliance with this Section 10.07(b)(ii)(A)), unless each of the Borrower and
the Administrative Agent otherwise consents; provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

(C) other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material nonpublic information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and 10.07(e), from and after the effective date
specified in each

 

201



--------------------------------------------------------------------------------

Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.07(m), the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and (2) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.07(c) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.07(f).

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it, each Affiliated Lender
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Borrower to the Administrative Agent pursuant to
Section 10.07(m) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and related
interest amounts) of the Loans, L/C Obligations (specifying the Unreimbursed
Amounts), L/C Borrowings and the amounts due under Section 2.03, owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and, with
respect to such Lender’s own interest only, any Lender, at any reasonable time
and from time to time upon reasonable prior notice. This Section 10.07(d) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related U.S. Department of the Treasury regulations (or any
other relevant or successor provisions of the Code or of such U.S. Department of
the Treasury regulations). Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender nor shall the Administrative Agent be
obligated to monitor the aggregate amount of Term Loans or Incremental Term
Loans held by Affiliated Lenders. Upon request by the Administrative Agent, the
Borrower shall (i) promptly (and in any case, not less than five Business Days
(or such shorter period as may be agreed to by the Administrative Agent) prior
to the proposed effective date of any amendment, consent or waiver pursuant to
Section 10.01) provide to the Administrative Agent, a complete list of all
Affiliated Lenders holding Term Loans or Incremental Term Loans at such time and
(ii) not less than five Business Days (or such shorter period as may be agreed
to by the Administrative Agent) prior to the proposed effective date of any
amendment, consent or waiver pursuant to Section 10.01, provide to the
Administrative Agent, a complete list of all Debt Fund Affiliates holding Term
Loans or Incremental Term Loans at such time.

 

202



--------------------------------------------------------------------------------

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 10.07(b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower, and each L/C
Issuer, to such assignment and any applicable tax forms required pursuant to
Section 3.01(d), the Administrative Agent shall promptly (i) accept such
Assignment and Assumption and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this Section 10.07(e).

(f) Any Lender may at any time, without the consent of the Borrower, sell
participations to any Person (each, a “Participant”), in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the second proviso to Section 10.01 that requires the affirmative
vote of such Lender. Subject to Section 10.07(g), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.13 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary in connection
with an audit or other proceeding to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Department of the Treasury regulations. The
entries in the Participant Register shall be conclusive and such Lender shall
treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

(g) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, not to be unreasonably withheld or delayed.

 

203



--------------------------------------------------------------------------------

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except in the case of Section 3.01 or 3.04,
to the extent that the grant to the SPC was made with the prior written consent
of the Borrower (not to be unreasonably withheld or delayed; for the avoidance
of doubt, the Borrower shall have reasonable basis for withholding consent if an
exercise by SPC immediately after the grant would result in increased
indemnification obligations to the Borrower at such time), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities;

 

204



--------------------------------------------------------------------------------

provided that unless and until such trustee actually becomes a Lender in
compliance with the other provisions of this Section 10.07, (i) no such pledge
shall release the pledging Lender from any of its obligations under the Loan
Documents and (ii) such trustee shall not be entitled to exercise any of the
rights of a Lender under the Loan Documents even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any L/C Issuer
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer, respectively; provided that on or prior to the expiration of such 30-day
period with respect to such resignation, the relevant L/C Issuer shall have
identified a successor L/C Issuer reasonably acceptable to the Borrower and the
Administrative Agent willing to accept its appointment as successor L/C Issuer.
In the event of any such resignation of an L/C Issuer, the Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor L/C Issuer hereunder; provided that no failure by the Borrower to
appoint any such successor shall affect the resignation of the relevant L/C
Issuer, except as expressly provided above. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).

(l) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(v) or (y) open market purchases on a
non-pro rata basis, in each case subject to the following limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit M-1 hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article II;

(iii) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 30% of the original principal amount of all
Term Loans at such time outstanding (such percentage, the “Affiliated Lender
Cap”); provided that to the extent any assignment to an Affiliated Lender would
result in the aggregate principal amount of all Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio; and

(iv) as a condition to each assignment pursuant to this clause (1), the
Administrative Agent shall have been provided a notice in the form of Exhibit
M-2 in connection with each assignment to an Affiliated Lender or a Person that
upon effectiveness of such assignment would constitute an Affiliated Lender
pursuant to which such Affiliated Lender shall waive any right to bring any
action in connection with such Term Loans against the Administrative Agent, in
its capacity as such.

 

205



--------------------------------------------------------------------------------

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender. Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit M-2. In addition, any assignment by an
Affiliated Lender shall be made pursuant to an Affiliated Lender Assignment and
Assumption.

(m) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing and no proceeds of Revolving Credit Borrowings are applied to fund
the consideration for any such assignment, at any time, assign all or a portion
of its rights and obligations with respect to Term Loans under this Agreement to
the Borrower through (x) Dutch auctions open to all Lenders on a pro rata basis
in accordance with procedures of the type described in Section 2.05(a)(v) or (y)
notwithstanding Sections 2.12 and 2.13 or any other provision in this Agreement,
open market purchase on a non-pro rata basis; provided that in connection with
assignments pursuant to clause (y) above, (A) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so assigned or
transferred to the Borrower shall be deemed automatically cancelled and
extinguished on the date of such contribution, assignment or transfer, (B) the
aggregate outstanding principal amount of Term Loans shall reflect such
cancellation and extinguishing of the Term Loans then held by the Borrower and
(C) the Borrower shall promptly provide notice to the Administrative Agent of
such contribution, assignment or transfer of such Term Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term Loans in the Register.

(n) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” “Required Class Lenders,” or “Required Facility Lenders” to the
contrary, for purposes of determining whether the Required Lenders, the Required
Class Lenders (in respect of a Class of Term Loans) or the Required Facility
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom unless the action in
question affects any Non-Debt Fund Affiliate in a disproportionately adverse
manner than its effect on the other Lenders, or subject to Section 10.07(o), any
plan of reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise
acted on any matter related to any Loan Document, or (iii) directed or required
the Administrative Agent, the Collateral Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent, the Collateral
Agent or any Lender to take (or refrain from taking) any such action and:

(A) all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders, the
Required Class Lenders (in respect of a Class of Term Loans) or the Required
Facility Lenders have taken any actions; and

(B) all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders or all affected
Lenders have taken any action unless the action in question affects such
Affiliated Lender in a disproportionately adverse manner than its effect on
other Lenders.

 

206



--------------------------------------------------------------------------------

(o) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner to such Affiliated
Lender than the proposed treatment of similar Obligations held by Term Lenders
that are not Affiliated Lenders.

(p) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Loan Document,
all Total Outstandings and Revolving Credit Commitments held by Debt Fund
Affiliates may not account for more than 50% (pro rata among such Debt Fund
Affiliates) of the Total Outstandings and Revolving Credit Commitments of
consenting Lenders included in determining whether the Required Lenders have
consented to any action pursuant to Section 10.01.

(q) Notwithstanding anything herein to the contrary, the Administrative Agent
shall have no responsibility for, or liability in connection with, monitoring or
enforcing the prohibition on assignments or participations to Disqualified
Lenders.

Section 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and its Affiliates’ managers, administrators,
directors, officers, employees, trustees,

 

207



--------------------------------------------------------------------------------

partners, investors, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority or self-regulatory authority
having or asserting jurisdiction over such Person (including any Governmental
Authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender or its
Affiliates); provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority or examiner) unless such notification is prohibited by law,
rule or regulation; (c) to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Facilities or market data collectors, similar services providers to the lending
industry and service providers to the Administrative Agent in connection with
the administration and management of this Agreement and the Loan Documents; (d)
to the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority or examiner) unless such notification is prohibited by law,
rule or regulation; (e) to any other party to this Agreement; (f) subject to an
agreement containing provisions at least as restrictive as those set forth in
this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07, counterparty to a Swap
Contract, Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in any of its rights or obligations under this
Agreement (provided that the disclosure of any such Information to any Lenders
or Eligible Assignees or Participants shall be made subject to the
acknowledgement and acceptance by such Lender, Eligible Assignee or Participant
that such Information is being disseminated on a confidential basis (on
substantially the terms set forth in this Section 10.08 or as otherwise
reasonably acceptable to the Borrower, including, without limitation, as agreed
in any Borrower Materials) in accordance with the standard processes of the
Administrative Agent or customary market standards for dissemination of such
type of Information); (g) with the written consent of the Borrower; (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.08 or becomes available to the Administrative Agent,
the Lead Arrangers, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party or
any Investor or their respective Affiliates (so long as such source is not known
to the Administrative Agent, the Lead Arrangers, such Lender, such L/C Issuer or
any of their respective Affiliates to be bound by confidentiality obligations to
any Loan Party); (i) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (j) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
Loan Parties and their Subsidiaries received by it from such Lender) or to the
CUSIP Service Bureau or any similar organization; (k) in connection with the
exercise of any remedies hereunder, under any other Loan Document or the
enforcement of its rights hereunder or thereunder or (l) to the extent such
Information is independently developed by the Administrative Agent, the Lead
Arrangers, such Lender, such L/C Issuer or any of their respective Affiliates;
provided that no disclosure shall be made to any Disqualified Lender. In

 

208



--------------------------------------------------------------------------------

addition, the Agents and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from the Loan Parties relating to any Loan Party,
its Affiliates or its Affiliates’ directors, managers, officers, employees,
trustees, investment advisors or agents, relating to the Borrower or any of its
Subsidiaries or its business, other than any such information that is publicly
available to any Agent, any L/C Issuer or any Lender prior to disclosure by any
Loan Party other than as a result of a breach of this Section 10.08; provided
that all information received after the Closing Date from the Borrower or any of
its Subsidiaries shall be deemed confidential unless such information is clearly
identified at the time of delivery as not being confidential.

Section 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent and the Collateral Agent, in
respect of any unpaid fees, costs and expenses payable hereunder) is authorized
at any time and from time to time, without prior notice to the Borrower, any
such notice being waived by the Borrower (on their own behalf and on behalf of
each Loan Party and each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or the
Administrative Agent or the Collateral Agent to or for the credit or the account
of the respective Loan Parties and their Subsidiaries against any and all
Obligations owing to such Lender and its Affiliates or the Administrative Agent
or the Collateral Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, the Collateral Agent and each Lender under this Section
10.09 are in addition to other rights and remedies (including other rights of
setoff) that the Administrative Agent, the Collateral Agent and such Lender may
have. No amounts set off from any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor.

 

209



--------------------------------------------------------------------------------

Section 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

Section 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

Section 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

210



--------------------------------------------------------------------------------

Section 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C Issuer, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE SITTING IN THE CITY OF NEW YORK
(BOROUGH OF MANHATTAN), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT
WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER
JURISDICTION. EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN SECTION 10.02. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
NOTWITHSTANDING ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY,
(A) A FINAL JUDGMENT IN ANY SUCH

 

211



--------------------------------------------------------------------------------

ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW AND
(B) WITH RESPECT TO ANY COLLATERAL, NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS AGAINST ANY LOAN PARTY OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF
ANY JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties party hereto, the Administrative Agent, the Collateral Agent and
the L/C Issuers, and the Administrative Agent shall have been notified by each
Lender and each L/C Issuer that such Lender or L/C Issuer has executed it, and
thereafter this Agreement shall be binding upon and inure to the benefit of the
Loan Parties, each Agent and each Lender and their respective successors and
assigns, in each case in accordance with Section 10.07 (if applicable) and
except that no Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

Section 10.18 USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent.

 

212



--------------------------------------------------------------------------------

Section 10.19 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Agents, the Lead
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Lead Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Agents, the Lead Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Agents, the
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Agents,
the Lead Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Agents, the Lead Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

Each Loan Party acknowledges and agrees that each Lender, the Lead Arrangers and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Borrower, Parent, any Investor, any Affiliate
thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Lead Arranger or
Affiliate thereof were not a Lender or Lead Arranger or an Affiliate thereof (or
an agent or any other person with any similar role under the Facilities) and
without any duty to account therefor to any other Lender, the Lead Arrangers,
Parent, the Borrower, any Investor or any Affiliate of the foregoing. Each
Lender, the Lead Arrangers and any Affiliate thereof may accept fees and other
consideration from Parent, the Borrower, any Investor or any Affiliate thereof
for services in connection with this Agreement, the Facilities or otherwise
without having to account for the same to any other Lender, the Lead Arrangers,
Parent, the Borrower, any

 

213



--------------------------------------------------------------------------------

Investor or any Affiliate of the foregoing. Some or all of the Lenders and the
Lead Arrangers may have directly or indirectly acquired certain equity interests
(including warrants) in Parent, the Borrower, an Investor or an Affiliate
thereof or may have directly or indirectly extended credit on a subordinated
basis to Parent, the Borrower, an Investor or an Affiliate thereof. Each party
hereto, on its behalf and on behalf of its Affiliates, acknowledges and waives
the potential conflict of interest resulting from any such Lender, Lead Arranger
or an Affiliate thereof holding disproportionate interests in the extensions of
credit under the Facilities or otherwise acting as arranger or agent thereunder
and such Lender, Lead Arranger or any Affiliate thereof directly or indirectly
holding equity interests in or subordinated debt issued by Parent, the Borrower,
an Investor or an Affiliate thereof.

Section 10.20 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

Section 10.21 Effect of Certain Inaccuracies.

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.01 or Section 6.02 was inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate for any period (an “Applicable Period”)
than the Applicable Rate applied for such Applicable Period, then (i) the
Borrower shall as soon as practicable deliver to the Administrative Agent a
corrected financial statement and a corrected Compliance Certificate for such
Applicable Period, (ii) the Applicable Rate shall be determined based on the
corrected Compliance Certificate for such Applicable Period, and (iii) the
Borrower shall within 15 days after the delivery of the corrected financial
statements and Compliance Certificate pay to the Administrative Agent the
accrued additional interest or fees owing as a result of such increased
Applicable Rate for such Applicable Period. This Section 10.21 shall not limit
the rights of the Administrative Agent or the Lenders with respect to Sections
2.08(b) and 8.01.

Section 10.22 Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures any Lender could purchase the specified currency with such other
currency at such Lender’s New York office on the Business Day preceding that on
which final judgment is given. The obligations of the Borrower in respect of any
sum due to any Lender hereunder shall,

 

214



--------------------------------------------------------------------------------

notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender of any sum adjudged to be so due in such other currency such Lender may
in accordance with normal banking procedures purchase the specified currency
with such other currency; if the amount of the specified currency so purchased
is less than the sum originally due to such Lender in the specified currency,
the Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Lender against such loss, and if the amount of the specified currency so
purchased exceeds the sum originally due to such Lender in the specified
currency, such Lender agrees to remit such excess to the Borrower.

Section 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding any other term of any Loan Documents or any other
agreement, arrangement or understanding among the parties hereto or thereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and acknowledges and accepts to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(c) The following terms shall for purposes of this Agreement have the meanings
set forth below:

“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

215



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

ARTICLE XI

GUARANTY

Section 11.01 The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrower, and all other Obligations (other than with respect
to any Guarantor, Excluded Swap Obligations of such Guarantor) from time to time
owing to the Secured Parties by any Loan Party under any Loan Document or any
Secured Hedge Agreement or any Treasury Services Agreement, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if the Borrower or other Guarantor(s) shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

216



--------------------------------------------------------------------------------

Section 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent or any other Secured Party as security for any of the
Guaranteed Obligations shall fail to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.10 or otherwise.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this

 

217



--------------------------------------------------------------------------------

Guaranty, and all dealings between the Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

Section 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise.

Section 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the termination of the Aggregate
Commitments and the payment in full in cash in immediately available funds of
all Obligations (other than (x) obligations under Secured Hedge Agreements and
Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination or cash collateralization of all Letters of Credit (or the
backstopping of such Letters of Credit by letters of credit reasonably
satisfactory to the applicable L/C Issuers or the deemed reissuance under
another agreement reasonably satisfactory to the applicable L/C Issuers), it
shall waive any claim and shall not exercise any right or remedy, direct or
indirect, arising by reason of any performance by it of its guarantee in Section
11.01, whether by subrogation or otherwise, against the Borrower or any other
Guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations. Any Indebtedness of any Loan Party permitted pursuant to
Sections 7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan Party’s
Obligations in the manner set forth in the Intercompany Note evidencing such
Indebtedness.

Section 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in Section
8.02 (and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing

 

218



--------------------------------------------------------------------------------

such declaration (or such obligations from becoming automatically due and
payable) as against the Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrower) shall
forthwith become due and payable by the Guarantors for purposes of Section
11.01.

Section 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07 Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

Section 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state, corporate limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. For purposes of the foregoing, all Guarantees of
such Guarantor other than the Guaranty shall be deemed to be enforceable and
payable after the Guaranty.

Section 11.09 Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that none of any Agent, any L/C Issuer or any
Lender or any other Secured Party shall have any duty to advise any Guarantor of
information known to it regarding those circumstances or risks.

Section 11.10 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Guarantor are
sold or otherwise transferred to a person or persons, none of which is a Loan
Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary (any such
Subsidiary Guarantor described in the foregoing

 

219



--------------------------------------------------------------------------------

clause (i) or (ii), a “Released Guarantor”), such Released Guarantor shall, upon
the consummation of such sale or transfer or upon becoming an Excluded
Subsidiary, be automatically released from its obligations under this Agreement
(including under Section 10.05 hereof) and its obligations to pledge and grant
any Collateral owned by it pursuant to any Collateral Document and, in the case
of a sale of all or substantially all of the Equity Interests of the Released
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent and the Collateral
Agent shall, at such Released Guarantor’s expense, take such actions as are
necessary to effect each release described in this Section 11.10 in accordance
with the relevant provisions of the Collateral Documents.

Upon the Discharge of Obligations, this Agreement, the other Loan Documents and
the guarantees made herein shall terminate with respect to all Obligations,
except with respect to Obligations that expressly survive such Discharge of
Obligations pursuant to the terms of this Agreement or the other Loan Documents.
The Collateral Agent shall, at each Guarantor’s expense, take such actions as
are necessary to release any Collateral owned by such Guarantor in accordance
with the relevant provisions of the Collateral Documents. Any execution and
delivery of any document pursuant to the preceding sentence of this Section
11.10 shall be without recourse to or warranty by the Administrative Agent.

Section 11.11 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment (based on an equitable apportionment of such
payment among all Guarantors based on the relative value of their assets and any
other equitable considerations deemed appropriate by a court of competent
jurisdiction). Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 11.04. The provisions of this
Section 11.11 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Administrative Agent, the L/C Issuers, the Lenders
and the other Secured Parties, and each Subsidiary Guarantor shall remain liable
to the Administrative Agent, the L/C Issuers, the Lenders and the other Secured
Parties for the full amount guaranteed by such Subsidiary Guarantor hereunder.

Section 11.12 Cross-Guaranty.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.12 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.12 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated.

 

220



--------------------------------------------------------------------------------

Each Qualified ECP Guarantor intends that this Section 11.12 constitute, and
this Section 11.12 shall be deemed to constitute, an agreement for the benefit
of each Specified Guarantor for all purposes of the Commodity Exchange Act.

[Signature Pages Follow]

 

221



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ESH HOSPITALITY, INC. By:  

/s/ Jonathan S. Halkyard

  Name:   Jonathan S. Halkyard   Title:   Chief Financial Officer CP ESH
INVESTORS, LLC EXTENDED STAY LLC ESH H PORTFOLIO LLC ESH SPARTANBURG GROUND
LESSEE LLC ESH ACQUISITIONS HOLDINGS LLC ESH ACQUISITIONS LLC ESH CANADA
MEZZANINE C LLC ESH CANADA MEZZANINE B LLC ESH CANADA MEZZANINE A LLC ESH
MEZZANINE C LLC ESH MEZZANINE B LLC ESH MEZZANINE A LLC ESA P PORTFOLIO MD
BENEFICIARY L.L.C. ESA CANADA BENEFICIARY L.L.C. ESA CANADA ADMINISTRATOR L.L.C.
ESA P PORTFOLIO MD BORROWER L.L.C. ESA CANADA PROPERTIES BORROWER L.L.C. By:  

/s/ Jonathan S. Halkyard

  Name:   Jonathan S. Halkyard   Title:   Vice President and Treasurer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent, L/C
Issuer and a Lender By:  

/s/ Mary Kay Cole

  Name:   Mary Kay   Title:   Managing Director By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer By:  

/s/ Jamie Gitler

  Name:   Jamie Gitler   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and L/C Issuer By:  

/s/ John C. Rowland

  Name:   John C. Rowland   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender and L/C Issuer By:  

/s/ Rebecca Kratz

  Name:   Rebecca Kratz   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and L/C Issuer By:  

/s/ John Sletten

  Name:   John Sletten   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender and L/C Issuer

By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and L/C Issuer

By:  

/s/ Vanessa A. Kurbatskiy

  Name:   Vanessa A. Kurbatskiy   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and L/C Issuer

By:  

/s/ William O’Daly

  Name:   William O’Daly   Title:   Authorized Signatory By:  

/s/ Karim Rahimtoola

  Name:   Karim Rahimtoola   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MACQUARIE CAPITAL FUNDING LLC, as a Lender

By:  

/s/ Jeff Abt

  Name:   Jeff Abt   Title:   Authorized Signatory By:  

/s/ Lisa Grushkin

  Name:   Lisa Grushkin   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01A

Commitments

 

Lender

   Revolving Credit
Commitment      Term Commitment  

Deutsche Bank AG New York Branch

   $ 59,500,000       $ 1,300,000,000   

JPMorgan Chase Bank, N.A.

   $ 59,500,000       $ 0   

Citibank, N.A.

   $ 47,250,000       $ 0   

Goldman Sachs Bank USA

   $ 47,250,000       $ 0   

Bank of America, N.A.

   $ 31,500,000       $ 0   

Morgan Stanley Bank, N.A.

   $ 31,500,000       $ 0   

Barclays Bank PLC

   $ 31,500,000       $ 0   

Credit Suisse AG, Cayman Islands Branch

   $ 28,000,000       $ 0   

Macquarie Capital Funding LLC

   $ 14,000,000       $ 0   

Total

   $ 350,000,000       $ 1,300,000,000   



--------------------------------------------------------------------------------

Schedule 1.01C

Collateral Documents

Security Agreement, dated as of August 30, 2016, among the Grantors identified
therein and Deutsche Bank AG New York Branch, as Collateral Agent.



--------------------------------------------------------------------------------

Schedule 1.01D

Excluded Subsidiaries

 

i. ESA P Portfolio L.L.C.

 

ii. ESH/TN Properties L.L.C.

 

iii. ESA LVP Portfolio LLC

 

iv ESA UD Properties L.L.C.

 

v ESA P Portfolio MD Trust

 

vi ESA Canada Properties Trust

 

vii ESA P Portfolio MD Borrower L.L.C.

 

viii ESA Canada Properties Borrower L.L.C.



--------------------------------------------------------------------------------

Schedule 1.01E

Operating Leases

i.    Lease Agreement, dated as of October 8, 2010, as amended pursuant to that
certain First Amendment to Lease Agreement, dated as of April 9, 2012, as
further amended by that certain Second Amendment to Lease Agreement, dated as of
November 30, 2012, as further amended by that certain Third Amendment to Lease
Agreement, dated as of December 13, 2012, as further amended by that certain
Fourth Amendment to Lease Agreement, dated as of April 15, 2013, as further
amended by that certain Fifth Amendment to Lease Agreement, dated as of November
11, 2013, as further amended by that certain Sixth Amendment to Lease Agreement,
dated as of July 28, 2014, as further amended by that certain Seventh Amendment
to Lease Agreement, dated as of December 8, 2015, as further amended by that
certain Eighth Amendment to Lease Agreement, dated as of February 22, 2016, and
as further amended as of the Closing Date, by and between ESA P Portfolio
L.L.C., ESA P Portfolio MD Trust, and ESH/TN Properties L.L.C., individually and
collectively as Landlord, and ESA P Portfolio Operating Lessee Inc., as Tenant.

ii.    Lease Agreement, dated as of October 8, 2010, as amended pursuant to that
certain First Amendment to Lease Agreement, dated as of November 11, 2013, and
as further amended pursuant to that certain Second Amendment to Lease Agreement,
dated as of February 22, 2016, by and between ESA UD Properties L.L.C., as
Landlord, and ESA 2007 Operating Lessee Inc., as Tenant.

iii.    Lease Agreement, dated as of December 31, 2013, by and between ESA LVP
Portfolio LLC, as Landlord, and ESA LVP Operating Lessee LLC, as Tenant.

iv.    Lease Agreement, dated as of October 8, 2010, as amended pursuant to that
certain First Amendment to Lease Agreement, dated as of November 30, 2012 and
effective as of January 1, 2012, as further amended by that certain Second
Amendment to Lease Agreement, dated as of November 11, 2013, as further amended
by that certain Third Amendment to Lease Agreement, dated as of February 22,
2016, and as further amended as of the Closing Date, by and between ESA Canada
Administrator L.L.C., as Landlord, ESA Canada Properties Trust, as Beneficial
Owner, and ESA Canada Operating Lessee ULC, as Tenant.



--------------------------------------------------------------------------------

Schedule 1.01F

Unrestricted Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1.01G

Management Agreements

i.    Management Agreement, dated as of November 11, 2013, as amended as of the
Closing Date, by and between ESA Canada Operating Lessee ULC (Lessee) and ESA
Management, LLC (Manager) and HVM Canada Hotel Management ULC (Canada Employer).

ii.    Management Agreement, dated as of November 11, 2013, as amended pursuant
to that certain First Amendment to Management Agreement, dated as of July 28,
2014, as further amended by that certain Agreement Regarding Management
Agreement, dated as of December 8, 2015, and as further amended as of the
Closing Date, by and between ESA P Portfolio Operating Lessee LLC (Lessee) and
ESA Management, LLC (Manager).

iii.    Management Agreement, dated as of November 11, 2013, by and between ESA
2007 Operating Lessee LLC (Lessee) and ESA Management, LLC (Manager).

iv.    Management Agreement, dated as of December 31, 2013, by and between ESA
LVP Operating Lessee LLC (Lessee) and ESA Management, LLC (Manager).



--------------------------------------------------------------------------------

Schedule 5.05

Certain Liabilities

i.    ESH Senior Notes.

ii.    Indebtedness incurred under the Credit Agreement, dated as of August 30,
2016, among ESH Hospitality, Inc., as the borrower, the guarantors party thereto
from time to time and Extended Stay America, Inc., as the lender.



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.08

Ownership of Property; Liens

Ownership of Property

None.

Liens

None.



--------------------------------------------------------------------------------

Schedule 5.09(a)

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 5.11(a)

ERISA Compliance

None.



--------------------------------------------------------------------------------

Schedule 5.12

Subsidiaries and Equity Interests

 

    

Subsidiary

  

Jurisdiction

  

Owner*

1.

  

CP ESH Investors, LLC

  

DE

  

ESH Hospitality, Inc.

2.

  

Extended Stay LLC

  

DE

  

CP ESH Investors, LLC

3.

  

ESA LVP Portfolio LLC

  

DE

  

Extended Stay LLC

4.

  

ESA UD Properties L.L.C.

  

DE

  

Extended Stay LLC

5.

  

ESH H Portfolio LLC

  

DE

  

Extended Stay LLC

6.

  

ESH Spartanburg Ground Lessee LLC

  

DE

  

Extended Stay LLC

7.

  

ESH Acquisitions Holdings LLC

  

DE

  

Extended Stay LLC

8.

  

ESH Acquisitions LLC

  

DE

  

ESH Acquisitions Holdings LLC

9.

  

ESH Mezzanine C LLC

  

DE

  

Extended Stay LLC

10.

  

ESH Canada Mezzanine C LLC

  

DE

  

Extended Stay LLC

11.

  

ESH Mezzanine B LLC

  

DE

  

ESH Mezzanine C LLC

12.

  

ESH Canada Mezzanine B LLC

  

DE

  

ESH Canada Mezzanine C LLC

13.

  

ESH Mezzanine A LLC

  

DE

  

ESH Mezzanine B LLC

14.

  

ESH Canada Mezzanine A LLC

  

DE

  

ESH Canada Mezzanine B LLC

15.

  

ESA P Portfolio L.L.C.

  

DE

  

ESH Mezzanine A LLC

16.

  

ESH/TN Properties L.L.C.

  

DE

  

ESH Mezzanine A LLC

17.

  

ESA P Portfolio MD Beneficiary L.L.C.

  

DE

  

ESH Mezzanine A LLC

18.

  

ESA Canada Beneficiary L.L.C.

  

DE

  

ESH Mezzanine A LLC

19.

  

ESA Canada Administrator L.L.C.

  

DE

  

ESH Mezzanine A LLC

20.

  

ESA P Portfolio MD Trust

  

DE

  

ESA P Portfolio MD Beneficiary L.L.C.

21.

  

ESA Canada Properties Trust

  

DE

  

ESA Canada Beneficiary L.L.C.

22.

  

ESA P Portfolio MD Borrower L.L.C.

  

DE

  

ESA P Portfolio MD Trust

23.

  

ESA Canada Properties Borrower L.L.C.

  

DE

  

ESA Canada Properties Trust

 

* Owner holds 100% of Capital Stock unless otherwise noted.



--------------------------------------------------------------------------------

Schedule 6.16

Post-Closing Covenants

i.    Releases of property-level liens created pursuant to the Mortgage Loan
Agreement on or prior to December 31, 2016.

ii.    ESA P Portfolio MD Borrower L.L.C. shall be unwound or dissolved or
merged with ESA P Portfolio MD Trust on or prior to November 30, 2016, following
which the surviving entity shall be a Specified Property Owning Entity.

iii.    ESA Canada Properties Borrower L.L.C. shall be unwound or dissolved or
merged with ESA Canada Properties Trust on or prior to November 30, 2016,
following which the surviving entity shall be a Specified Property Owning
Entity.

iv.    Within 14 days (or such longer period as the Administrative Agent shall
determine in its reasonable discretion) of the Closing Date, the Collateral
Agent shall have received insurance endorsements satisfying the requirements of
Section 6.07.

v.    Within one day (or such longer period as the Administrative Agent shall
determine in its reasonable discretion) of the Closing Date, the Borrower shall
cancel, destroy or deliver to the Collateral Agent (or cause to cancel, destroy
or deliver to the Collateral Agent) the following certificated membership
interests:

 

  •   Certificate No. 001 in New ESA Canada Operating Lessee LLC held by ESH
Canada Mezzanine A-2 LLC

 

  •   Certificate No. 003 in ESH/TN Properties L.L.C. held by ESH Mezzanine A
LLC

 

  •   Certificate No. 001 in New ESA P Portfolio Operating Lessee LLC held by
ESH Mezzanine A-2 LLC

 

  •   Certificate No. 001 in ESA P Portfolio Borrower L.L.C. held by ESA P
Portfolio MD Trust

 

  •   Certificate No. 001 in ESA Canada Properties Borrower L.L.C. held by ESA
Canada Properties Trust

vi.    Within 30 days (or such longer period as the Administrative Agent shall
determine in its reasonable discretion) of the Closing Date, the Borrower shall
(or cause its relevant Subsidiaries to), to the extent achievable as a result of
its or its relevant Subsidiaries’ use of reasonable best efforts, take such
further action to give the Collateral Agent perfection by “control” for the
purposes of Section 8-106 of the UCC over the beneficial interests in each of
ESA P Portfolio MD Trust and ESA Canada Properties Trust.



--------------------------------------------------------------------------------

Schedule 7.01(b)

Existing Liens

i.    Property-level liens created under mortgages, deeds of trust or other
security instruments pursuant to the Mortgage Loan Agreement.1

 

1  The Mortgage Loan Agreement and the obligations thereunder have been
terminated as of the Closing Date. Mortgages are to be released in accordance
with the post-closing obligations set forth in Section 6.16.



--------------------------------------------------------------------------------

Schedule 7.02(f)

Existing Investments

None.



--------------------------------------------------------------------------------

Schedule 7.03(b)

Existing Indebtedness

i.    Indebtedness attributable to the redemption of 12.5% preferred stock of
ESH Hospitality, Inc., issued as preferred units by ESH Hospitality, LLC, the
predecessor of ESH Hospitality, Inc., on January 3, 2011, in an amount not to
exceed $187,500.00.



--------------------------------------------------------------------------------

Schedule 7.08

Transactions with Affiliates

i.    Credit Agreement, dated as of August 30, 2016, among ESH Hospitality,
Inc., as the borrower, the guarantors party thereto from time to time and
Extended Stay America, Inc., as the lender.



--------------------------------------------------------------------------------

Schedule 7.09

Certain Contractual Obligations

i.    Any applicable restrictions found in documentation for property-level
liens created pursuant to the Mortgage Loan Agreement and to be released in
connection with the closing. 2

 

2  The Mortgage Loan Agreement and the obligations thereunder have been
terminated as of the Closing Date. Mortgages are to be released in accordance
with the post-closing obligations set forth in Section 6.16.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office, Certain Addresses for Notices

Borrower:

c/o ESH Hospitality, Inc.

11525 North Community House Road

Charlotte, North Carolina 28277

Attention: Chief Legal Officer

Facsimile No.: (980) 335-3089

Attention: Chief Financial Officer

Facsimile No.: (980) 345-2090

http://www.extendedstayamerica.com/

with a copy to (which shall not constitute notice):

Centerbridge Partners, L.P.

375 Park Avenue

New York, New York 10152

Attention: William D. Rahm

Facsimile No.: (212) 672-5001

Attention: General Counsel and Scott Hopson

Facsimile No.: (212) 672-4501 and (212) 672-4526

and a copy to (which shall not constitute notice):

Paulson & Co. Inc.

1251 Avenue of the Americas, 50th Floor

New York, New York 10020

Attention: Michael Barr

Facsimile No.: (212) 351-5892

Attention: General Counsel

Facsimile No.: (212) 977-9505

and a copy to (which shall not constitute notice):

The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: A.J. Agarwal

Facsimile No.: (212) 583-5725

Attention: General Counsel

Facsimile No.: (646) 253-8983

Attention: William J. Stein

Facsimile No.: (212) 583-5726



--------------------------------------------------------------------------------

and a copy to (which shall not constitute notice):

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: J. Christian Nahr

Facsimile No.: (212) 859-4000

and a copy to (which shall not constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019-6099

Attention: Viktor Okasmaa

Facsimile No.: (212) 728-9270

Administrative Agent:

DB Services New Jersey, Inc.

Global Business Services

5022 Gate parkway, Suite 100

Jacksonville, FL 32256

Attention: Mark Kellam

Facsimile No.: (732) 380-3355

Deutsche Bank AG New York Branch

60 Wall Street, MS NYC60-0205

New York, New York 10005

Attention: MaryKay Coyle

Facsimile No: (212) 797-5690

with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention: Steven M. Messina

Facsimile: (917) 777-3509



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COMMITTED LOAN NOTICE

 

To: Deutsche Bank AG New York Branch, as Administrative Agent

Attention: [●]

[●]

Fax: [●]

Email: [●]

            , 20    

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of August 30, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
the Lenders party thereto from time to time and Deutsche Bank AG New York
Branch, as Administrative Agent, Collateral Agent and L/C Issuer. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such teams in the Credit Agreement.

The undersigned Borrower hereby requests (select one):

 

¨   A Borrowing of new Loans  

 

  ¨   A conversion of Loans made on  

 

  ¨   A continuation of Eurocurrency Rate Loans made on  

 

  to be made on the terms set forth below:   (A)   Class of Borrowing1  

 

  (B)   Date of Borrowing, conversion or continuation (which is a Business Day)
 

 

  (C)   Principal amount2  

 

 

 

1  E.g., “Initial Term Loans”, “Incremental Term Loans”, “Extended Term Loans”,
“Refinancing Term Loans”, “Revolving Credit Loans made pursuant to
Section 2.01(b) of the Credit Agreement”, “Incremental Revolving Credit Loans”,
“Extended Revolving Credit Loans” or “Other Revolving Credit Loans”.

2  Each Borrowing (other than Borrowings of Incremental Loans) of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a minimum principal
amount of $2,000,000, or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing (other than Borrowings of Incremental Loans) of, conversion to or
continuation of Base Rate Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Incremental
Term Commitment shall be in an aggregate principal amount that is not less than
$20,000,000 and shall be in an increment of $1,000,000 (provided that such
amount may be less than $20,000,000 if such amount represents all remaining
availability under the limit set forth in Section 2.14(d)(v) of the Credit
Agreement) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in Section 2.14(d)(v) of the Credit Agreement).



--------------------------------------------------------------------------------

(D)   Type of Loan3  

 

  (E)   Interest Period and the last day thereof4  

 

  (F)   Location and number of the Borrower’s account to which proceeds of
Borrowings are to be disbursed:  

 

 

The above request complies with the notice requirements set forth in the Credit
Agreement.

[The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Committed Loan Notice and on the
date of the related Borrowing, the conditions to lending specified in
Section 4.02 of the Credit Agreement have been satisfied.]5

[The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Committed Loan Notice and on the
date of the related Borrowing, the conditions to lending specified in
Section 2.14(d) of the Credit Agreement have been satisfied.]6

 

(cont’d from previous page)

3  Specify Eurocurrency Rate Loan or Base Rate Loan.

4  Applicable for Eurocurrency Borrowings only.

5  Delete bracketed language if the Borrower is (x) requesting only (i) a
conversion of Loans to the other Type or (ii) a continuation of Eurocurrency
Rate Loans), or (y) making a Request for Credit Extension for an Incremental
Loan. Update as needed for borrowings in connection with acquisitions and
investments requiring limited conditionality.

6  Insert bracketed language if the Borrower is making a Request for Credit
Extension for an Incremental Loan (which shall be governed by Section 2.14(d) of
the Credit Agreement). Update as needed for borrowings in connection with
permitted acquisitions and investments that require limited conditionality.

 

A-2



--------------------------------------------------------------------------------

ESH HOSPITALITY, INC. By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

LETTER OF CREDIT ISSUANCE REQUEST

Dated                     1

Deutsche Bank AG New York Branch, as Administrative Agent

Attention: [●]

[●]

Fax: [●]

Email: [●]

L/C Issuer:                     2

Dear Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of August 30, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
the lenders party thereto from time to time and Deutsche Bank AG New York
Branch, as Administrative Agent, Collateral Agent and L/C Issuer. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The undersigned Borrower hereby
gives you notice pursuant to Section 2.03(b) of the Credit Agreement that it
requests the issuance of a Letter of Credit under the Credit Agreement, and in
that connection sets forth below the terms on which such Letter of Credit is
requested to be made.

We hereby request that the L/C Issuer, in its individual capacity, issue a
[standby][commercial]3 Letter of Credit for the account of the undersigned on
                    4 (the “Date of Issuance”), which Letter of Credit shall be
denominated in United States Dollars and shall be in the aggregate amount of
                    .5

 

1  Date of Letter of Credit Issuance Request. On or after the Closing Date and
prior to the 30th day prior to the Letter of Credit Expiration Date.

2  Insert name and address of applicable L/C Issuer.

3  Subject to consent by the L/C Issuer.

4  Date of Issuance, which shall be a Business Day, and shall be at least two
Business Days from the date hereof (or such shorter period as the L/C Issuer may
agree in its sole discretion).

5  Aggregate initial amount of the Letter of Credit.



--------------------------------------------------------------------------------

The beneficiary of the requested Letter of Credit will be                     6,
and such Letter of Credit will be in support of                     7 and will
have a stated expiration date of                     .8 The documents to be
presented by such beneficiary in case of a drawing under such Letter of Credit
will be                     .9 Attached hereto as Schedule 1 is the full text of
any certificate to be presented by such beneficiary in case of any drawing under
such Letter of Credit.

The above request complies with the notice requirements of the Credit Agreement.

The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Letter of Credit Issuance
Request and on the date of the related Letter of Credit issuance, the conditions
to extensions of credit specified in Section 4.02 of the Credit Agreement have
been satisfied, both before and after giving effect to the issuance of the
Letter of Credit requested hereby.

 

ESH HOSPITALITY, INC.

By:  

 

  Name:   Title:

 

6  Insert name and address of beneficiary.

7  Insert brief description of supportable obligations.

8  Insert the last date upon which drafts may be presented which may not be
later than the dates referred to in Section 2.03 of the Credit Agreement.

9  Insert documents to be presented by the beneficiary in case of a drawing
under the Letter of Credit.



--------------------------------------------------------------------------------

SCHEDULE 1

[see attached]



--------------------------------------------------------------------------------

EXHIBIT C

[Reserved]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D-1

LENDER: [●]

PRINCIPAL AMOUNT: $[●]

[FORM OF]

TERM NOTE

New York, New York

            , 20    

FOR VALUE RECEIVED, the undersigned, ESH HOSPITALITY, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) or its registered assigns, in lawful money of the United
States of America in immediately available funds at the Administrative Agent’s
Office (such term, and each other capitalized term used but not defined herein,
having the meaning assigned to it in the Credit Agreement, dated as of
August 30, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Guarantors party thereto from time to time, the lenders party
thereto from time to time and Deutsche Bank AG New York Branch, as
Administrative Agent, Collateral Agent and L/C Issuer) (i) in accordance with
the provisions of the Credit Agreement, the lesser of (A) the principal amount
set forth above and (B) the aggregate unpaid principal amounts of all Term Loans
made by the Lender to the Borrower pursuant to the Credit Agreement and
(ii) interest at the rate or rates per annum and on such dates as provided in
the Credit Agreement on the unpaid aggregate principal amount of all Term Loans
made by the Lender to the Borrower pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in (and to the extent required by) the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon

 

D-1-1



--------------------------------------------------------------------------------

the terms and conditions therein specified. This note is entitled to the benefit
of the Credit Agreement and is guaranteed and secured as provided therein and in
the Loan Documents referred to therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[The remainder of this page is intentionally left blank]

 

D-1-2



--------------------------------------------------------------------------------

ESH HOSPITALITY, INC. By:  

 

  Name:   Title:

 

D-1-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of Loan      Maturity Date      Payments of
Principal/
Interest      Principal
Balance of Note      Name of Person
Making the
Notation                                               

 

D-1-4



--------------------------------------------------------------------------------

EXHIBIT D-2

LENDER: [●]

PRINCIPAL AMOUNT: $[●]

[FORM OF]

REVOLVING CREDIT NOTE

New York, New York

            , 20    

FOR VALUE RECEIVED, the undersigned, ESH HOSPITALITY, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) or its registered assigns, in lawful money of the United
States of America in immediately available funds at the Administrative Agent’s
Office (such term, and each other capitalized term used but not defined herein,
having the meaning assigned to it in the Credit Agreement, dated as of
August 30, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Guarantors party thereto from time to time, the lenders party
thereto from time to time and Deutsche Bank AG New York Branch, as
Administrative Agent, Collateral Agent and L/C Issuer) (A) on the dates set
forth in the Credit Agreement, the lesser of (i) the principal amount set forth
above and (ii) the aggregate unpaid principal amount of all Revolving Credit
Loans made by the Lender to the Borrower pursuant to the Credit Agreement, and
(B) interest from the date hereof on the principal amount from time to time
outstanding on each such Revolving Credit Loan at the rate or rates per annum
and payable on such dates, as provided in the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in (and to the extent required by) the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

D-2-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[The remainder of this page is intentionally left blank]

 

D-2-2



--------------------------------------------------------------------------------

ESH HOSPITALITY, INC. By:  

 

  Name:   Title:

 

D-2-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of Loan      Maturity Date      Payments of
Principal/Interest      Principal
Balance of Note      Name of Person
Making the
Notation                                               

 

D-2-4



--------------------------------------------------------------------------------

EXHIBIT D-3

[Reserved]

 

D-3-1



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

COMPLIANCE CERTIFICATE

            , 20    

Reference is made to the Credit Agreement, dated as of August 30, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
the lenders party thereto from time to time and Deutsche Bank AG New York
Branch, as Administrative Agent, Collateral Agent, and L/C Issuer. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. Pursuant to Section 6.02(a) of
the Credit Agreement, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, certifies as follows:

 

  (a) [Attached hereto as Exhibit A is the consolidated balance sheet of the
Borrower and its Subsidiaries and Parent and its consolidated Subsidiaries as of
December 31, 20[    ], and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for the fiscal year then ended,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Deloitte & Touche LLP1,
prepared in accordance with generally accepted auditing standards and not
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; provided that such
report may contain a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, if such qualification or
exception is related to (i) an upcoming maturity date under any Indebtedness or
(ii) any potential inability to satisfy any financial covenant (whether or not
such failure has occurred). Also attached hereto as Exhibit A is supplemental
financial information necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.]2

 

  (b) [Attached hereto as Exhibit A is the consolidated balance sheet of the
Borrower and its Subsidiaries and Parent and its consolidated Subsidiaries as of
[            ], 20[    ] and the related consolidated statements of income or
operations for the fiscal quarter and the portion of the fiscal year then ended,
setting forth in comparative form the figures for the corresponding fiscal
quarter of the previous

 

1  Or any other independent registered public accounting firm of nationally
recognized standing.

2  To be included if accompanying annual financial statements only. May be
satisfied with respect to such financial information by furnishing the
Borrower’s or Parent’s, as applicable, Form 10-K filed with the SEC.

 

E-1-1



--------------------------------------------------------------------------------

  fiscal year and the corresponding portion of the previous fiscal year, and
statements of stockholders’ equity for the current fiscal quarter and
consolidated statement of cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding portion of the previous fiscal year, all in reasonable detail.
These financial statements present fairly in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes. Also attached hereto as
Exhibit A is supplemental financial information necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.]3

 

  (c) [Reserved.]

 

  (d) [Reserved.]

 

  (e) [Reserved.]

 

  (f) [Attached as Exhibit B hereto are copies of amendments to the Operating
Leases, Ground Leases and Management Agreements entered into since the later of
the Closing Date the end of the fiscal quarter for which the previous Compliance
Certificate was delivered.]4

 

  (g) Attached as Exhibit C hereto is the information required by
Section 6.02(g) of the Credit Agreement [and Section 3.03(f)(v) of the Security
Agreement].5

 

  (h) To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred.6

 

  (i) The following represent true and accurate calculations, as of
[            ], 20[    ], to be used to determine compliance with the covenant
set forth in Section 7.11 of the Credit Agreement:

 

Senior Loan-to-Value Ratio: Consolidated Senior Debt   =  
        [            ] Quotient of the Net Operating   =  
        [            ]

 

3  To be included if accompanying quarterly financial statements only. May be
satisfied with respect to such financial information by furnishing the
Borrower’s or Parent’s, as applicable, Form 10-Q filed with the SEC.

4  To be included when applicable.

5  Information required by Section 3.03(f)(v) of the Security Agreement to be
included only in annual compliance certificate.

6  If unable to provide the foregoing certification, fully describe the reasons
therefor and circumstances thereof and any action taken or proposed to be taken
with respect thereto on Annex A attached hereto.

 

E-1-2



--------------------------------------------------------------------------------

Income divided by 0.0925 Actual Ratio   =           [            ]% Required
Ratio   =           [            ]%

Supporting detail showing the calculation of Senior Loan-to-Value Ratio is
attached hereto as Schedule 1.7 8

 

  (j) Attached hereto as Schedule 2 are detailed calculations setting forth the
Consolidated Total Net Leverage Ratio as (i) [            ], 20[    ].

 

  (k) [Attached hereto as Schedule 3 are detailed calculations setting forth
Excess Cash Flow.]9

 

  (l) [Attached hereto as Schedule 4 are detailed calculations setting forth
[the FFO Builder Basket] / [changes to the FFO Builder Basket since the date of
the last Compliance Certificate].10

 

7  Required commencing with the Compliance Certificate delivered for the Test
Period ended September 30, 2016, but shall not be applicable to any such Test
Period if on the last day of such Test Period the aggregate principal amount of
Revolving Credit Loans and other Letters of Credit (excluding up to $30,000,000
of Letters of Credit and other Letters of Credit which have been Cash
Collateralized or backstopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer) that are issued and/or outstanding is equal to or
less than 25% of the Revolving Credit Facility.

8  Which calculations shall be in reasonable detail satisfactory to the
Administrative Agent and shall include, among other things, an explanation of
the methodology used in such calculations and a breakdown of the components of
such calculations.

9  To be included only in annual compliance certificate.

10  To be included only in Compliance Certificates for periods during which the
Borrower and its Restricted Subsidiaries engage in transactions that reduce the
FFO Builder Basket.

 

E-1-3



--------------------------------------------------------------------------------

SCHEDULE 1

Senior Loan-to-Value Ratio:

 

(1)   Consolidated Senior Debt:      the sum of: 11      at any date, the
aggregate principal amount of all Indebtedness (other than (i) all obligations
of such Person, contingent or otherwise, as an account party or applicant under
or in respect of acceptances, letters of credit, surety bonds or similar
arrangements or (ii) the liquidation value of all redeemable preferred Equity
Interests of such Person) of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP:        that is
secured by a Lien of any asset or property of the Borrower or any Restricted
Subsidiary; and   

 

    incurred by any Subsidiary of the Borrower      Consolidated Senior Debt   
(2)   Net Operating Income:      (a)   Gross Income from Operations        the
sum of:        (i)   rent payments made under the Operating Leases received by
or on behalf of the Borrower or any Restricted Subsidiary of the Borrower       
(ii)   that portion of all income and proceeds (whether in cash or on credit,
and computed on an accrual basis) received by the Borrower, any of the
Restricted Subsidiaries or by the Manager on behalf of the Borrower and the
Restricted Subsidiaries, for the use, occupancy or enjoyment, or license to use,
occupy or enjoy the Properties, or any part thereof, or received       

 

 

11  Excluding (i) Indebtedness in respect of letters of credit, except to the
extent of unreimbursed amounts thereunder; provided that any unreimbursed
amounts under commercial letters of credit shall not be counted until three
Business Days after such amount is undrawn and (ii) Indebtedness of Unrestricted
Subsidiaries; it being understood, for the avoidance of doubt, that obligations
under Swap Contracts do not constitute Consolidated Total Debt.

 

E-1-4



--------------------------------------------------------------------------------

      by the Borrower, any of the Restricted Subsidiaries or by the Manager on
behalf of the Borrower or any of the Restricted Subsidiaries for the sale of any
goods, services or other items sold on or provided from the Properties in the
ordinary course of the operation of the Properties, including, without
limitation:          (A)   all income and proceeds received from rental of
rooms, Leases and commercial space, meeting, conference and/or banquet space
within the Properties, if any, including parking revenue   

 

      (B)   all income and proceeds received from food and beverage operations
and from catering services conducted from the Properties, if any, even though
rendered outside of the Properties   

 

      (C)   all income and proceeds from business interruption, rental
interruption and use and occupancy insurance with respect to the operation of
the Properties (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection thereof)   

 

      (D)   all Awards for temporary use (after deducting therefrom all costs
incurred in the adjustment or collection thereof and in Restoration of the
Properties)   

 

      (E)   all income and proceeds from judgments, settlements and other
resolutions of disputes with respect to matters which would be includable in the
definition of “Gross Income from Property Operations” if received in the
ordinary course of the operation of the Properties (after deducting therefrom
all necessary costs and expenses incurred in the adjustment or collection
thereof)   

 

      (F)   interest on credit accounts, rent concessions or credits, and other
required pass-throughs   

 

      (G)   all other income from operation of the Properties, including,
without limitation, laundry and vending income   

 

 

E-1-5



--------------------------------------------------------------------------------

      but excluding:          (1) gross receipts received by lessees (other than
Operating Lessee), licensees or concessionaires of the Properties   

 

      (2) consideration received at the Properties for hotel accommodations,
goods and services to be provided at other hotels not constituting directly or
indirectly, a portion of the Properties, although arranged by, for or on behalf
of the Borrower or any of the Restricted Subsidiaries or the Manager   

 

      (3) income and proceeds from the sale or other disposition of goods,
capital assets and other items not in the ordinary course of operation of the
Properties   

 

      (4) Hotel Taxes   

 

      (5) Awards (except to the extent provided in clause (D) above)   

 

      (6) refunds of amounts not included in Property Operating Expenses at any
time and uncollectible accounts   

 

      (7) gratuities collected by the employees at the Properties   

 

      (8) the proceeds of any permitted financing   

 

      (9) other income or proceeds resulting other than from the use or
occupancy of the Properties, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from the Properties in the
ordinary course of business   

 

      (10) any credits or refunds made to customers, guests or patrons in the
form of allowances or adjustments to previously recorded revenues   

 

      (11) rent payments made and received under the Operating Leases   

 

 

E-1-6



--------------------------------------------------------------------------------

      (12) proceeds from the sale of any of the Properties, including Net
Proceeds from Dispositions   

 

  Gross Income from Operations   

 

  minus      (b)  

Operating Expenses

 

the sum, without duplication, of the portion paid by or on behalf of the
Borrower or any Restricted Subsidiary of the Borrower of all costs and expenses
of operating, maintaining, directing, managing and supervising the Properties12,
or as otherwise specifically provided therein, which are properly attributable
to the period under consideration under the Borrower or any Restricted
Subsidiary’s and/or Manager’s system of accounting, including, without
limitation: 13

       (i)   the cost of all food and beverages sold or consumed, if any, and of
all necessary chinaware, glassware, linens, flatware, uniforms, utensils and
other items of a similar nature, if any, including such items bearing the name
or identifying characteristics of the hotels as the Borrower or any Restricted
Subsidiary, Operating Lessee and/or Manager shall reasonably consider
appropriate (“Operating Equipment”) and paper supplies, cleaning materials and
similar consumable items (“Operating Supplies”) placed in use (other than
reserve stocks thereof in storerooms)14   

 

    (ii)   salaries and wages of personnel of the Properties (regardless of
whether such personnel are employees of the Borrower or any Restricted
Subsidiary or Manager), including costs of payroll taxes and employee benefits
(which benefits may include, without limitation, a pension plan, medical
insurance,   

 

12  Incurred by the Borrower or any Restricted Subsidiary (or by the Manager on
behalf of Operating Lessee pursuant to a Management Agreement, for the account
of the Borrower or any Restricted Subsidiary).

13  Excluding, (i) depreciation and amortization, (ii) any Capital Expenditures
in connection with the Properties and (iii) rent paid by Operating Lessee under
the Operating Leases.

14  Operating Equipment and Operating Supplies are considered to have been
placed in use when they are transferred from the storerooms of the Properties to
the appropriate operating departments.

 

E-1-7



--------------------------------------------------------------------------------

      life insurance, travel accident insurance and an executive bonus program)
and the costs of moving (i) employees of the Properties whose primary duties
consist of the management of the Properties or of a recognized department or
division thereof or (ii) personnel (A) who customarily and regularly direct the
work of five (5) or more other employees of the Properties; (B) who have
authority with reference to the hiring, firing and advancement of the employees
of the Properties; (C) who customarily and regularly exercise discretionary
powers; (D) who devote at least ninety five percent (95%) of their work time to
activities which are directly and closely related to the performance of the work
described in clauses (A) through (C) of clause (ii) of this line item; and (E)
who are not compensated on an hourly basis (the “Executive Hotel Personnel”),
their families and their belongings to the area in which the Properties are
located at the commencement of their employment at the Properties and all other
expenses not otherwise specifically referred to in this calculation which are
referred to as “Administrative and General Expenses” in the Uniform System of
Accounts15   

 

    (iii)   the cost of all other goods and services obtained by the Borrower or
any Restricted Subsidiary or Manager in connection with its operation of the
Properties including, without limitation, heat and utilities, office supplies
and all services performed by third parties, including leasing expenses in
connection with telephone and data processing equipment, and all existing and
any future installations necessary for the operation of the improvements for
hotel purposes (including, without limitation, heating, lighting, sanitary
equipment, air conditioning, laundry, refrigeration, built-in kitchen equipment,
telephone equipment, communications systems, computer equipment and elevators,
if any),   

 

15  If the Executive Hotel Personnel are on the payroll of Investors or any
Affiliate of Investors, the cost of their salaries, payroll taxes and employee
benefits (which benefits, in the case of employees who are not United States
citizens or in the case of employees of hotels located outside the continental
United States may include, without limitation, in addition to the foregoing
benefits, reasonable home leave transportation expenses approved by the Borrower
and the Restricted Subsidiaries) shall be billed by said Affiliate to and be
reimbursed by the Borrower, the Restricted Subsidiaries and/or Manager monthly,
and such reimbursement shall be an Operating Expense.

 

E-1-8



--------------------------------------------------------------------------------

      Operating Equipment and existing and any future furniture, furnishings,
wall coverings, fixtures and hotel equipment necessary for the operation of the
building for hotel purposes which shall include all equipment required for the
operation of kitchens, bars, laundries, (if any) and dry cleaning facilities (if
any), office equipment, cleaning and engineering equipment and vehicles         
(iv)   the cost of repairs to and maintenance of the Properties          (v)  
insurance premiums for general liability insurance, workers’ compensation
insurance or insurance required by similar employee benefits acts and such
business interruption or other insurance as may be provided for protection
against claims, liabilities and losses arising from the operation of the
Properties (as distinguished from any property damage insurance on the
Properties building or its contents) and losses incurred on any self-insured
risks of the foregoing types16          (vi)   all Taxes and Other Charges
(other than federal, state or local income taxes and franchise taxes or the
equivalent) payable by or assessed against the Borrower or any of its Restricted
Subsidiaries or Manager with respect to the operation of the Properties         
(vii)   without duplication of any amount paid or reimbursed under a Management
Agreement, legal fees and fees of any firm of independent certified public
accounts designated from time to time by the Borrower and the Restricted
Subsidiaries (the “Independent CPA”) for services directly related to the
operation of the Properties          (viii)   without duplication of any amount
paid or reimbursed under a Management Agreement, the costs and     

 

16  The Borrower and its Restricted Subsidiaries and Manager must have
specifically approved in advance such self-insurance or insurance is unavailable
to cover such risks (premiums on policies for more than one year will be
prorated over the period of insurance and premiums under blanket policies will
be allocated among properties covered).

 

E-1-9



--------------------------------------------------------------------------------

      expenses of technical consultants and specialized operational experts for
specialized services in connection with non-recurring work on operational,
legal, functional, decorating, design or construction problems and activities,
including the reasonable fees of Investors or any subsidiary of such Investors
or division in connection therewith17        (ix)   without duplication of any
amount paid or reimbursed under a Management Agreement, all expenses for
advertising for the Properties and all expenses of sales promotion and public
relations activities          (x)   without duplication of any amount paid or
reimbursed under a Management Agreement, all out-of-pocket expenses and
disbursements determined by the Independent CPA to have been reasonably,
properly and specifically incurred by the Borrower or any of the Restricted
Subsidiaries, Manager, Investor or any of their Affiliates pursuant to, in the
course of and directly related to, the management and operation of the
Properties under a Management Agreement18          (xi)   without duplication of
any amount paid or reimbursed under a Management Agreement, the cost of any
reservations system, any accounting services or other group benefits, programs
or services from time to time made available to properties in the Borrower and
the Restricted Subsidiaries’ system          (xii)   the cost associated with
any retail Leases and all costs     

 

17  Such employment of Investors or of any such subsidiary or division of an
Investor must be approved in advance by the Borrower and the Restricted
Subsidiaries.

18  Without limiting the generality of the foregoing, such charges may include
all reasonable travel, telephone, telegram, radiogram, cablegram, air express
and other incidental expenses, but, shall exclude costs relating to the offices
maintained by the Borrower or any of the Restricted Subsidiaries, Manager,
Investor or any of their Affiliates other than the offices maintained at the
Property for the management of such Property and excluding transportation costs
of the Borrower or any of the Restricted Subsidiaries, Operating Lessee, or
Manager related to meetings between the Borrower and or the Restricted
Subsidiaries and Manager with respect to administration of a Management
Agreement or of the Properties involving travel away from such party’s principal
executive offices. Except as otherwise expressly provided under a Management
Agreement with respect to employees regularly employed at the Properties, the
salaries or wages of other employees or executives of the Investors or any of
their Affiliates shall in no event be Operating Expenses, but they shall be
entitled to free room and board and the free use of all facilities at such times
as they visit any Property exclusively in connection with the management of such
Property.

 

E-1-10



--------------------------------------------------------------------------------

      and expenses of owning, maintaining, conducting and supervising the
operation of the Properties to the extent such costs and expenses are not
included above        (xiii)   any management fees, basic and incentive fees or
other fees and reimbursables paid or payable to a Manager under a Management
Agreement        Operating Expenses        Net Operating Income        divided
by 0.0925        Senior Loan-to-Value Ratio (Consolidated Senior Debt to (Net
Operating Income divided by 0.0925))    [    ]%   Covenant Requirement   
No more than [45]%

 

E-1-11



--------------------------------------------------------------------------------

SCHEDULE 2

Consolidated Total Net Leverage Ratio for the period ending [            ]

 

(1)   Consolidated Total Net Debt:      (a)   the aggregate principal amount of
all Indebtedness (other than (i) all obligations of the Borrower or any of its
Restricted Subsidiaries, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements or (ii) the liquidation value of all redeemable preferred
Equity Interests of the Borrower or any of its Restricted Subsidiaries) of the
Borrower and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP.19        minus      (b)   the aggregate amount of all
cash and Cash Equivalents on the balance sheet of the Borrower and its
Restricted Subsidiaries as of such date        Consolidated Total Net Debt     
(2)   Consolidated EBITDA:20        the aggregate net income (or loss)
attributable to the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP, increased by, to the
extent such amount was deducted in calculating such net income (without
duplication):        (i)   net income from discontinued operations     

 

19  Excluding (i) Indebtedness in respect of letters of credit, except to the
extent of unreimbursed amounts thereunder; provided that any unreimbursed
amounts under commercial letters of credit shall not be counted until three
Business Days after such amount is drawn and (ii) Indebtedness of Unrestricted
Subsidiaries; it being understood, for the avoidance of doubt, that obligations
under Swap Contracts do not constitute Consolidated Total Debt.

20  Consolidated EBITDA shall exclude the impact of all currency translation
gains or losses related to non-operating currency transactions.

 

E-1-12



--------------------------------------------------------------------------------

    (ii)   provision for income taxes, including, without limitation, state,
provincial or territorial, franchise and similar taxes and foreign withholding
taxes          (iii)   the income or expense attributable to transactions
involving derivative instruments that do not qualify for hedge accounting in
accordance with GAAP          (iv)   net amount of extraordinary items or
non-recurring items, as determined by the Borrower in good faith          (v)  
loss from unconsolidated entities          (vi)   interest expense, net         
(vii)   depreciation and amortization          (viii)   equity-based
compensation expense          (ix)   Transaction Expenses in connection with the
Transactions          (x)   impairment charges          (xi)   all other
non-cash items reducing net income (other than accruals or reserves for items
that will require cash payments in future periods), including asset write-offs
and write-down related to intangible assets (including goodwill) and long lives
assets pursuant to GAAP and          (xii)   any (gain) or loss, together with
any related provision for taxes on such (gain) or loss, realized in connection
with: (a) any disposition of assets by the Borrower or any Restricted Subsidiary
outside the ordinary course of business; or (b) the disposition of any
securities by the Borrower or any Restricted Subsidiary or the extinguishment of
any Indebtedness of the Borrower or a Restricted Subsidiary        Consolidated
EBITDA        Consolidated Total Net Leverage Ratio    [    ]:1.00

 

E-1-13



--------------------------------------------------------------------------------

SCHEDULE 3

Excess Cash Flow1

 

1.   the sum, without duplication, of:      (a)   Net Operating Income for such
period        (b)   an amount equal to the amount of all non-cash charges to the
extent deducted in arriving at such Net Operating Income        (c)   decreases
in Consolidated Working Capital and long-term accounts receivable of the
Borrower and its Restricted Subsidiaries for such period (other than any such
decreases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting, in each case outside the ordinary course)        (d)   an
amount equal to the aggregate net non-cash loss on Dispositions by the Borrower
and its Restricted Subsidiaries during such period (other than sales in the
ordinary course of business) to the extent deducted in arriving at such Net
Operating Income      2.   minus the sum, without duplication, of:        (a)  
an amount equal to the amount of all non-cash credits included in arriving at
such Net Operating Income and cash charges to the extent excluded from the of
the calculation of “Net Operating Income” in Schedule 1        (b)   without
duplication of amounts deducted pursuant to clause (k) below in prior fiscal
years, the amount of Capital Expenditures or acquisitions of intellectual
property to the extent not expensed and Capitalized Software Expenditures
accrued or made in cash or accrued during such period, to the extent that such
Capital Expenditures or acquisitions were financed with internally generated
cash or borrowings under the Revolving Credit Facility or any other revolving
credit facility     

 

1  All components of Excess Cash Flow shall be computed for the Borrower and its
Restricted Subsidiaries on a consolidated basis.

 

E-1-1



--------------------------------------------------------------------------------

  (c)   the aggregate amount of all principal payments of Indebtedness of the
Borrower or its Restricted Subsidiaries during such period (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any scheduled repayment of Term Loans pursuant to Section 2.07 of the Credit
Agreement, and (C) any mandatory prepayment of Term Loans pursuant to Section
2.05(b)(ii) of the Credit Agreement to the extent required due to a Disposition
that resulted in an increase to Net Operating Income and not in excess of the
amount of such increase but excluding (X) all other voluntary and mandatory
prepayments of Term Loans and all prepayments and repayments of Revolving Credit
Loans and (Y) all prepayments in respect of any other revolving credit facility,
except in the case of clause (Y) to the extent there is an equivalent permanent
reduction in commitments thereunder), to the extent financed with internally
generated cash        (d)   an amount equal to the aggregate net non-cash gain
on Dispositions by the Borrower and its Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business) to the
extent included in arriving at such Net Operating Income        (e)   increases
in Consolidated Working Capital and long-term accounts receivable of the
Borrower and its Restricted Subsidiaries for such period (other than any such
increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries during such period or the application of purchase
accounting, in each case outside the ordinary course)        (f)   cash payments
by the Borrower and its Restricted Subsidiaries during such period in respect of
long-term liabilities (other than Indebtedness) of the Borrower and its
Restricted Subsidiaries        (g)   without duplication of amounts deducted
pursuant to clause (k) below in prior fiscal years, the amount of Investments
and acquisitions made by the Borrower and its Restricted Subsidiaries during
such period pursuant to Section 7.02 (other than Section 7.02(a) or (c) of the
Credit Agreement) in each case to the extent that such Investments and
acquisitions were financed with internally generated cash or the proceeds of
Revolving Credit Loans or any other revolving credit facility     

 

E-1-2



--------------------------------------------------------------------------------

  (h)   the amount of Restricted Payments paid during such period pursuant to
Section 7.06(c), (d), (g), (h), (i), (j), (k) and (m) of the Credit Agreement to
the extent such Restricted Payments were financed with internally generated cash
or the proceeds of Revolving Credit Loans or any other revolving credit facility
       (i)   the aggregate amount of expenditures actually made by the Borrower
and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period        (j)   the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the Borrower and its Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness        (k)
  without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
acquisitions that constitute Investments permitted under the Credit Agreement or
Capital Expenditures or acquisitions of intellectual property to the extent
expected to be consummated or made, plus any restructuring cash expenses,
pension payments or tax contingency payments that have been added to Excess Cash
Flow pursuant to clause 1(b) above required to be made in cash, in each case
during the period of four consecutive fiscal quarters of the Borrower following
the end of such period; provided that, to the extent the aggregate amount of
internally generated cash actually utilized to finance such Investments, Capital
Expenditures or acquisitions of intellectual property or other amounts referred
to above during such period of four consecutive fiscal quarters is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters        (l)   the amount of cash taxes paid or payable in such
period to the extent they exceed the amount of tax expense deducted in
determining Net Operating Income for such period     

 

E-1-3



--------------------------------------------------------------------------------

  (m)   cash expenditures in respect of Swap Contracts during such fiscal year
to the extent not deducted in arriving at such Net Operating Income        (n)  
all Consolidated Interest Expense in respect of Indebtedness to the extent paid
in cash or payable by the Borrower and its Restricted Subsidiaries during such
period to the extent not deducted in arriving at such Net Operating Income     
  (o)   any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset        Excess Cash Flow     

 

E-1-4



--------------------------------------------------------------------------------

SCHEDULE 4

FFO Builder Basket for the period ending [            ]

 

                     Change
since the
date of the
last
Compliance
Certificate1   the sum of, without duplication:        (a)   95% of the
aggregate amount of the Funds From Operations (or, if the Funds From Operations
is a loss, minus 100% of the amount of such loss) accrued on a cumulative basis
during the period (taken as one accounting period) beginning on January 1, 2015
and ending on the last day of the last fiscal quarter preceding the Transaction
Date for which reports have been filed with the SEC or provided to the
Administrative Agent pursuant to Section 6.01 of the Credit Agreement           
  

 

 

 

  plus          (b)   100% of the sum of:          (i)   the aggregate of the
Borrower Attributable Proceeds after the Senior Notes Issue Date from the
issuance and sale of the Borrower’s Equity Interests or any options, warrants or
other rights to acquire Equity Interests of the Borrower              

 

 

 

    (ii)   the aggregate Net Cash Proceeds or the fair market value of other
property received from the issuance or sale of convertible or exchangeable
indebtedness of the Borrower upon conversion or exchange of such Indebtedness
into Equity Interests              

 

 

 

 

1  To be included in each Compliance Certificate covering a period during which
ESH made use of the FFO Builder Basket following the initial Compliance
Certificate covering a period during which ESH made use of the FFO Builder
Basket.

 

E-1-1



--------------------------------------------------------------------------------

    (iii)   contributions to the equity capital of the Borrower by any Person
other than a Restricted Subsidiary, exclusive of (i) any Disqualified Equity
Interests, (ii) any options, warrants or other rights that are redeemable at the
option of the holder for cash or Indebtedness, or are required to be redeemed,
prior to the stated maturity of the Senior Notes or (iii) issuances and sales to
Parent, other than the Borrower Attributable Proceeds from the sale of paired
shares in an offering of Equity Interests               

 

  

 

  plus             (c)   an amount equal to the net reduction in Investments
made pursuant to Section 7.02(u) of the Credit Agreement in any Person after the
Senior Notes Issue Date resulting from payments of interest on Indebtedness,
dividends, repayments of loans or advances, or other transfers of assets, in
each case to the Borrower or any of the Restricted Subsidiaries or from the Net
Cash Proceeds from the sale of any such Investment (except, in each case, to the
extent any such payment or proceeds are included in the calculation of Funds
From Operations) or from redesignations of Unrestricted Subsidiaries as
Restricted Subsidiaries (valued in each case as provided in the definition of
“Investments”, set forth in the New Senior Notes Indenture as of the Closing
Date) not to exceed, in each case, the amount of Investments previously made by
the Borrower and the Restricted Subsidiaries in such Person or Unrestricted
Subsidiary pursuant to Section 7.02(u) of the Credit Agreement               

 

  

 

  plus           (d)   the fair market value of non-cash tangible assets or
Equity Interests acquired in exchange for an issuance of Equity Interests (other
than Disqualified Equity Interests) of the Borrower, in each case, on or
subsequent to January 1, 2015               

 

  

 

 

E-1-2



--------------------------------------------------------------------------------

  plus             (e)   without duplication, in the event the Borrower or any
Restricted Subsidiary makes any Investment in a Person that, as a result of or
in connection with such Investment, becomes a Restricted Subsidiary, an amount
not to exceed the amount of Investments previously made by the Borrower and the
Restricted Subsidiaries in such Person pursuant to Section 7.02(u) of the Credit
Agreement               

 

  

 

  minus         (f)   any amount of the FFO Builder Basket used to make
Investments pursuant to Sections 7.02(u) of the Credit Agreement after the
Closing Date and prior to the date hereof               

 

  

 

  minus         (g)   any amount of the FFO Builder Basket used to pay dividends
or make distributions or other Restricted Payments pursuant to Section 7.06(h)
of the Credit Agreement after the Closing Date and prior to the date hereof   
           

 

  

 

  minus         (h)   any amount of the FFO Builder Basket used to make payments
or distributions in respect of Junior Financings pursuant to Section 7.13(a)(iv)
of the Credit Agreement after the Closing Date and prior to the date hereof   
           

 

  

 

  FFO Builder Basket      

 

E-1-3



--------------------------------------------------------------------------------

EXHIBIT A TO COMPLIANCE CERTIFICATE

[See attached.]

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT B TO COMPLIANCE CERTIFICATE

[None.][See attached.]

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT C TO COMPLIANCE CERTIFICATE

 

  1. [Set forth below is a listing containing the legal name and the
jurisdiction of formation of each Loan Party and the location of the chief
executive office of each Loan Party.] [There have been no changes to the legal
name the jurisdiction of formation of each Loan Party and the location of the
chief executive office of each Loan Party since [the Closing Date][the delivery
of the Compliance Certificate dated [    ]]].

 

Name

  

Jurisdiction

  

Chief Executive Office

           

 

  2. During the fiscal quarter ending [        ], [the Borrower has made no
mandatory prepayments under Section 2.05(b) of the Credit Agreement][the
Borrower has made the following mandatory prepayments under Section 2.05(b) of
the Credit Agreement: [    ]].

 

  3. [Set forth below is a listing of each Restricted Subsidiary, Unrestricted
Subsidiary or Excluded Subsidiary of the Borrower] [There have been no changes
to listing of each Restricted Subsidiary, Unrestricted Subsidiary or Excluded
Subsidiary of the Borrower since [the Closing Date][the delivery of the
Compliance Certificate dated [    ]]].

 

  4. [Set forth below is a list of any additional registrations or applications
for registration of Intellectual Property of all Loan Parties not previously
disclosed to the Administrative Agent including, with respect to United States
Intellectual Property, such information as is necessary for such Loan Party or
to make appropriate filings in the USPTO and USCO] [There have been no changes
to listing of Intellectual Property of the Loan Parties since [the Closing
Date][the delivery of the Compliance Certificate dated [    ]]].

 

E-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of ESH Hospitality, Inc., has executed this certificate for and on
behalf of ESH Hospitality, Inc., and has caused this certificate to be delivered
as of the date first stated above.

 

ESH HOSPITALITY, INC. By:  

 

  Name:     Title:  

 

E-1-3



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

SOLVENCY CERTIFICATE

of

ESH HOSPITALITY, INC.

AND ITS SUBSIDIARIES

            , 20    

Pursuant to the Credit Agreement, dated as of August 30, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
the lenders party thereto from time to time and Deutsche Bank AG New York
Branch, as Administrative Agent, Collateral Agent and L/C Issuer, the
undersigned hereby certifies, solely in such undersigned’s capacity as chief
financial officer of the Borrower, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement on
the date hereof, and after giving effect to the application of the proceeds of
such Loans:

 

  a. the fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. the present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. the Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

E-2-1



--------------------------------------------------------------------------------

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
Subsidiaries after consummation of the Transactions.

[Signature Page Follows]

 

E-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate in such
undersigned’s capacity as chief financial officer of the Borrower, on behalf of
the Borrower, and not individually, as of the date first stated above.

 

ESH HOSPITALITY, INC. By:  

 

  Name:     Title:  

 

E-2-3



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
shall have the meanings specified in the Credit Agreement (as defined below),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, participations in any Letters
of Credit included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor:

 

2. Assignee:

Assignee is an Affiliate of [Name of Lender]

Assignee is an Approved Fund of: [Name of Lender]

 

3. Borrower: ESH Hospitality, Inc.

 

F-1



--------------------------------------------------------------------------------

4. Administrative Agent: Deutsche Bank AG New York Branch, including any
successor thereto, as the administrative agent under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of August 30, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
the lenders party thereto from time to time and Deutsche Bank AG New York
Branch, as Administrative Agent, Collateral Agent and L/C Issuer.

 

6. Assigned Interest:

 

Facility Assigned1

   Aggregate Amount of
Commitment/
Loans of all Lenders2      Amount of
Commitment/
Loans Assigned3      Percentage Assigned
of Aggregate
Commitment/
Loans of all Lenders4     CUSIP Number      $                    $             
             %       $         $                %       $         $          
     %   

Effective Date:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Initial Term Loans”, “Incremental Term Loans”, “Extended Term Loans”,
“Refinancing Term Loans”, “Revolving Credit Commitments”, “Incremental Revolving
Credit Commitments”, “Extended Revolving Credit Commitments”, “ Other Revolving
Credit Commitments”, etc.).

2  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

3  Except in the cases of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any class, the amount shall not be
less than $5,000,000 (in the case of a Revolving Credit Loan) or, $1,000,000 (in
the case of a Term Loan), and shall be in increments of $1,000,000 (in the case
of each Revolving Credit Loan) or $1,000,000 (in the case of Term Loans) in
excess thereof.

4  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

F-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor By:  

 

  Name:     Title:   [NAME OF ASSIGNEE], as Assignee By:  

 

  Name:     Title:  

 

F-3



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:  

 

  Name:     Title:  

 

5  No consent of the Administrative Agent shall be required for an assignment of
a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund or
pursuant to Section 10.07(1) or Section 10.07(m).

 

F-4



--------------------------------------------------------------------------------

[Consented to: [                    ] [and each other L/C Issuer], as L/C
Issuer]6 By:  

 

  Name:   Title:

 

6  No consent of the L/C Issuers shall be required for any assignment of a Term
Loan.

 

F-5



--------------------------------------------------------------------------------

[Consented to: ESH HOSPITALITY, INC.]7 By:  

 

  Name:   Title:

 

7  No consent of the Borrower shall be required for (i) an assignment of all or
any portion of the Term Loans to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any assignment of Term Loans unless the Borrower shall have objected thereto
within ten (10) Business Days after a Responsible Officer of the Borrower
received written notice thereof, (ii) an assignment related to Revolving Credit
Commitments or Revolving Credit Exposure to a Revolving Credit Lender, (iii) if
an Event of Default under Section 8.01(a) of the Credit Agreement or, solely
with respect to the Borrower, Section 8.01(f) or Section 8.01(g) of the Credit
Agreement has occurred and is continuing or (iv) an assignment of all or a
portion of the Loans pursuant to Section 10.07(l), Section 10.07(m) or
Section 10.07(p) of the Credit Agreement.

 

F-6



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not an Affiliated Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant thereto (other than this
Assignment and Assumption) or any collateral thereunder, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
thereunder, (iii) it is not a Defaulting Lender, a Disqualified Lender, a
natural person or an Affiliated Lender, (iv) from and after the Effective Date,
it shall be bound by the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of a Lender under the
Credit Agreement, (v) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vi) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.05 or 6.01 of the Credit
Agreement, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision, (vi) it has, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vii) if it is not already a
Lender under the Credit Agreement, attached to this Assignment and Assumption is
an Administrative Questionnaire as required by the Credit Agreement and
(viii) the Administrative Agent has received a processing and recordation fee of
$3,500 (unless waived or reduced in the sole

 

F-7



--------------------------------------------------------------------------------

discretion of the Administrative Agent) as of the Effective Date; (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender, including its obligations pursuant to Section 3.01 of the Credit
Agreement; and (c) appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date; provided that, for the
avoidance of doubt, such payments shall be without duplication of amounts paid
to the Assignor in connection with an assignment pursuant to the Credit
Agreement.

3. General Provisions.

3.1 In accordance with Section 10.07 of the Credit Agreement, upon execution,
delivery, acceptance and recording of this Assignment and Assumption, from and
after the Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Assumption, have
the rights and obligations of a Lender under the Credit Agreement with a
Commitment/Loan as set forth herein and (b) the Assignor shall, to the extent of
the Assigned Interest assigned pursuant to this Assignment and Assumption, be
released from its obligations under the Credit Agreement (and, in the case that
this Assignment and Assumption covers all of the Assignor’s rights and
obligations under the Credit Agreement, the Assignor shall cease to be a party
to the Credit Agreement but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 thereof).

3.2 This Assignment and Assumption shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed by one or more of the parties to this
Assignment and Assumption on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Assignment and Assumption and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by and interpreted
under the law of the state of New York.

 

F-8



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

SECURITY AGREEMENT

[See separately executed document]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

SECURITY AGREEMENT

dated as of

August 30, 2016

among

THE GRANTORS IDENTIFIED HEREIN

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

Section 1.01.

 

Credit Agreement

     G-1   

Section 1.02.

 

Other Defined Terms

     G-1    ARTICLE II    Pledge of Securities   

Section 2.01.

 

Pledge

     G-5   

Section 2.02.

 

Delivery of the Pledged Collateral

     G-6   

Section 2.03.

 

Representations, Warranties and Covenants

     G-7   

Section 2.04.

 

Certification of Limited Liability Company and Limited Partnership Interests

     G-8   

Section 2.05.

 

Registration in Nominee Name; Denominations

     G-8   

Section 2.06.

 

Voting Rights; Dividends and Interest

     G-9   

Section 2.07.

 

Certain Agreements of Grantors as Issuers and Holders of Pledged Equity

     G-11    ARTICLE III    Security Interests in Personal Property   

Section 3.01.

 

Security Interest

     G-11   

Section 3.02.

 

Representations and Warranties

     G-13   

Section 3.03.

 

Covenants

     G-15    ARTICLE IV    Remedies   

Section 4.01.

 

Remedies Upon Default

     G-18   

Section 4.02.

 

Application of Proceeds

     G-20   

Section 4.03.

 

Grant of License to Use Intellectual Property

     G-21    ARTICLE V    Subordination   

Section 5.01.

 

Subordination

     G-22   

 

G-i



--------------------------------------------------------------------------------

ARTICLE VI    Miscellaneous   

Section 6.01.

 

Notices

     G-22   

Section 6.02.

 

Waivers; Amendment

     G-22   

Section 6.03.

 

Collateral Agent’s Fees and Expenses; Indemnification

     G-23   

Section 6.04.

 

Successors and Assigns

     G-23   

Section 6.05.

 

Survival of Agreement

     G-23   

Section 6.06.

 

Counterparts; Effectiveness; Several Agreement

     G-23   

Section 6.07.

 

Severability

     G-24   

Section 6.08.

 

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

     G-24   

Section 6.09.

 

Headings

     G-24   

Section 6.10.

 

Security Interest Absolute

     G-24   

Section 6.11.

 

Termination or Release

     G-24   

Section 6.12.

 

Additional Grantors

     G-25   

Section 6.13.

 

Collateral Agent Appointed Attorney-in-Fact

     G-25   

Section 6.14.

 

General Authority of the Collateral Agent

     G-26   

Section 6.15.

 

Reasonable Care

     G-26   

Section 6.16.

 

Delegation; Limitation

     G-27   

Section 6.17.

 

Reinstatement

     G-27   

Section 6.18.

 

Miscellaneous

     G-27    SCHEDULES      Schedule I   Subsidiary Parties    Schedule II  
Pledged Equity and Pledged Debt    Schedule III   Commercial Tort Claims   

EXHIBITS

    

Exhibit I

 

Form of Security Agreement Supplement

  

Exhibit II

 

Form of Patent Security Agreement

  

Exhibit III

 

Form of Trademark Security Agreement

  

Exhibit IV

 

Form of Copyright Security Agreement

  

 

G-ii



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of August 30, 2016, among the Grantors (as defined
below) and Deutsche Bank AG New York Branch, as Collateral Agent for the benefit
of the Secured Parties (as defined herein) (together with its successors and
assigns, in such capacity, the “Collateral Agent”).

Reference is made to the Credit Agreement dated as of August 30, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), Deutsche Bank AG New York Branch, as Administrative
Agent and Collateral Agent and each L/C Issuer. The Lenders have agreed to
extend credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Subsidiary Parties are affiliates of the Borrower, will derive
substantial benefits from the extensions of credit to the Borrower pursuant to
the Credit Agreement, and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:

Definitions

Section 1.01 Credit Agreement.

Capitalized terms used in this Agreement and not otherwise defined herein have
the meanings specified in the Credit Agreement. All terms defined in the UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein; the term “instrument” shall have the meaning specified in Article 9 of
the UCC.

The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the UCC.

“Agreement” means this Security Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

G-1



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Excluded Assets” means (i) voting Equity Interests in excess of 65% of each
class of voting Equity Interests of any direct Foreign Subsidiary of a Loan
Party or a Domestic Subsidiary substantially all of whose assets consist of
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries that
are treated as controlled foreign corporations within the meaning of Section 957
of the Code, (ii) any property or assets owned by any Foreign Subsidiary or any
Unrestricted Subsidiary, (iii) any lease, license or agreement or any property
subject to a purchase money security interest or similar arrangement permitted
under the Credit Agreement to the extent that a grant of a security interest
therein would violate or invalidate such lease, license or agreement or purchase
money arrangement or create a right of termination in favor of any other party
thereto after giving effect to Sections 9-406 through 9-409 of the Uniform
Commercial Code as in effect in any applicable jurisdiction or other applicable
Law, other than proceeds and receivables thereof, (iv) any interest in real
property (whether fee owned or leased, including any requirement to deliver
landlord waivers, estoppels and collateral access letters), (v) Excluded
Contracts and Excluded Equipment, (vi) motor vehicles and other assets subject
to certificates of title except to the extent perfection of a security interest
therein may be accomplished by filing of financing statements in appropriate
form in the applicable jurisdiction under the UCC, (vii) Margin Stock and Equity
Interests of non-wholly owned Subsidiaries that are Restricted Subsidiaries
(other than Excluded Subsidiaries) which cannot be pledged without the consent
of one or more third parties other than the Borrower or any of its Restricted
Subsidiaries after giving effect to Sections 9-406 through 9-409 of the UCC,
(viii) any trademark application filed in the USPTO on the basis of the
Borrower’s or any Guarantor’s “intent to use” such mark and for which a form
evidencing use of the mark has not yet been filed with the USPTO, to the extent
that granting a security interest in such trademark application prior to such

 

G-2



--------------------------------------------------------------------------------

filing would impair the enforceability or validity of such trademark application
or any registration that issues therefrom under applicable federal Law, (ix) the
creation or perfection of pledges of, or security interests in, any property or
assets that would result in material adverse tax consequences to the Borrower or
any of its Subsidiaries, as determined in the reasonable judgment of the
Borrower and communicated in writing delivered to the Collateral Agent, (x) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent a security interest in any such license, franchise, charter or
authorization is prohibited or restricted thereby after giving effect to the UCC
and other applicable Law, (xi) pledges and security interests prohibited or
restricted (to the extent of such restriction) by applicable Law (including any
requirement to obtain the consent of any Governmental Authority or third party)
after giving effect to the UCC and any other applicable Law, (xii) all
Commercial Tort Claims in an amount less than $10,000,000, (xiii)
Letter-of-Credit Rights, except to the extent constituting a Supporting
Obligation for other Collateral as to which perfection of the security interest
in such other Collateral is accomplished solely by the filing of a UCC financing
statement, (xiv) any particular assets if, in the reasonable judgment of the
Collateral Agent and the Borrower, the burden, cost or consequences of creating
or perfecting such pledges or security interests in such assets is excessive in
relation to the benefits to be obtained therefrom by the Lenders under the Loan
Documents and (xv) proceeds from any and all of the foregoing assets described
in clauses (i) through (xiv) above to the extent such proceeds would otherwise
be excluded pursuant to clauses (i) through (xiv) above.

“General Intangibles” has the meaning specified in Article 9 of the UCC.

“Grantor” means the Borrower, each Subsidiary Party identified on Schedule I and
each Guarantor that becomes a party to this Agreement after the Closing Date.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
the intellectual property rights in confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and related documentation and all additions and improvements to
the foregoing, together with all (i) income, fees, royalties, damages, claims
and payments now and hereafter due and/or payable thereunder or with respect
thereto including damages and payments for past, present or future infringements
or violations thereof and (ii) rights to sue for past, present and future
violations thereof.

“Intellectual Property Security Agreements” means each short-form Patent
Security Agreement, short-form Trademark Security Agreement, and short-form
Copyright Security Agreement, each substantially in the form attached hereto as
Exhibits II, III and IV, respectively.

“Lenders” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“License” means any (a) Patent License, (b) Trademark License, (c) Copyright
License or other Intellectual Property license or sublicense agreement to which
any Grantor is a party, together with any and all (i) renewals, extensions,
supplements and continuations thereof,

 

G-3



--------------------------------------------------------------------------------

(ii) income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder or with respect thereto including damages and payments
for past, present or future infringements or violations thereof and (iii) rights
to sue for past, present and future violations thereof.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country in or to which any Grantor now or hereafter has any right,
title or interest therein, and all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the USPTO, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals, improvements or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit H to the Credit Agreement, completed and supplemented with the schedules
and attachments contemplated thereby, and duly executed by a Responsible Officer
of each of the Grantors.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means, collectively, the Pledged Equity and Pledged Debt.

“Secured Approved Counterparty” means an Approved Counterparty party to a
Secured Hedge Agreement or Treasury Services Agreement.

“Secured Obligations” means the “Obligations” (as defined in the Credit
Agreement).

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Secured Approved Counterparty, the Supplemental Agents
and each co-agent or sub-agent appointed by the Administrative Agent or the
Collateral Agent from time to time pursuant to Section 9.02 of the Credit
Agreement.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

G-4



--------------------------------------------------------------------------------

“Subsidiary Parties” means (a) the entities identified on Schedule I and (b)
each other entity that becomes a party to this Agreement as a Subsidiary Party
after the Closing Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, internet domain names, fictitious business names and
other source or business identifiers, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the USPTO or any similar offices in any state
of the United States or any other country or any political subdivision thereof,
and all extensions or renewals thereof, as well as any unregistered trademarks
and service marks used by a Grantor and (b) all goodwill connected with the use
thereof and symbolized thereby.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE II

Pledge of Securities

Section 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, including the Guaranty, each of the
Grantors hereby assigns and pledges to the Collateral Agent, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, for the benefit
of the Secured Parties, a security interest in all of such Grantors’ right,
title and interest in, to and under:

(i) all Equity Interests held by it on the date hereof (including as listed on
Schedule II) and any other Equity Interests obtained in the future by such
Grantor and the certificates representing all such Equity Interests (the
“Pledged Equity”); provided that the Pledged Equity shall not include Excluded
Assets;

(ii) (A) the debt securities owned by it on the date hereof (including as listed
opposite the name of such Grantor on Schedule II), (B) any debt securities
obtained in the future by such Grantor and (C) the promissory notes and any
other instruments evidencing such debt securities (the “Pledged Debt”); provided
that the Pledged Debt shall not include Excluded Assets;

 

G-5



--------------------------------------------------------------------------------

(iii) [reserved]

(iv) all payments of principal or interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities referred to in clauses (i) and (ii)
above;

(v) subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and

(vi) all Proceeds of any of the foregoing

(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”); provided that the term “Pledged
Collateral” shall not include, and the security interest granted in this Section
2.01 shall not attach to, any Excluded Assets.

Section 2.02. Delivery of the Pledged Collateral.

(a) Each Grantor agrees promptly (but in any event within 30 days after receipt
by such Grantor or such longer period as the Collateral Agent may agree in its
sole and reasonable discretion) to deliver or cause to be delivered to the
Collateral Agent, for the benefit of the Secured Parties, any and all (i)
certificates evidencing any Pledged Equity and (ii) to the extent required to be
delivered pursuant to Section 2.02(b), any Instruments or other documents
evidencing any Pledged Debt.

(b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $10,000,000 owed to such Grantor by any
Person that is evidenced by a duly executed promissory note to be delivered to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof. Each Grantor will cause any intercompany loans, advances or
Indebtedness in excess of $5,000,000 referred to in clause (B) of the final
paragraph of the definition of “Indebtedness” set forth in the Credit Agreement
or referred to in clause (b) of the definition of “Investment” set forth in the
Credit Agreement that are owed to such Grantor to be evidenced by a duly
executed promissory note and will cause each such promissory note to be
delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent, any Pledged Securities that are
certificated shall be accompanied by stock or security powers duly executed in
blank or other instruments of transfer reasonably satisfactory to the Collateral
Agent and by such other instruments and documents as the Collateral Agent may
reasonably request (other than instruments or documents governed by or requiring
actions in any non-U.S. jurisdiction related to Equity Interests of Foreign
Subsidiaries). Each delivery of Pledged Securities shall be accompanied by a
schedule describing the securities, which schedule shall be deemed to supplement
Schedule II and made a part hereof; provided that failure to supplement Schedule
II shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.

 

G-6



--------------------------------------------------------------------------------

Section 2.03. Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to and with the Collateral Agent, for the
benefit of the Secured Parties, that:

(a) as of the date hereof, Schedule II includes all Equity Interests (including
the percentage of issued and outstanding shares of each class represented by
such Equity Interests), debt securities and promissory notes required to be
pledged by such Grantor hereunder in order to satisfy the Collateral and
Guarantee Requirement;

(b) the Pledged Equity issued by each wholly-owned Restricted Subsidiary have
been duly and validly authorized and issued by the issuers thereof and are fully
paid and nonassessable;

(c) such Grantor (i) is, subject to any transfers made in compliance with the
Credit Agreement, the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II, (ii) holds the same free and clear of all
Liens, other than (A) Liens created by the Collateral Documents and (B) Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement, and (iii)
if requested by the Collateral Agent, will defend its title or interest thereto
or therein against any and all Liens (other than the Liens permitted pursuant to
this Section 2.03(c)), however arising, of all Persons whomsoever;

(d) except for (i) restrictions and limitations imposed or permitted by the Loan
Documents or securities laws generally, and (ii) in the case of Pledged Equity
of Persons that are not Subsidiaries, transfer restrictions that exist at the
time of acquisition of Equity Interests in such Persons, the Pledged Collateral
is freely transferable and assignable, and none of the Pledged Collateral is
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Collateral Agent
of rights and remedies hereunder;

(e) the execution and performance by the Grantors of this Agreement are within
each Grantor’s corporate powers and have been duly authorized by all necessary
corporate action or other organizational action;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
of the Pledged Collateral effected hereby, except for (i) filings and
registrations necessary to perfect the Liens on the Pledged Collateral granted
by the Loan Parties in favor of the Collateral Agent for the benefit of the
Secured Parties and (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect (except to the extent not required to be
obtained, taken, given, or made or to be in full force and effect pursuant to
the Collateral and Guarantee Requirement); and

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
and delivery of the Pledged Securities in accordance with this Agreement to and
continued possession by the Collateral Agent or the filing of financing
statements described in Section 3.02(b), the Collateral

 

G-7



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Parties has a legal, valid and perfected
lien upon and security interest in such Pledged Security as security for the
payment and performance of the Secured Obligations to the extent such perfection
is governed by the UCC, subject only to Liens permitted by Section 7.01 of the
Credit Agreement.

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Collateral Agent for the benefit
of the Secured Parties in the Pledged Collateral, the representations,
warranties and covenants made by any relevant Grantor in this Agreement with
respect to the creation, perfection or priority (as applicable) of the security
interest granted in favor of the Collateral Agent for the benefit of the Secured
Parties (including, without limitation, this Section 2.03) shall be deemed not
to apply to such excluded assets.

Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity shall be represented
by a certificate unless (i) the limited liability company agreement or
partnership agreement and such certificate expressly provides that such
interests shall be a “security” within the meaning of Article 8 of the UCC of
the applicable jurisdiction, and (ii) such certificate shall be delivered to the
Collateral Agent in accordance with Section 2.02. Any limited liability company
and any limited partnership controlled by any Grantor shall either (a) not
include in its operative documents any provision that any Equity Interests in
such limited liability company or such limited partnership be a “security” as
defined under Article 8 of the UCC or (b) certificate any Equity Interests in
any such limited liability company or such limited partnership. To the extent an
interest in any limited liability company or limited partnership pledged under
Section 2.01 is certificated or becomes certificated, (i) each such certificate
shall be delivered to the Collateral Agent, pursuant to Section 2.02(a) and (ii)
such Grantor shall fulfill all other requirements under Section 2.02 applicable
in respect thereof. Such Grantor hereby agrees that if any of the Pledged
Collateral are at any time not evidenced by certificates of ownership, then each
applicable Grantor shall, to the extent permitted by applicable Law, if
necessary or, upon the reasonable request of the Collateral Agent, desirable to
perfect a security interest in such Pledged Collateral, execute any customary
pledge forms or other documents necessary or appropriate to give the Collateral
Agent perfection by control and the right to transfer such Pledged Collateral
under the terms hereof.

Section 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have given the Borrower prior written notice of its intent to exercise such
rights, (a) the Collateral Agent, on behalf of the Secured Parties, shall have
the right (in its sole and absolute discretion) to hold the Pledged Securities
in its own name as pledgee, the name of its nominee (as pledgee or as sub-agent)
or the name of the applicable Grantor, endorsed or assigned in blank or in favor
of the Collateral Agent and each Grantor will promptly give to the Collateral
Agent copies of any written notices or other written communications received by
it with respect to Pledged Equity registered in the name of such Grantor and (b)
the Collateral Agent shall have the right to exchange the certificates
representing Pledged Equity for certificates of smaller or larger denominations
for any purpose consistent with this Agreement, to the extent permitted by the
documentation governing such Pledged Securities and applicable Laws.

 

G-8



--------------------------------------------------------------------------------

Section 2.06. Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have provided prior notice to the Borrower of its
intention to exercise its right under this Agreement (which notice shall not be
required to be given in the case of an Event of Default under Sections 8.01(f)
or 8.01(g) of the Credit Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof and each Grantor agrees that it shall exercise such rights for
purposes consistent with the terms of this Agreement, the Credit Agreement and
the other Loan Documents provided that no Grantor shall in any event exercise
such rights in any manner which would reasonably be expected to have a Material
Adverse Effect.

(ii) The Collateral Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to Section 2.06(a)(i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be promptly (and in any event within 30 days
or such longer period as the Collateral Agent may agree in its sole and
reasonable discretion) delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent). So long as no Default or Event of Default has occurred and is
continuing, the Collateral Agent shall promptly deliver to each Grantor any
Pledged Securities in its possession if requested to be delivered to the issuer
thereof in connection with any exchange or redemption of such Pledged Securities
permitted by the Credit Agreement in accordance with this Section 2.06(a)(iii).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (to the extent required pursuant to
Section 2.06(a)) the

 

G-9



--------------------------------------------------------------------------------

Borrower of the suspension of the Grantors’ rights under Section 2.06(a)(iii),
then all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to Section
2.06(a)(iii) shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be promptly (and in any event
within 30 days or such longer period as the Collateral Agent may agree in its
sole and reasonable discretion) delivered to the Collateral Agent upon demand in
the same form as so received (with any necessary endorsement or instrument of
assignment reasonably requested by the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this Section 2.06(b) shall be retained by the Collateral Agent in
an account to be established by the Collateral Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of Section 2.06(a)(iii)
and that remain in such account. Each Grantor shall, at its sole cost and
expense, from time to time execute and deliver to the Collateral Agent
appropriate instruments as the Collateral Agent may request in order to permit
the Collateral Agent to receive and retain dividends, interests, principal or
other distributions pursuant to this Section 2.06(b).

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have provided the Borrower with notice (to the extent
required pursuant to Section 2.06(a)) of the suspension of its rights under
Section 2.06(a)(i), then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to Section
2.06(a)(i), and the obligations of the Collateral Agent under Section
2.06(a)(ii), shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers and each
Grantor shall, at its sole cost and expense, from time to time execute and
deliver to the Collateral Agent appropriate instruments as the Collateral Agent
may request in order to permit the Collateral Agent to exercise the voting and
other rights which it may be entitled to exercise pursuant to this Section
2.06(c); provided that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that the Borrower would otherwise be entitled to exercise pursuant to
the terms of Section 2.06(a)(i), and the obligations of the Collateral Agent
under Section 2.06(a)(ii) shall be reinstated.

(d) Any notice given by the Collateral Agent to the Borrower under Section 2.05
or Section 2.06 (i) may be given by telephone if promptly confirmed in writing,
(ii) may be given with respect to one or more Grantors at the same or different
times and (iii) may suspend the rights of the Grantors under Section 2.06(a)(i)
or Section 2.06(a)(iii) in part without suspending all such rights (as specified
by the Collateral Agent in its sole and absolute discretion) and without waiving
or otherwise affecting the Collateral Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.

 

G-10



--------------------------------------------------------------------------------

Section 2.07. Evidence of Collateral. Each Grantor hereby represents and
warrants that as of the date hereof, there are no certificates, instruments,
documents or other writings (other than the operative documents and certificates
representing such Pledged Collateral that have been delivered to the Collateral
Agent) which evidence any Pledged Collateral of such Grantor, except to the
extent that could not reasonably be expected to have a Material Adverse Effect.

Section 2.08. Certain Agreements of Grantors as Issuers and Holders of Pledged
Equity.

(a) In the case of each Grantor which is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and will comply with such terms insofar as such
terms are applicable to it.

(b) In the case of each Grantor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Grantor hereby consents to the extent required by the applicable operative
documents to the pledge by each other Grantor, pursuant to the terms hereof, of
the Pledged Collateral in such partnership, limited liability company or other
entity and, upon the occurrence and during the continuance of an Event of
Default, to the transfer of such Pledged Collateral to the Collateral Agent or
its nominee and to the substitution of the Collateral Agent or its nominee as a
substituted partner, shareholder or member in such partnership, limited
liability company or other entity with all the rights, powers and duties of a
general partner, limited partner, shareholder or member, as the case may be.

(c) Subject to the terms of this Agreement, each Grantor hereby agrees that,
upon the occurrence and during the continuance of an Event of Default, it will
comply with instructions of the Collateral Agent with respect to the Equity
Interests issued by such Grantor that constitute Pledged Equity hereunder that
are not certificated without further consent by the applicable owner or holder
of such Equity Interests.

ARTICLE III

Security Interests in Personal Property

Section 3.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Guaranty, each Grantor hereby pledges to
the Collateral Agent, for the benefit of the Secured Parties, and hereby grants
to the Collateral Agent, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in, all right, title or interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

(i) all Accounts;

 

G-11



--------------------------------------------------------------------------------

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles;

(vi) all Goods;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all books and records pertaining to the Article 9 Collateral;

(xi) all Fixtures;

(xii) all Letter-of-Credit Rights but only to the extent constituting a
Supporting Obligation for other Article 9 Collateral as to which perfection of
security interests in such Article 9 Collateral is accomplished by the filing of
a UCC financing statement or possession to the extent possession is required
hereunder;

(xiii) all Intellectual Property;

(xiv) all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Collateral Agent pursuant to Section 3.03(g);

(xv) all Deposit Accounts, all cash and other property deposited therein or
credited thereto from time to time, all investments and other monies and
property of any kind of any Grantor maintained with or in the possession of or
under the control of the Collateral Agent; and

(xvi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing.

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in, and the term
“Article 9 Collateral” shall not include, any Excluded Assets.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements with respect to the
Article 9 Collateral or any part thereof and amendments thereto that (i)
indicate the Article 9 Collateral as “all assets, whether now owned or hereafter
acquired” or “all personal property” of such Grantor or words of similar effect
as being of an equal or lesser scope or with greater detail and (ii) contain the
information required by Article 9

 

G-12



--------------------------------------------------------------------------------

of the UCC or the analogous legislation of each applicable jurisdiction for the
filing of any financing statement or amendment, including whether such Grantor
is an organization, the type of organization and, if required, any
organizational identification number issued to such Grantor. Each Grantor agrees
to provide such information to the Collateral Agent promptly upon any reasonable
request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property of each Grantor in
which a security interest has been granted by each Grantor, without the
signature of any Grantor where permitted by law, and naming any Grantor or the
Grantor as debtors and the Collateral Agent as secured party.

(e) Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required, nor is the Collateral Agent authorized, (i) to
perfect the Security Interests granted by this Security Agreement (including
Security Interests in Investment Property and Fixtures) by any means other than
by (A) filings pursuant to the UCC in the office of the secretary of state (or
similar central filing office) of the relevant state(s), (B) filings in United
States government offices with respect to Intellectual Property of the Grantors
as expressly required elsewhere herein, (C) delivery to the Collateral Agent to
be held in its possession of all Collateral consisting of Instruments and
certificated Pledged Equity as expressly required elsewhere herein or (D) other
methods expressly provided herein, (ii) to enter into any deposit account
control agreement, securities account control agreement or any other control
agreement with respect to any deposit account, securities account or any other
Collateral that requires perfection by “control” other than with respect to
uncertificated securities to the extent provided in Section 2.04, (iii) to take
any action (other than the actions listed in clauses (i)(A) and (C) above) with
respect to any assets located outside of the United States, (iv) to perfect in
any assets subject to a certificate of title statute or (v) to deliver any
Equity Interests except as expressly provided in Section 2.01 or Section 2.04.

Section 3.02. Representations and Warranties. Each Grantor jointly and severally
represents and warrants, as to itself and the other Grantors, to the Collateral
Agent and the Secured Parties that:

(a) Subject to Liens permitted by Section 7.01 of the Credit Agreement, each
Grantor has good and valid rights in and title (except as otherwise permitted by
the Loan Documents) to the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder and has full power and
authority to grant to the Collateral Agent the Security Interest in such Article
9 Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person other than those consents or approvals, the failure of which
to be obtained or to be made could not reasonably be expected to have a Material
Adverse Effect.

 

G-13



--------------------------------------------------------------------------------

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date. Subject to Section 3.01(e), the UCC financing statements or other
appropriate filings, recordings or registrations prepared by the Collateral
Agent based upon the information provided to the Collateral Agent in the
Perfection Certificate for filing in the applicable filing office (or specified
by notice from the Borrower to the Collateral Agent after the Closing Date in
the case of filings, recordings or registrations (other than filings required to
be made in the USPTO and the USCO in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights), in each case, as required by Section 6.11 of the Credit Agreement),
are all the filings, recordings and registrations that are necessary to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions pursuant to the UCC, and no further
or subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary in any such jurisdiction, except as provided under
applicable Law with respect to the filing of any amendment statements.

(c) Each Grantor represents and warrants that short-form Intellectual Property
Security Agreements containing a description of all Article 9 Collateral
consisting of material United States registered Patents (and Patents for which
United States registration applications are pending), United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights, respectively (other than, in
each case, any Excluded Assets), have been delivered to the Collateral Agent for
recording by the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. §
1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of registrations and applications for United States Patents,
Trademarks and Copyrights. To the extent a security interest may be perfected by
filing, recording or registration in USPTO or USCO under the Federal
intellectual property laws, then no further or subsequent filing, re-filing,
recording, rerecording, registration or re-registration is necessary (other than
(i) such filings and actions as are necessary to perfect the Security Interest
with respect to any Article 9 Collateral consisting of United States Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed by any Grantor after the date hereof and (ii) the
UCC financing and continuation statements contemplated in Section 3.02(b)).

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations and (ii) subject to the filings described in Sections 3.02(b) and
3.02(c), a perfected security interest in all Article 9 Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC.
Subject to Section 3.01(e) of this Agreement, the Security Interest is and shall
be prior to any other Lien on any of the Article 9 Collateral, other than any
Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement.

 

G-14



--------------------------------------------------------------------------------

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the UCC or any other
applicable Laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the USPTO or the USCO
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement and assignments
permitted by the Credit Agreement.

(f) As of the date hereof, no Grantor has any Commercial Tort Claim in excess of
$10,000,000, other than the Commercial Tort Claims listed on Schedule III.

Section 3.03. Covenants.

(a) The Borrower agrees to notify the Collateral Agent in writing promptly but
in any event within 30 days (or such longer period as the Collateral Agent may
agree in its sole and reasonable discretion) after any change in (i) the legal
name of any Grantor, (ii) the identity or type of organization or corporate
structure of any Grantor or (iii) the organizational identification number of
such Grantor, if any. The Borrower agrees to notify the Collateral Agent in
writing at least one day prior to any change in the jurisdiction of organization
of any Grantor.

(b) Subject to Section 3.01(e) and Section 3.03(f)(iv), each Grantor shall, at
its own expense, upon the reasonable request of the Collateral Agent, take any
and all commercially reasonable actions necessary to defend title to the Article
9 Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien not expressly permitted pursuant to Section 7.01 of the Credit
Agreement; provided that, nothing in this Agreement shall prevent any Grantor
from discontinuing the operation or maintenance of any of its assets or
properties if such discontinuance is (x) determined by such Grantor to be
desirable in the conduct of its business and (y) permitted by the Credit
Agreement.

(c) Subject to Section 3.01(e), each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements or other documents in connection
herewith or therewith. If any amount payable under or in connection with any of
the Article 9 Collateral that is in excess of $10,000,000 shall be or become
evidenced by any promissory note, other instrument or debt security, such note,
instrument or debt security shall be promptly (and in any event within 30 days
of its acquisition or such longer period as the Collateral Agent may agree in
its sole and reasonable discretion) delivered to the Collateral Agent, for the
benefit of the Secured Parties, in accordance with Section 2.02.

 

G-15



--------------------------------------------------------------------------------

(d) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Collateral Agent has requested that it do
so, and each Grantor jointly and severally agrees to reimburse the Collateral
Agent on demand for any payment made or any reasonable expense incurred by the
Collateral Agent pursuant to the foregoing authorization; provided, however,
that the Grantors shall not be obligated to reimburse the Collateral Agent with
respect to any Intellectual Property that any Grantor has failed to maintain or
pursue, or otherwise allowed to lapse, terminate or be put into the public
domain in accordance with Section 3.03(f)(v). Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(e) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which is in excess of
$10,000,000 to secure payment and performance of an Account, such Grantor shall
promptly (but in any event within 30 days after such action by such Grantor or
such longer period as the Collateral Agent may agree in its sole and reasonable
discretion) assign such security interest to the Collateral Agent for the
benefit of the Secured Parties provided that, notwithstanding anything to the
contrary in this Agreement, this Agreement shall not constitute a grant of a
security interest in any Excluded Assets. Such assignment need not be filed of
public record unless necessary to continue the perfected status of, and protect,
the security interest against creditors of and transferees from the Account
Debtor or other Person granting the security interest.

(f) Intellectual Property Covenants.

(i) Other than to the extent not prohibited herein or in the Credit Agreement or
with respect to registrations and applications no longer used or useful, except
to the extent failure to act would not, as deemed by the applicable Grantor in
its reasonable business judgment, reasonably be expected to have a Material
Adverse Effect, with respect to registration or pending application of each item
of its Intellectual Property for which such Grantor has standing to do so, each
Grantor agrees to take, at its expense, all reasonable steps, including, without
limitation, in the USPTO, the USCO and any other Governmental Authority located
in the United States, to pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application now or hereafter included in
the Intellectual Property of such Grantor that are not Excluded Assets.

(ii) Other than to the extent not prohibited herein or in the Credit Agreement,
or with respect to registrations and applications no longer used or useful, or
except as would not, as deemed by the applicable Grantor in its reasonable
judgment, reasonably be expected to have a Material Adverse Effect, no Grantor
shall do or permit any act or knowingly omit to do any act whereby any of its
Intellectual Property, excluding Excluded Assets, may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or in the case
of a trade secret, become publicly known).

 

G-16



--------------------------------------------------------------------------------

(iii) Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used or useful in or material to the applicable Grantor’s business
operations or except where failure to do so would not, as deemed by the
applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, each Grantor shall take all reasonable steps
to preserve and protect each item of its Intellectual Property, including,
without limitation, maintaining the quality of any and all products or services
used or provided in connection with any of the Trademarks, consistent with the
quality of the products and services as of the date hereof, and taking
reasonable steps necessary to ensure that all licensed users of any of the
Trademarks abide by the applicable license’s terms with respect to standards of
quality.

(iv) Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.

(v) Within the same delivery period as required for the delivery of the annual
Compliance Certificate required to be delivered under Section 6.02(a) of the
Credit Agreement the Borrower shall provide a list of any additional
registrations or applications for registration of Intellectual Property of all
Grantors not previously disclosed to the Collateral Agent including, with
respect to United States Intellectual Property, such information as is necessary
for such Grantor to make appropriate filings in the USPTO and USCO.

(g) Commercial Tort Claims. If the Grantors shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $10,000,000 for which this clause has not been satisfied and for which a
complaint in a court of competent jurisdiction has been filed, such Grantor
shall promptly (and within 30 days (or such longer period as the Collateral
Agent may agree in its sole and reasonable discretion)) after the end of the
fiscal quarter in which such complaint was filed notify the Collateral Agent
thereof in a writing signed by such Grantor including a summary description of
such claim and promptly grant to the Collateral Agent, for the benefit of the
Secured Parties, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement and such writing to be in form and
substance reasonably satisfactory to the Collateral Agent.

 

G-17



--------------------------------------------------------------------------------

ARTICLE IV

Remedies

Section 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Collateral and the Secured Obligations, including the Guaranty,
under the UCC or other applicable Law or in equity and also may (i) require each
Grantor to, and each Grantor agrees that it will at its expense and upon request
of the Collateral Agent, promptly assemble all or part of the Collateral as
directed by the Collateral Agent and make it available to the Collateral Agent
at a place and time to be designated by the Collateral Agent that is reasonably
convenient to both parties and each Grantor agrees that it will cooperate with
the Collateral Agent by undertaking such actions and executing and delivering to
the Collateral Agent such agreements, instruments, documents and papers as the
Collateral Agent may reasonably request and; (ii) personally, or by agents or
attorneys, immediately take possession of the Collateral or any part thereof,
from any Grantor or any other person who then has possession of any part thereof
with or without notice or process of law; (iii) occupy any premises owned or, to
the extent lawful and permitted, leased (it being acknowledged and agreed that
the Grantors are not required to obtain any waiver or consent from any owner of
such leased premises in connection with such occupancy or attempted occupancy)
by any of the Grantors where the Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under Law, without obligation to such Grantor in respect of such
occupation; provided that the Collateral Agent shall provide the applicable
Grantor with reasonable prior notice thereof which in any event shall be at
least 10 days prior to such occupancy; (iv) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to such exercise; and
(v) subject to the mandatory requirements of applicable Law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery, as the Collateral Agent shall deem appropriate. Each such
purchaser at any sale of Collateral shall hold the property sold absolutely,
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by Law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any Law now existing or hereafter enacted.

To the extent notice is required by applicable Law, the Collateral Agent shall
give the applicable Grantors 10 days’ written notice (which each Grantor agrees
is reasonable notice within the meaning of Section 9-611 of the UCC or its
equivalent in other jurisdictions) of the Collateral Agent’s intention to make
any sale of Collateral. Such notice, in the case of a public sale, shall state
the time and place for such sale and, in the case of a sale at a broker’s board
or on a securities exchange, shall state the board or exchange at which such
sale is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange. Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the Collateral Agent may fix and state in the notice (if any) of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute

 

G-18



--------------------------------------------------------------------------------

discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by Law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by Law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by Law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at Law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default (provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to, to the extent
reasonably practicable, or otherwise promptly after, exercising such rights),
for the purpose of (i) making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies if insurance, (ii) making all determinations and
decisions with respect thereto and (iii) obtaining or maintaining the policies
of insurance required by Section 6.07 of the Credit Agreement or to pay any
premium in whole or in part relating thereto. All sums disbursed by the
Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Collateral Agent
and shall be additional Secured Obligations secured hereby.

 

G-19



--------------------------------------------------------------------------------

In view of the position of the Grantors in relation to the Pledged Collateral,
or because of other current or future circumstances, a question may arise under
the U.S. Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the Pledged Collateral
permitted hereunder. Each Grantor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Pledged Collateral, and might also limit the extent to which or
the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a limited number of potential purchasers (including
a single potential purchaser) to effect such sale. Each Grantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Collateral Agent, in its sole and absolute discretion may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached. The provisions of this
section will apply notwithstanding the existence of a public or private market
upon which the quotations or sales prices may exceed substantially the price at
which the Collateral Agent sells.

Section 4.02. Application of Proceeds. The Collateral Agent shall apply the cash
proceeds of any collection or sale of Collateral in accordance with Section 8.04
of the Credit Agreement.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations; provided that

 

G-20



--------------------------------------------------------------------------------

nothing in this sentence shall prevent any Grantor from contesting any amounts
claimed by any Secured Party in any information so supplied. All distributions
made by the Collateral Agent pursuant to this Section 4.02 shall be (subject to
any decree of any court of competent jurisdiction) final (absent manifest
error).

Section 4.03. Grant of License to Use Intellectual Property. For the exclusive
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies at any time after and during the
continuance of an Event of Default, each Grantor hereby grants to the Collateral
Agent a non-exclusive, royalty-free, limited license (until the termination or
cure of the Event of Default) for cash, upon credit or for future delivery as
the Collateral Agent shall deem appropriate to use, license or sublicense any of
the Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the Collateral
Agent to use such licenses, sublicenses and other rights, and (to the extent
permitted by the terms of such licenses and sublicenses) all licenses and
sublicenses granted thereunder, shall expire immediately upon the termination or
cure of all Events of Default and shall be exercised by the Collateral Agent
solely during the continuance of an Event of Default and upon 10 Business Days’
prior written notice to the applicable Grantor, and nothing in this Section 4.03
shall require Grantors to grant any license that is prohibited by any rule of
law, statute or regulation, or is prohibited by, or constitutes a breach or
default under or results in the termination of any contract, license, agreement,
instrument or other document evidencing, giving rise to or theretofore granted,
to the extent permitted by the Credit Agreement, with respect to such property;
provided, further, that any such license and any such license granted by the
Collateral Agent to a third party shall include reasonable and customary terms
and conditions necessary to preserve the existence, validity and value of the
affected Intellectual Property, including without limitation, provisions
requiring the continuing confidential handling of trade secrets, requiring the
use of appropriate notices and prohibiting the use of false notices, quality
control and inurement provisions with regard to Trademarks, patent designation
provisions with regard to Patents, copyright notices and restrictions on
decompilation and reverse engineering of copyrighted software (it being
understood and agreed that, without limiting any other rights and remedies of
the Collateral Agent under this Agreement, any other Loan Document or applicable
Law, nothing in the foregoing license grant shall be construed as granting the
Collateral Agent rights in and to such Intellectual Property above and beyond
(x) the rights to such Intellectual Property that each Grantor has reserved for
itself and (y) in the case of Intellectual Property that is licensed to any such
Grantor by a third party, the extent to which such Grantor has the right to
grant a sublicense to such Intellectual Property hereunder). For the avoidance
of doubt, the use of such license by the Collateral Agent may be exercised, at
the option of the Collateral Agent, only during the continuation of an Event of
Default. Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent may also exercise the rights afforded under Section 4.01
with respect to Intellectual Property contained in the Article 9 Collateral.

 

G-21



--------------------------------------------------------------------------------

ARTICLE V

Subordination

Section 5.01. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors to indemnity, contribution or subrogation under applicable Law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations. No failure on the part of any Grantor to make
the payments required under applicable Law or otherwise shall in any respect
limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed to it by any other Grantor shall be fully subordinated to
the payment in full in cash of the Secured Obligations.

ARTICLE VI

Miscellaneous

Section 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to the Borrower or any other Grantor shall be given to it in care of the
Borrower as provided in Section 10.02 of the Credit Agreement.

Section 6.02. Waivers; Amendment.

(a) No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges of the Secured Parties herein provided,
and provided under each other Loan Document, are cumulative and are not
exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by Section 6.02(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan, the issuance of
a Letter of Credit or the provision of services under Treasury Services
Agreements or Secured Hedge Agreements shall not be construed as a waiver of any
Default, regardless of whether any Secured Party may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.

 

G-22



--------------------------------------------------------------------------------

Section 6.03. Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Sections 10.04
and 10.05 of the Credit Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 6.03 shall be payable within 30 days of written
demand therefor.

Section 6.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

Section 6.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors hereunder and in the other Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the Secured Parties and shall survive the execution and delivery of the Loan
Documents, the making of any Loans and issuance of any Letters of Credit and the
provision of services under Treasury Services Agreements or Secured Hedge
Agreements, regardless of any investigation made by any Secured Party or on its
behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Default at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as this Agreement
has not been terminated or released pursuant to Section 6.11.

Section 6.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such Grantor, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no Grantor shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

 

G-23



--------------------------------------------------------------------------------

Section 6.07. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 6.08. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.

(a) The terms of Sections 10.15 and 10.16 of the Credit Agreement with respect
to governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Section 6.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 6.10. Security Interest Absolute. To the extent permitted by Law, all
rights of the Collateral Agent hereunder, the Security Interest, the grant of a
security interest in the Pledged Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) subject only to termination of a Grantor’s
obligations hereunder in accordance with the terms of Section 6.11, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

Section 6.11. Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon the Discharge of
Obligations.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Restricted Subsidiary of the Borrower or becomes an

 

G-24



--------------------------------------------------------------------------------

Excluded Subsidiary; provided that the Required Lenders shall have consented to
such transaction (if and to the extent required by the Credit Agreement) and the
terms of such consent did not provide otherwise.

(c) Upon any sale or transfer by any Grantor of any Collateral that is permitted
under the Credit Agreement (other than a sale or transfer to another Loan
Party), or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 10.01 of
the Credit Agreement, the security interest in such Collateral shall be
automatically released.

(d) In connection with any termination or release pursuant to Section 6.11(a),
(b) or (c), the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination or release and shall perform such other actions
reasonably requested by such Grantor to effect such release, including delivery
of certificates, securities and instruments; provided that upon the request of
the Collateral Agent, the Borrower shall deliver to the Collateral Agent, at
least five Business Days prior to the date of the proposed release, a written
request for release, together with a certification by the Borrower stating that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents. Any execution and delivery of documents pursuant to this Section 6.11
shall be without recourse to or warranty by the Collateral Agent.

(e) Notwithstanding anything to contrary set forth in this Agreement, each
Secured Approved Counterparty by the acceptance of the benefits under this
Agreement hereby acknowledges and agrees that (i) the Security Interests granted
under this Agreement of the Obligations of any Grantor and its Subsidiaries
under any Secured Hedge Agreement and any Treasury Services Agreement shall be
automatically released upon the Discharge of Obligations, in each case, unless
the Obligations under any such Secured Hedge Agreement or any such Treasury
Services Agreement are due and payable at such time (it being understood and
agreed that this Agreement and the Security Interests granted herein shall
survive solely as to such due and payable Obligations and until such time as
such due and payable Obligations have been paid in full in cash in immediately
available funds) and (ii) any release of Collateral or of a Grantor, as the case
may be, effected in the manner permitted by this Agreement shall not require the
consent of any Secured Approved Counterparty.

Section 6.12. Additional Grantors. Pursuant to Section 6.11 of the Credit
Agreement, certain additional Restricted Subsidiaries of the Borrower may be
required to enter in this Agreement as Grantors. Upon execution and delivery by
the Collateral Agent and a Restricted Subsidiary of a Security Agreement
Supplement, such Restricted Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

Section 6.13. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time

 

G-25



--------------------------------------------------------------------------------

after and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default and notice by the Collateral Agent
to the applicable Grantor of the Collateral Agent’s intent to exercise such
rights, with full power of substitution either in the Collateral Agent’s name or
in the name of such Grantor (a) to receive, endorse, assign and/or deliver any
and all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to sign the name of any Grantor on any invoice or
bill of lading relating to any of the Collateral; (d) to send verifications of
Accounts Receivable to any Account Debtor; (e) to commence and prosecute any and
all suits, actions or proceedings at Law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, or willful misconduct or that
of any of their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

Section 6.14. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

Section 6.15. Reasonable Care. The Collateral Agent is required to use
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent

 

G-26



--------------------------------------------------------------------------------

shall be deemed to have used reasonable care in the custody and preservation of
any of the Collateral, if such Collateral is accorded treatment substantially
similar to that which the Collateral Agent accords its own property.

Section 6.16. Delegation; Limitation. The Collateral Agent may execute any of
the powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the gross negligence or willful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or willful misconduct.

Section 6.17. Reinstatement. The obligations of the Grantors under this Security
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 6.18. Miscellaneous. The Collateral Agent shall not be deemed to have
actual, constructive, direct or indirect notice or knowledge of the occurrence
of any Event of Default unless and until the Collateral Agent shall have
received a notice of Event of Default or a notice from the Grantor or the
Secured Parties to the Collateral Agent in its capacity as Collateral Agent
indicating that an Event of Default has occurred.

[Signature Pages Follow]

 

G-27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Grantors: ESH HOSPITALITY, INC. By:  

/s/ Jonathan S. Halkyard

  Name:   Jonathan S. Halkyard   Title:   Chief Financial Officer CP ESH
INVESTORS, LLC EXTENDED STAY LLC ESH H PORTFOLIO LLC ESH SPARTANBURG GROUND
LESSEE LLC ESH ACQUISITIONS HOLDINGS LLC ESH ACQUISITIONS LLC ESH CANADA
MEZZANINE C LLC ESH CANADA MEZZANINE B LLC ESH CANADA MEZZANINE A LLC ESH
MEZZANINE C LLC ESH MEZZANINE B LLC ESH MEZZANINE A LLC ESA P PORTFOLIO MD
BENEFICIARY L.L.C. ESA CANADA BENEFICIARY L.L.C. ESA CANADA ADMINISTRATOR L.L.C.
ESA P PORTFOLIO MD BORROWER L.L.C. ESA CANADA PROPERTIES BORROWER L.L.C. By:  

/s/ Jonathan S. Halkyard

  Name:   Jonathan S. Halkyard   Title:   Vice President and Treasurer

 

[Signature Page to Security Agreement - ESH Hospitality, Inc.]



--------------------------------------------------------------------------------

Collateral Agent: DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

  Name:   Mary Kay Coyle   Title:   Managing Director By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President

 

[Signature Page to Security Agreement - ESH Hospitality, Inc.]



--------------------------------------------------------------------------------

Schedule I

to the Security Agreement

SUBSIDIARY PARTIES

 

Name

   Jurisdiction    Organizational
ID No.    Other Names    Trade Names CP ESH Investors, LLC    Delaware   
4805576    N/A    N/A Extended Stay LLC    Delaware    4874221    N/A    N/A ESH
H Portfolio LLC    Delaware    5239044    N/A    N/A ESH Spartanburg Ground
Lessee LLC    Delaware    4873006    N/A    N/A ESH Acquisitions Holdings LLC   
Delaware    4879913    N/A    N/A ESH Acquisitions LLC    Delaware    4873009   
N/A    N/A ESH Mezzanine C LLC    Delaware    5241925    N/A    N/A ESH Canada
Mezzanine C LLC    Delaware    5241932    N/A    N/A ESH Mezzanine B LLC   
Delaware    4873007    N/A    N/A ESH Canada Mezzanine B LLC    Delaware   
4878881    N/A    N/A ESH Mezzanine A LLC    Delaware    4873008    N/A    N/A
ESH Canada Mezzanine A LLC    Delaware    4878883    N/A    N/A ESA P Portfolio
MD Beneficiary L.L.C.    Delaware    3854207    N/A    N/A ESA Canada
Beneficiary L.L.C.    Delaware    4012128    N/A    N/A ESA Canada Administrator
L.L.C.    Delaware    4013360    N/A    N/A ESA P Portfolio MD Borrower L.L.C.
   Delaware    3853000    N/A    N/A ESA CANADA PROPERTIES BORROWER L.L.C.   
Delaware    4366695    N/A    N/A

 

Schedule 1



--------------------------------------------------------------------------------

Schedule II

to the Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT

 

1. Pledged Equity:

 

Name

  

Equity Interests Owned

   Percentage
Owned     Certificate
Number

ESH Hospitality, Inc.

   CP ESH Investors, LLC      100 %    N/A

CP ESH Investors, LLC

   Extended Stay LLC      100 %    N/A

Extended Stay LLC

  

ESA LVP Portfolio LLC

ESA UD Properties L.L.C.

ESH H Portfolio LLC

ESH Spartanburg Ground Lessee LLC

ESH Mezzanine C LLC

ESH Canada Mezzanine C LLC

ESH Acquisitions Holdings LLC

    


 

 

 

 

 

 

100


100

100

100

100

100

100

% 


% 

% 

% 

% 

% 

% 

  N/A


N/A

N/A

N/A

N/A

N/A

N/A

ESH Acquisitions Holdings LLC

   ESH Acquisitions LLC      100 %    N/A

ESH Mezzanine C LLC

   ESH Mezzanine B LLC      100 %    N/A

ESH Canada Mezzanine C LLC

   ESH Canada Mezzanine B LLC      100 %    N/A

ESH Mezzanine B LLC

   ESH Mezzanine A LLC      100 %    N/A

ESH Canada Mezzanine B LLC

   ESH Canada Mezzanine A LLC      100 %    N/A

ESH Mezzanine A LLC

  

ESA P Portfolio L.L.C.

ESH/TN Properties L.L.C.

ESA P Portfolio MD Beneficiary L.L.C.

ESA Canada Beneficiary L.L.C.

ESA Canada Administrator L.L.C.

    


 

 

 

 

100


100

100

100

100

% 


% 

% 

% 

% 

  N/A


N/A

N/A

N/A

N/A

ESA P Portfolio MD Beneficiary L.L.C.

   ESA P Portfolio MD Trust      100 %    N/A

ESA Canada Beneficiary L.L.C.

   ESA Canada Properties Trust      100 %    N/A

 

2. Pledged Debt:

None.

 

Schedule 1



--------------------------------------------------------------------------------

Schedule III

to the Security Agreement

COMMERCIAL TORT CLAIMS

None.

 

Schedule 1



--------------------------------------------------------------------------------

Exhibit I to the

Security Agreement

SUPPLEMENT NO.      dated as of [                    ] (this “Supplement”), to
the Security Agreement dated as of August 30, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified in writing from time to
time, the “Security Agreement”) among the Grantors identified therein and
Deutsche Bank AG New York Branch, as Collateral Agent.

A. Reference is made to that certain Credit Agreement dated as of August 30,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”) among ESH
Hospitality, Inc., a Delaware corporation, (“Borrower”), the other Guarantors
party thereto from time to time, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), Deutsche Bank AG New
York Branch, as Administrative Agent and Collateral Agent and each L/C Issuer.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement and, if undefined
therein, in the Credit Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit. Section
6.12 of the Security Agreement provides that additional Restricted Subsidiaries
of the Borrower may become Grantors under the Security Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
(the “New Grantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Grantor under the Security
Agreement in order to induce the Lenders to make additional Loans and the L/C
Issuers to issue additional Letters of Credit and as consideration for Loans
previously made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.12 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the Collateral
Agent, for the benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all of the New Grantor’s right, title and
interest in and to the Collateral (as defined in the Security Agreement) of the
New Grantor. Each reference to a “Grantor” in the Security Agreement shall be
deemed to include the New Grantor. The Security Agreement is hereby incorporated
herein by reference.

 

Exhibit 1



--------------------------------------------------------------------------------

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Grantor and the Collateral Agent has executed a counterpart hereof. Delivery
of an executed signature page to this Supplement by facsimile transmission or
other electronic communication shall be as effective as delivery of a manually
signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the information
required by Schedules II and III to the Security Agreement applicable to it and
(b) set forth under its signature hereto is the true and correct legal name of
the New Grantor, its jurisdiction of formation and the location of its chief
executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. The terms of Sections 6.08 of the Security Agreement with respect to
governing law, submission of jurisdiction, venue, waiver of jury trial and
consent to service of process are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

SECTION 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Agent.

[Signature pages follow.]

 

Exhibit 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR] By:  

 

Name:  

 

Title:  

 

Legal Name: Jurisdiction of Formation: Location of Chief Executive office:

 

Exhibit 3



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

Exhibit 4



--------------------------------------------------------------------------------

Schedule I to

Supplement No      to the Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT

 

1. Pledged Equity:

 

Current Legal Entities
Owned

 

Record Owner

 

Certificate No.
(to the extent
certificated)

 

No. Shares

                                                           

 

2. Pledged Debt:

[List]

 

Schedule 1



--------------------------------------------------------------------------------

Schedule II

to Supplement No      to the Security Agreement

COMMERCIAL TORT CLAIMS

[List]

 

Schedule 1



--------------------------------------------------------------------------------

Exhibit II to the

Security Agreement

[FORM OF]

PATENT SECURITY AGREEMENT (SHORT FORM)

PATENT SECURITY AGREEMENT dated as of [        ] (this “Patent Security
Agreement”) by [        ] and [        ] (individually, a “Grantor”, and,
collectively, the “Grantors”), in favor of Deutsche Bank AG New York Branch, in
its capacity as collateral agent pursuant to the Credit Agreement (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement dated as of August 30,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent, pursuant to which the Grantors are required to execute and deliver this
Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement. For purposes of this Patent Security Agreement, the term
“Patents” shall mean, collectively: (a) all letters patent of the United States
or the equivalent thereof in any other country or any political subdivision
thereof, and all registrations and recordings thereof in or to which any Grantor
now or hereafter has any right, title or interest therein, and all applications
for letters patent of the United States or the equivalent thereof in any other
country or any political subdivision thereof, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office (“USPTO”), together with any and all inventions described and claimed
therein (b) all reissues, continuations, divisions, continuations-in-part,
renewals, improvements or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

SECTION 2. Grant of Security Interest in Patent Collateral. As security for the
payment or performance, as the case may be, in full of the Secured Obligations,
including the Guaranty, each Grantor hereby pledges to the Collateral Agent, for
the benefit of the Secured Parties, and hereby grants to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in, all right, title
or interest in or to any and all of the following assets and properties now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):

(a) all Patents of such Grantor, including, without limitation, the registered
and applied-for Patents of such Grantor listed on Schedule I attached hereto;

 

Exhibit 1



--------------------------------------------------------------------------------

(b) all income, fees, royalties, damages, claims and payments now and hereafter
due and/or payable thereunder or with respect thereto including damages and
payments for past, present or future infringements or violations thereof;

(c) all rights to sue for past, present and future violations thereof; and

(d) to the extent not otherwise included in (a)-(c) above, all Proceeds and
products of any and all of the foregoing and all Supporting Obligations,
collateral security and guarantees given by any Person with respect to any of
the foregoing.

Notwithstanding anything to the contrary contained in clauses (a) or (b) above,
the security interest created by this Patent Security Agreement shall not extend
to any Excluded Assets.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Security Agreement. In the event
that any provision of this Patent Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control
unless the Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with Section 6.11 thereof, the Collateral Agent shall, at the expense
of such Grantor, execute, acknowledge, and deliver to the Grantors an instrument
in writing in recordable form releasing the lien on and security interest in the
Patents under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 6. Governing Law. THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature pages follow.]

 

Exhibit 2



--------------------------------------------------------------------------------

[GRANTOR] By:  

 

  Name:     Title:  

 

Exhibit 3



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

Exhibit 4



--------------------------------------------------------------------------------

Schedule I to the

Patent Security Agreement

PATENT REGISTRATIONS AND PATENT APPLICATIONS

[See Attached]

 

Exhibit 5



--------------------------------------------------------------------------------

Exhibit III to the

Security Agreement

[FORM OF]

TRADEMARK SECURITY AGREEMENT (SHORT FORM)

TRADEMARK SECURITY AGREEMENT dated as of [                    ] (this “Trademark
Security Agreement”) by [        ] and [        ] (individually, a “Grantor”,
and, collectively, the “Grantors”), in favor of Deutsche Bank AG New York
Branch, in its capacity as collateral agent pursuant to the Credit Agreement (in
such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement dated as of August 30,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent, pursuant to which the Grantors are required to execute and deliver this
Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement. For purposes of this Trademark Security Agreement, the term
“Trademarks” shall mean, collectively: (a) all trademarks, service marks, trade
names, corporate names, trade dress, logos, designs, internet domain names,
fictitious business names and other source or business identifiers, now existing
or hereafter adopted or acquired, all registrations and recordings thereof, and
all registration and recording applications filed in connection therewith,
including registrations and registration applications in the United States
Patent and Trademark Office (“USPTO”) or any similar offices in any state of the
United States or any other country or any political subdivision thereof, and all
extensions or renewals thereof, as well as any unregistered trademarks and
service marks used by a Grantor and (b) all goodwill connected with the use
thereof and symbolized thereby.

SECTION 2. Grant of Security Interest in Trademark Collateral. As security for
the payment or performance, as the case may be, in full of the Secured
Obligations, including the Guaranty, each Grantor hereby pledges to the
Collateral Agent, for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, all right, title or interest in or to any and all of the following
assets and properties now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Trademark Collateral”):

 

  (a) all Trademarks of such Grantor, including, without limitation, the
registered and applied-for Trademarks of such Grantor listed on Schedule I
attached hereto;

 

Exhibit 1



--------------------------------------------------------------------------------

  (b) all income, fees, royalties, damages, claims and payments now and
hereafter due and/or payable thereunder or with respect thereto including
damages and payments for past, present or future infringements or violations
thereof;

 

  (c) all rights to sue for past, present and future violations thereof; and

 

  (d) to the extent not otherwise included in (a)-(c) above, all Proceeds and
products of any and all of the foregoing and all Supporting Obligations,
collateral security and guarantees given by any Person with respect to any of
the foregoing.

Notwithstanding anything to the contrary contained in clauses (a) or (b) above,
the security interest created by this Trademark Security Agreement shall not
extend to any Excluded Assets.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademarks made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with Section 6.11 thereof, the Collateral Agent shall, at the expense
of such Grantor, execute, acknowledge, and deliver to the Grantors an instrument
in writing in recordable form releasing the lien on and security interest in the
Trademarks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature pages follow.]

 

Exhibit 2



--------------------------------------------------------------------------------

[GRANTOR] By:  

 

  Name:   Title:

 

Exhibit 3



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Exhibit 4



--------------------------------------------------------------------------------

Schedule I to the

Trademark Security Agreement

TRADEMARK REGISTRATIONS AND USE APPLICATIONS

[See Attached]

 

Exhibit 5



--------------------------------------------------------------------------------

Exhibit IV to the

Security Agreement

[FORM OF]

COPYRIGHT SECURITY AGREEMENT (SHORT FORM)

COPYRIGHT SECURITY AGREEMENT dated as of [        ] (this “Copyright Security
Agreement”) by [        ] and [        ] (individually, a “Grantor”, and,
collectively, the “Grantors”), in favor of Deutsche Bank AG New York Branch, in
its capacity as collateral agent pursuant to the Credit Agreement (in such
capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement dated as of August 30,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantors are required to execute and deliver this
Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement. For purposes of this Copyright Security Agreement, the term
“Copyrights” shall mean, collectively: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country or any
political subdivision thereof, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country or any political
subdivision thereof, including registrations, recordings, supplemental
registrations and pending applications for registration in the United States
Copyright Office (“USCO”).

SECTION 2. Grant of Security Interest in Copyright Collateral. As security for
the payment or performance, as the case may be, in full of the Secured
Obligations, including the Guaranty, each Grantor hereby pledges to the
Collateral Agent, for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, all right, title or interest in or to any and all of the following
assets and properties now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Copyright Collateral”):

(a) all Copyrights of such Grantor, including, without limitation, the
registered and applied-for Copyrights of such Grantor listed on Schedule I
attached hereto;

(b) all income, fees, royalties, damages, claims and payments now and hereafter
due and/or payable thereunder or with respect thereto including damages and
payments for past, present or future infringements or violations thereof;

 

Exhibit 1



--------------------------------------------------------------------------------

(c) all rights to sue for past, present and future violations thereof; and

(d) to the extent not otherwise included in (a)-(c) above, all Proceeds and
products of any and all of the foregoing and all Supporting Obligations,
collateral security and guarantees given by any Person with respect to any of
the foregoing.

Notwithstanding anything to the contrary contained in clauses (a) or (b) above,
the security interest created by this Copyright Security Agreement shall not
extend to any Excluded Assets.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with Section 6.11 thereof, the Collateral Agent shall, at the expense
of such Grantor, execute, acknowledge, and deliver to the Grantors an instrument
in writing in recordable form releasing the lien on and security interest in the
Copyrights under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature pages follow.]

 

Exhibit 2



--------------------------------------------------------------------------------

[GRANTOR] By:  

 

  Name:   Title:

 

Exhibit 3



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Exhibit 4



--------------------------------------------------------------------------------

Schedule I to the

Copyright Security Agreement

COPYRIGHT REGISTRATIONS

[See Attached]

 

Exhibit 5



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

PERFECTION CERTIFICATE

[See separately executed document]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

INTERCOMPANY NOTE

[Date]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, an “Issuer”), hereby promises, in accordance with the terms of this
note (this “Note”), to pay on demand to the order of such other entity listed
below (each, in such capacity, a “Holder” and, together with each Issuer, a
“Note Party”), in immediately available funds at such location as the applicable
Holder shall from time to time designate, the aggregate unpaid principal amount
of all loans and advances or other credit extensions (including trade payables)
made by such Holder to such Issuer. Each Issuer promises also to pay interest on
the aggregate unpaid principal amount of all such loans and advances or other
credit extensions in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Issuer and such Holder.

This Note is an Intercompany Note referred to in the Credit Agreement, dated as
of August 30, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among ESH
Hospitality, Inc., a Delaware corporation (the “Borrower”), the Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent and
L/C Issuer and is subject to the terms thereof, and shall be pledged by each
Holder pursuant to the Security Agreement (as defined in the Credit Agreement),
to the extent required pursuant to the terms thereof. Each Holder hereby
acknowledges and agrees that the Administrative Agent may exercise all rights
provided in the Credit Agreement and the Security Agreement with respect to this
Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Issuer that is the Borrower or a Guarantor to
any Holder shall be subordinate and junior in right of payment, to the extent
and in the manner hereinafter set forth, to (i) all obligations of such Issuer
under the Credit Agreement, including, without limitation, where applicable,
under such Issuer’s guarantee of the obligations under the Credit Agreement and
(ii) all other Indebtedness (as defined in the Credit Agreement) of such Issuer
incurred pursuant to the Credit Agreement or any guaranty thereof, other than
Indebtedness that by its terms expressly provides that it shall not be Senior
Indebtedness (as defined below) hereunder (such Obligations and such
Indebtedness and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection

 

I-1



--------------------------------------------------------------------------------

therewith, relative to any Issuer or to its creditors, as such, or to all or any
part of its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such Issuer, whether or not
involving insolvency or bankruptcy, then (x) the holders of Senior Indebtedness
shall be paid in full in cash in respect of all amounts constituting Senior
Indebtedness and all commitments to extend credit under the Loan Documents have
been terminated before any Holder is entitled to receive (whether directly or
indirectly), or make any demands for, any payment on account of this Note and
(y) until the holders of Senior Indebtedness are paid in full in cash in respect
of all amounts constituting Senior Indebtedness, any payment or distribution to
which such Holder would otherwise be entitled (other than debt securities of
such Issuer that are subordinated, to at least the same extent as this Note, to
the payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall be made to the
holders of Senior Indebtedness;

(ii) if any default occurs and is continuing with respect to any Senior
Indebtedness (including any Default under the Credit Agreement), then no payment
or distribution of any kind or character shall be made by or on behalf of the
Issuer or any other Person on its behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Holder in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash and all commitments to extend credit under
the Loan Documents have been terminated, such payment or distribution shall be
held in trust for the benefit of, and shall be paid over or delivered to, the
holders of Senior Indebtedness (or their representatives), ratably according to
the respective aggregate amounts remaining unpaid thereon, to the extent
necessary to pay all Senior Indebtedness in full in cash, and, until so
delivered, the same shall be segregated from the other assets of such Holder for
the benefit for the benefit of the holders of Senior Indebtedness.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent and the Lenders under the
Credit Agreement and such parties are obligees under this Note to the same
extent as if their names were written herein as such and the Administrative
Agent may, on behalf of itself and the Lenders, proceed to enforce the
subordination provisions herein. After the occurrence of and during the
continuation of an Event of Default, each Holder that is a Loan Party
irrevocably authorizes, empowers and appoints the Administrative Agent as such
Holder’s attorney-in-fact (which appointment is coupled with an interest and is
irrevocable), to demand, sue for, collect and receive every such payment or
distribution and give acquaintance therefor and to make and present for and on
behalf of such Holder such proofs of claim and take such other action, in the
Administrative Agent’s own names or in the name of such Issuer or otherwise, as
the Administrative Agent may deem necessary for the enforcement of this Note.
After the occurrence of and during the continuation of an Event of Default, the
Administrative Agent may vote such proofs of claim in

 

I-2



--------------------------------------------------------------------------------

any such proceedings (and the applicable Issuer shall not be entitled to
withdraw such vote), receive and collect any and all dividends or other payments
or disbursements made on indebtedness evidenced by this Note in whatever form
the same may be paid or issued and apply the same on account of any of the
Senior Indebtedness in accordance with the Credit Agreement. Upon the occurrence
and during the continuation of any Event of Default, if such Holder fails to
make any such endorsement or assignment to the Administrative Agent, the
Administrative Agent or any of its officers, employees or representatives are
hereby irrevocable authorized to make the same. Each Holder that is a Loan Party
agrees that until all Senior Indebtedness has been performed and paid in full
(other than contingent indemnification obligations not due and payable) and all
commitments to extend credit under the Loan Documents have been terminated, such
Holder will not (i) assign or transfer, or agree to assign or transfer, to any
Person (other than in favor of the Administrative Agent for the benefit of the
Secured Parties pursuant to the Security Agreement or otherwise) any claim such
Issuer has or may have against any Issuer, (ii) upon the occurrence and
continuation of an Event of Default, discount or extend the time for payment of
any indebtedness evidenced by this Note, or (iii) otherwise amend, modify,
supplement or fail to enforce any provision of this Note.

The indebtedness evidenced by this Note owed by any Issuer that is not the
Borrower or a Guarantor shall not be subordinated to, and shall rank pari passu
in right of payment with, any other obligation of such Issuer.

Notwithstanding the foregoing, nothing contained in the subordination provisions
set forth above is intended to or will impair, as between each Issuer and each
Holder, the obligations of such Issuer, which are absolute and unconditional, to
pay to such Holder the principal of and interest on this Note as and when due
and payable in accordance with its terms, or is intended to or will affect the
relative rights of such Holder and other creditors of such Issuer other than the
holders of Senior Indebtedness.

Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein. For the avoidance of doubt, this Note as between
each Issuer and each Holder contains additional terms to any intercompany loan
agreement between them and this Note does not in any way replace such
intercompany loans between them nor does this Note in any way change the
principal amount of any intercompany loans between them.

Upon execution and delivery after the date hereof by the Borrower or any
subsidiary of the Borrower of a counterpart signature page hereto, such
subsidiary shall become a Note Party hereunder with the same force and effect as
if originally named as a Note Party hereunder. The rights and obligations of
each Note Party hereunder shall remain in full force and effect notwithstanding
the addition of any new Note Party as a party to this Note.

Each Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

 

I-3



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

I-4



--------------------------------------------------------------------------------

[                                         ] as both Issuer and Holder By:  

 

  Name:   Title: [                                         ] as both Issuer and
Holder By:  

 

  Name:   Title:

 

I-5



--------------------------------------------------------------------------------

EXHIBIT J-1

[FORM OF]

FIRST LIEN INTERCREDITOR AGREEMENT

[See attached]



--------------------------------------------------------------------------------

[FORM OF]

FIRST LIEN PARI PASSU INTERCREDITOR AGREEMENT

dated as of

[            ], 20[    ]

among

[DEUTSCHE BANK AG NEW YORK BRANCH],

as Initial First Lien Representative and Initial First Lien Collateral Agent,

[        ],

as the Initial Other Representative,

[        ],

as the Initial Other Collateral Agent,

and

each additional Representative and Collateral Agent from time to time party
hereto

and acknowledged and agreed to by

ESH HOSPITALITY, INC.,

as the Company

and the other Grantors referred to herein



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     J-1-2   

Section 1.1

  

Certain Defined Terms

     J-1-2   

Section 1.2

  

Rules of Interpretation

     J-1-13   

ARTICLE II PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

     J-1-14   

Section 2.1

  

Priority of Claims

     J-1-14   

Section 2.2

  

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens

     J-1-16   

Section 2.3

  

No Interference; Payment Over; Exculpatory Provisions

     J-1-18   

Section 2.4

  

Automatic Release of Liens

     J-1-19   

Section 2.5

  

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

     J-1-20   

Section 2.6

  

Reinstatement

     J-1-21   

Section 2.7

  

Insurance and Condemnation Awards

     J-1-21   

Section 2.8

  

Refinancings

     J-1-21   

Section 2.9

  

Gratuitous Bailee/Agent for Perfection

     J-1-22   

Section 2.10

  

Amendments to First Lien Collateral Documents

     J-1-23   

Section 2.11

  

Similar Liens and Agreements

     J-1-23   

ARTICLE III EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

     J-1-24   

ARTICLE IV THE APPLICABLE COLLATERAL AGENT

     J-1-24   

Section 4.1

  

Authority

     J-1-24   

Section 4.2

  

Power-of-Attorney

     J-1-25   

ARTICLE V MISCELLANEOUS

     J-1-26   

Section 5.1

  

Integration/Conflicts

     J-1-26   

Section 5.2

  

Effectiveness; Continuing Nature of this Agreement; Severability

     J-1-26   

Section 5.3

  

Amendments; Waivers

     J-1-27   

Section 5.4

  

Information Concerning Financial Condition of the Grantors and their
Subsidiaries

     J-1-27   

Section 5.5

  

Submission to Jurisdiction; Certain Waivers

     J-1-28   

Section 5.6

  

WAIVER OF JURY TRIAL

     J-1-29   

Section 5.7

  

Notices

     J-1-29   

Section 5.8

  

Further Assurances

     J-1-29   

Section 5.9

  

Agency Capacities

     J-1-30   

Section 5.10

  

GOVERNING LAW

     J-1-30   

Section 5.11

  

Binding on Successors and Assigns

     J-1-30   

 

J-1-i



--------------------------------------------------------------------------------

Section 5.12

  

Section Headings

     J-1-31   

Section 5.13

  

Counterparts

     J-1-31   

Section 5.14

  

Other First Lien Obligations

     J-1-31   

Section 5.15

  

Authorization

     J-1-33   

Section 5.16

  

No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights

     J-1-33   

Section 5.17

  

No Indirect Actions

     J-1-33   

Section 5.18

  

Additional Grantors

     J-1-33   

EXHIBITS

 

Exhibit A    -    Form of Joinder Agreement (Additional First Lien Debt /
Replacement Credit Agreement) Exhibit B    -    Form of Additional First Lien
Debt / Replacement Credit Agreement Designation Exhibit C    -    Form of
Joinder Agreement (Additional Grantors)

 

J-1-ii



--------------------------------------------------------------------------------

This FIRST LIEN PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of [            ], 20[     ], among [DEUTSCHE BANK AG NEW
YORK BRANCH], as administrative agent for the Initial Credit Agreement
Claimholders (in such capacity and together with its successors from time to
time in such capacity, the “Initial First Lien Representative”) and as
collateral agent for the Initial Credit Agreement Claimholders (in such capacity
and together with its successors from time to time in such capacity, the
“Initial First Lien Collateral Agent”), [                    ], as
Representative for the Initial Other First Lien Claimholders (in such capacity
and together with its successors from time to time in such capacity, the
“Initial Other Representative”), [                    ], as collateral agent for
the Initial Other First Lien Claimholders (in such capacity and together with
its successors from time to time in such capacity, the “Initial Other Collateral
Agent”), and each additional Representative and Collateral Agent from time to
time party hereto for the Other First Lien Claimholders of the Series with
respect to which it is acting in such capacity, and acknowledged and agreed to
by ESH HOSPITALITY, INC., a Delaware corporation (the “Company”), and the other
Grantors. Capitalized terms used in this Agreement have the meanings assigned to
them in Article I below.

Reference is made to the Credit Agreement dated as of August [●], 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Initial Credit Agreement”), among the Company, each
Subsidiary of the Company party thereto from time to time, the Lenders party
thereto from time to time, the Initial First Lien Representative, the Initial
First Lien Collateral Agent and the other parties named therein.

Pursuant to the Initial Credit Agreement, the Company has agreed to cause
certain current and future Subsidiaries (the “Initial Credit Agreement
Subsidiary Guarantors”) to guarantee the Initial Credit Agreement Obligations
pursuant to guarantee provisions in the Initial Credit Agreement (the
“Subsidiary Guaranty”);

The obligations of the Company under the Initial Credit Agreement, the
obligations of the Company and/or its Restricted Subsidiaries (as defined in the
Initial Credit Agreement) under any Initial Credit Agreement Hedge Agreements,
the obligations of the Company and/or its Restricted Subsidiaries (as defined in
the Initial Credit Agreement) under any Initial Credit Agreement Cash Management
Agreements, and the obligations of the Initial Credit Agreement Subsidiary
Guarantors under the Subsidiary Guaranty will be secured on a first-priority
basis by liens on certain assets of the Company and the Initial Credit Agreement
Subsidiary Guarantors (such current and future Subsidiaries of the Company
providing a guaranty thereof, the “Subsidiary Guarantors”), respectively,
pursuant to the terms of the Initial Credit Agreement Collateral Documents;

The Initial Credit Agreement Documents provide, among other things, that the
parties thereto shall set forth in this Agreement their respective rights and
remedies with respect to the Collateral; and

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are

 

J-1-1



--------------------------------------------------------------------------------

hereby acknowledged, each of the Initial First Lien Representative (for itself
and on behalf of each other Initial Credit Agreement Claimholder), the Initial
First Lien Collateral Agent (for itself and on behalf of each other Initial
Credit Agreement Claimholder), the Initial Other Representative (for itself and
on behalf of each other Initial Other First Lien Claimholder), the Initial Other
Collateral Agent (for itself and on behalf of each other Initial Other First
Lien Claimholder) and each Additional First Lien Representative and Additional
First Lien Collateral Agent (in each case, for itself and on behalf of the
Additional First Lien Claimholders of the applicable Series), intending to be
legally bound, hereby agrees as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms.

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Initial Credit Agreement (whether or not then in effect), and
the following terms which are defined in the UCC are used herein as so defined
(and if defined in more than one article of the UCC shall have the meaning
specified in Article 9 thereof): Certificated Security, Commodity Account,
Commodity Contract, Deposit Account, Electronic Chattel Paper, Promissory Note,
Instrument, Letter of Credit Right, Securities Entitlement, Securities Account
and Tangible Chattel Paper. As used in this Agreement, the following terms have
the meanings specified below:

“Additional First Lien Claimholders” shall have the meaning assigned to such
term in Section 5.14.

“Additional First Lien Collateral Agent” means with respect to each Series of
Other First Lien Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as collateral agent (or the equivalent) for such Series of
Other First Lien Obligations or Replacement Credit Agreement and named as such
in the applicable Joinder Agreement delivered pursuant to Section 5.14 hereof,
together with its successors from time to time in such capacity. If an
Additional First Lien Collateral Agent is the Collateral Agent under a
Replacement Credit Agreement, it shall also be a Replacement Collateral Agent
and the Credit Agreement Collateral Agent; otherwise, it shall be an Other First
Lien Collateral Agent.

“Additional First Lien Debt” shall have the meaning assigned to such term in
Section 5.14.

“Additional First Lien Representative” means with respect to each Series of
Other First Lien Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as administrative agent, trustee or in a similar capacity for
such Series of Other First Lien Obligations or Replacement Credit Agreement and
named as such in the applicable Joinder Agreement delivered pursuant to
Section 5.14 hereof, together with its successors from time to time in such
capacity. If an Additional First Lien Representative is the Representative under
a Replacement Credit Agreement, it shall also be a Replacement Representative
and the Credit Agreement Representative; otherwise, it shall be an Other First
Lien Representative.

 

J-1-2



--------------------------------------------------------------------------------

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereto.

“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Collateral Agent and (ii) from and after the earlier of
(x) the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Collateral Agent for the Series of First Lien Obligations
represented by the Major Non-Controlling Representative.

“Applicable Representative” means (i) until the earlier of (x) the Discharge of
Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Representative and (ii) from and after the earlier of
(x) the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Major Non-Controlling Representative.

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.5(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any First Lien Collateral Document to
secure one or more Series of First Lien Obligations and shall include any
property or assets subject to replacement Liens or adequate protection Liens in
favor of any First Lien Claimholder.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent (which in the case of the Initial Credit
Agreement Obligations shall be the Initial First Lien Collateral Agent and in
the case of any Replacement Credit Agreement shall be the Replacement Collateral
Agent) and (ii) in the case of the Other First Lien Obligations, the Other First
Lien Collateral Agent (which in the case of the Initial Other First Lien
Obligations shall be the Initial Other Collateral Agent and in the case of any
other Series of Other First Lien Obligations shall be the Additional First Lien
Collateral Agent for such Series).

“Company” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

J-1-3



--------------------------------------------------------------------------------

“Control Collateral” means any Shared Collateral in the “control” (within the
meaning of Section 9-104, 9-105, 9-106, 9-107 or 8-106 of the Uniform Commercial
Code of any applicable jurisdiction) of any Collateral Agent (or its agents or
bailees), to the extent that control thereof perfects a Lien thereon under the
Uniform Commercial Code of any applicable jurisdiction. Control Collateral
includes any Deposit Accounts, Securities Accounts, Securities Entitlements,
Commodity Accounts, Commodity Contracts, Letter of Credit Rights or Electronic
Chattel Paper over which any Collateral Agent has “control” under the applicable
Uniform Commercial Code.

“Controlling Claimholders” means (i) at any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, the Credit Agreement
Claimholders and (ii) at any other time, the Series of First Lien Claimholders
whose Collateral Agent is the Applicable Collateral Agent.

“Credit Agreement” means (i) the Initial Credit Agreement and (ii) each
Replacement Credit Agreement.

“Credit Agreement Claimholders” means (i) the Initial Credit Agreement
Claimholders and (ii) the Replacement Credit Agreement Claimholders.

“Credit Agreement Collateral Agent” means (i) the Initial First Lien Collateral
Agent and (ii) the Replacement Collateral Agent under any Replacement Credit
Agreement.

“Credit Agreement Collateral Documents” means (i) the Initial Credit Agreement
Collateral Documents and (ii) the Replacement Credit Agreement Collateral
Documents.

“Credit Agreement Documents” means (i) the Initial Credit Agreement Documents
and (ii) the Replacement Credit Agreement Documents.

“Credit Agreement Obligations” means (i) the Initial Credit Agreement
Obligations and (ii) the Replacement Credit Agreement Obligations.

“Credit Agreement Representative” means (i) the Initial First Lien
Representative and (ii) the Replacement Representative under any Replacement
Credit Agreement.

“Declined Liens” shall have the meaning assigned to such term in Section 2.11.

“Default” means a “Default” (or similarly defined term) as defined in any First
Lien Document.

“Designation” means a designation of Additional First Lien Debt and, if
applicable, the designation of a Replacement Credit Agreement, in each case, in
substantially the form of Exhibit B attached hereto.

“DIP Financing” shall have the meaning assigned to such term in Section 2.5(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.5(b).

 

J-1-4



--------------------------------------------------------------------------------

“DIP Lenders” shall have the meaning assigned to such term in Section 2.5(b).

“Discharge” means, with respect to any Series of First Lien Obligations, that
such Series of First Lien Obligations is no longer secured by, and no longer
required to be secured by, any Shared Collateral. The term “Discharged” shall
have a corresponding meaning.

“Discharge of Credit Agreement” means, except to the extent otherwise provided
in Section 2.6, the Discharge of the Credit Agreement Obligations; provided that
the Discharge of Credit Agreement shall be deemed not to have occurred if a
Replacement Credit Agreement is entered into until, subject to Section 2.6, the
Replacement Credit Agreement Obligations shall have been Discharged.

“Equity Release Proceeds” shall have the meaning assigned to such term in
Section 2.4(a).

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any First Lien Document.

“First Lien Claimholders” means (i) the Credit Agreement Claimholders and
(ii) the Other First Lien Claimholders with respect to each Series of Other
First Lien Obligations.

“First Lien Collateral Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Collateral Documents.

“First Lien Documents” means (i) the Credit Agreement Documents, (ii) the
Initial Other First Lien Documents and (iii) each other Other First Lien
Document.

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

“Grantors” means the Company and each Subsidiary of the Company which has
granted a security interest pursuant to any First Lien Collateral Document to
secure any Series of First Lien Obligations.

“Impairment” shall have the meaning assigned to such term in Section 2.1(b)(ii).

“Indebtedness” means indebtedness in respect of borrowed money.

“Initial Credit Agreement” shall have the meaning assigned to such term in the
second paragraph of this Agreement.

“Initial Credit Agreement Cash Management Agreements” means the Treasury
Services Agreements as defined in the Initial Credit Agreement.

“Initial Credit Agreement Claimholders” means the holders of any Initial Credit
Agreement Obligations, including the “Secured Parties” as defined in the Initial
Credit Agreement or in the Initial Credit Agreement Collateral Documents and the
Initial First Lien Representative and Initial First Lien Collateral Agent.

 

J-1-5



--------------------------------------------------------------------------------

“Initial Credit Agreement Collateral Documents” means the Collateral Documents
(as defined in the Initial Credit Agreement) and any other agreement, document
or instrument entered into for the purpose of granting a Lien to secure any
Initial Credit Agreement Obligations or to perfect such Lien (as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).

“Initial Credit Agreement Documents” means the Initial Credit Agreement, each
Initial Credit Agreement Collateral Document and the other Loan Documents (as
defined in the Initial Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any other Initial Credit
Agreement Obligation, as each may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Initial Credit Agreement Hedge Agreements” means the Secured Hedge Agreements
as defined in the Initial Credit Agreement.

“Initial Credit Agreement Obligations” means:

(a) all (x) advances to, and debts, liabilities, obligations, covenants and
duties of, any Loan Party and its Restricted Subsidiaries (in each case as
defined in the Initial Credit Agreement) arising under any Loan Document (as
defined in the Initial Credit Agreement) or otherwise with respect to any Loan
or Letter of Credit (in each case as defined in the Initial Credit Agreement),
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Restricted Subsidiary (in each case as defined in the Initial
Credit Agreement) of any proceeding under any Debtor Relief Laws (as defined in
the Initial Credit Agreement) naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (y) obligations of any Loan Party (as defined in the Initial
Credit Agreement) arising under any Initial Credit Agreement Hedge Agreement or
any Initial Credit Agreement Cash Management Agreement; and

(b) to the extent any payment with respect to any Initial Credit Agreement
Obligation (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Other First Lien Claimholder, receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
Initial Credit Agreement Claimholders and the Other First Lien Claimholders, be
deemed to be reinstated and outstanding as if such payment had not occurred. To
the extent that any interest, fees, expenses or other charges (including
Post-Petition Interest) to be paid pursuant to the Initial Credit Agreement
Documents are disallowed by order of any court, including by order of a court of
competent jurisdiction presiding over an Insolvency or Liquidation Proceeding,
such interest, fees, expenses and charges (including Post-Petition Interest)
shall, as between the Initial Credit Agreement Claimholders and the Other First
Lien Claimholders, be deemed to continue to accrue and be added to the amount to
be calculated as the “Initial Credit Agreement Obligations”.

 

J-1-6



--------------------------------------------------------------------------------

“Initial Credit Agreement Subsidiary Guarantors” shall have the meaning assigned
to such term in the third paragraph to this Agreement.

“Initial First Lien Collateral Agent” shall have the meaning assigned to such
term in the introductory paragraph to this Agreement.

“Initial First Lien Representative” shall have the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

“Initial Other Collateral Documents” means the [Security][Collateral] Documents
(as defined in the Initial Other First Lien Agreement) and any other agreement,
document or instrument entered into for the purpose of granting a Lien to secure
any Initial Other First Lien Obligations or to perfect such Lien (as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).

“Initial Other First Lien Agreement” means [describe the indenture or other
document pursuant to which the Initial Other First Lien Obligations are
incurred].

“Initial Other First Lien Claimholders” means the holders of any Initial Other
First Lien Obligations, the Initial Other Representative and the Initial Other
Collateral Agent.

“Initial Other First Lien Documents” means the Initial Other First Lien
Agreement, each Initial Other Collateral Document and each of the other
agreements, documents and instruments providing for or evidencing any other
Initial Other First Lien Obligations, as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

“Initial Other First Lien Obligations” means the Other First Lien Obligations
pursuant to the Initial Other First Lien Documents.

“Initial Other Representative” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of its assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.

 

J-1-7



--------------------------------------------------------------------------------

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.1(b)(i).

“Joinder Agreement” means a document in the form of Exhibit A to this Agreement
required to be delivered by a Representative to each Collateral Agent and each
other Representative pursuant to Section 5.14 of this Agreement in order to
create an additional Series of Other First Lien Obligations or a Refinancing of
any Series of First Lien Obligations (including the Credit Agreement) and bind
First Lien Claimholders hereunder.

“Lien” means any lien (including judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.

“Major Non-Controlling Representative” means the Representative of the Series of
Other First Lien Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Other First Lien Obligations (provided,
however, that if there are two outstanding Series of Other First Lien
Obligations which have an equal outstanding principal amount, the Series of
Other First Lien Obligations with the earlier maturity date shall be considered
to have the larger outstanding principal amount for purposes of this clause
(i)). For purposes of this definition, “principal amount” shall be deemed to
include the face amount of any outstanding letter of credit issued under the
particular Series.

“Non-Controlling Claimholders” means the First Lien Claimholders which are not
Controlling Claimholders.

“Non-Controlling Representative” means, at any time, each Representative that is
not the Applicable Representative at such time.

“Non-Controlling Representative Enforcement Date” means, with respect to any
Non-Controlling Representative, the date which is 180 days (throughout which 180
day period such Non-Controlling Representative was the Major Non-Controlling
Representative) after the occurrence of both (i) an Event of Default (under and
as defined in the First Lien Documents under which such Non-Controlling
Representative is the Representative) and (ii) each Collateral Agent’s and each
other Representative’s receipt of written notice from such Non-Controlling
Representative certifying that (x) such Non-Controlling Representative is the
Major Non-Controlling Representative and that an Event of Default (under and as
defined in the First Lien Documents under which such Non-Controlling
Representative is the Representative) has occurred and is continuing and (y) the
First Lien Obligations of the Series with respect to which such Non-Controlling
Representative is the Representative are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the

 

J-1-8



--------------------------------------------------------------------------------

applicable Other First Lien Document; provided that the Non-Controlling
Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred (1) at any time the Applicable Collateral Agent
acting on the instructions of the Applicable Representative has commenced and is
diligently pursuing any enforcement action with respect to Shared Collateral,
(2) at any time the Grantor that has granted a security interest in Shared
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding or (3) if such Non-Controlling
Representative subsequently rescinds or withdraws the written notice provided
for in clause (ii).

“Other First Lien Agreement” means any indenture, notes or other agreement,
document or instrument, including the Initial Other First Lien Agreement,
pursuant to which any Grantor has or will incur Other First Lien Obligations;
provided that, in each case, the Indebtedness thereunder (other than the Initial
Other First Lien Obligations) has been designated as Other First Lien
Obligations pursuant to and in accordance with Section 5.14. For avoidance of
doubt, neither the Initial Credit Agreement nor any Replacement Credit Agreement
shall constitute an Other First Lien Agreement.

“Other First Lien Claimholder” means the holders of any Other First Lien
Obligations and any Representative and Collateral Agent with respect thereto and
shall include the Initial Other First Lien Claimholders.

“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Credit Agreement Collateral Agent.

“Other First Lien Collateral Documents” means the Security Documents or
Collateral Documents or similar term (in each case as defined in the applicable
Other First Lien Agreement) and any other agreement, document or instrument
entered into for the purpose of granting a Lien to secure any Other First Lien
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).

“Other First Lien Documents” means, with respect to the Initial Other First Lien
Obligations or any Series of Other First Lien Obligations, the Other First Lien
Agreements, including the Initial Other First Lien Documents and the Other First
Lien Collateral Documents applicable thereto and each other agreement, document
and instrument providing for or evidencing any other Other First Lien
Obligation, as each may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time; provided that, in each case, the
Indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with Section 5.14 hereto.

“Other First Lien Obligations” means all amounts owing to any Other First Lien
Claimholder (including any Initial Other First Lien Claimholder) pursuant to the
terms of any Other First Lien Document (including the Initial Other First Lien
Documents), including all amounts in respect of any principal, interest
(including any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including fees, expenses and disbursements of agents, professional
advisors and legal counsel), indemnifications, reimbursements, damages and other

 

J-1-9



--------------------------------------------------------------------------------

liabilities, and guarantees of the foregoing amounts, in each case whether or
not allowed or allowable in an Insolvency or Liquidation Proceeding. Other First
Lien Obligations shall include any Registered Equivalent Notes and guarantees
thereof by the Grantors issued in exchange therefor. For avoidance of doubt,
neither the Initial Credit Agreement Obligations nor any Replacement Credit
Agreement Obligations shall constitute Other First Lien Obligations.

“Other First Lien Representatives” means each of the Representatives other than
the Credit Agreement Representative.

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes any Certificated
Securities, Promissory Notes, Instruments, and Tangible Chattel Paper, in each
case, delivered to or in the possession of any Collateral Agent under the terms
of the First Lien Collateral Documents.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Credit Agreement Documents or Other First Lien Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

“Proceeds” shall have the meaning assigned to such term in Section 2.1(a).

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than or less than the principal
amount of the Refinanced Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees and
substantially the same collateral) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Replacement Collateral Agent” means, in respect of any Replacement Credit
Agreement, the collateral agent or person serving in similar capacity under the
Replacement Credit Agreement.

“Replacement Credit Agreement” means any loan agreement, indenture or other
agreement that (i) Refinances the Credit Agreement in accordance with
Section 2.8 hereof so long as, after giving effect to such Refinancing, the
agreement that was the Credit Agreement immediately prior to such Refinancing is
no longer secured, and no longer required to be secured, by any of the
Collateral and (ii) becomes the Credit Agreement hereunder by designation as
such pursuant to Section 5.14.

 

J-1-10



--------------------------------------------------------------------------------

“Replacement Credit Agreement Cash Management Agreements” means the Secured Cash
Management Agreements or Banking Product Obligations or similar term as defined
in the Replacement Credit Agreement.

“Replacement Credit Agreement Claimholders” means the holders of any Replacement
Credit Agreement Obligations, including the “Secured Parties” as defined in the
Replacement Credit Agreement or in the Replacement Credit Agreement Collateral
Documents and the Replacement Representative and Replacement Collateral Agent.

“Replacement Credit Agreement Collateral Documents” means the Security Documents
or Collateral Documents or similar term (as defined in the Replacement Credit
Agreement) and any other agreement, document or instrument entered into for the
purpose of granting a Lien to secure any Replacement Credit Agreement
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).

“Replacement Credit Agreement Documents” means the Replacement Credit Agreement,
each Replacement Credit Agreement Collateral Document and the other Loan
Documents or similar term (as defined in the Replacement Credit Agreement), and
each of the other agreements, documents and instruments providing for or
evidencing any other Replacement Credit Agreement Obligation, as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Replacement Credit Agreement Hedge Agreement” means the Secured Hedge
Agreements or similar term as defined in the Replacement Credit Agreement.

“Replacement Credit Agreement Obligations” means:

(a) all (x) advances to, and debts, liabilities, obligations, covenants and
duties of, any Loan Party and its Restricted Subsidiaries (in each case as
defined in the Replacement Credit Agreement) arising under any Loan Document (as
defined in the Replacement Credit Agreement) or otherwise with respect to any
Loan or Letter of Credit (in each case as defined in the Replacement Credit
Agreement), whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary (in each case as defined in the
Replacement Credit Agreement) of any proceeding under any Debtor Relief Laws (as
defined in the Replacement Credit Agreement) naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding and (y) obligations of any Loan Party (as defined in the
Replacement Credit Agreement) arising under any Replacement Credit Agreement
Hedge Agreement or any Replacement Credit Agreement Cash Management Agreement;
and

(b) to the extent any payment with respect to any Replacement Credit Agreement
Obligation (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Other First Lien Claimholder, receiver or similar
Person, then the obligation or part thereof originally

 

J-1-11



--------------------------------------------------------------------------------

intended to be satisfied shall, for the purposes of this Agreement and the
rights and obligations of the Replacement Credit Agreement Claimholders and the
Other First Lien Claimholders, be deemed to be reinstated and outstanding as if
such payment had not occurred. To the extent that any interest, fees, expenses
or other charges (including Post-Petition Interest) to be paid pursuant to the
Replacement Credit Agreement Documents are disallowed by order of any court,
including by order of a court of competent jurisdiction presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and charges
(including Post-Petition Interest) shall, as between the Replacement Credit
Agreement Claimholders and the Other First Lien Claimholders, be deemed to
continue to accrue and be added to the amount to be calculated as the
“Replacement Credit Agreement Obligations”.

“Replacement Representative” means, in respect of any Replacement Credit
Agreement, the administrative agent, trustee or person serving in similar
capacity under the Replacement Credit Agreement.

“Representative” means, at any time, (i) in the case of any Initial Credit
Agreement Obligations or the Initial Credit Agreement Claimholders, the Initial
First Lien Representative, (ii) in the case of the Initial Other First Lien
Obligations or the Initial Other First Lien Claimholders, the Initial Other
Representative, (iii) in the case of any Replacement Credit Agreement
Obligations or the Replacement Credit Agreement Claimholders, the Replacement
Representative and (iv) in the case of any other Series of Other First Lien
Obligations or Other First Lien Claimholders of such Series that becomes subject
to this Agreement after the date hereof, the Additional First Lien
Representative for such Series.

“Series” means (a) with respect to the First Lien Claimholders, each of (i) the
Initial Credit Agreement Claimholders (in their capacities as such), (ii) the
Initial Other First Lien Claimholders (in their capacities as such), (iii) the
Replacement Credit Agreement Claimholders (in their capacities as such), and
(iv) the Other First Lien Claimholders (in their capacities as such) that become
subject to this Agreement after the date hereof that are represented by a common
Representative (in its capacity as such for such Other First Lien Claimholders)
and (b) with respect to any First Lien Obligations, each of (i) the Initial
Credit Agreement Obligations, (ii) the Initial Other First Lien Obligations,
(iii) the Replacement Credit Agreement Obligations and (iv) the Other First Lien
Obligations incurred pursuant to any Other First Lien Document, which pursuant
to any Joinder Agreement, are to be represented hereunder by a common
Representative (in its capacity as such for such Other First Lien Obligations).

“Shared Collateral” means, at any time, subject to Section 2.1(e) hereof,
Collateral in which the holders of two or more Series of First Lien Obligations
(or their respective Representatives or Collateral Agents on behalf of such
holders) hold, or purport to hold, or are required to hold pursuant to the First
Lien Documents in respect of such Series, a valid security interest or Lien at
such time. If more than two Series of First Lien Obligations are outstanding at
any time and the holders of less than all Series of First Lien Obligations hold,
or purport to hold, or are required to hold pursuant to the First Lien Documents
in respect of such Series, a valid security interest or Lien in any Collateral
at such time, then such Collateral shall constitute Shared Collateral for those
Series of First Lien Obligations that hold, or purport to hold, or are required
to hold pursuant to the First Lien Documents in respect of such Series, a valid
security interest or Lien in such Collateral at such time and shall not
constitute Shared

 

J-1-12



--------------------------------------------------------------------------------

Collateral for any Series which does not hold, or purport to hold, or are
required to hold pursuant to the First Lien Documents in respect of such Series,
a valid security interest or Lien in such Collateral at such time.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of such other Person or Persons (whether directors, managers,
trustees or other Persons performing similar functions) having the power to
direct or cause the direction of the management and policies thereof is at the
time owned or Controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof.

“Subsidiary Guarantors” shall have the meaning assigned to such term in the
third paragraph of this Agreement.

“Subsidiary Guaranty” shall have the meaning assigned to such term in the second
paragraph of this Agreement.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“Underlying Assets” shall have the meaning assigned to such term in
Section 2.4(a).

Section 1.2 Rules of Interpretation.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof, (ii) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns from time to time, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

 

J-1-13



--------------------------------------------------------------------------------

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

Section 2.1 Priority of Claims.

(a) Anything contained herein or in any of the First Lien Documents to the
contrary notwithstanding (but subject to Section 2.1(b) and Section 2.11(b)), if
an Event of Default has occurred and is continuing, and the Applicable
Collateral Agent is taking action to enforce rights in respect of any
Collateral, or any distribution is made in respect of any Shared Collateral in
any Bankruptcy Case of any Grantor or any First Lien Claimholder receives any
payment pursuant to any intercreditor agreement (other than this Agreement) or
otherwise with respect to any Shared Collateral, the proceeds of any sale,
collection or other liquidation of any Shared Collateral or Equity Release
Proceeds received by any First Lien Claimholder or received by the Applicable
Collateral Agent or any First Lien Claimholder pursuant to any such
intercreditor agreement or otherwise with respect to such Collateral and
proceeds of any such distribution (subject, in the case of any such
distribution, to the sentence immediately following clause THIRD below) to which
the First Lien Obligations are entitled under any intercreditor agreement (other
than this Agreement) or otherwise (all proceeds of any sale, collection or other
liquidation of any Collateral comprising either Shared Collateral or Equity
Release Proceeds and all proceeds of any such distribution and any proceeds of
any insurance covering the Shared Collateral received by the Applicable
Collateral Agent and not returned to any Grantor under any First Lien Document
being collectively referred to as “Proceeds”), shall be applied by the
Applicable Collateral Agent in the following order:

(i) FIRST, to the payment of all amounts owing to each Collateral Agent (in its
capacity as such) and each Representative (in its capacity as such) secured by
such Shared Collateral or, in the case of Equity Release Proceeds, secured by
the Underlying Assets, including all reasonable costs and expenses incurred by
each Collateral Agent (in its capacity as such) and each Representative (in its
capacity as such) in connection with such collection or sale or otherwise in
connection with this Agreement, any other First Lien Document or any of the
First Lien Obligations, including all court costs and the reasonable fees and
expenses of its agents and legal counsel, and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other First Lien Document and all fees and indemnities
owing to such Collateral Agents and Representatives, ratably to each such
Collateral Agent and Representative in accordance with the amounts payable to it
pursuant to this clause FIRST;

(ii) SECOND, subject to Section 2.1(b) and Section 2.11(b), to the extent
Proceeds remain after the application pursuant to preceding clause (i), to each
Representative for the payment in full of the other First Lien Obligations of
each Series secured by such Shared Collateral or, in the case of

 

J-1-14



--------------------------------------------------------------------------------

Equity Release Proceeds, secured by the Underlying Assets, and, if the amount of
such Proceeds are insufficient to pay in full the First Lien Obligations of each
Series so secured then such Proceeds shall be allocated among the
Representatives of each Series secured by such Shared Collateral or, in the case
of Equity Release Proceeds, secured by the Underlying Assets, pro rata according
to the amounts of such First Lien Obligations owing to each such respective
Representative and the other First Lien Claimholders represented by it for
distribution by such Representative in accordance with its respective First Lien
Documents; and

(iii) THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns from time to time, or to whomever may be lawfully entitled to receive
the same, including pursuant to any Junior Lien Intercreditor Agreement (as
defined in the Credit Agreement), if applicable.

If, despite the provisions of this Section 2.1(a), any First Lien Claimholder
shall receive any payment or other recovery in excess of its portion of payments
on account of the First Lien Obligations to which it is then entitled in
accordance with this Section 2.1(a), such First Lien Claimholder shall hold such
payment or recovery in trust for the benefit of all First Lien Claimholders for
distribution in accordance with this Section 2.1(a).

(b) (i) Notwithstanding the foregoing, with respect to any Shared Collateral or
Equity Release Proceeds for which a third party (other than a First Lien
Claimholder) has a Lien that is junior in priority to the Lien of any Series of
First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the Lien of any other Series of First
Lien Obligations (such third party an “Intervening Creditor”), the value of any
Shared Collateral, Equity Release Proceeds or Proceeds which are allocated to
such Intervening Creditor shall be deducted on a ratable basis solely from the
Shared Collateral, Equity Release Proceeds or Proceeds to be distributed in
respect of the Series of First Lien Obligations with respect to which such
Impairment exists.

(ii) In furtherance of the foregoing and without limiting the provisions of
Section 2.3, it is the intention of the First Lien Claimholders of each Series
that the holders of First Lien Obligations of such Series (and not the First
Lien Claimholders of any other Series) (1) bear the risk of any determination by
a court of competent jurisdiction that (x) any of the First Lien Obligations of
such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of First Lien Obligations), (y) any
of the First Lien Obligations of such Series do not have a valid and perfected
security interest in any of the Collateral securing any other Series of First
Lien Obligations and/or (z) any intervening security interest exists securing
any other obligations (other than another Series of First Lien Obligations) on a
basis ranking prior to the security interest of such Series of First Lien
Obligations but junior to the security interest of any other Series of First
Lien Obligations and (2) not take into account for purposes of this Agreement
the existence of any Collateral (other than Equity Release Proceeds) for any
other Series of First Lien Obligations that

 

J-1-15



--------------------------------------------------------------------------------

is not Shared Collateral (any such condition referred to in the foregoing
clauses (1) or (2) with respect to any Series of First Lien Obligations, an
“Impairment” of such Series); provided that the existence of a maximum claim
with respect to any real property subject to a mortgage which applies to all
First Lien Obligations shall not be deemed to be an Impairment of any Series of
First Lien Obligations. In the event of any Impairment with respect to any
Series of First Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First Lien Obligations, and the rights
of the holders of such Series of First Lien Obligations (including the right to
receive distributions in respect of such Series of First Lien Obligations
pursuant to Section 2.1) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of such First Lien Obligations subject to such Impairment.
Additionally, in the event the First Lien Obligations of any Series are modified
pursuant to applicable law (including pursuant to Section 1129 of the Bankruptcy
Code), any reference to such First Lien Obligations or the First Lien Documents
governing such First Lien Obligations shall refer to such obligations or such
documents as so modified.

(c) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then existing First Lien Documents
and subject to any limitations set forth in this Agreement, be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, Refinanced or otherwise amended or modified from time to time, all
without affecting the priorities set forth in Section 2.1(a) or the provisions
of this Agreement defining the relative rights of the First Lien Claimholders of
any Series.

(d) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the First
Lien Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 2.1(b)), each First Lien Claimholder hereby agrees
that the Liens securing each Series of First Lien Obligations on any Shared
Collateral shall be of equal priority.

(e) Notwithstanding anything in this Agreement or any other First Lien Document
to the contrary, prior to the Discharge of the Credit Agreement Obligations,
Collateral consisting of cash and cash equivalents pledged to secure Credit
Agreement Obligations consisting of reimbursement obligations in respect of
letters of credit pursuant to the Credit Agreement shall be applied as specified
in the Credit Agreement and will not constitute Shared Collateral.

Section 2.2 Actions with Respect to Shared Collateral; Prohibition on Contesting
Liens.

(a) Notwithstanding Section 2.1, (i) only the Applicable Collateral Agent shall
act or refrain from acting with respect to Shared Collateral (including with
respect to any other intercreditor agreement with respect to any Shared
Collateral), (ii) the Applicable

 

J-1-16



--------------------------------------------------------------------------------

Collateral Agent shall act only on the instructions of the Applicable
Representative and shall not follow any instructions with respect to such Shared
Collateral (including with respect to any other intercreditor agreement with
respect to any Shared Collateral) from any Non-Controlling Representative (or
any other First Lien Claimholder other than the Applicable Representative) and
(iii) no Other First Lien Claimholder shall or shall instruct any Collateral
Agent to, and any other Collateral Agent that is not the Applicable Collateral
Agent shall not, commence any judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, Shared Collateral (including with respect
to any other intercreditor agreement with respect to Shared Collateral), whether
under any First Lien Collateral Document (other than the First Lien Collateral
Documents applicable to the Applicable Collateral Agent), applicable law or
otherwise, it being agreed that only the Applicable Collateral Agent, acting in
accordance with the First Lien Collateral Documents applicable to it, shall be
entitled to take any such actions or exercise any remedies with respect to such
Shared Collateral at such time.

(b) Without limiting the provisions of Section 4.2, each Non-Controlling
Representative and Collateral Agent that is not the Applicable Collateral Agent
hereby appoints the Applicable Collateral Agent as its agent and authorizes the
Applicable Collateral Agent to exercise any and all remedies under each First
Lien Collateral Document with respect to Shared Collateral and to execute
releases in connection therewith.

(c) Notwithstanding the equal priority of the Liens securing each Series of
First Lien Obligations granted on the Shared Collateral, the Applicable
Collateral Agent (acting on the instructions of the Applicable Representative)
may deal with the Shared Collateral as if such Applicable Collateral Agent had a
senior and exclusive Lien on such Shared Collateral. No Non-Controlling
Representative, Non-Controlling Claimholder or Collateral Agent that is not the
Applicable Collateral Agent will contest, protest or object to any foreclosure
proceeding or action brought by the Applicable Collateral Agent, the Applicable
Representative or the Controlling Claimholders or any other exercise by the
Applicable Collateral Agent, the Applicable Representative or the Controlling
Claimholders of any rights and remedies relating to the Shared Collateral. The
foregoing shall not be construed to limit the rights and priorities of any First
Lien Claimholder, Collateral Agent or Representative with respect to any
Collateral not constituting Shared Collateral.

(d) Each of the Collateral Agents (other than the Credit Agreement Collateral
Agent) and the Representatives (other than the Credit Agreement Representative)
agrees that it will not accept any Lien on any Collateral for the benefit of any
Series of Other First Lien Obligations (other than funds deposited for the
satisfaction, discharge or defeasance of any Other First Lien Agreement) other
than pursuant to the First Lien Collateral Documents, and by executing this
Agreement (or a Joinder Agreement), each such Collateral Agent and each such
Representative and the Series of First Lien Claimholders for which it is acting
hereunder agree to be bound by the provisions of this Agreement and the other
First Lien Collateral Documents applicable to it.

(e) Each of the First Lien Claimholders agrees that it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity or enforceability of a Lien held by or on behalf of any of
the First Lien Claimholders in all or any part of the Collateral or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair (i) the rights of any Collateral Agent or any
Representative to enforce this Agreement or (ii) the rights of any First Lien
Secured Party to contest or support any other Person in contesting the
enforceability of any Lien purporting to secure obligations not constituting
First Lien Obligations.

 

J-1-17



--------------------------------------------------------------------------------

Section 2.3 No Interference; Payment Over; Exculpatory Provisions.

(a) Each First Lien Claimholder agrees that (i) it will not challenge or
question or support any other Person in challenging or questioning in any
proceeding the validity or enforceability of any First Lien Obligations of any
Series or any First Lien Collateral Document or the validity, attachment,
perfection or priority of any Lien under any First Lien Collateral Document or
the validity or enforceability of the priorities, rights or duties established
by or other provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any First Lien
Claimholder from challenging or questioning the validity or enforceability of
any First Lien Obligations constituting unmatured interest or the validity of
any Lien relating thereto pursuant to Section 502(b)(2) of the Bankruptcy Code,
(ii) it will not take or cause to be taken any action the purpose or intent of
which is, or could be, to interfere, hinder or delay, in any manner, whether by
judicial proceedings or otherwise, any sale, transfer or other disposition of
the Collateral by the Applicable Collateral Agent, (iii) except as provided in
Section 2.2, it shall have no right to and shall not otherwise (A) direct the
Applicable Collateral Agent or any other First Lien Claimholder to exercise any
right, remedy or power with respect to any Shared Collateral (including pursuant
to any other intercreditor agreement) or (B) consent to, or object to, the
exercise by, or any forbearance from exercising by, the Applicable Collateral
Agent or any other First Lien Claimholder represented by it of any right, remedy
or power with respect to any Collateral, (iv) it will not institute any suit or
assert in any suit, bankruptcy, insolvency or other proceeding any claim against
the Applicable Collateral Agent or any other First Lien Claimholder represented
by it seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Collateral and (v) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any of the Applicable Collateral Agent or any other First Lien
Claimholder to (i) enforce this Agreement including Section 2.1(b) hereof or
(ii) contest or support any other Person in contesting the enforceability of any
Lien purporting to secure obligations not constituting First Lien Obligations.

(b) Each First Lien Claimholder hereby agrees that if it shall obtain possession
of any Shared Collateral or shall realize any proceeds or payment in respect of
any Shared Collateral, pursuant to any First Lien Collateral Document or by the
exercise of any rights available to it under applicable law or in any Insolvency
or Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), at any time prior to the Discharge of
each of the First Lien Obligations, then it shall hold such

 

J-1-18



--------------------------------------------------------------------------------

Shared Collateral, proceeds or payment in trust for the other First Lien
Claimholders having a security interest in such Shared Collateral and promptly
transfer any such Shared Collateral, proceeds or payment, as the case may be, to
the Applicable Collateral Agent, to be distributed by such Applicable Collateral
Agent in accordance with the provisions of Section 2.1(a) hereof, provided,
however, that the foregoing shall not apply to any Shared Collateral purchased
by any First Lien Claimholder for cash pursuant to any exercise of remedies
permitted hereunder.

(c) None of the Applicable Collateral Agent, any Applicable Representative or
any other First Lien Claimholder shall be liable for any action taken or omitted
to be taken by the Applicable Collateral Agent, such Applicable Representative
or any other First Lien Claimholder with respect to any Collateral in accordance
with the provisions of this Agreement.

Section 2.4 Automatic Release of Liens.

(a) If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Collateral Agent in accordance with the provisions of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the other Collateral Agents for the benefit of each
Series of First Lien Claimholders (or in favor of such other First Lien
Claimholders if directly secured by such Liens) upon such Shared Collateral will
automatically be released and discharged upon final conclusion of such
disposition as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.1 hereof. If in connection with any such foreclosure or
other exercise of remedies by the Applicable Collateral Agent, the Applicable
Collateral Agent or related Applicable Representative of such Series of First
Lien Obligations releases any guarantor from its obligation under a guarantee of
the Series of First Lien Obligations for which it serves as agent prior to a
Discharge of such Series of First Lien Obligations, such guarantor also shall be
released from its guarantee of all other First Lien Obligations. If in
connection with any such foreclosure or other exercise of remedies by the
Applicable Collateral Agent, the equity interests of any Person are foreclosed
upon or otherwise disposed of and the Applicable Collateral Agent releases its
Lien on the property or assets of such Person, then the Liens of each other
Collateral Agent (or in favor of such other First Lien Claimholders if directly
secured by such Liens) with respect to any Collateral consisting of the property
or assets of such Person will be automatically released to the same extent as
the Liens of the Applicable Collateral Agent are released; provided that any
proceeds of any such equity interests foreclosed upon where the Applicable
Collateral Agent releases its Lien on the assets of such Person on which another
Series of First Lien Obligations holds a Lien on any of the assets of such
Person (any such assets, the “Underlying Assets”) which Lien is released as
provided in this sentence (any such Proceeds being referred to herein as “Equity
Release Proceeds” regardless of whether or not such other Series of First Lien
Obligations holds a Lien on such equity interests so disposed of) shall be
applied pursuant to Section 2.1 hereof.

(b) Without limiting the rights of the Applicable Collateral Agent under
Section 4.2, each Collateral Agent and each Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable
Collateral Agent to evidence and confirm any release of Shared Collateral,
Underlying Assets or guarantee provided for in this Section 2.4.

 

J-1-19



--------------------------------------------------------------------------------

Section 2.5 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against any Grantor or any of its subsidiaries.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Claimholder (other
than any Controlling Claimholder or any Representative of any Controlling
Claimholder) agrees that it will not raise any objection to any such financing
or to the Liens on the Shared Collateral securing the same (“DIP Financing
Liens”) or to any use of cash collateral that constitutes Shared Collateral,
unless a Representative of the Controlling Claimholders shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Claimholders, each Non-Controlling Claimholder will subordinate its Liens with
respect to such Shared Collateral on the same terms as the Liens of the
Controlling Claimholders (other than any Liens of any First Lien Claimholders
constituting DIP Financing Liens) are subordinated thereto, and (ii) to the
extent that such DIP Financing Liens rank pari passu with the Liens on any such
Shared Collateral granted to secure the First Lien Obligations of the
Controlling Claimholders, each Non-Controlling Claimholder will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First Lien Claimholders of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other First Lien Claimholders (other
than any Liens of the First Lien Claimholders constituting DIP Financing Liens)
as existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Claimholders of each Series are granted Liens on any additional collateral
pledged to any First Lien Claimholders as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-à-vis the First Lien Claimholders as set forth in this Agreement
(other than any Liens of any First Lien Claimholders constituting DIP Financing
Liens), (C) if any amount of such DIP Financing or cash collateral is applied to
repay any of the First Lien Obligations, such amount is applied pursuant to
Section 2.1(a) of this Agreement, and (D) if any First Lien Claimholders are
granted adequate protection with respect to the First Lien Obligations subject
hereto, including in the form of periodic payments, in connection with such use
of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.1(a) of this Agreement; provided that the First Lien
Claimholders of each Series shall have a right to object to the grant of a Lien
to secure the DIP Financing over any Collateral subject to Liens in favor of the
First Lien Claimholders of such Series or its Representative that shall not
constitute Shared Collateral (unless such Collateral fails to constitute Shared
Collateral because the Lien in respect thereof constitutes a

 

J-1-20



--------------------------------------------------------------------------------

Declined Lien with respect to such First Lien Claimholders or their
Representative or Collateral Agent); provided, further, that the First Lien
Claimholders receiving adequate protection shall not object to any other First
Lien Claimholder receiving adequate protection comparable to any adequate
protection granted to such First Lien Claimholders in connection with a DIP
Financing or use of cash collateral.

(c) If any First Lien Claimholder is granted adequate protection (A) in the form
of Liens on any additional collateral, then each other First Lien Claimholder
shall be entitled to seek, and each First Lien Claimholder will consent and not
object to, adequate protection in the form of Liens on such additional
collateral with the same priority vis-à-vis the First Lien Claimholders as set
forth in this Agreement, (B) in the form of a superpriority or other
administrative claim, then each other First Lien Claimholder shall be entitled
to seek, and each First Lien Claimholder will consent and not object to,
adequate protection in the form of a pari passu superpriority or administrative
claim or (C) in the form of periodic or other cash payments, then the proceeds
of such adequate protection must be applied to all First Lien Obligations
pursuant to Section 2.1.

Section 2.6 Reinstatement.

In the event that any of the First Lien Obligations shall be paid in full and
such payment or any part thereof shall subsequently, for whatever reason
(including an order or judgment for disgorgement of a preference under Title 11
of the Bankruptcy Code, or any similar law, or the settlement of any claim in
respect thereof), be required to be returned or repaid, the terms and conditions
of this Agreement shall be fully applicable thereto until all such First Lien
Obligations shall again have been paid in full in cash. This Section 2.6 shall
survive termination of this Agreement.

Section 2.7 Insurance and Condemnation Awards.

As among the First Lien Claimholders, the Applicable Collateral Agent (acting at
the direction of the Applicable Representative), shall have the right, but not
the obligation, to adjust or settle any insurance policy or claim covering or
constituting Shared Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral. To the extent any Collateral Agent or any other First
Lien Claimholder receives proceeds of such insurance policy and such proceeds
are not permitted or required to be returned to any Grantor under the applicable
First Lien Documents, such proceeds shall be turned over to the Applicable
Collateral Agent for application as provided in Section 2.1 hereof.

Section 2.8 Refinancings.

The First Lien Obligations of any Series may, subject to Section 5.14, be
Re-financed, in whole or in part, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any First Lien Document) of any First Lien
Claimholder of any other Series, all without affecting the priorities pro-vided
for herein or the other provisions hereof; provided that the Representative and
Collateral Agent of the holders of any such Refinancing Indebtedness shall have
executed a

 

J-1-21



--------------------------------------------------------------------------------

Joinder Agreement on behalf of the holders of such Refinancing Indebtedness. If
such Refinancing In-debtedness is intended to constitute a Replacement Credit
Agreement, the Company shall so state in its Designation.

Section 2.9 Gratuitous Bailee/Agent for Perfection.

(a) The Applicable Collateral Agent shall be entitled to hold any Possessory
Collateral constituting Shared Collateral.

(b) Notwithstanding the foregoing, each Collateral Agent agrees to hold any
Possessory Collateral constituting Shared Collateral and any other Shared
Collateral from time to time in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for the benefit of
each other First Lien Claimholder (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and
9-313(c) of the UCC) and any assignee, solely for the purpose of perfecting the
security interest granted in such Shared Collateral, if any, pursuant to the
applicable First Lien Collateral Documents, in each case, subject to the terms
and conditions of this Section 2.9. Solely with respect to any Deposit Accounts
constituting Shared Collateral under the control (within the meaning of
Section 9-104 of the UCC) of any Collateral Agent, each such Collateral Agent
agrees to also hold control over such Deposit Accounts as gratuitous agent for
each other First Lien Claimholder and any assignee solely for the purpose of
perfecting the security interest in such Deposit Accounts, subject to the terms
and conditions of this Section 2.9.

(c) No Collateral Agent shall have any obligation whatsoever to any First Lien
Claimholder to ensure that the Possessory Collateral and Control Collateral is
genuine or owned by any of the Grantors or to preserve rights or benefits of any
Person except as expressly set forth in this Section 2.9. The duties or
responsibilities of each Collateral Agent under this Section 2.9 shall be
limited solely to holding any Possessory Collateral constituting Shared
Collateral or any other Shared Collateral in its possession or control as
gratuitous bailee (and with respect to Deposit Accounts, as gratuitous agent) in
accordance with this Section 2.9 and delivering the Possessory Collateral
constituting Shared Collateral as provided in Section 2.9(e) below.

(d) None of the Collateral Agents or any of the First Lien Claimholders shall
have by reason of the First Lien Documents, this Agreement or any other document
a fiduciary relationship in respect of the other Collateral Agents or any other
First Lien Claimholder, and each Collateral Agent and each First Lien
Claimholder hereby waives and releases the other Collateral Agents and First
Lien Claimholders from all claims and liabilities arising pursuant to any
Collateral Agent’s role under this Section 2.9 as gratuitous bailee with respect
to the Possessory Collateral constituting Shared Collateral or any other Shared
Collateral in its possession or control (and with respect to the Deposit
Accounts, as gratuitous agent).

(e) At any time the Applicable Collateral Agent is no longer the Applicable
Collateral Agent, such outgoing Applicable Collateral Agent shall deliver the
remaining Possessory Collateral constituting Shared Collateral in its possession
(if any) together with any necessary endorsements (which endorsement shall be
without recourse and without any representation or warranty), first, to the then
Applicable Collateral Agent to the extent First Lien

 

J-1-22



--------------------------------------------------------------------------------

Obligations remain outstanding and second, to the applicable Grantor to the
extent no First Lien Obligations remain outstanding (in each case, so as to
allow such Person to obtain possession or control of such Shared Collateral) or
to whomever may be lawfully entitled to receive the same, including pursuant to
any Junior Lien Intercreditor Agreement (as defined in the Credit Agreement), if
applicable. The outgoing Applicable Collateral Agent further agrees to take all
other action reasonably requested by the then Applicable Collateral Agent at the
expense of the Company in connection with the then Applicable Collateral Agent
obtaining a first-priority security interest in the Shared Collateral.

Section 2.10 Amendments to First Lien Collateral Documents.

(a) Without the prior written consent of each other Collateral Agent, each
Collateral Agent agrees that no First Lien Collateral Document may be amended,
restated, amended and restated, supplemented, replaced or Refinanced or
otherwise modified from time to time or entered into to the extent such
amendment, supplement, Refinancing or modification, or the terms of any new
First Lien Collateral Document, would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.

(b) In determining whether an amendment to any First Lien Collateral Document is
permitted by this Section 2.10, each Collateral Agent may conclusively rely on
an officer’s certificate of the Company stating that such amendment is permitted
by this Section 2.10.

Section 2.11 Similar Liens and Agreements.

(a) Subject to Section 2.11(b) below, the parties hereto agree that it is their
intention that the Collateral be identical for all First Lien Claimholders;
provided, that this provision will not be violated with respect to any
particular Series if the First Lien Document for such Series prohibits the
Collateral Agent for that Series from accepting a Lien on such asset or property
or such Collateral Agent otherwise expressly declines to accept a Lien on such
asset or property (any such prohibited or declined Liens with respect to a
particular Series, a “Declined Lien”). In furtherance of, but subject to, the
foregoing, the parties hereto agree, subject to the other provisions of this
Agreement:

(i) upon request by any Collateral Agent, to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the Shared Collateral and the steps
taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the Credit Agreement Documents and the Other
First Lien Documents; and

(ii) that the documents and agreements creating or evidencing the Liens on
Shared Collateral securing the Credit Agreement Obligations and the Other First
Lien Obligations shall, subject to the terms and conditions of Section 5.2, be
in all material respects the same forms of documents as one another, except that
the documents and agreements creating or evidencing

 

J-1-23



--------------------------------------------------------------------------------

the Liens securing the Other First Lien Obligations may contain additional
provisions as may be necessary or appropriate to establish the intercreditor
arrangements among the various separate classes of creditors holding Other First
Lien Obligations and to address any Declined Lien.

(b) Notwithstanding anything in this Agreement or any other First Lien Documents
to the contrary, Collateral consisting of cash and cash equivalents pledged to
secure reimbursement obligations in respect of letters of credit shall solely
secure and shall be applied as specified in the Credit Agreement or Other First
Lien Agreement, as applicable, pursuant to which such letters of credit were
issued and will not constitute Shared Collateral.

ARTICLE III

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever any Applicable Collateral Agent or any Applicable Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Representative or each
other Collateral Agent and shall be entitled to make such determination or not
make any determination on the basis of the information so furnished; provided,
however, that if a Representative or a Collateral Agent shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Applicable Collateral Agent or Applicable Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company. Each Applicable Collateral Agent and
each Applicable Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any First
Lien Claimholder or any other person as a result of such determination.

ARTICLE IV

THE APPLICABLE COLLATERAL AGENT

Section 4.1 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Applicable Collateral
Agent to any Non-Controlling Claimholder or give any Non-Controlling Claimholder
the right to direct any Applicable Collateral Agent, except that each Applicable
Collateral Agent shall be obligated to distribute proceeds of any Shared
Collateral in accordance with Section 2.1 hereof.

(b) In furtherance of the foregoing, each Non-Controlling Claimholder
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the First Lien Claimholders, to sell, transfer or otherwise
dispose of or deal with any Shared

 

J-1-24



--------------------------------------------------------------------------------

Collateral as provided herein and in the First Lien Collateral Documents, as
applicable, without regard to any rights to which the Non-Controlling
Claimholders would otherwise be entitled as a result of the First Lien
Obligations held by such Non-Controlling Claimholders. Without limiting the
foregoing, each Non-Controlling Claimholder agrees that none of the Applicable
Collateral Agent, the Applicable Representative or any other First Lien
Claimholder shall have any duty or obligation first to marshal or realize upon
any type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Claimholders, notwithstanding that the order and timing of any
such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Claimholders from such
realization, sale, disposition or liquidation. Each of the First Lien
Claimholders waives any claim it may now or hereafter have against any
Collateral Agent or Representative of any other Series of First Lien Obligations
or any other First Lien Claimholder of any other Series arising out of (i) any
actions which any such Collateral Agent, Representative or any First Lien
Claimholder represented by it take or omit to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Collateral Documents or any other agreement related thereto or in
connection with the collection of the First Lien Obligations or the valuation,
use, protection or release of any security for the First Lien Obligations;
provided that nothing in this clause (i) shall be construed to prevent or impair
the rights of any Collateral Agent or Representative to enforce this Agreement,
(ii) any election by any Applicable Representative or any holders of First Lien
Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.5, any borrowing, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law, by the Company or any of its
Subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Applicable Collateral Agent shall not (i) accept any Shared
Collateral in full or partial satisfaction of any First Lien Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral or
(ii) “credit bid” for or purchase (other than for cash) Shared Collateral at any
public, private or judicial foreclosure upon such Shared Collateral, without the
consent of each Representative representing holders of First Lien Obligations
for whom such Collateral constitutes Shared Collateral.

Section 4.2 Power-of-Attorney.

Each Non-Controlling Representative and Collateral Agent that is not the
Applicable Collateral Agent, for itself and on behalf of each other First Lien
Claimholder of the Series for whom it is acting, hereby irrevocably appoints the
Applicable Collateral Agent and any officer or agent of the Applicable
Collateral Agent, which appointment is coupled with an interest with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Non-Controlling
Representative, Collateral Agent or First Lien Claimholder, to take any and all
appropriate action and to execute

 

J-1-25



--------------------------------------------------------------------------------

any and all documents and instruments which may be necessary to accomplish the
purposes of this Agreement, including the exercise of any and all remedies under
each First Lien Collateral Document with respect to Shared Collateral and the
execution of releases in connection therewith.

ARTICLE V

MISCELLANEOUS

Section 5.1 Integration/Conflicts.

This Agreement, together with the other First Lien Documents and the First Lien
Collateral Documents, represents the entire agreement of each of the Grantors
and the First Lien Claimholders with respect to the subject matter hereof and
thereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. There are no
promises, undertakings, representations or warranties by any Representative,
Collateral Agent or First Lien Claimholder relative to the subject matter hereof
and thereof not expressly set forth or referred to herein or therein. In the
event of any conflict between the provisions of this Agreement and the
provisions of the First Lien Documents the provisions of this Agreement shall
govern and control.

Section 5.2 Effectiveness; Continuing Nature of this Agreement; Severability.

This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement and the First Lien Claimholders of any
Series may continue, at any time and without notice to any First Lien
Claimholder of any other Series, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Grantor constituting First Lien Obligations in reliance hereon. Each
Representative and each Collateral Agent, on behalf of itself and each other
First Lien Claimholder represented by it, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions. All references to the Company or any other Grantor shall include the
Company or such Grantor as debtor and debtor in possession and any receiver,
trustee or similar person for the Company or any other Grantor (as the case may
be) in any Insolvency or Liquidation Proceeding. This Agreement shall terminate
and be of no further force and effect with respect to any Representative or
Collateral Agent and the First Lien Claimholders represented by such
Representative or Collateral Agent and their First Lien Obligations, on the date
on which no First Lien Obligations of such First Lien Claimholders are any
longer secured by, or required to be secured by, any of the Collateral pursuant
to the terms of the applicable First Lien Documents,

 

J-1-26



--------------------------------------------------------------------------------

subject to the rights of the First Lien Claimholders under Section 2.6;
provided, however, that such termination shall not relieve any such party of its
obligations incurred hereunder prior to the date of such termination.

Section 5.3 Amendments; Waivers.

(a) No amendment, modification or waiver of any of the provisions of this
Agreement shall be deemed to be made unless the same shall be in writing signed
on behalf of each party hereto or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Notwithstanding the foregoing, the Company and the other Grantors shall not have
any right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent their rights are directly and
adversely affected.

(b) Notwithstanding the foregoing, without the consent of any First Lien
Claimholder, any Representative and Collateral Agent may become a party hereto
by execution and delivery of a Joinder Agreement in accordance with Section 5.14
of this Agreement and upon such execution and delivery, such Representative and
Collateral Agent and the Other First Lien Claimholders and Other First Lien
Obligations of the Series for which such Representative and Collateral Agent is
acting shall be subject to the terms hereof.

(c) Notwithstanding the foregoing, without the consent of any other
Representative or First Lien Claimholder, the Applicable Collateral Agent may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Other First Lien Obligations in compliance with
the Credit Agreement and the other First Lien Documents.

Section 5.4 Information Concerning Financial Condition of the Grantors and their
Subsidiaries.

The Representative and Collateral Agent and the other First Lien Claimholders of
each Series shall each be responsible for keeping themselves informed of (a) the
financial condition of the Grantors and their Subsidiaries and all endorsers
and/or guarantors of the First Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations. The
Representative and Collateral Agent and the other First Lien Claimholders of
each Series shall have no duty to advise the Representative, Collateral Agent or
First Lien Claimholders of any other Series of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
the Representative or Collateral Agent or any of the other First Lien
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to the Representative, Collateral
Agent or First Lien Claimholders of any other Series, it or they shall be under
no obligation:

(a) to make, and such Representative and Collateral Agent and such other First
Lien Claimholders shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

 

J-1-27



--------------------------------------------------------------------------------

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

Section 5.5 Submission to Jurisdiction; Certain Waivers.

Each of the Company, each other Grantor, each Collateral Agent and each
Representative, on behalf of itself and each other First Lien Claimholder
represented by it, hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Collateral Documents (whether
arising in contract, tort or otherwise) to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
(subject to Section 5.5(c) below) general jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan, the courts of the United
States for the Southern District of New York sitting in the Borough of
Manhattan, and appellate courts from any thereof;

(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;

(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other First Lien Document shall affect any right that any Collateral Agent,
Representative or other First Lien Claimholder may otherwise have to bring any
action or proceeding relating to this Agreement or any other First Lien Document
against such Grantor or any of its assets in the courts of any jurisdiction in
which such assets are located;

(d) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other First Lien
Collateral Document in any court referred to in Section 5.5(a) (and irrevocably
waives to the fullest extent permitted by applicable law the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court);

(e) consents to service of process in any such proceeding in any such court by
registered or certified mail, return receipt requested, to the applicable party
at its address provided in accordance with Section 5.7 (and agrees that nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law);

 

J-1-28



--------------------------------------------------------------------------------

(f) agrees that service as provided in Section 5.5(e) above is sufficient to
confer personal jurisdiction over the applicable party in any such proceeding in
any such court, and otherwise constitutes effective and binding service in every
respect; and

(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.

Section 5.6 WAIVER OF JURY TRIAL.

EACH PARTY HERETO AND THE COMPANY AND THE OTHER GRANTORS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FIRST LIEN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT,
BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO AND
THE COMPANY AND THE OTHER GRANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT EACH SUCH PARTY HERETO AND THE
COMPANY AND EACH OTHER GRANTOR HAVE BEEN INDUCED TO ENTER INTO OR ACKNOWLEDGE
THIS AGREEMENT AND THE OTHER FIRST LIEN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO AND THE
COMPANY AND THE OTHER GRANTORS FURTHER REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.

Section 5.7 Notices.

Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served or sent by facsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of facsimile, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto or in the Joinder Agreement pursuant
to which it becomes a party hereto, or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

Section 5.8 Further Assurances.

Each Representative and Collateral Agent, on behalf of itself and each other
First Lien Claimholder represented by it, and the Company and each other
Grantor, agree that each of

 

J-1-29



--------------------------------------------------------------------------------

them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as any
Representative and Collateral Agent may reasonably request to effectuate the
terms of and the Lien priorities contemplated by this Agreement.

Section 5.9 Agency Capacities.

Except as expressly provided herein, (a) [Deutsche Bank AG New York Branch] is
acting in the capacity of Initial First Lien Representative and Initial First
Lien Collateral Agent solely for the Initial Credit Agreement Claimholders,
(b) the Initial Other Representative and the Initial Other Collateral Agent is
acting in the capacity of Representative and Collateral Agent, respectively,
solely for the Initial Other First Lien Claimholders, (c) each Replacement
Representative and Replacement Collateral Agent is acting in the capacity of
Representative and Collateral Agent, respectively, solely for the Replacement
Credit Agreement Claimholders and (d) each other Representative and each other
Collateral Agent is acting in the capacity of Representative and Collateral
Agent, respectively, solely for the Other First Lien Claimholders under the
Other First Lien Documents for which it is the named Representative or
Collateral Agent, as the case may be, in the applicable Joinder Agreement.

Section 5.10 GOVERNING LAW.

THIS AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

Section 5.11 Binding on Successors and Assigns.

This Agreement shall be binding upon each Representative and each Collateral
Agent, the First Lien Claimholders, the Company and the other Grantors, and
their respective successors and assigns from time to time. If any of the
Representatives and/or Collateral Agents resigns or is replaced pursuant to the
applicable First Lien Documents its successor shall be deemed to be a party to
this Agreement and shall have all the rights of, and be subject to all the
obligations of, this Agreement. No provision of this Agreement will inure to the
benefit of a trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Grantor, including where any such
trustee, debtor-in-possession, creditor trust or other representative of an
estate is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.

 

J-1-30



--------------------------------------------------------------------------------

Section 5.12 Section Headings.

Section headings and the Table of Contents used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

Section 5.13 Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic imaging means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

Section 5.14 Other First Lien Obligations.

(a) To the extent not prohibited by the provisions of the Credit Agreement and
the other First Lien Documents, the Company may incur additional Indebtedness
(which for the avoidance of doubt shall include any Indebtedness incurred
pursuant to a Refinancing) and Other First Lien Obligations or Replacement
Credit Agreement Obligations after the date hereof that is secured on an equal
and ratable basis with the Liens (other than any Declined Liens) securing the
then existing First Lien Obligations (such Indebtedness, “Additional First Lien
Debt”). Any such Additional First Lien Debt and any Series of Other First Lien
Obligations or Replacement Credit Agreement Obligations, as applicable, may be
secured by a Lien on a ratable basis, in each case under and pursuant to the
applicable First Lien Collateral Documents of such Series, if, and subject to
the condition that, the Additional First Lien Collateral Agent and Additional
First Lien Representative of any such Additional First Lien Debt, acting on
behalf of the holders of such Additional First Lien Debt and the holders of such
Other First Lien Obligations or Replacement Credit Agreement Obligations, as
applicable (such Additional First Lien Collateral Agent, Additional First Lien
Representative, the holders in respect of any such Additional First Lien Debt
and the holders of any such Series of Other First Lien Obligations or
Replacement Credit Agreement Obligations, as applicable, being referred to as
“Additional First Lien Claimholders”), each becomes a party to this Agreement by
satisfying the conditions set forth in Section 5.14(b).

(b) In order for an Additional First Lien Representative and Additional First
Lien Collateral Agent (including, in the case of a Replacement Credit Agreement,
the Replacement Representative and the Replacement Collateral Agent in respect
thereof) to become a party to this Agreement,

(i) such Additional First Lien Representative and such Additional First Lien
Collateral Agent shall have executed and delivered an instrument substantially
in the form of Exhibit A (with such changes as may be reasonably approved by
each Collateral Agent and such Additional First Lien Representative and such
Additional First Lien Collateral Agent, as the case may be) pursuant to which
such Additional First Lien Representative becomes a Representative hereunder and
such Additional First Lien Collateral Agent becomes a Collateral Agent
hereunder, and such Additional First Lien Debt and

 

J-1-31



--------------------------------------------------------------------------------

such Series of Other First Lien Obligations or Replacement Credit Agreement
Obligations, as applicable, and the Additional First Lien Claimholders of such
Series become subject hereto and bound hereby;

(ii) the Company shall have delivered to each Collateral Agent:

(a) true and complete copies of each of the Other First Lien Agreement or
Replacement Credit Agreement, as applicable, and the First Lien Collateral
Documents for such Series, certified as being true and correct by a Responsible
Officer of the Company;

(b) a Designation substantially in the form of Exhibit B pursuant to which the
Company shall (A) identify the Indebtedness to be designated as Other First Lien
Obligations or Replacement Credit Agreement Obligations, as applicable, and the
initial aggregate principal amount or committed amount thereof, (B) specify the
name and address of the Additional First Lien Collateral Agent and Additional
First Lien Representative, (C) certify that such Additional First Lien Debt is
permitted by each First Lien Document and that the conditions set forth in this
Section 5.14 are satisfied with respect to such Additional First Lien Debt and
such Series of Other First Lien Obligations or Replacement Credit Agreement
Obligations, as applicable, and (D) in the case of a Replacement Credit
Agreement, expressly state that such agreement giving rise to the new
Indebtedness satisfies the requirements of a Replacement Credit Agreement and
the Company elects to designate such agreement as a Replacement Credit
Agreement; and

(iii) the Other First Lien Documents or Replacement Credit Agreement Documents,
as applicable, relating to such Additional First Lien Debt shall provide, in a
manner reasonably satisfactory to each Collateral Agent, that each Additional
First Lien Claimholder with respect to such Additional First Lien Debt will be
subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Additional First Lien Debt.

(c) Upon the execution and delivery of a Joinder Agreement by an Additional
First Lien Representative and an Additional First Lien Collateral Agent, in each
case, in accordance with this Section 5.14, each other Representative and
Collateral Agent shall acknowledge such receipt thereof by countersigning a copy
thereof, subject to the terms of this Section 5.14 and returning the same to
such Additional First Lien Representative and Additional First Lien Collateral
Agent, as applicable; provided that the failure of any Representative or
Collateral Agent to so acknowledge or return shall not affect the status of such
debt as Additional First Lien Debt if the other requirements of this
Section 5.14 are complied with.

 

J-1-32



--------------------------------------------------------------------------------

Section 5.15 Authorization.

By its signature, each Person executing this Agreement, on behalf of such party
or Grantor but not in his or her personal capacity as a signatory, represents
and warrants to the other parties hereto that it is duly authorized to execute
this Agreement.

Section 5.16 No Third Party Beneficiaries/ Provisions Solely to Define Relative
Rights.

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First Lien Claimholders in relation to one
another. None of the Company, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder and no such Person is an intended
beneficiary or third party beneficiary hereof, except, in each case, as
expressly provided in this Agreement, and none of the Company nor any other
Grantor may rely on the terms hereof (other than as set forth in Section 2.4,
Section 2.8 and Article V). Nothing in this Agreement is intended to or shall
impair the obligations of the Company or any other Grantor, which are absolute
and unconditional, to pay the First Lien Obligations as and when the same shall
become due and payable in accordance with their terms. Without limitation of any
other provisions of this Agreement, the Company and each Grantor hereby
(a) acknowledges that it has read this Agreement and consents hereto, (b) agrees
that it will not take any action that would be contrary to the express
provisions of this Agreement and (c) agrees to abide by the requirements
expressly applicable to it under this Agreement.

Section 5.17 No Indirect Actions.

Unless otherwise expressly stated, if a party may not take an action under this
Agreement, then it may not take that action indirectly, or support any other
Person in taking that action directly or indirectly. “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
party but is intended to have substantially the same effects as the prohibited
action.

Section 5.18 Additional Grantors.

Each Grantor agrees that it shall ensure that each of its Subsidiaries that is
or is to become a party to any First Lien Document shall either execute this
Agreement on the date hereof or shall confirm that it is a Grantor hereunder
pursuant to a joinder agreement substantially in the form attached hereto as
Exhibit C that is executed and delivered by such Subsidiary prior to or
concurrently with its execution and delivery of such First Lien Document.

[Remainder of this page intentionally left blank]

 

J-1-33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

[DEUTSCHE BANK AG NEW YORK BRANCH],

as Initial First Lien Representative and Initial First Lien Collateral Agent

By:  

 

  Name:   Title: [address] with copies to: [address]

 

[Signature Page to First Lien Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

[                                         ], as Initial Other Collateral Agent
By:  

 

  Name:   Title: [NOTICE ADDRESS] [                                         ],
as Initial Other Representative By:  

 

  Name:   Title: [NOTICE ADDRESS]

 

[Signature Page to First Lien Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: ESH HOSPITALITY, INC. By:  

 

  Name:   Title: [OTHER GRANTORS] By:  

 

  Name:   Title: [NOTICE ADDRESS]

 

[Signature Page to First Lien Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

Exhibit A

to First Lien Pari Passu Intercreditor Agreement

[FORM OF]

JOINDER AGREEMENT

JOINDER NO. [            ] dated as of [            ], 20[    ] (the “Joinder
Agreement”) to the FIRST LIEN PARI PASSU INTERCREDITOR AGREEMENT dated as of
[            ], [    ], (the “Pari Passu Intercreditor Agreement”), among
[DEUTSCHE BANK AG NEW YORK BRANCH], as Initial First Lien Representative and as
Initial First Lien Collateral Agent, [                    ], as Initial Other
Representative, and [                    ], as Initial Other Collateral Agent,
and the additional Representatives and Collateral Agents from time to time a
party thereto, and acknowledged and agreed to by ESH HOSPITALITY, INC., a
Delaware corporation (the “Company”), and the other Grantors signatory thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.

B. As a condition to the ability of the Company to incur [Other First Lien
Obligations][Replacement Credit Agreement Obligations under the Replacement
Credit Agreement] and to secure such [Other First Lien Obligations][Replacement
Credit Agreement Obligations] with the liens and security interests created by
the [Other First Lien Collateral Documents][Replacement Credit Agreement
Collateral Documents], the Additional First Lien Representative in respect
thereof is required to become a Representative and the Additional First Lien
Collateral Agent in respect thereof is required to become a Collateral Agent and
the First Lien Claimholders in respect thereof are required to become subject to
and bound by, the Pari Passu Intercreditor Agreement. Section 5.14 of the Pari
Passu Intercreditor Agreement provides that such Additional First Lien
Representative may become a Representative, such Additional First Lien
Collateral Agent may become a Collateral Agent and such Additional First Lien
Claimholders may become subject to and bound by the Pari Passu Intercreditor
Agreement, pursuant to the execution and delivery by the Additional First Lien
Representative and the Additional First Lien Collateral Agent of an instrument
in the form of this Joinder Agreement and the satisfaction of the other
conditions set forth in Section 5.14 of the Pari Passu Intercreditor Agreement.
The undersigned Additional First Lien Representative (the “New Representative”)
and Additional First Lien Collateral Agent (the “New Collateral Agent”) are
executing this Joinder Agreement in accordance with the requirements of the Pari
Passu Intercreditor Agreement.

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

SECTION 1. In accordance with Section 5.14 of the Pari Passu Intercreditor
Agreement, (i) the New Representative and the New Collateral Agent by their
signatures below become a Representative and a Collateral Agent respectively,
under, and the related Additional First Lien Debt and Additional First Lien
Claimholders become subject to and bound by, the Pari Passu Intercreditor
Agreement with the same force and effect as if the New Representative and New
Collateral Agent had originally been named therein as a Representative or a
Collateral

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

Agent, respectively, and hereby agree to all the terms and provisions of the
Pari Passu Intercreditor Agreement applicable to them as Representative,
Collateral Agent and Additional First Lien Claimholders, respectively.

SECTION 2. Each of the New Representative and New Collateral Agent represent and
warrant to each other Collateral Agent, each other Representative and the other
First Lien Claimholders, individually, that (i) it has full power and authority
to enter into this Joinder Agreement, in its capacity as [agent] [trustee],
(ii) this Joinder Agreement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability, and (iii) the First Lien Documents relating to such Additional
First Lien Debt provide that, upon the New Representative’s and the New
Collateral Agent’s entry into this Joinder Agreement, the Additional First Lien
Claimholders represented by them will be subject to and bound by the provisions
of the Pari Passu Intercreditor Agreement.

SECTION 3. This Joinder Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Collateral Agent and Representative shall have received a counterpart of
this Joinder Agreement that bears the signatures of the New Representative and
the New Collateral Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile transmission or other electronic means shall be effective
as delivery of a manually signed counterpart of this Joinder Agreement.

SECTION 4. Except as expressly supplemented hereby, the Pari Passu Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING
OUT OF OR RELATING TO THIS JOINDER AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 6. Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pari Passu Intercreditor Agreement, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to those of the invalid, illegal or
unenforceable provisions.

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.7 of the Pari Passu Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.

SECTION 8. Section 5.12 of the Pari Passu Intercreditor Agreement is hereby
incorporated herein by reference.

[Remainder of this page intentionally left blank]

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Pari Passu Intercreditor Agreement as of
the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [                    ] for the holders of
[                    ],

By:  

 

  Name:     Title:  

Address for notices:

 

 

attention of:  

 

Telecopy:  

 

[NAME OF NEW COLLATERAL AGENT], as [                    ] for the holders of
[                    ], By:  

 

  Name:     Title:  

Address for notices:

 

 

attention of:  

 

Telecopy:  

 

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

Receipt acknowledged by: [DEUTSCHE BANK AG NEW YORK BRANCH],

as Initial First Lien Representative and

Initial First Lien Collateral Agent

By:  

 

  Name:   Title: [                                         ], as Initial Other
Representative By:  

 

  Name:   Title: [                                         ], as Initial Other
Collateral Agent By:  

 

  Name:   Title: [OTHERS AS NEEDED]

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

Exhibit B

to First Lien Pari Passu Intercreditor Agreement

[FORM OF]

DEBT DESIGNATION

Reference is made to the First Lien Pari Passu Intercreditor Agreement dated as
of             , 20     (as amended, restated, supplemented or otherwise
modified from time to time, the “Pari Passu Intercreditor Agreement”) among
[DEUTSCHE BANK AG NEW YORK BRANCH], as Initial First Lien Representative and
Initial First Lien Collateral Agent, [                    ], as Initial Other
Representative, and [                    ], as Initial Other Collateral Agent,
and the additional Representatives and Collateral Agents from time to time a
party thereto, and acknowledged and agreed to by the other Grantors signatory
thereto. Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Pari Passu Intercreditor Agreement. This Debt
Designation is being executed and delivered in order to designate [additional
Indebtedness and other related First Lien Obligations][Credit Agreement
Obligations] entitled to the benefit and subject to the terms of the Pari Passu
Intercreditor Agreement.

The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company that:

(a) [insert name of the Company or other Grantor] intends to incur Indebtedness
in the initial aggregate [principal/committed amount] of [                    ]
pursuant to the following agreement: [describe [indenture or other agreement
giving rise to Additional First Lien Debt] [Replacement Credit Agreement (“New
Agreement”)]] which will be [Other First Lien Obligations][Replacement Credit
Agreement Obligations];

(b) (i) the name and address of the [Additional First Lien Representative for
the Additional First Lien Debt and the related Other First Lien
Obligations][Replacement Representative for the Replacement Credit Agreement]
is:

 

 

 

 

  Telephone:  

 

  Fax:  

 

 

(ii) the name and address of the Additional First Lien Collateral Agent for the
Additional First Lien Debt and the Other First Lien Obligations or Replacement
Credit Agreement Obligations, as applicable, is:

 

 

 

 

  Telephone:  

 

  Fax:  

 

 

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

[and]

(a) such Additional First Lien Debt and such Series of Other First Lien
Obligations or Replacement Credit Agreement Obligations, as applicable, is
permitted by each First Lien Document and the conditions set forth in
Section 5.14 of the Pari Passu Intercreditor Agreement are satisfied with
respect to such [Additional First Lien Debt and the Other First Lien Obligations
or Replacement Credit Agreement Obligations, [insert for Replacement Credit
Agreements only: ; and

(b) the New Agreement satisfies the requirements of a Replacement Credit
Agreement and is hereby designated as a Replacement Credit Agreement].

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Debt Designation to be duly
executed by the undersigned officer as of             , 20    .

 

ESH HOSPITALITY, INC. By:  

 

  Name:     Title:  

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

Exhibit C

to First Lien Pari Passu Intercreditor Agreement

[FORM OF]

JOINDER AGREEMENT – ADDITIONAL GRANTOR

JOINDER AGREEMENT – ADDITIONAL GRANTOR NO. [    ] “this “Grantor Joinder
Agreement”) dated as of [            ], 20[    ] to the FIRST LIEN PARI PASSU
INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (the “Pari Passu
Intercreditor Agreement”), among [DEUTSCHE BANK AG NEW YORK BRANCH], as Initial
First Lien Representative and Initial First Lien Collateral Agent, and the
additional Representatives and Collateral Agents from time to time a party
thereto, and acknowledged and agreed to by ESH HOSPITALITY INC., a Delaware
corporation (the “Company”), and certain subsidiaries of the Company (each a
“Grantor”).

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.

The undersigned, [                    ], a [                    ], (the “New
Grantor”) wishes to acknowledge and agree to the Pari Passu Intercreditor
Agreement and become a party thereto to the limited extent contemplated by
Section 5.16 thereof and to acquire and undertake the rights and obligations of
a Grantor thereunder.

Accordingly, the New Grantor agrees as follows for the benefit of the
Representatives, the Collateral Agents and the First Lien Claimholders:

Section 1. Accession to the Pari Passu Intercreditor Agreement. The New Grantor
(a) acknowledges and agrees to, and becomes a party to the Pari Passu
Intercreditor Agreement as a Grantor to the limited extent contemplated by
Section 5.16 thereof, (b) agrees to all the terms and provisions of the Pari
Passu Intercreditor Agreement and (c) shall have all the rights and obligations
of a Grantor under the Pari Passu Intercreditor Agreement. This Grantor Joinder
Agreement supplements the Pari Passu Intercreditor Agreement and is being
executed and delivered by the New Grantor pursuant to Section 5.18 of the Pari
Passu Intercreditor Agreement.

Section 2. Representations, Warranties and Acknowledgement of the New Grantor.
The New Grantor represents and warrants to each Representative, each Collateral
Agent and to the First Lien Claimholders that (a) it has full power and
authority to enter into this Grantor Joinder Agreement, in its capacity as
Grantor and (b) this Grantor Joinder Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of this Grantor
Joinder Agreement.

Section 3. Counterparts. This Grantor Joinder Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Grantor Joinder Agreement or any document or instrument
delivered in connection herewith by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Grantor Joinder
Agreement or such other document or instrument, as applicable.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

Section 4. Section Headings. Section heading used in this Grantor Joinder
Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken in consideration in the interpretation
hereof.

Section 5. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Pari Passu Intercreditor Agreement subject to any limitations set forth in the
Pari Passu Intercreditor Agreement with respect to the Grantors.

Section 6. Governing Law. THIS GRANTOR JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM
OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS GRANTOR JOINDER AGREEMENT
(WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF
A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).

Section 7. Severability. In case any one or more of the provisions contained in
this Grantor Joinder Agreement should be held invalid, illegal or unenforceable
in any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Pari Passu Intercreditor Agreement shall
not in any way be affected or impaired. The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 8. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 5.7 of the Pari Passu Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
at the address set forth under its signature hereto, which information
supplements Section 5.7 of the Pari Passu Intercreditor Agreement.

Section 9. Section 5.12 of the Pari Passu Intercreditor Agreement is hereby
incorporated herein by reference.

[Remainder of this page intentionally left blank]

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Pari Passu Intercreditor Agreement as of the day and year first
above written.

 

[     ]

By:  

 

  Name:     Title:  

Address for notices:

 

 

attention of:  

 

Telecopy:  

 

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

EXHIBIT J-2

[FORM OF]

JUNIOR LIEN INTERCREDITOR AGREEMENT

[See attached]



--------------------------------------------------------------------------------

[FORM OF]

JUNIOR LIEN INTERCREDITOR AGREEMENT

dated as of

[                    ], 20[    ]

among

[DEUTSCHE BANK AG NEW YORK BRANCH],

as the Initial First Lien Representative and the Initial First Lien Collateral
Agent for the Initial

First Lien Claimholders,

[                    ],

as the Initial Second Lien Representative for the Initial Second Lien
Claimholders,

[                    ],

as the Initial Second Lien Collateral Agent for the Initial Second Lien
Claimholders

and

each additional Representative and Collateral Agent from time to time party
hereto

and acknowledged and agreed to by

ESH HOSPITALITY, INC.,

as the Company

and the other Grantors referred to herein



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

SECTION 1.

  Definitions    J-2-2

1.1

  Defined Terms    J-2-2

1.2

  Terms Generally    J-2-14

SECTION 2.

  Lien Priorities    J-2-15

2.1

  Relative Priorities    J-2-15

2.2

  Prohibition on Contesting Liens; No Marshaling    J-2-15

2.3

  No New Liens    J-2-16

2.4

  Similar Liens and Agreements    J-2-17

2.5

  Perfection of Liens    J-2-17

2.6

  Nature of First Lien Obligations    J-2-17

SECTION 3.

  Enforcement    J-2-18

3.1

  Exercise of Remedies    J-2-18

3.2

  Actions Upon Breach; Specific Performance    J-2-22

SECTION 4.

  Payments    J-2-23

4.1

  Application of Proceeds    J-2-23

4.2

  Payments Over    J-2-23

SECTION 5.

  Other Agreements    J-2-24

5.1

  Releases    J-2-24

5.2

  Insurance    J-2-26

5.3

  Amendments to First Lien Documents and Second Lien Documents    J-2-26

5.4

  Confirmation of Subordination in Second Lien Collateral Documents    J-2-28

5.5

  Gratuitous Bailee/Agent for Perfection    J-2-28

5.6

  When Discharge of Obligations Deemed to Not Have Occurred    J-2-29

5.7

  Purchase Right    J-2-31

5.8

  Designation of Hedging/Bank Product Obligations    J-2-32

SECTION 6.

  Insolvency or Liquidation Proceedings    J-2-32

6.1

  Finance and Sale Issues    J-2-32

6.2

  Relief from the Automatic Stay    J-2-34

6.3

  Adequate Protection    J-2-34

6.4

  No Waiver    J-2-36

6.5

  Avoidance Issues    J-2-36

6.6

  Reorganization Securities    J-2-36

6.7

  Post-Petition Interest    J-2-36

6.8

  Waiver    J-2-37

6.9

  Separate Grants of Security and Separate Classification    J-2-37

6.10

  Effectiveness in Insolvency or Liquidation Proceedings    J-2-38

SECTION 7.

  Reliance; Waivers; Etc.    J-2-38

7.1

  Reliance    J-2-38

7.2

  No Warranties or Liability    J-2-38

7.3

  No Waiver of Lien Priorities    J-2-39

7.4

  Obligations Unconditional    J-2-41

SECTION 8.

  Miscellaneous    J-2-41

8.1

  Integration/Conflicts    J-2-41

 

J-2-i



--------------------------------------------------------------------------------

8.2

  Effectiveness; Continuing Nature of this Agreement; Severability    J-2-42

8.3

  Amendments; Waivers    J-2-42

8.4

  Information Concerning Financial Condition of the Grantors and their     
Subsidiaries    J-2-43

8.5

  Subrogation    J-2-44

8.6

  Application of Payments    J-2-44

8.7

  Additional Debt Facilities    J-2-44

8.8

  Agency Capacities    J-2-47

8.9

  Submission to Jurisdiction; Certain Waivers    J-2-47

8.10

  WAIVER OF JURY TRIAL    J-2-48

8.11

  Notices    J-2-48

8.12

  Further Assurances    J-2-49

8.13

  APPLICABLE LAW    J-2-49

8.14

  Binding on Successors and Assigns    J-2-49

8.15

  Section Headings    J-2-49

8.16

  Counterparts    J-2-49

8.17

  Authorization    J-2-50

8.18

  No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights   
J-2-50

8.19

  No Indirect Actions    J-2-50

8.20

  Additional Grantors    J-2-50

 

EXHIBITS      Exhibit A – Form of Joinder Agreement (Additional Second Lien
Debt)   Exhibit B – Form of Joinder Agreement (Additional First Lien Debt)  
Exhibit C – Form of Additional Debt Designation   Exhibit D – Form of Joinder
Agreement (Additional Grantor)

 

J-2-ii



--------------------------------------------------------------------------------

This JUNIOR LIEN INTERCREDITOR AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of [            ], 20[    ], and entered into by and
among [DEUTSCHE BANK AG NEW YORK BRANCH], as First Lien Representative for the
Initial First Lien Claimholders (as defined below) (in such capacity and
together with its successors from time to time in such capacity, the “Initial
First Lien Representative”) and as collateral agent for the Initial First Lien
Claimholders (in such capacity and together with its successors from time to
time in such capacity, the “Initial First Lien Collateral Agent”), [SECOND LIEN
REPRESENTATIVE], as [INSERT CAPACITY], as Second Lien Representative for the
Initial Second Lien Claimholders (as defined below) (in such capacity and
together with its successors from time to time in such capacity, the “Initial
Second Lien Representative”), [SECOND LIEN COLLATERAL AGENT], as collateral
agent for the Initial Second Lien Claimholders (in such capacity and together
with its successors from time to time in such capacity, the “Initial Second Lien
Collateral Agent”) and each additional First Lien Representative, First Lien
Collateral Agent, Second Lien Representative and Second Lien Collateral Agent
that from time to time becomes a party hereto pursuant to Section 8.7, and
acknowledged and agreed to by ESH HOSPITALITY INC., a Delaware corporation (the
“Company”) and the other Grantors (as defined below). Capitalized terms used in
this Agreement have the meanings assigned to them in Section 1 below.

RECITALS

The Company, the lenders party thereto and the Initial First Lien Representative
have entered into the Credit Agreement, dated as of [●], 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time the “Initial First Lien Credit Agreement”);

The Company, [the lenders party thereto] and the Initial Second Lien
Representative have entered into the [                    ], dated as of
[                    ] (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time the “Initial Second Lien Agreement”);
and

The First Lien Obligations are to be secured by Liens on the Collateral that are
senior in priority to the Liens on the Collateral securing the Second Lien
Obligations, and the Second Lien Obligations are to be secured by Liens on the
Collateral that are junior in priority to the Liens on the Collateral securing
the First Lien Obligations.

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the Initial First Lien
Representative (for itself and on behalf of each other Initial First Lien
Claimholder), the Initial First Lien Collateral Agent (for itself and on behalf
of each other Initial First Lien Claimholder), the Initial Second Lien
Representative (for itself and on behalf of each other Initial Second Lien
Claimholder), the Initial Second Lien Collateral Agent (for itself and on behalf
of each other Initial Second Lien Claimholder), each additional First Lien
Representative (for itself and on behalf of each other Additional First Lien
Claimholder represented by it), each additional First Lien Collateral Agent (for
itself and on

 

J-2-1



--------------------------------------------------------------------------------

behalf of each other Additional First Lien Claimholder represented by it), each
additional Second Lien Representative (for itself and on behalf of each other
Additional Second Lien Claimholder represented by it) and each additional Second
Lien Collateral Agent (for itself and on behalf of each other Additional Second
Lien Claimholder represented by it), intending to be legally bound, hereby
agrees as follows:

SECTION 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Collateral Agent” means an Additional First Lien Collateral Agent
and/or an Additional Second Lien Collateral Agent, as the context may require.

“Additional Debt” has the meaning set forth in Section 8.7.

“Additional First Lien Collateral Agent” has the meaning set forth in the
definition of “First Lien Collateral Agent”.

“Additional First Lien Debt” means any Indebtedness and guarantees thereof that
is incurred, issued or guaranteed by the Company and/or any other Grantor (other
than the Initial First Lien Debt) which Indebtedness and guarantees are secured
by the First Lien Collateral (or a portion thereof) on a basis senior to the
Second Lien Obligations; provided, however, that with respect to any such
Indebtedness incurred after the date hereof (i) such Indebtedness is permitted
to be incurred, secured and guaranteed on such basis by each First Lien Document
and Second Lien Document, (ii) unless already a party with respect to that
Series of Additional First Lien Debt, each of the First Lien Representative and
the First Lien Collateral Agent for the holders of such Indebtedness shall have
become party to (A) this Agreement pursuant to, and by satisfying the conditions
set forth in, Section 8.7 and (B) the First Lien Pari Passu Intercreditor
Agreement pursuant to, and by satisfying the conditions set forth in, Section
5.14 thereof; provided that, if such Indebtedness will be the initial Additional
First Lien Debt incurred by the Company or any other Grantor after the date
hereof, then the Grantors, the Initial First Lien Representative, the Initial
First Lien Collateral Agent, the First Lien Representative for such Indebtedness
and the First Lien Collateral Agent for such Indebtedness shall have executed
and delivered the First Lien Pari Passu Intercreditor Agreement and (iii) each
of the other requirements of Section 8.7 shall have been complied with. The
requirements of clause (i) of Section 8.7(e) shall be tested only as of (x) the
date of execution of a Joinder Agreement by the applicable Additional First Lien
Collateral Agent and Additional First Lien Representative if pursuant to a
commitment entered into at the time of such Joinder Agreement and (y) with
respect to any later commitment or amendment to those terms to permit such
Indebtedness, as of the date of such commitment and/or amendment. Additional
First Lien Debt shall include any Registered Equivalent Notes and guarantees
thereof by the Grantors issued in exchange therefor.

“Additional First Lien Documents” means, with respect to any Series of
Additional First Lien Debt, the loan agreements, promissory notes, indentures
and other operative agreements evidencing or governing such Indebtedness, any
document governing reimbursement obligations in respect of letters of credit
issued pursuant to any Additional First Lien Documents and the First Lien
Collateral Documents securing such Series of Additional First Lien Debt.

 

J-2-2



--------------------------------------------------------------------------------

“Additional First Lien Obligations” means, with respect to any Series of
Additional First Lien Debt, (a) all principal, interest (including any
Post-Petition Interest), premium (if any), penalties, fees, expenses (including
fees, expenses and disbursements of agents, professional advisors and legal
counsel), indemnifications, reimbursements, damages and other liabilities, and
guarantees of the foregoing amounts, in each case whether or not allowed or
allowable in an Insolvency or Liquidation Proceeding, payable with respect to
such Additional First Lien Debt, (b) all other amounts payable to the related
Additional First Lien Claimholders under the related Additional First Lien
Documents (other than in respect of any Indebtedness not constituting Additional
First Lien Debt), (c) subject to Section 5.8, any Hedging Obligations and Bank
Product Obligations secured under the First Lien Collateral Documents securing
such Series of Additional First Lien Debt and (d) any renewals or extensions of
the foregoing.

“Additional First Lien Representative” has the meaning set forth in the
definition of “First Lien Representative”.

“Additional First Lien Claimholders” means, with respect to any Series of
Additional First Lien Debt, the holders of such Indebtedness, the First Lien
Representative with respect thereto, the First Lien Collateral Agent with
respect thereto, any trustee or agent therefor under any related Additional
First Lien Documents and the beneficiaries of each indemnification obligation
undertaken by the Company or any other Grantor under any related Additional
First Lien Documents and the holders of any other Additional First Lien
Obligations secured by the First Lien Collateral Documents for such Series of
Additional First Lien Debt.

“Additional Obligations” means the Additional First Lien Obligations and the
Additional Second Lien Obligations.

“Additional Representative” means an Additional First Lien Representative and/or
an Additional Second Lien Representative, as the context may require.

“Additional Second Lien Collateral Agent” has the meaning set forth in the
definition of “Second Lien Collateral Agent”.

“Additional Second Lien Debt” means any Indebtedness and guarantees thereof that
is incurred, issued or guaranteed by the Company and/or any Grantor (other than
the Initial Second Lien Debt) which Indebtedness and guarantees are secured by
the Second Lien Collateral (or a portion thereof) on a basis junior to the First
Lien Obligations; provided, however, that with respect to any such Indebtedness
incurred after the date hereof (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each First Lien Document and
Second Lien Document, (ii) unless already a party with respect to that Series of
Additional Second Lien Debt, each of the Second Lien Representative and the
Second Lien Collateral Agent for the holders of such Indebtedness shall have
become party to (A) this Agreement pursuant to, and by satisfying the conditions
set forth in, Section 8.7 and (B) the Second Lien Pari Passu Intercreditor
Agreement pursuant to and by satisfying the conditions set forth therein;
provided, that, if such Indebtedness will be the initial Additional Second Lien
Debt incurred by the

 

J-2-3



--------------------------------------------------------------------------------

Company or any other Grantor after the date hereof, then the Grantors, the
Initial Second Lien Representative, the Initial Second Lien Collateral Agent,
the Second Lien Representative for such Indebtedness and the Second Lien
Collateral Agent for such Indebtedness shall have executed and delivered the
Second Lien Pari Passu Intercreditor Agreement and (iii) each of the other
requirements of Section 8.7 shall have been complied with. The requirements of
clause (i) shall be tested only as of (x) the date of execution of such Joinder
Agreement by the applicable Additional Second Lien Collateral Agent and
Additional Second Lien Representative if pursuant to a commitment entered into
at the time of such Joinder Agreement, and (y) with respect to any later
commitment or amendment to those terms to permit such Indebtedness, as of the
date of such commitment and/or amendment. Additional Second Lien Debt shall
include any Registered Equivalent Notes and guarantees thereof by the Grantors
issued in exchange therefor.

“Additional Second Lien Documents” means, with respect to any Series of
Additional Second Lien Debt, the loan agreements, promissory notes, indentures
and other operative agreements evidencing or governing such Indebtedness, any
document governing reimbursement obligations in respect of letters of credit
issued pursuant to any Additional Second Lien Documents and the Second Lien
Collateral Documents securing such Series of Additional Second Lien Debt.

“Additional Second Lien Obligations” means, with respect to any Series of
Additional Second Lien Debt, (a) principal, interest (including without
limitation any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including, without limitation, fees, expenses and disbursements of
agents, professional advisors and legal counsel), indemnifications,
reimbursements, damages and other liabilities, and guarantees of the foregoing
amounts, in each case whether or not allowed or allowable in an Insolvency or
Liquidation Proceeding, payable with respect to such Additional Second Lien
Debt, (b) all other amounts payable to the related Additional Second Lien
Claimholders under the related Additional Second Lien Documents (other than in
respect of any Indebtedness not constituting Additional Second Lien Debt), (c)
subject to Section 5.8, any Hedging Obligations and Bank Product Obligations
secured under the Second Lien Collateral Documents securing such Series of
Additional Second Lien Debt and (d) any renewals or extensions of the foregoing.

“Additional Second Lien Representative” has the meaning set forth in the
definition of “Second Lien Representative”.

“Additional Second Lien Claimholders” means, with respect to any Series of
Additional Second Lien Debt, the holders of such Indebtedness, the Second Lien
Representative with respect thereto, the Second Lien Collateral Agent with
respect thereto, any trustee or agent therefor under any related Additional
Second Lien Documents and the beneficiaries of each indemnification obligation
undertaken by the Company or any other Grantor under any related Additional
Second Lien Documents and the holders of any other Additional Second Lien
Obligations secured by the Second Lien Collateral Documents for such Series of
Additional Second Lien Debt.

“Affiliate” means, with respect to a specified Person, (a) any other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified or is a
director or officer of the Person specified or (b) any other Person that
directly or indirectly owns 10% or more of any class of equity interests of the
Person specified.

 

J-2-4



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of the Company or any Restricted Subsidiary, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise, which may arise under, out of, or in connection
with any treasury, investment, depository, credit card, debit card, stored value
cards, purchasing or procurement cards, clearing house, wire transfer, cash
management or automated clearing house transfers of funds services or any
similar services, to any Person permitted to be a secured party in respect of
such obligations under the applicable First Lien Documents or Second Lien
Documents.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Claimholders” means the First Lien Claimholders and/or the Second Lien
Claimholders, as the context may require.

“Collateral” means, at any time, all of the assets and property of any Grantor,
whether real, personal or mixed, in which the holders of First Lien Obligations
under at least one Series of First Lien Obligations and the holders of Second
Lien Obligations under at least one Series of Second Lien Obligations (or their
respective Collateral Agents or Representatives) hold, purport to hold or are
required to hold, a security interest at such time (or, in the case of the First
Lien Obligations, are deemed pursuant to Section 2 to hold a security interest),
including any property subject to Liens granted pursuant to Section 6 to secure
both First Lien Obligations and Second Lien Obligations. If, at any time, any
portion of the First Lien Collateral under one or more Series of First Lien
Obligations does not constitute Second Lien Collateral under one or more Series
of Second Lien Obligations, then such portion of such First Lien Collateral
shall constitute Collateral only with respect to the Second Lien Obligations for
which it constitutes Second Lien Collateral and shall not constitute Collateral
for any Second Lien Obligations which do not have a security interest in such
Collateral at such time.

“Collateral Agent” means any First Lien Collateral Agent and/or any Second Lien
Collateral Agent, as the context may require.

 

J-2-5



--------------------------------------------------------------------------------

“Collateral Documents” means the First Lien Collateral Documents and the Second
Lien Collateral Documents.

“Company” has the meaning set forth in the Preamble to this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Declined Liens” has the meaning set forth in Section 2.3.

“Designated First Lien Collateral Agent” means (i) if at any time there is only
one Series of First Lien Obligations with respect to which the Discharge of
First Lien Obligations has not occurred, the First Lien Collateral Agent for the
First Lien Claimholders in such Series and (ii) at any time when clause (i) does
not apply, the “Applicable Collateral Agent” (as defined in the First Lien Pari
Passu Intercreditor Agreement) at such time.

“Designated First Lien Representative” means (i) if at any time there is only
one Series of First Lien Obligations with respect to which the Discharge of
First Lien Obligations has not occurred, the First Lien Representative for the
First Lien Claimholders in such Series and (ii) at any time when clause (i) does
not apply, the “Applicable Representative” (as defined in the First Lien Pari
Passu Intercreditor Agreement) at such time.

“Designated Second Lien Collateral Agent” means (i) if at any time there is only
one Series of Second Lien Obligations with respect to which the Discharge of
Second Lien Obligations has not occurred, the Second Lien Collateral Agent for
the Second Lien Claimholders in such Series and (ii) at any time when clause (i)
does not apply, the “Applicable Collateral Agent” (as defined in the Second Lien
Pari Passu Intercreditor Agreement) at such time.

“Designated Second Lien Representative” means (i) if at any time there is only
one Series of Second Lien Obligations with respect to which the Discharge of
Second Lien Obligations has not occurred, the Second Lien Representative for the
Second Lien Claimholders in such Series and (ii) at any time when clause (i)
does not apply, the “Applicable Representative” (as defined in the Second Lien
Pari Passu Intercreditor Agreement) at such time.

“Designation” means a designation of Additional First Lien Debt or Additional
Second Lien Debt in substantially the form of Exhibit C attached hereto.

“DIP Financing” has the meaning set forth in Section 6.1.

“Discharge” means, except to the extent otherwise provided in Section 5.6, with
respect to any Series of First Lien Obligations or Series of Second Lien
Obligations, that such Series of First Lien Obligations or Series of Second Lien
Obligations, as the case may be, are no longer secured by, and no longer
required to be secured by, the Collateral pursuant to the terms of the
applicable First Lien Documents or Second Lien Documents. The term “Discharged”
shall have a corresponding meaning.

 

J-2-6



--------------------------------------------------------------------------------

“Discharge of First Lien Obligations” means, except to the extent otherwise
provided in Section 5.6, the Discharge of Initial First Lien Obligations and the
Discharge of each additional Series of First Lien Obligations; provided, that
the Discharge of First Lien Obligations shall be deemed not to have occurred if
any First Lien Document is Refinanced in accordance with Section 5.3.

“Discharge of Initial First Lien Obligations” means the Discharge of all Initial
First Lien Obligations; provided, that the Discharge of Initial First Lien
Obligations shall be deemed not to have occurred if the Initial First Lien
Credit Agreement is Refinanced in accordance with Section 5.3.

“Discharge of Initial Second Lien Obligations” means the Discharge of all
Initial Second Lien Obligations; provided, that the Discharge of Initial Second
Lien Obligations shall be deemed not to have occurred if the Initial Second Lien
Agreement is Refinanced in accordance with Section 5.3.

“Discharge of Second Lien Obligations” means, except to the extent otherwise
provided in Section 5.6, the Discharge of Initial Second Lien Obligations and
the Discharge of each additional Series of Second Lien Obligations; provided,
that the Discharge of Second Lien Obligations shall be deemed not to have
occurred if any Second Lien Document is Refinanced in accordance with Section
5.3.

“Disposition” has the meaning set forth in Section 5.1(b).

“Enforcement Action” means any action to:

(a) foreclose, execute, levy, or collect on, take possession or control of, sell
or otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral or Restricted
Assets, or otherwise exercise or enforce remedial rights with respect to
Collateral or Restricted Assets under the First Lien Documents or the Second
Lien Documents (including by way of setoff, recoupment, notification of a public
or private sale or other disposition pursuant to the UCC or other applicable
law, notification to account debtors, notification to depositary banks under
deposit account control agreements, or exercise of rights under landlord
consents, if applicable);

(b) solicit bids from third Persons, approve bid procedures for any proposed
disposition of Collateral or Restricted Assets, conduct the liquidation or
disposition of Collateral or Restricted Assets or engage or retain sales
brokers, marketing agents, investment bankers, accountants, appraisers,
auctioneers, or other third Persons for the purposes of valuing, marketing,
promoting, and selling Collateral or Restricted Assets;

(c) receive a transfer of Collateral or Restricted Assets in satisfaction of
Indebtedness or any other Obligation secured thereby;

(d) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the Collateral at law, in
equity, or pursuant to the First Lien Documents or Second Lien Documents
(including the commencement of applicable legal proceedings or other actions
with respect to all or any portion of the Collateral to facilitate the actions
described in the preceding clauses, and exercising voting rights in respect of
equity interests comprising Collateral or Restricted Assets); or

(e) effectuate or cause the Disposition of Collateral or Restricted Assets by
any Grantor after the occurrence and during the continuation of an event of
default under any of the First Lien Documents or the Second Lien Documents with
the consent of the applicable First Lien Collateral Agent (or First Lien
Claimholders) or Second Lien Collateral Agent (or Second Lien Claimholders).

 

J-2-7



--------------------------------------------------------------------------------

“First Lien Claimholders” means the Initial First Lien Claimholders and any
Additional First Lien Claimholders.

“First Lien Collateral” means any “Collateral” as defined in any First Lien
Document or any other assets of the Company or any other Grantor with respect to
which a Lien is granted or purported to be granted or required to be granted
pursuant to a First Lien Document as security for any First Lien Obligations and
shall include any property or assets subject to replacement Liens or adequate
protection Liens in favor of any First Lien Claimholder.

“First Lien Collateral Agent” means (i) in the case of any Initial First Lien
Obligations or the Initial First Lien Claimholders, the Initial First Lien
Collateral Agent and (ii) in the case of any Additional First Lien Obligations
and the Additional First Lien Claimholders in respect thereof, the Person
serving as collateral agent (or the equivalent) for such Additional First Lien
Obligations and that is named as the First Lien Collateral Agent in respect of
such Additional First Lien Obligations in the applicable Joinder Agreement
(each, in the case of this clause (ii) together with its successors and assigns
in such capacity, an “Additional First Lien Collateral Agent”).

“First Lien Collateral Documents” means the “Security Documents” or “Collateral
Documents” (as defined in the applicable First Lien Documents) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any First Lien Obligations or pursuant to which any such Lien is perfected.

“First Lien Debt” means the Initial First Lien Debt and any Additional First
Lien Debt.

“First Lien Declined Lien” has the meaning set forth in Section 2.3.

“First Lien Documents” means the Initial First Lien Documents and any Additional
First Lien Documents.

“First Lien Obligations” means the Initial First Lien Obligations and any
Additional First Lien Obligations.

“First Lien Pari Passu Intercreditor Agreement” means an agreement among each
First Lien Representative and each First Lien Collateral Agent allocating rights
among the various Series of First Lien Obligations.

 

J-2-8



--------------------------------------------------------------------------------

“First Lien Representative” means (i) in the case of any Initial First Lien
Obligations or the Initial First Lien Claimholders, the Initial First Lien
Representative and (ii) in the case of any Additional First Lien Obligations and
the Additional First Lien Claimholders in respect thereof, each trustee,
administrative agent, collateral agent, security agent and similar agent that is
named as the First Lien Representative in respect of such Additional First Lien
Obligations in the applicable Joinder Agreement (each, in the case of this
clause (ii), together with its successors and assigns in such capacity, an
“Additional First Lien Representative”).

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Grantors” means the Company, each Subsidiary which has granted a security
interest pursuant to any Collateral Document to secure any First Lien
Obligations and/or Second Lien Obligations and any other Person that has or may
from time to time hereafter execute and deliver any First Lien Collateral
Document and/or Second Lien Collateral Document as a “grantor” or “pledgor” (or
the equivalent thereof) to secure any First Lien Obligations and/or Second Lien
Obligations.

“Hedge Agreement” means a Swap Contract entered into by the Company or a
Restricted Subsidiary with a counterparty as permitted under the First Lien
Documents or the Second Lien Documents, as the case may be.

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreement.

“Indebtedness” means indebtedness for borrowed money; for the avoidance of
doubt, “Indebtedness” shall not include reimbursement or other obligations in
respect of letters of credit, Hedging Obligations or Bank Product Obligations.

“Initial First Lien Claimholders” means the “Secured Parties” as defined in the
Initial First Lien Credit Agreement.

“Initial First Lien Collateral Agent” has the meaning set forth in the Preamble
to this Agreement.

“Initial First Lien Credit Agreement” has the meaning set forth in the Recitals.

“Initial First Lien Debt” means the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the Initial First Lien Documents.

“Initial First Lien Documents” means the Initial First Lien Credit Agreement and
the other “Loan Documents” as defined in the Initial First Lien Credit Agreement
and any other document or agreement entered into for the purpose of evidencing,
governing, securing or perfecting the Initial First Lien Obligations.

 

J-2-9



--------------------------------------------------------------------------------

“Initial First Lien Obligations” means the “Obligations” as defined in the
Initial First Lien Credit Agreement.

“Initial First Lien Representative” has the meaning set forth in the Preamble to
this Agreement.

“Initial Second Lien Claimholders” means the holders of any Initial Second Lien
Obligations and the Initial Second Lien Representative.

“Initial Second Lien Collateral Agent” has the meaning set forth in the Preamble
to this Agreement.

“Initial Second Lien Agreement” has the meaning set forth in the Recitals.

“Initial Second Lien Debt” means the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the Initial Second Lien Documents. Initial Second
Lien Debt shall include any Registered Equivalent Notes and guarantees thereof
by the Grantors issued in exchange thereof.

“Initial Second Lien Documents” means that certain Initial Second Lien Agreement
and the other “[Loan Documents]” as defined in the Initial Second Lien Agreement
and any other document or agreement entered into for the purpose of evidencing,
governing, securing or perfecting the Initial Second Lien Obligations.

“Initial Second Lien Obligations” means the “[Obligations]” as defined in the
Initial Second Lien Documents.

“Initial Second Lien Representative” has the meaning set forth in the Preamble
to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or Bankruptcy
Case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.

“Joinder Agreement” means a supplement to this Agreement in the form of Exhibit
A or Exhibit B hereto, as applicable, required to be delivered by a
Representative and a

 

J-2-10



--------------------------------------------------------------------------------

Collateral Agent to each other then-existing Representative and Collateral Agent
pursuant to Section 8.7 in order to include Additional First Lien Debt or
Additional Second Lien Debt hereunder and to become the Representative or
Collateral Agent, as the case may be, hereunder in respect thereof for the
applicable Additional First Lien Claimholders or applicable Additional Second
Lien Claimholders, as the case may be, under such Additional First Lien Debt or
Additional Second Lien Debt or a supplement to this Agreement in the form of
Exhibit D hereto required to be delivered by any Grantor pursuant to Section
8.20.

“Lien” means any lien (including, judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.

“Obligations” means all obligations of every nature of the Company and each
other Grantor from time to time owed to any agent or trustee, the First Lien
Claimholders, the Second Lien Claimholders or any of them or their respective
Affiliates under the First Lien Documents, the Second Lien Documents, Hedge
Agreements or Bank Product Obligations, whether for principal, interest or
payments for early termination of Swap Contracts, fees, expenses,
indemnification or otherwise and all guarantees of any of the foregoing and
including any interest and fees that accrue after the commencement by or against
any Person of any proceeding under any Bankruptcy Law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Pay-Over Amount” has the meaning set forth in Section 6.3(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.5.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the First Lien Documents or the Second Lien Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

“Purchase Price” has the meaning set forth in Section 5.7.

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than, or less than the principal
amount of the Refinanced Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.

 

J-2-11



--------------------------------------------------------------------------------

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees and
substantially the same collateral provisions) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.

“Representative” means any First Lien Representative and/or any Second Lien
Representative, as the context may require.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of the Company or the applicable Grantor.

“Restricted Assets” means all licenses, permits, franchises, approvals or other
authorizations from any Governmental Authority from time to time granted to or
otherwise held by the Company or any other Grantor to the extent the same
constitute “Excluded Assets” under (and as defined in) the First Lien Documents
or the Second Lien Documents or are similarly carved out from the granting
clause or the collateral thereunder.

“Restricted Subsidiaries” has the meaning set forth in the Initial First Lien
Credit Agreement.

“Sale Proceeds” means (i) the proceeds from the sale of the Company or one or
more of the Grantors as a going concern or from the sale of the Restricted
Assets as a going concern, (ii) the proceeds from another sale or disposition of
(x) any assets of the Grantors that include any Restricted Assets or (y) any
assets of the Grantors that benefit from any Restricted Assets or (iii) any
other economic value (whether in the form of cash or otherwise) received or
distributed that is associated with the Restricted Assets.

“Second Lien Adequate Protection Payments” has the meaning set forth in Section
6.3(b).

“Second Lien Claimholders” means the Initial Second Lien Claimholders and any
Additional Second Lien Claimholders.

“Second Lien Collateral” means any “Collateral” as defined in any Second Lien
Document or any other assets of the Company or any other Grantor with respect to
which a Lien is granted, purported to be granted or required to be granted
pursuant to a Second Lien Document as security for any Second Lien Obligations
and shall include any property or assets subject to replacement Liens or
adequate protection Liens in favor of any Second Lien Claimholder.

“Second Lien Collateral Agent” means (i) in the case of any Initial Second Lien
Obligations or the Initial Second Lien Claimholders, the Initial Second Lien
Collateral Agent and (ii) in the case of any Additional Second Lien Obligations
and the Additional Second Lien Claimholders in respect thereof, the Person
serving as collateral agent (or the equivalent) for

 

J-2-12



--------------------------------------------------------------------------------

such Additional Second Lien Obligations and that is named as the Second Lien
Collateral Agent in respect of such Additional Second Lien Obligations in the
applicable Joinder Agreement (each, in the case of this clause (ii), together
with its successors and assigns in such capacity, an “Additional Second Lien
Collateral Agent”).

“Second Lien Collateral Documents” means the “Security Documents” or “Collateral
Documents” (as defined in the applicable Second Lien Documents) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Second Lien Obligations or pursuant to which any such Lien is perfected.

“Second Lien Debt” means the Initial Second Lien Debt and any Additional Second
Lien Debt.

“Second Lien Declined Lien” has the meaning set forth in Section 2.3.

“Second Lien Documents” means the Initial Second Lien Documents and any
Additional Second Lien Documents.

“Second Lien Obligations” means the Initial Second Lien Obligations and any
Additional Second Lien Obligations.

“Second Lien Pari Passu Intercreditor Agreement” means an agreement among each
Second Lien Representative and each Second Lien Collateral Agent allocating
rights among the various Series of Second lien Obligations.

“Second Lien Representative” means (i) in the case of the Initial Second Lien
Obligations or the Initial Second Lien Claimholders, the Initial Second Lien
Representative and (ii) in the case of any Additional Second Lien Obligations
and the Additional Second Lien Claimholders in respect thereof, each trustee,
administrative agent, collateral agent, security agent and similar agent that is
named as the Second Lien Representative in respect of such Additional Second
Lien Obligations in the applicable Joinder Agreement (each, in the case of this
clause (ii), together with its successors and assigns in such capacity, an
“Additional Second Lien Representative”).

“Series” means, (x) with respect to First Lien Debt or Second Lien Debt, all
First Lien Debt or Second Lien Debt, as applicable, represented by the same
Representative acting in the same capacity and (y) with respect to First Lien
Obligations or Second Lien Obligations, all such obligations secured by same
First Lien Collateral Documents or same Second Lien Collateral Documents, as the
case may be.

“Short Fall” has the meaning set forth in Section 6.3(b).

“Standstill Period” has the meaning set forth in Section 3.1.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which more than 50% of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Person or Persons (whether directors, managers,

 

J-2-13



--------------------------------------------------------------------------------

trustees or other Persons performing similar functions) having the power to
direct or cause the direction of the management and policies thereof is at the
time owned or Controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference herein to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as amended, restated, amended and restated, supplemented or otherwise
modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof;

(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns from time to time;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

J-2-14



--------------------------------------------------------------------------------

SECTION 2. Lien Priorities.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC or any other applicable law or the Second Lien Documents or any defect or
deficiencies in, or failure to perfect or lapse in perfection of, or avoidance
as a fraudulent conveyance or otherwise of, the Liens securing the First Lien
Obligations, the subordination of such Liens to any other Liens, or any other
circumstance whatsoever, whether or not any Insolvency or Liquidation Proceeding
has been commenced by or against the Company or any other Grantor, each Second
Lien Representative and each Second Lien Collateral Agent, for itself and on
behalf of each other Second Lien Claimholder represented by it, hereby agrees
that:

(a) any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of any First Lien Representative, any First Lien
Collateral Agent or any First Lien Claimholders or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the Collateral securing any Second Lien Obligations; and

(b) any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of any Second Lien Representative, any Second
Lien Collateral Agent, any Second Lien Claimholders or any agent or trustee
therefor regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Collateral securing any First Lien Obligations.
All Liens on the Collateral securing any First Lien Obligations shall be and
remain senior in all respects and prior to all Liens on the Collateral securing
any Second Lien Obligations for all purposes, whether or not such Liens securing
any First Lien Obligations are subordinated to any Lien securing any other
obligation of the Company, any other Grantor or any other Person.

2.2 Prohibition on Contesting Liens; No Marshaling. Each Second Lien
Representative and each Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Claimholder represented by it, and each First Lien
Representative and each First Lien Collateral Agent, for itself and on behalf of
each other First Lien Claimholder represented by it, agrees that it will not
(and hereby waives any right to) directly or indirectly contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the priority, validity, perfection, extent or
enforceability of a Lien held, or purported to be held, by or on behalf of any
of the First Lien Claimholders in the First Lien Collateral or by or on behalf
of any of the Second Lien Claimholders in the Second Lien Collateral, as the
case may be, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any First Lien
Representative,

 

J-2-15



--------------------------------------------------------------------------------

any First Lien Collateral Agent or any First Lien Claimholder to enforce this
Agreement, including the provisions of this Agreement relating to the priority
of the Liens securing the First Lien Obligations as provided in Sections 2.1 and
3.1. Until the Discharge of First Lien Obligations, no Second Lien
Representative, Second Lien Collateral Agent or Second Lien Claimholder will
assert any marshaling, appraisal, valuation or other similar right that may
otherwise be available to a junior secured creditor.

2.3 No New Liens. So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the Company shall not,
and shall not permit any other Grantor to:

(a) grant or permit any additional Liens on any asset or property to secure any
Second Lien Obligation unless it has granted or concurrently grants a Lien on
such asset or property to secure the First Lien Obligations, the parties hereto
agreeing that any such Lien shall be subject to Section 2.1; provided that this
provision will not be violated with respect to any particular Series of First
Lien Obligations if the applicable First Lien Collateral Agent is given a
reasonable opportunity to accept a Lien on any asset or property and the
applicable First Lien Collateral Agent expressly declines to accept a Lien on
such asset or property (any such prohibited or declined Lien with respect to a
particular Series of First Lien Obligations, a “First Lien Declined Lien”); or

(b) grant or permit any additional Liens on any asset or property to secure any
First Lien Obligations unless it has granted or concurrently grants a Lien on
such asset or property to secure the Second Lien Obligations; provided that this
provision will not be violated with respect to any particular Series of Second
Lien Obligations if the applicable Second Lien Collateral Agent is given a
reasonable opportunity to accept a Lien on any asset or property and the
applicable Second Lien Collateral Agent expressly declines to accept a Lien on
such asset or property (any such prohibited or declined Lien with respect to a
particular Series of Second Lien Obligations, a “Second Lien Declined Lien” and,
together with the First Lien Declined Liens, the “Declined Liens”).

If any Second Lien Representative, any Second Lien Collateral Agent or any
Second Lien Claimholder shall hold any Lien on any assets or property of any
Grantor securing any Second Lien Obligations that are not also subject to the
first-priority Liens, other than any Declined Liens, securing all First Lien
Obligations under the First Lien Collateral Documents, such Second Lien
Representative, Second Lien Collateral Agent or Second Lien Claimholder (i)
shall notify the Designated First Lien Representative promptly upon becoming
aware thereof and, unless such Grantor shall promptly grant a similar Lien,
other than any such Lien that would constitute a Declined Lien, on such assets
or property to each First Lien Collateral Agent as security for the First Lien
Obligations represented by it, such Second Lien Representative, Second Lien
Collateral Agent and Second Lien Claimholders shall be deemed to hold and have
held such Lien for the benefit of each First Lien Representative, First Lien
Collateral Agent and the other First Lien Claimholders, other than any First
Lien Claimholders whose First Lien Documents prohibit them from taking such
Liens, as security for the First Lien Obligations. To the extent that the
foregoing provisions are not complied with for any reason, without limiting any
other rights and remedies available to any First Lien Representative, First Lien
Collateral

 

J-2-16



--------------------------------------------------------------------------------

Agent and/or the First Lien Claimholders, each Second Lien Representative and
each Second Lien Collateral Agent, on behalf of each Second Lien Claimholder
represented by it, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.

Notwithstanding anything in this Agreement to the contrary, prior to the
Discharge of the First Lien Obligations, cash and cash equivalents may be
pledged to secure First Lien Obligations consisting of reimbursement obligations
in respect of letters of credit issued pursuant to the First Lien Documents
without granting a Lien thereon to secure any other First Lien Obligations or
any other Second Lien Obligations.

2.4 Similar Liens and Agreements. The parties hereto agree that, subject to
Sections 2.3 and 5.3(c), it is their intention that the First Lien Collateral
and the Second Lien Collateral be identical. In furtherance of the foregoing and
of Section 8.12, the parties hereto agree, subject to the other provisions of
this Agreement:

(a) upon request by any First Lien Collateral Agent or any Second Lien
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Documents and the Second
Lien Documents; and

(b) that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations, subject to Sections 2.3 and 5.3(c),
shall be in all material respects the same forms of documents other than with
respect to the first lien and the second lien nature of the Obligations
thereunder.

2.5 Perfection of Liens. Except for the arrangements contemplated by Section
5.5, none of the First Lien Representatives, the First Lien Collateral Agents or
the First Lien Claimholders shall be responsible for perfecting and maintaining
the perfection of Liens with respect to the Collateral for the benefit of the
Second Lien Representatives, the Second Lien Collateral Agents or the Second
Lien Claimholders. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the First Lien Claimholders on
the one hand and the Second Lien Claimholders on the other hand and such
provisions shall not impose on the First Lien Representatives, the First Lien
Collateral Agents, the First Lien Claimholders, the Second Lien Representatives,
the Second Lien Collateral Agents, the Second Lien Claimholders or any agent or
trustee therefor any obligations in respect of the disposition of proceeds of
any Collateral which would conflict with prior-perfected claims therein in favor
of any other Person or any order or decree of any court or Governmental
Authority or any applicable law.

2.6 Nature of First Lien Obligations. Each Second Lien Representative and each
Second Lien Collateral Agent, on behalf of itself and each other Second Lien
Claimholder represented by it, acknowledges that a portion of the First Lien
Obligations represents, or may in the future represent, debt that is revolving
in nature and that the amount thereof that may be

 

J-2-17



--------------------------------------------------------------------------------

outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the First Lien Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the First Lien Obligations may be increased, replaced or refinanced, in each
event, without notice to or consent by the Second Lien Claimholders and without
affecting the provisions hereof. The lien priorities provided in Section 2.1
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of either the First Lien Obligations or the Second
Lien Obligations, or any portion thereof.

SECTION 3. Enforcement.

3.1 Exercise of Remedies.

(a) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Second Lien Representatives, the Second Lien
Collateral Agents and the Second Lien Claimholders:

(1) will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the Collateral; provided that the Designated Second Lien Representative and/or
the Designated Second Lien Collateral Agent may commence an Enforcement Action
or otherwise exercise any or all such rights or remedies after the passage of a
period of at least 180 days has elapsed since the later of (i) the date on which
a Second Lien Representative declared the existence of any Event of Default
under (and as defined in) any Second Lien Document and demanded the repayment of
all the principal amount of any Second Lien Obligations thereunder; and (ii) the
date on which the First Lien Representatives received notice from such Second
Lien Representative of such declarations of such Event of Default and demand for
payment (the “Standstill Period”); provided, further, that notwithstanding
anything herein to the contrary, in no event shall any Second Lien
Representative, any Second Lien Collateral Agent or any Second Lien Claimholder
exercise any rights or remedies with respect to the Collateral if,
notwithstanding the expiration of the Standstill Period, any First Lien
Representative, any First Lien Collateral Agent or the applicable First Lien
Claimholders shall have commenced and be diligently pursuing an Enforcement
Action or other exercise of their rights or remedies in each case with respect
to all or any material portion of the Collateral (prompt notice of such exercise
to be given to the Designated Second Lien Representative);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by any First Lien Representative, any First Lien Collateral Agent or any
First Lien Claimholder or any other exercise by any First Lien Representative,
any First Lien Collateral Agent or any First Lien Claimholder of any rights and
remedies relating to the Collateral under the First Lien Documents or otherwise
(including any Enforcement Action initiated by or supported by any First Lien
Representative, any First Lien Collateral Agent or any First Lien Claimholder);
and

(3) subject to their rights under Section 3.1(a)(1) will not object to the
forbearance by any First Lien Representative, any First Lien Collateral Agent or
the First Lien Claimholders from bringing or pursuing any foreclosure proceeding
or action or any other exercise of any rights or remedies relating to the
Collateral,

 

J-2-18



--------------------------------------------------------------------------------

in each case so long as any proceeds received by any First Lien Representative
in excess of those necessary to achieve a Discharge of First Lien Obligations
are distributed in accordance with Section 4.1 and applicable law.

(b) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, subject to Section 3.1(a)(1), the First Lien
Representatives, the First Lien Collateral Agents and the First Lien
Claimholders shall have the exclusive right to commence and maintain an
Enforcement Action or otherwise enforce rights, exercise remedies (including
set-off, recoupment and the right to credit bid their debt, except that Second
Lien Representatives shall have the credit bid rights set forth in Section
3.1(c)(6)), and subject to Section 5.1, make determinations regarding the
release, disposition, or restrictions with respect to the Collateral without any
consultation with or the consent of any Second Lien Representative, any Second
Lien Collateral Agent or any other Second Lien Claimholder; provided that any
proceeds received by any First Lien Representative in excess of those necessary
to achieve a Discharge of First Lien Obligations are distributed in accordance
with Section 4.1 and applicable law. In commencing or maintaining any
Enforcement Action or otherwise exercising rights and remedies with respect to
the Collateral, the First Lien Representatives, the First Lien Collateral Agents
and the First Lien Claimholders may enforce the provisions of the First Lien
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion in compliance
with any applicable law and without consultation with any Second Lien
Representative, any Second Lien Collateral Agent or any other Second Lien
Claimholder and regardless of whether any such exercise is adverse to the
interest of any Second Lien Claimholder. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(c) Notwithstanding the foregoing, any Second Lien Representative, any Second
Lien Collateral Agent and any other Second Lien Claimholder may:

(1) file a claim or statement of interest with respect to the Second Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

 

J-2-19



--------------------------------------------------------------------------------

(2) take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations, or the rights of any First Lien
Representative, any First Lien Collateral Agent or the First Lien Claimholders
to exercise remedies in respect thereof) in order to create, perfect, preserve
or protect its Lien on the Collateral;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;

(4) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the Second Lien Obligations and the Collateral; provided that no
filing of any claim or vote, or pleading related to such claim or vote, to
accept or reject a disclosure statement, plan of reorganization, arrangement,
compromise or liquidation, or any other document, agreement or proposal similar
to the foregoing by any Second Lien Representative, any Second Lien Collateral
Agent or any other Second Lien Claimholder may be inconsistent with the
provisions of this Agreement;

(5) exercise any of its rights or remedies with respect to the Collateral after
the termination of the Standstill Period to the extent permitted by Section
3.1(a)(1);

(6) bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by any First Lien Representative, any
First Lien Collateral Agent or any other First Lien Claimholder, or any sale of
Collateral during an Insolvency or Liquidation Proceeding; provided that such
bid may not include a “credit bid” in respect of any Second Lien Obligations
unless the cash proceeds of such bid are otherwise sufficient to cause the
Discharge of First Lien Obligations; and

(7) object to any proposed acceptance of Collateral by a First Lien
Representative, a First Lien Collateral Agent or First Lien Claimholder pursuant
to Section 9-620 of the UCC.

Each Second Lien Representative and each Second Lien Collateral Agent, on behalf
of itself and each other Second Lien Claimholder represented by it, agrees that
it will not take or receive any Collateral or any proceeds of Collateral in
connection with the exercise of any right or remedy (including set-off and
recoupment) with respect to any Collateral in its capacity as a creditor, unless
and until the Discharge of First Lien Obligations has occurred, except in
connection with any foreclosure expressly permitted by Section 3.1(a)(1) to the
extent such Second Lien Representative or such Second Lien Collateral Agent and
Second Lien Claimholders represented by it are permitted to retain the proceeds
thereof in accordance with

 

J-2-20



--------------------------------------------------------------------------------

Section 4.2 of this Agreement. Without limiting the generality of the foregoing,
unless and until the Discharge of First Lien Obligations has occurred, except as
expressly provided in Sections 3.1(a) and 6.3(b) and this Section 3.1(c), the
sole right of the Second Lien Representatives, the Second Lien Collateral Agents
and the other Second Lien Claimholders with respect to the Collateral is to hold
a Lien on the Collateral pursuant to the Second Lien Collateral Documents for
the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of First Lien Obligations has
occurred.

(d) Subject to Sections 3.1(a) and 3.1(c) and Section 6.3(b):

(1) each Second Lien Representative and each Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Claimholder represented by it,
agrees that such Second Lien Representative or such Second Lien Collateral Agent
and such Second Lien Claimholders represented by it will not take any action
that would hinder any exercise of remedies under the First Lien Documents or is
otherwise prohibited hereunder, including any sale, lease, exchange, transfer or
other disposition of the Collateral, whether by foreclosure or otherwise;

(2) each Second Lien Representative and each Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Claimholder represented by it,
hereby waives any and all rights such Second Lien Representative or such Second
Lien Collateral Agent and such Second Lien Claimholders represented by it may
have as a junior lien creditor or otherwise to object to the manner in which any
First Lien Representative, any First Lien Collateral Agent or any other First
Lien Claimholder seeks to enforce or collect the First Lien Obligations or Liens
securing the First Lien Obligations granted in any of the First Lien Collateral
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of any First Lien Representative, any First
Lien Collateral Agent or any other First Lien Claimholder is adverse to the
interest of any Second Lien Claimholder; and

(3) each Second Lien Representative and each Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Claimholder represented by it,
hereby acknowledges and agrees that no covenant, agreement or restriction
contained in any Second Lien Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of any First Lien
Representative, any First Lien Collateral Agent or any other First Lien
Claimholder with respect to the Collateral as set forth in this Agreement and
the First Lien Documents.

(e) Except as specifically set forth in this Agreement, the Second Lien
Representatives, the Second Lien Collateral Agents and the other Second Lien
Claimholders may exercise rights and remedies as unsecured creditors against the
Company or any other Grantor that has guaranteed or granted Liens to secure the
Second Lien Obligations in accordance with the terms of the Second Lien
Documents and applicable law (other than initiating or joining in an involuntary
case or proceeding under

 

J-2-21



--------------------------------------------------------------------------------

any Insolvency or Liquidation Proceeding with respect to any Grantor); provided
that, in the event that any Second Lien Claimholder becomes a judgment Lien
creditor in respect of Collateral as a result of its enforcement of its rights
as an unsecured creditor with respect to the Second Lien Obligations, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the First Lien Obligations) in the same manner as the
other Liens securing the Second Lien Obligations are subject to this Agreement.

(f) Except as specifically set forth in Sections 3.1(a) and 3.1(d), nothing in
this Agreement shall prohibit the receipt by any Second Lien Representative, any
Second Lien Collateral Agent or any other Second Lien Claimholder of the
required payments of interest, principal and other amounts owed in respect of
the Second Lien Obligations so long as such receipt is not the direct or
indirect result of the exercise by any Second Lien Representative, any Second
Lien Collateral Agent or any other Second Lien Claimholder of rights or remedies
as a secured creditor (including set-off and recoupment) or enforcement in
contravention of this Agreement of any Lien held by any of them or as a result
of any other violation by any Second Lien Claimholder of the express terms of
this Agreement. Nothing in this Agreement impairs or otherwise adversely affects
any rights or remedies any First Lien Representative, any First Lien Collateral
Agent or any other First Lien Claimholder may have with respect to the First
Lien Collateral.

3.2 Actions Upon Breach; Specific Performance. If any Second Lien Claimholder,
in contravention of the terms of this Agreement, in any way takes, attempts to
or threatens to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or fails to take any action required by this Agreement, this Agreement shall
create an irrebutable presumption and admission by such Second Lien Claimholder
that relief against such Second Lien Claimholder by injunction, specific
performance and/or other appropriate equitable relief is necessary to prevent
irreparable harm to the First Lien Claimholders, it being understood and agreed
by each Second Lien Representative and each Second Lien Collateral Agent, on
behalf of each Second Lien Claimholder represented by it, that (i) the First
Lien Claimholders’ damages from actions of any Second Lien Claimholder may at
that time be difficult to ascertain and may be irreparable and (ii) each Second
Lien Claimholder waives any defense that the Grantors and/or the First Lien
Claimholders cannot demonstrate damage and/or be made whole by the awarding of
damages. Each of the First Lien Representatives and/or First Lien Collateral
Agents may demand specific performance of this Agreement. Each Second Lien
Representative and each Second Lien Collateral Agent, on behalf of itself and
each other Second Lien Claimholder represented by it, hereby irrevocably waives
any defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by any First Lien Representative, any First Lien Collateral Agent
or any other First Lien Claimholder. No provision of this Agreement shall
constitute or be deemed to constitute a waiver by any First Lien Representative
or any First Lien Collateral Agent on behalf of itself and each other First Lien
Claimholder represented by it of any right to seek damages from any Person in
connection with any breach or alleged breach of this Agreement.

 

J-2-22



--------------------------------------------------------------------------------

SECTION 4. Payments.

4.1 Application of Proceeds. So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor, any Collateral or
any proceeds thereof, Restricted Assets or any proceeds thereof or Sale Proceeds
received in connection with any Enforcement Action or other exercise of remedies
by any First Lien Representative, any First Lien Collateral Agent or any First
Lien Claimholder shall be applied by the First Lien Collateral Agents or the
First Lien Representatives, as applicable, to the First Lien Obligations in such
order as specified in the relevant First Lien Documents and, if then in effect,
the First Lien Pari Passu Intercreditor Agreement; provided, that any non-cash
Collateral or non-cash proceeds may be held by the applicable First Lien
Collateral Agent as Collateral unless the failure to apply such amounts would be
commercially unreasonable. Upon the Discharge of First Lien Obligations, each
First Lien Collateral Agent shall (x) unless a Discharge of Second Lien
Obligations has already occurred, deliver any remaining proceeds of Collateral,
Restricted Assets and Sale Proceeds held by it to the Designated Second Lien
Collateral Agent, to be applied by the Designated Second Lien Collateral Agent
and the other Second Lien Collateral Agents or Second Lien Representatives, as
applicable, to the applicable Second Lien Obligations in such order as specified
in the applicable Second Lien Collateral Documents and, if then in effect, the
Second Lien Pari Passu Intercreditor Agreement and (y) if a Discharge of Second
Lien Obligations has already occurred, deliver such proceeds of Collateral,
Restricted Assets and Sale Proceeds to the Grantors, their successors or assigns
from time to time, or to whomever may be lawfully entitled to receive the same.
Without limiting the generality of the foregoing, it is the intention of the
parties hereto that no amount of any Sale Proceeds will in any event be
allocated to any Restricted Assets, and no Second Lien Representative, Second
Lien Collateral Agent or other Second Lien Claimholder will, in any forum
(including in any Insolvency or Liquidation Proceeding), assert that any amount
of any Sale Proceeds should be allocated to any Restricted Assets.

4.2 Payments Over.

(a) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, any Collateral or any proceeds thereof,
Restricted Assets or proceeds thereof and all Sale Proceeds (including assets or
proceeds subject to Liens referred to in the second to last paragraph of Section
2.3 and any assets or proceeds subject to Liens that have been avoided or
otherwise invalidated) received by any Second Lien Representative, Second Lien
Collateral Agent or any other Second Lien Claimholder in connection with any
Enforcement Action or other exercise of any right or remedy relating to the
Collateral or the Restricted Assets in all cases shall be segregated and held in
trust and forthwith paid over to the Designated First Lien Collateral Agent for
the benefit of the First Lien Claimholders in the same form as received, with
any necessary endorsements (which endorsements shall be without recourse and
without any representations or warranties) or as a court of competent
jurisdiction may otherwise direct. The Designated First Lien Collateral Agent is
hereby authorized to make any such endorsements as agent for the Second Lien
Representatives, Second Lien Collateral Agents or any such other Second Lien
Claimholder. This authorization is coupled with an interest and is irrevocable
until the Discharge of First Lien Obligations.

 

J-2-23



--------------------------------------------------------------------------------

(b) So long as the Discharge of First Lien Obligations has not occurred, if in
any Insolvency or Liquidation Proceeding any Second Lien Representative, any
Second Lien Collateral Agent or any other Second Lien Claimholder shall receive
any distribution of money or other property in respect of the Collateral,
Restricted Assets or Sale Proceeds (including in each case any assets or
proceeds subject to Liens that have been avoided or otherwise invalidated) such
money or other property shall in each case be segregated and held in trust and
forthwith paid over to the Designated First Lien Collateral Agent for the
benefit of the First Lien Claimholders in the same form as received, with any
necessary endorsements (which endorsements shall be without recourse and without
any representations or warranties). Any Lien received by any Second Lien
Representative, any Second Lien Collateral Agent or any other Second Lien
Claimholder in respect of any of the Second Lien Obligations in any Insolvency
or Liquidation Proceeding shall be subject to the terms of this Agreement.

SECTION 5. Other Agreements.

5.1 Releases.

(a) If in connection with any Enforcement Action by any First Lien
Representative or any First Lien Collateral Agent or any other exercise of any
First Lien Representative’s or any First Lien Collateral Agent’s remedies in
respect of the Collateral, in each case prior to the Discharge of First Lien
Obligations, such First Lien Collateral Agent, for itself or on behalf of any of
the First Lien Claimholders represented by it, releases any of its Liens on any
part of the Collateral or such First Lien Representative, for itself or on
behalf of any of the First Lien Claimholders represented by it releases any
Grantor from its obligations under its guaranty of the First Lien Obligations,
then the Liens, if any, of each Second Lien Collateral Agent, for itself or for
the benefit of the Second Lien Claimholders, on such Collateral, and the
obligations of such Grantor under its guaranty of the Second Lien Obligations,
shall be automatically, unconditionally and simultaneously released. If in
connection with any Enforcement Action or other exercise of rights and remedies
by any First Lien Representative or any First Lien Collateral Agent, in each
case prior to the Discharge of First Lien Obligations, the equity interests of
any Person are foreclosed upon or otherwise disposed of and such First Lien
Collateral Agent releases its Lien on the property or assets of such Person then
the Liens of each Second Lien Collateral Agent with respect to the property or
assets of such Person will be automatically released to the same extent as the
Liens of such First Lien Collateral Agent. Each Second Lien Representative and
each Second Lien Collateral Agent, for itself or on behalf of any Second Lien
Claimholder represented by it, shall promptly execute and deliver to the First
Lien Representatives, First Lien Collateral Agents or such Grantor such
termination statements, releases and other documents as any First Lien
Representative, First Lien Collateral Agent or such Grantor may request to
effectively confirm the foregoing releases.

 

J-2-24



--------------------------------------------------------------------------------

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral by any Grantor (collectively, a “Disposition”)
permitted under the terms of the First Lien Documents and not expressly
prohibited under the terms of the Second Lien Documents (other than in
connection with an Enforcement Action or other exercise of any First Lien
Representative’s and/or First Lien Collateral Agent’s remedies in respect of the
Collateral, which shall be governed by Section 5.1(a)), any First Lien
Collateral Agent, for itself or on behalf of any First Lien Claimholder
represented by it, releases any of its Liens on any part of the Collateral, or
any First Lien Representative, for itself or on behalf of any First Lien
Claimholder represented by it, releases any Grantor from its obligations under
its guaranty of the First Lien Obligations, in each case other than (A) in
connection with, or following, the Discharge of First Lien Obligations or (B)
after the occurrence and during the continuance of any Event of Default under
(and as defined in) any Second Lien Document, then the Liens, if any, of each
Second Lien Collateral Agent, for itself or for the benefit of the Second Lien
Claimholders represented by it, on such Collateral, and the obligations of such
Grantor under its guaranty of the Second Lien Obligations, shall be
automatically, unconditionally and simultaneously released. Each Second Lien
Representative and each Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Claimholder represented by it, shall promptly execute
and deliver to the First Lien Representatives, the First Lien Collateral Agents
or such Grantor such termination statements, releases and other documents as any
First Lien Representative, First Lien Collateral Agent or such Grantor may
request to effectively confirm such release.

(c) Until the Discharge of First Lien Obligations occurs, each Second Lien
Representative and each Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Claimholder represented by it, hereby irrevocably
constitutes and appoints the Designated First Lien Collateral Agent and any
officer or agent of the Designated First Lien Collateral Agent, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Second Lien Representative,
such Second Lien Collateral Agent and such Second Lien Claimholders or in the
Designated First Lien Collateral Agent’s own name, from time to time in the
Designated First Lien Collateral Agent’s discretion, for the purpose of carrying
out the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 5.1, including any endorsements or other
instruments of transfer or release. This power is coupled with an interest and
is irrevocable until the Discharge of First Lien Obligations.

(d) Until the Discharge of First Lien Obligations occurs, to the extent that any
First Lien Collateral Agent, any First Lien Representative or First Lien
Claimholders (i) have released any Lien on Collateral or any Grantor from its
obligation under its guaranty and any such Liens or guaranty are later
reinstated or (ii) obtain any new Liens or additional guarantees from any
Grantor, then each Second Lien Collateral Agent, for itself and for the Second
Lien Claimholders represented by it, shall be granted a Lien on any such
Collateral (except to the extent such Lien represents a Second Lien Declined
Lien with respect to the Second Lien Debt represented by such Second Lien
Collateral Agent), subject to the lien subordination provisions of this
Agreement, and each Second Lien Representative, for itself and for the Second
Lien Claimholders represented by it, shall be granted an additional guaranty, as
the case may be.

 

J-2-25



--------------------------------------------------------------------------------

5.2 Insurance. Unless and until the Discharge of First Lien Obligations has
occurred, the First Lien Representatives, the First Lien Collateral Agents and
the other First Lien Claimholders shall have the sole and exclusive right,
subject to the rights of the Grantors under the First Lien Documents, to adjust
settlement for any insurance policy covering the Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral.
Unless and until the Discharge of First Lien Obligations has occurred, and
subject to the rights of the Grantors under the First Lien Documents, all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) if in respect of the Collateral shall be paid to
the Designated First Lien Collateral Agent for the benefit of the First Lien
Claimholders pursuant to the terms of the First Lien Documents (including for
purposes of cash collateralization of letters of credit) and, thereafter, if a
Discharge of First Lien Obligations has occurred, and subject to the rights of
the Grantors under the Second Lien Documents, to the Designated Second Lien
Collateral Agent for the benefit of the Second Lien Claimholders to the extent
required under the Second Lien Documents and then, if a Discharge of Second Lien
Obligations has occurred, to the owner of the subject property, such other
Person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct. Until the Discharge of First Lien Obligations has occurred, if
any Second Lien Representative, any Second Lien Collateral Agent or any other
Second Lien Claimholder shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment in contravention of this
Agreement, then it shall segregate and hold in trust and forthwith pay such
proceeds over to the Designated First Lien Collateral Agent in accordance with
the terms of Section 4.2.

5.3 Amendments to First Lien Documents and Second Lien Documents.

(a) The First Lien Documents of any Series may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with their terms and the First Lien Debt of any Series may be Refinanced subject
to Sections 8.7 without notice to, or the consent of, any Second Lien
Representative, any Second Lien Collateral Agent or any other Second Lien
Claimholder, all without affecting the lien subordination or other provisions of
this Agreement; provided that any such amendment, supplement or modification or
Refinancing is not inconsistent with the terms of this Agreement and, in the
case of a Refinancing, the holders of such Refinancing debt bind themselves
(directly or through their agent) in a writing addressed to each Second Lien
Collateral Agent to the terms of this Agreement.

(b) The Second Lien Documents of any Series may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time in accordance
with their terms and the Second Lien Debt of any Series may be Refinanced
subject to Section 8.7 without notice to, or the consent of, any First Lien
Representative, any First Lien Collateral Agent or any other First Lien
Claimholder, all without affecting the lien subordination or other provisions of
this Agreement, to the extent the terms and conditions of such amendment,
supplement, modification meet any applicable requirements set forth in the First
Lien Documents; provided that any such amendment,

 

J-2-26



--------------------------------------------------------------------------------

supplement or modification or Refinancing is not inconsistent with the terms of
this Agreement and, in the case of any Refinancing, the holders of such
Refinancing debt bind themselves (directly or through their agent) in a writing
addressed to each First Lien Collateral Agent to the terms of this Agreement;

(c) In the event any First Lien Collateral Agent or the applicable First Lien
Claimholders and the relevant Grantor enter into any amendment, waiver or
consent in respect of any of the First Lien Collateral Documents for the purpose
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of, any First Lien Collateral Document or changing in any manner
the rights of the applicable First Lien Collateral Agent, such First Lien
Claimholders, the Company or any other Grantor thereunder, then such amendment,
waiver or consent shall apply automatically to any comparable provision of a
Second Lien Collateral Document without the consent of any Second Lien
Representative, Second Lien Collateral Agent or other Second Lien Claimholder
and without any action by any Second Lien Representative, any Second Lien
Collateral Agent, any other Second Lien Claimholder, the Company or any other
Grantor, provided that:

(1) no such amendment, waiver or consent shall have the effect of:

(A) removing assets subject to the Lien of the Second Lien Collateral Documents,
except to the extent that a release of such Lien is permitted or required by
Section 5.1 and provided that there is a corresponding release of the Liens
securing the First Lien Obligations;

(B) imposing duties on any Second Lien Collateral Agent or any Second Lien
Representative without its consent;

(C) permitting other Liens on the Collateral not permitted under the terms of
the Second Lien Documents or Section 6; or

(D) being prejudicial to the interests of the Second Lien Claimholders to a
greater extent than the First Lien Claimholders (other than by virtue of their
relative priority and the rights and obligations hereunder); and

(2) notice of such amendment, waiver or consent shall have been given to each
Second Lien Collateral Agent within ten (10) Business Days after the effective
date of such amendment, waiver or consent.

 

J-2-27



--------------------------------------------------------------------------------

5.4 Confirmation of Subordination in Second Lien Collateral Documents. The
Company agrees that each Second Lien Collateral Document shall include the
following language (or language to similar effect approved by the Designated
First Lien Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [collateral agent] pursuant to this Agreement and the exercise of
any right or remedy by the [collateral agent] hereunder are subject to the
provisions of the Junior Lien Intercreditor Agreement, dated as of
[                    ] (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Junior Lien Intercreditor
Agreement”), among [Deutsche Bank AG New York Branch], as Initial First Lien
Representative and as Initial First Lien Collateral Agent,
[                    ], as Initial Second Lien Representative,
[                    ], as Initial Second Lien Collateral Agent and certain
other persons party or that may become party thereto from time to time and
acknowledged and agreed to by ESH Hospitality, Inc. and the other Grantors
referred to therein. In the event of any conflict between the terms of the
Junior Lien Intercreditor Agreement and this Agreement, the terms of the Junior
Lien Intercreditor Agreement shall govern and control.”

5.5 Gratuitous Bailee/Agent for Perfection.

(a) Each First Lien Collateral Agent agrees to hold that part of the Collateral
that is in its possession or control (or in the possession or control of its
agents or bailees) to the extent that possession or control thereof is taken to
perfect a Lien thereon under the UCC (such Collateral being the “Pledged
Collateral”) as collateral agent for the First Lien Claimholders and gratuitous
bailee for the Second Lien Collateral Agents (such bailment being intended,
among other things, to satisfy the requirements of Sections 8-106(d)(3),
8-301(a)(2) and 9-313(c) of the UCC) and any assignee thereof solely for the
purpose of perfecting the security interest granted under the First Lien
Documents and the Second Lien Documents, respectively, subject to the terms and
conditions of this Section 5.5. Solely with respect to any deposit accounts
under the control (within the meaning of Section 9-104 of the UCC) of any First
Lien Collateral Agent, such First Lien Collateral Agent agrees to also hold
control over such deposit accounts as gratuitous agent for the Second Lien
Collateral Agents, subject to the terms and conditions of this Section 5.5.

(b) No First Lien Collateral Agent shall have any obligation whatsoever to the
other First Lien Claimholders, the Second Lien Representatives, the Second Lien
Collateral Agents or the Second Lien Claimholders to ensure that the Pledged
Collateral is genuine or owned by any of the Grantors, to perfect the security
interests of the Second Lien Collateral Agents or other Second Lien Claimholders
or to preserve rights or benefits of any Person except as expressly set forth in
this Section 5.5. The duties or responsibilities of any First Lien Collateral
Agent under this Section 5.5 shall be limited solely to holding the Pledged
Collateral as bailee (and with respect to deposit accounts, agent) in accordance
with this Section 5.5 and delivering the Pledged Collateral upon a Discharge of
First Lien Obligations as provided in Section 5.5(d).

(c) No First Lien Collateral Agent or any other First Lien Claimholder shall
have by reason of the First Lien Collateral Documents, the Second Lien
Collateral Documents, this Agreement or any other document a fiduciary
relationship in respect of any Second Lien Representative or any other Second
Lien Claimholder and the Second

 

J-2-28



--------------------------------------------------------------------------------

Lien Representatives, the Second Lien Collateral Agents and the Second Lien
Claimholders hereby waive and release the First Lien Collateral Agents and the
other First Lien Claimholders from all claims and liabilities arising pursuant
to any First Lien Collateral Agent’s role under this Section 5.5 as gratuitous
bailee and gratuitous agent with respect to the Pledged Collateral. It is
understood and agreed that the interests of the First Lien Collateral Agents and
the other First Lien Claimholders, on the one hand, and the Second Lien
Representatives, the Second Lien Collateral Agents and the other Second Lien
Claimholders on the other hand, may differ and the First Lien Collateral Agents
and the other First Lien Claimholders shall be fully entitled to act in their
own interest without taking into account the interests of the Second Lien
Representatives, the Second Lien Collateral Agents or other Second Lien
Claimholders.

(d) Upon the Discharge of First Lien Obligations, each First Lien Collateral
Agent shall deliver the remaining Pledged Collateral in its possession (if any)
together with any necessary endorsements (which endorsement shall be without
recourse and without any representation or warranty), (x) if a Discharge of
Second Lien Obligations has not already occurred, to the Designated Second Lien
Collateral Agent and (y) if a Discharge of Second Lien Obligations has already
occurred, to the Company or to whomever may be lawfully entitled to receive the
same. Following the Discharge of First Lien Obligations, each First Lien
Collateral Agent further agrees to take all other action reasonably requested by
any Second Lien Collateral Agent at the expense of the Company in connection
with the Second Lien Collateral Agents obtaining a first-priority security
interest in the Collateral. After the Discharge of First Lien Obligations has
occurred, upon the Discharge of Second Lien Obligations, each Second Lien
Collateral Agent shall deliver the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsements (which endorsement
shall be without recourse and without any representation or warranty) to the
Company or to whomever may be lawfully entitled to receive the same.

5.6 When Discharge of Obligations Deemed to Not Have Occurred. (a) If, at any
time after the Discharge of First Lien Obligations has occurred, the Company
enters into any Additional First Lien Document evidencing any Additional First
Lien Obligations which Additional First Lien Obligations are permitted by the
Second Lien Documents, then such Discharge of First Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of First Lien Obligations), and, from and after the date on
which the Additional First Lien Representative and Additional First Lien
Collateral Agent in respect of such Additional First Lien Obligations each
becomes a party to this Agreement in accordance with Section 8.7(b), the
obligations under such Additional First Lien Document shall automatically be
treated as First Lien Obligations for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Collateral set
forth herein, and the Additional First Lien Representative and the Additional
First Lien Collateral Agent under such new First Lien Documents shall be a First
Lien Representative and First Lien Collateral Agent, respectively, for all
purposes of this Agreement and this Agreement shall be reinstated in full force
and effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement. Upon receipt of a designation from the Company in accordance
with Section 8.7(b)(2), each Second

 

J-2-29



--------------------------------------------------------------------------------

Lien Representative and Second Lien Collateral Agent shall promptly (x) enter
into such documents and agreements (including amendments or supplements to this
Agreement) as the Company or such Additional First Lien Representative and/or
such Additional First Lien Collateral Agent shall reasonably request in order to
provide to such Additional First Lien Representative and such Additional First
Lien Collateral Agent the rights contemplated hereby, in each case consistent in
all material respects with the terms of this Agreement and (y) deliver to such
Additional First Lien Collateral Agent any Pledged Collateral held by it
together with any necessary endorsements (or otherwise allow such Additional
First Lien Collateral Agent to obtain control of such Pledged Collateral). If
the Additional First Lien Obligations under such Additional First Lien Documents
are secured by assets of the Grantors constituting Collateral that do not also
secure the Second Lien Obligations, then the Second Lien Obligations shall be
secured at such time by a junior-priority Lien on such assets to the same extent
provided in the First Lien Collateral Documents and this Agreement except to the
extent, with respect to any Series of Second Lien Obligations, such Lien on such
assets constitutes a Second Lien Declined Lien. This Section 5.6(a) shall
survive termination of this Agreement.

(b) If, at any time after the Discharge of Second Lien Obligations has occurred,
the Company enters into any Additional Second Lien Document evidencing any
Additional Second Lien Obligations which Additional Second Lien Obligations are
permitted by the First Lien Documents, then such Discharge of Second Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken as a result of
the occurrence of such first Discharge of Second Lien Obligations), and, from
and after the date on which the Additional Second Lien Representative and
Additional Second Lien Collateral Agent in respect of such Additional Second
Lien Obligations each becomes a party to this Agreement in accordance with
Section 8.7(b), the obligations under such Additional Second Lien Document shall
automatically be treated as Second Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the Additional Second Lien Representative
and the Additional Second Lien Collateral Agent under such new Second Lien
Documents shall be a Second Lien Representative and Second Lien Collateral
Agent, respectively, for all purposes of this Agreement and this Agreement shall
be reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement. Upon receipt of a designation
from the Company in accordance with Section 8.7(b)(2), each First Lien
Representative and First Lien Collateral Agent shall promptly enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Company or such Additional Second Lien Representative and/or such
Additional Second Lien Collateral Agent shall reasonably request in order to
provide to such Additional Second Lien Representative and such Additional Second
Lien Collateral Agent the rights contemplated hereby, in each case consistent in
all material respects with the terms of this Agreement. If the Additional Second
Lien Obligations under such Additional Second Lien Documents are secured by
assets of the Grantors constituting Collateral that do not also secure the First
Lien Obligations, then the First Lien Obligations shall be secured at such time
by a first-priority Lien on such assets to the same extent provided in the
Second Lien Collateral Documents and this Agreement except to the extent, with
respect to any Series of First Lien Obligations, such Lien on such assets
constitutes a First Lien Declined Lien. This Section 5.6(b) shall survive
termination of this Agreement.

 

J-2-30



--------------------------------------------------------------------------------

5.7 Purchase Right.

(a) Without prejudice to the enforcement of any of the First Lien Claimholders’
remedies under the First Lien Documents, this Agreement, at law or in equity or
otherwise, the First Lien Claimholders agree at any time following the earliest
to occur of (i) an acceleration of any of the First Lien Obligations in
accordance with the terms of the applicable First Lien Documents, (ii) a payment
default under any First Lien Document that has not been cured or waived by the
applicable First Lien Claimholders within sixty (60) days of the occurrence
thereof or (iii) the commencement of any Insolvency or Liquidation Proceeding
with respect to any Grantor, the First Lien Claimholders will offer the Second
Lien Claimholders the option to purchase the entire aggregate amount (but not
less than the entirety) of outstanding First Lien Obligations (including
unfunded commitments under any Initial First Lien Document) at the Purchase
Price without warranty or representation or recourse except as provided in
Section 5.7(d), on a pro rata basis among the First Lien Claimholders, which
offer may be accepted by less than all of the Second Lien Claimholders so long
as all the accepting Second Lien Claimholders shall when taken together purchase
such entire aggregate amount as set forth above.

(b) The “Purchase Price” will equal the sum of (1) the full amount of all First
Lien Obligations then-outstanding and unpaid at par (including principal,
accrued but unpaid interest and fees and any other unpaid amounts, including
breakage costs and, in the case of any secured hedging obligations, the amount
that would be payable by the relevant Grantor thereunder if such Grantor were to
terminate the hedge agreement in respect thereof on the date of the purchase or,
if not terminated, an amount determined by the relevant First Lien Claimholder
to be necessary to collateralize its credit risk arising out of such agreement,
but excluding any prepayment penalties or premiums), (2) the cash collateral to
be furnished to the First Lien Claimholders providing letters of credit under
the First Lien Documents in such amount (not to exceed 103% thereof) as such
First Lien Claimholders determine is reasonably necessary to secure such First
Lien Claimholders in connection with any such outstanding and undrawn letters of
credit and (3) all accrued and unpaid fees, expenses and other amounts
(including attorneys’ fees and expenses) owed to the First Lien Claimholders
under or pursuant to the First Lien Documents on the date of purchase.

(c) The Second Lien Claimholders shall irrevocably accept or reject such offer
within ten (10) days of the receipt thereof by the Second Lien Representatives
and the parties shall endeavor to close promptly thereafter. If the Second Lien
Claimholders (or any subset of them) accept such offer, it shall be exercised
pursuant to documentation mutually acceptable to each of the First Lien
Representatives and the Second Lien Representatives. If the Second Lien
Claimholders reject such offer (or do not so irrevocably accept such offer
within the required timeframe), the First Lien Claimholders shall have no
further obligations pursuant to this Section 5.7 and may take any further
actions in their sole discretion in accordance with the First Lien Documents

 

J-2-31



--------------------------------------------------------------------------------

and this Agreement. Each First Lien Claimholder will retain all rights to
indemnification provided in the relevant First Lien Documents for all claims and
other amounts relating to periods prior to the purchase of the First Lien
Obligations pursuant to this Section 5.7.

(d) The purchase and sale of the First Lien Obligations under this Section 5.7
will be without recourse and without representation or warranty of any kind by
the First Lien Claimholders, except that the First Lien Claimholders shall
severally and not jointly represent and warrant to the Second Lien Claimholders
that on the date of such purchase, immediately before giving effect to the
purchase;

(1) the principal of and accrued and unpaid interest on the First Lien
Obligations, and the fees and expenses thereof owed to the respective First Lien
Claimholders, are as stated in any assignment agreement prepared in connection
with the purchase and sale of the First Lien Obligations; and

(2) each First Lien Claimholder owns the First Lien Obligations purported to be
owned by it free and clear of any Liens (other than participation interests not
prohibited by the First Lien Documents, in which case the Purchase Price will be
appropriately adjusted so that the Second Lien Claimholders do not pay amounts
represented by participation interests to the extent that the Second Lien
Claimholders expressly assume the obligations under such participation
interests).

5.8 Designation of Hedging/Bank Product Obligations. With respect to any Hedging
Obligations and Bank Product Obligations that would otherwise constitute both
First Lien Obligations and Second Lien Obligations hereunder, such Hedging
Obligations and Bank Product Obligations shall solely constitute First Lien
Obligations for all purposes of this Agreement unless at the time that the
Company or any of its Restricted Subsidiaries enters into the related Hedge
Agreement or agreement giving rise to Bank Product Obligations, the Company
shall designate the related Hedging Obligations and/or Bank Product Obligations
under such Hedge Agreement or agreement giving rise to Bank Product Obligations
as Second Lien Obligations in a written designation to the related Hedge Bank or
provider of Bank Product Obligation with a copy to each Representative in which
case such Hedging Obligations and Bank Product Obligations shall solely
constitute Second Lien Obligations for all purposes of this Agreement.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Finance and Sale Issues. Until the Discharge of First Lien Obligations has
occurred, if the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and any First Lien Representative shall desire to
permit the use of “Cash Collateral” (as such term is defined in Section 363(a)
of the Bankruptcy Code) on which such First Lien Representative, such First Lien
Collateral Agent or any other creditor has a Lien or to permit the Company or
any other Grantor to obtain financing, whether from the First Lien Claimholders
or any other Person under Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (“DIP Financing”) then each Second Lien Representative and each
Second Lien Collateral Agent, for itself and on behalf of each other Second Lien
Claimholder represented by it, will not

 

J-2-32



--------------------------------------------------------------------------------

object to such Cash Collateral use or DIP Financing (including any proposed
orders for such Cash Collateral use and/or DIP Financing which are acceptable to
any First Lien Representative) and to the extent the Liens securing the First
Lien Obligations are subordinated to or pari passu with such DIP Financing, each
Second Lien Collateral Agent will subordinate its Liens in the Collateral to the
Liens securing such DIP Financing (and all Obligations relating thereto) and
each Second Lien Representative and each Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Claimholder represented by it,
will not request adequate protection or any other relief in connection therewith
(except as expressly agreed by the Designated First Lien Representative or to
the extent permitted by Section 6.3); provided that the Second Lien
Representatives and the other Second Lien Claimholders retain the right to
object to any ancillary agreements or arrangements regarding Cash Collateral use
or the DIP Financing that are materially prejudicial to their interests. No
Second Lien Claimholder may provide DIP Financing to the Company or any other
Grantor secured by Liens equal or senior in priority to the Liens securing any
First Lien Obligations. Each Second Lien Representative and each Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Claimholder
represented by it, agrees that it will not seek consultation rights in
connection with, and it will not object to or oppose, a motion to sell,
liquidate or otherwise dispose of Collateral under Section 363 of the Bankruptcy
Code if the requisite First Lien Claimholders have consented to such sale,
liquidation or other disposition. Each Second Lien Representative and each
Second Lien Collateral Agent, for itself and on behalf of each other Second Lien
Claimholder represented by it, further agrees that it will not directly or
indirectly oppose or impede entry of any order in connection with such sale,
liquidation or other disposition, including orders to retain professionals or
set bid procedures in connection with such sale, liquidation or disposition, if
the requisite First Lien Claimholders have consented to (i) such retention of
professionals and bid procedures in connection with such sale, liquidation or
disposition of such assets and (ii) the sale, liquidation or disposition of such
assets, in which event the Second Lien Claimholders will be deemed to have
consented to the sale or disposition of Collateral pursuant to Section 363(f) of
the Bankruptcy Code and such order does not impair the rights of the Second Lien
Claimholders under Section 363(k) of the Bankruptcy Code.

Notwithstanding any other provision hereof to the contrary, each Second Lien
Representative and each Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Claimholder represented by it, agrees that (A) without
the consent of the First Lien Claimholders, none of such Second Lien
Representative or such Second Lien Collateral Agent, the Second Lien
Claimholders represented by it or any agent or the trustee on behalf of any of
them shall, for any purpose during any Insolvency or Liquidation Proceeding or
otherwise, support, endorse, propose or submit, whether directly or indirectly,
any valuation of any of the Grantors or their respective assets that allocates
or ascribes any value whatsoever to any of the Restricted Assets and (B) without
the consent of the First Lien Claimholders, none of such Second Lien
Representative or such Second Lien Collateral Agent, the Second Lien
Claimholders represented by it or any agent or trustee on behalf of any of them
shall for any purpose during any Insolvency or Liquidation Proceeding or
otherwise challenge, dispute or object, whether directly or indirectly, to any
valuation of any of the Grantors or their respective assets, or otherwise take
any position with respect to such valuation, that is proposed, supported or
otherwise arises in any Insolvency or Liquidation Proceeding, on grounds that
such valuation does not allocate or ascribe adequate or appropriate value to any
of the Restricted Assets.

 

J-2-33



--------------------------------------------------------------------------------

6.2 Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, each Second Lien Representative and each Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Claimholder
represented by it, agrees that none of them shall: (i) seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Collateral or the
Restricted Assets, without the prior written consent of the First Lien
Representatives, unless a motion for adequate protection permitted under Section
6.3 has been denied by a bankruptcy court or (ii) oppose (or support any other
Person in opposing) any request by any First Lien Representative or First Lien
Collateral Agent for relief from such stay.

6.3 Adequate Protection.

(a) Each Second Lien Representative and each Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Claimholder represented by it,
agrees that none of them shall contest (or support any other Person contesting):

(1) any request by any First Lien Representative, any First Lien Collateral
Agent or other First Lien Claimholder for adequate protection under any
Bankruptcy Law; or

(2) any objection by any First Lien Representative, any First Lien Collateral
Agent or other First Lien Claimholder to any motion, relief, action or
proceeding based on such First Lien Representative, First Lien Collateral Agent
or First Lien Claimholder claiming a lack of adequate protection.

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) if the First Lien Claimholders (or any subset thereof) are granted adequate
protection in the form of additional collateral in connection with any Cash
Collateral use or DIP Financing, then each Second Lien Collateral Agent, for
itself or on behalf of any other Second Lien Claimholder represented by it, may
seek or request adequate protection in the form of a Lien on such additional
collateral, which Lien will be subordinated to the Liens securing the First Lien
Obligations and such Cash Collateral use or DIP Financing (and all Obligations
relating thereto) on the same basis as the other Liens securing the Second Lien
Obligations are so subordinated to the First Lien Obligations under this
Agreement; and

(2) the Second Lien Representatives, the Second Lien Collateral Agents and
Second Lien Claimholders shall only be permitted to seek adequate protection
with respect to their rights in the Collateral in any Insolvency or Liquidation
Proceeding in the form of (A) additional collateral; provided that as adequate
protection for the First Lien Obligations, each First Lien Collateral Agent, on
behalf of the First Lien Claimholders represented by it, is also granted a Lien
on such additional collateral, which Lien shall be senior to any Lien of the
Second Lien Representatives, the Second Lien Collateral Agents and the Second

 

J-2-34



--------------------------------------------------------------------------------

Lien Claimholders on such additional collateral; (B) replacement Liens on the
Collateral; provided that as adequate protection for the First Lien Obligations,
each First Lien Collateral Agent, on behalf of the First Lien Claimholders
represented by it, is also granted replacement Liens on the Collateral, which
Liens shall be senior to the Liens of the Second Lien Representatives, the
Second Lien Collateral Agents and the Second Lien Claimholders on the
Collateral; (C) an administrative expense claim; provided that as adequate
protection for the First Lien Obligations, each First Lien Representative, on
behalf of the First Lien Claimholders represented by it, is also granted an
administrative expense claim which is senior and prior to the administrative
expense claim of the Second Lien Representatives and the other Second Lien
Claimholders; and (D) cash payments with respect to interest on the Second Lien
Obligations; provided that (1) as adequate protection for the First Lien
Obligations, each First Lien Representative, on behalf of the First Lien
Claimholders represented by it, is also granted cash payments with respect to
interest on the First Lien Obligation represented by it and (2) such cash
payments do not exceed an amount equal to the interest accruing on the principal
amount of Second Lien Obligations outstanding on the date such relief is granted
at the interest rate under the applicable Second Lien Documents and accruing
from the date the applicable Second Lien Representative is granted such relief.
If any Second Lien Claimholder receives Post-Petition Interest and/or adequate
protection payments in an Insolvency or Liquidation Proceeding (“Second Lien
Adequate Protection Payments”) and the First Lien Claimholders do not receive
payment in full in cash of all First Lien Obligations upon the effectiveness of
the plan of reorganization for, or conclusion of, that Insolvency or Liquidation
Proceeding, then each Second Lien Claimholder shall pay over to the First Lien
Claimholders an amount (the “Pay-Over Amount”) equal to the lesser of (i) the
Second Lien Adequate Protection Payments received by such Second Lien
Claimholder and (ii) the amount of the short-fall (the “Short Fall”) in payment
in full in cash of the First Lien Obligations; provided that to the extent any
portion of the Short Fall represents payments received by the First Lien
Claimholders in the form of promissory notes, equity or other property equal in
value to the cash paid in respect of the Pay-Over Amount, the First Lien
Claimholders shall, upon receipt of the Pay-Over Amount, transfer those
promissory notes, equity or other property, equal in value to the cash paid in
respect of the Pay-Over Amount, to the applicable Second Lien Claimholders pro
rata in exchange for the Pay-Over Amount. Notwithstanding anything herein to the
contrary, the First Lien Claimholders shall not be deemed to have consented to,
and expressly retain their rights to object to, the grant of adequate protection
in the form of cash payments to the Second Lien Claimholders made pursuant to
this Section 6.3(b).

(c) Each Second Lien Representative and each Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Claimholder represented by it,
agrees that notice of a hearing to approve DIP Financing or use of Cash
Collateral on an interim basis shall be adequate if delivered to such Second
Lien Representative and Second Lien Collateral Agent at least two (2) Business
Days in advance of such hearing and that notice of a hearing to approve DIP
Financing or use of Cash Collateral on a final basis shall be adequate if
delivered to such Second Lien Representative and Second Lien Collateral Agent at
least fifteen (15) days in advance of such hearing.

 

J-2-35



--------------------------------------------------------------------------------

6.4 No Waiver. Subject to Section 6.7(b), nothing contained herein shall
prohibit or in any way limit any First Lien Representative or any other First
Lien Claimholder from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by any Second Lien Representative or any other
Second Lien Claimholder, including the seeking by any Second Lien Representative
or any other Second Lien Claimholder of adequate protection or the asserting by
any Second Lien Representative or any other Second Lien Claimholder of any of
its rights and remedies under the Second Lien Documents or otherwise.

6.5 Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid in respect of
First Lien Obligations (a “Recovery”), then such First Lien Claimholder shall be
entitled to a reinstatement of its First Lien Obligations with respect to all
such recovered amounts on the date of such Recovery, and from and after the date
of such reinstatement the Discharge of First Lien Obligations shall be deemed
not to have occurred for all purposes hereunder. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement. This Section 6.5 shall survive termination of this
Agreement.

6.6 Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization,
arrangement, compromise or liquidation or similar dispositive restructuring
plan, both on account of First Lien Obligations and on account of Second Lien
Obligations, then, to the extent the debt obligations distributed on account of
the First Lien Obligations and on account of the Second Lien Obligations are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

6.7 Post-Petition Interest.

(a) None of any Second Lien Representative, any Second Lien Collateral Agent or
any other Second Lien Claimholder shall oppose or seek to challenge any claim by
any First Lien Representative, any First Lien Collateral Agent or any other
First Lien Claimholder for allowance in any Insolvency or Liquidation Proceeding
of First Lien Obligations consisting of Post-Petition Interest to the extent of
the value of the Lien of the First Lien Collateral Agents on behalf of the First
Lien Claimholders on the Collateral or any other First Lien Claimholder’s Lien
on the Collateral, without regard to the existence of the Liens of the Second
Lien Collateral Agents or the other Second Lien Claimholders on the Collateral.

(b) None of any First Lien Representative, First Lien Collateral Agent or any
other First Lien Claimholder shall oppose or seek to challenge any claim by any

 

J-2-36



--------------------------------------------------------------------------------

Second Lien Representative, Second Lien Collateral Agent or any other Second
Lien Claimholder for allowance in any Insolvency or Liquidation Proceeding of
Second Lien Obligations consisting of Post-Petition Interest to the extent of
the value of the Lien of the Second Lien Collateral Agents, on behalf of the
Second Lien Claimholders, on the Collateral (after taking into account the
amount of the First Lien Obligations).

6.8 Waiver. Each Second Lien Representative and each Second Lien Collateral
Agent, for itself and on behalf of each other Second Lien Claimholder
represented by it, waives any claim it may hereafter have against any First Lien
Claimholder arising out of the election of any First Lien Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash
collateral or financing arrangement or out of any grant of a security interest
in connection with the Collateral in any Insolvency or Liquidation Proceeding so
long as such actions are not in express contravention of the terms of this
Agreement.

6.9 Separate Grants of Security and Separate Classification. Each Second Lien
Representative and each Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Claimholder represented by it, and each First Lien
Representative and each First Lien Collateral Agent, for itself and on behalf of
each other First Lien Claimholder represented by it, acknowledges and agrees
that:

(a) the grants of Liens pursuant to the First Lien Collateral Documents and the
Second Lien Collateral Documents constitute two separate and distinct grants of
Liens; and

(b) because of, among other things, their differing rights in the Collateral,
the Second Lien Obligations are fundamentally different from the First Lien
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency or Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Collateral (with
the effect being that, to the extent that the aggregate value of the Collateral
is sufficient (for this purpose ignoring all claims held by the Second Lien
Claimholders), the First Lien Claimholders shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing (or that would be owing if there
were such separate classes of senior and junior secured claims) in respect of
Post-Petition Interest (including any additional interest payable pursuant to
the First Lien Documents, arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Second Lien
Claimholders with respect to the Collateral, with each Second Lien
Representative and each Second Lien Collateral Agent, for itself and on behalf
of each other Second Lien Claimholder represented by it, hereby acknowledging
and agreeing to turn over to the Designated First Lien Collateral Agent, for
itself and on behalf of each other First Lien Claimholder, Collateral or
proceeds of Collateral

 

J-2-37



--------------------------------------------------------------------------------

otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second Lien Claimholders.

6.10 Effectiveness in Insolvency or Liquidation Proceedings. The Parties
acknowledge that this Agreement is a “subordination agreement” under Section
510(a) of the Bankruptcy Code, which will be effective before, during and after
the commencement of an Insolvency or Liquidation Proceeding. All references in
this Agreement to any Grantor will include such Person as a debtor-in-possession
and any receiver or trustee for such Person in an Insolvency or Liquidation
Proceeding.

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, each First
Lien Representative and each First Lien Collateral Agent, on behalf of itself
and each other First Lien Claimholder represented by it, acknowledges that it
and such First Lien Claimholders have, independently and without reliance on any
Second Lien Representative, any Second Lien Collateral Agent or any other Second
Lien Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the First Lien Documents and be bound by the terms of this Agreement and they
will continue to make their own credit decision in taking or not taking any
action under the First Lien Documents or this Agreement. Each Second Lien
Representative and each Second Lien Collateral Agent, on behalf of itself and
each other Second Lien Claimholder represented by it, acknowledges that it and
such Second Lien Claimholders have, independently and without reliance on any
First Lien Representative, any First Lien Collateral Agent or any other First
Lien Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the Second Lien Documents and be bound by the terms of this Agreement and they
will continue to make their own credit decision in taking or not taking any
action under the Second Lien Documents or this Agreement.

7.2 No Warranties or Liability. Each First Lien Representative and each First
Lien Collateral Agent, on behalf of itself and each other First Lien Claimholder
represented by it, acknowledges and agrees that no Second Lien Representative or
other Second Lien Claimholder has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Second Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise provided herein, the Second Lien Claimholders
will be entitled to manage and supervise their respective extensions of credit
under the Second Lien Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. Each Second Lien
Representative and each Second Lien Collateral Agent, on behalf of itself and
each other Second Lien Claimholder represented by it, acknowledges and agrees
that no First Lien Representative or other First Lien Claimholder has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the First Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided
herein, the First Lien Claimholders will be entitled to manage and supervise
their respective loans and extensions of credit under the First Lien Documents
in accordance with law and as they may

 

J-2-38



--------------------------------------------------------------------------------

otherwise, in their sole discretion, deem appropriate. The Second Lien
Representatives, the Second Lien Collateral Agents and the other Second Lien
Claimholders shall have no duty to the First Lien Representatives, the First
Lien Collateral Agents or any of the other First Lien Claimholders, and the
First Lien Representatives, the First Lien Collateral Agents and the other First
Lien Claimholders shall have no duty to the Second Lien Representatives, the
Second Lien Collateral Agents or any of the other Second Lien Claimholders, to
act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with the Company or any other Grantor (including the First Lien Documents and
the Second Lien Documents), regardless of any knowledge thereof which they may
have or be charged with.

7.3 No Waiver of Lien Priorities.

(a) No right of the First Lien Claimholders, the First Lien Representatives, the
First Lien Collateral Agents or any of them to enforce any provision of this
Agreement or any First Lien Document shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of the Company or any other
Grantor or by any act or failure to act by any First Lien Claimholder, First
Lien Representative or First Lien Collateral Agent, or by any noncompliance by
any Person with the terms, provisions and covenants of this Agreement, any of
the First Lien Documents or any of the Second Lien Documents, regardless of any
knowledge thereof which any First Lien Representative, any First Lien Collateral
Agent or any First Lien Claimholder, or any of them, may have or be otherwise
charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Company and the other Grantors under the First Lien
Documents and subject to the provisions of Section 5.3(a)), the First Lien
Claimholders, the First Lien Representatives, the First Lien Collateral Agents
and any of them may, at any time and from time to time in accordance with the
First Lien Documents and/or applicable law, without the consent of, or notice
to, any Second Lien Representative, any Second Lien Collateral Agent or any
other Second Lien Claimholder, without incurring any liabilities to any Second
Lien Representative, any Second Lien Collateral Agent or any other Second Lien
Claimholder and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy of any Second Lien Representative, any Second Lien Collateral
Agent or any other Second Lien Claimholder is affected, impaired or extinguished
thereby) do any one or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien on any First Lien Collateral or guaranty
of any of the First Lien Obligations or any liability of the Company or any
other Grantor, or any liability incurred directly or indirectly in respect
thereof (including any increase in or extension of the First Lien Obligations,
without any restriction as to the tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by any First Lien Representative, any First Lien
Collateral Agent or any of the other First Lien Claimholders, the First Lien
Obligations or any of the First Lien Documents;

 

J-2-39



--------------------------------------------------------------------------------

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the First Lien Collateral or any
liability of the Company or any other Grantor to any of the First Lien
Claimholders, the First Lien Representatives or the First Lien Collateral
Agents, or any liability incurred directly or indirectly in respect thereof;

(3) settle or compromise any First Lien Obligation or any other liability of the
Company or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability (including the First Lien Obligations) in
any manner or order; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the Company or any other Grantor or any other Person or any security, and elect
any remedy and otherwise deal freely with the Company, any other Grantor or any
First Lien Collateral and any security and any guarantor or any liability of the
Company or any other Grantor to the First Lien Claimholders or any liability
incurred directly or indirectly in respect thereof.

(c) Except as otherwise expressly provided herein, each Second Lien
Representative and each Second Lien Collateral Agent, on behalf of itself and
each other Second Lien Claimholder represented by it, also agrees that the First
Lien Claimholders, the First Lien Representatives and the First Lien Collateral
Agents shall have no liability to such Second Lien Representative, such Second
Lien Collateral Agent or any such Second Lien Claimholders, and such Second Lien
Representative and such Second Lien Collateral Agent, on behalf of itself and
each other Second Lien Claimholder represented by it, hereby waives any claim
against any First Lien Claimholder, any First Lien Representative or any First
Lien Collateral Agent arising out of any and all actions which the First Lien
Claimholders, any First Lien Representative or any First Lien Collateral Agent
may take or permit or omit to take with respect to:

(1) the First Lien Documents (other than this Agreement);

(2) the collection of the First Lien Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any
First Lien Collateral.

Each Second Lien Representative and each Second Lien Collateral Agent, on behalf
of itself and each other Second Lien Claimholder represented by it, agrees that
the First Lien Claimholders, the First Lien Representatives and the First Lien
Collateral Agents have no duty to them in respect of the maintenance or
preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.

 

J-2-40



--------------------------------------------------------------------------------

(d) Until the Discharge of First Lien Obligations, each Second Lien
Representative and each Second Lien Collateral Agent, on behalf of itself and
each other Second Lien Claimholder represented by it, agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of any
marshaling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to any First Lien Collateral or any
other similar rights a junior secured creditor may have under applicable law.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Lien Representatives, the First Lien Collateral Agents and the
other First Lien Claimholders and the Second Lien Representatives, the Second
Lien Collateral Agents and the other Second Lien Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Documents or any
Second Lien Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
First Lien Obligations or Second Lien Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any First Lien Document or any
Second Lien Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of any First
Lien Representative, any First Lien Collateral Agent, the First Lien
Obligations, any First Lien Claimholder, any Second Lien Representative, any
Second Lien Collateral Agent, the Second Lien Obligations or any Second Lien
Claimholder in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1 Integration/Conflicts. This Agreement, the First Lien Documents and the
Second Lien Documents represent the entire agreement of the Grantors, the First
Lien Claimholders and the Second Lien Claimholders with respect to the subject
matter hereof and thereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings,

 

J-2-41



--------------------------------------------------------------------------------

representations or warranties by the First Lien Claimholders or the Second Lien
Claimholders relative to the subject matter hereof and thereof not expressly set
forth or referred to herein or therein. In the event of any conflict between the
provisions of this Agreement and the provisions of the First Lien Documents or
the Second Lien Documents, the provisions of this Agreement shall govern and
control.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to any Second Lien
Representative or any other Second Lien Claimholder, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any Grantor constituting First Lien Obligations in reliance hereon. Each Second
Lien Representative and each Second Lien Collateral Agent, on behalf of itself
and each other Second Lien Claimholder represented by it, hereby waives any
right it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to those of
the invalid, illegal or unenforceable provisions. All references to the Company
or any other Grantor shall include the Company or such Grantor as debtor and
debtor-in-possession and any receiver, trustee or similar person for the Company
or any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding. This Agreement shall terminate and be of no further force and
effect:

(a) with respect to any First Lien Representative and any First Lien Collateral
Agent, the First Lien Claimholders represented by it and their First Lien
Obligations, on the date on which the First Lien Obligations of such First Lien
Claimholders are Discharged, subject to Sections 5.6 and 6.5; and

(b) with respect to any Second Lien Representative and any Second Lien
Collateral Agent, the Second Lien Claimholders represented by it and their
Second Lien Obligations, on the date on which the Second Lien Obligations of
such Second Lien Claimholders are Discharged subject to Sections 5.6 and 6.5;

provided, however, that in each case, such termination shall not relieve any
such party of its obligations incurred hereunder prior to the date of such
termination.

8.3 Amendments; Waivers.

(a) No amendment, modification or waiver of any of the provisions of this
Agreement shall be deemed to be made unless the same shall be in writing signed
on behalf of each party hereto or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the

 

J-2-42



--------------------------------------------------------------------------------

rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time. Notwithstanding the
foregoing, the Company and the other Grantors shall not have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except to the extent their rights are directly and adversely
affected.

(b) Notwithstanding the foregoing, without the consent of any First Lien
Claimholder or Second Lien Claimholder, any Representative and Collateral Agent
may become a party hereto by execution and delivery of a Joinder Agreement in
accordance with Section 8.7 and upon such execution and delivery, such
Representative and Collateral Agent and the Additional First Lien Claimholders
and Additional First Lien Obligations or Additional Second Lien Claimholders and
Additional Second Lien Obligations of the Series for which such Representative
and Collateral Agent is acting shall be subject to the terms hereof.

(c) Notwithstanding the foregoing, without the consent of any other
Representative, Collateral Agent or First Lien Claimholder, the Designated First
Lien Representative may effect amendments and modifications to this Agreement to
the extent necessary to reflect any incurrence of any Additional First Lien
Obligations or Additional Second Lien Obligations in compliance with this
Agreement.

8.4 Information Concerning Financial Condition of the Grantors and their
Subsidiaries. The First Lien Representatives, the First Lien Collateral Agents
and the First Lien Claimholders, on the one hand, and the Second Lien
Representatives, the Second Lien Collateral Agents and the Second Lien
Claimholders, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Grantors and their
Subsidiaries and all endorsers and/or guarantors of the First Lien Obligations
or the Second Lien Obligations and (b) all other circumstances bearing upon the
risk of nonpayment of the First Lien Obligations or the Second Lien Obligations.
The First Lien Representatives, the First Lien Collateral Agents and the other
First Lien Claimholders shall have no duty to advise the Second Lien
Representatives, the Second Lien Collateral Agents or any other Second Lien
Claimholder of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event the First Lien Representatives,
the First Lien Collateral Agents or any of the other First Lien Claimholders, in
its or their sole discretion, undertakes at any time or from time to time to
provide any such information to any Second Lien Representative, any Second Lien
Collateral Agent or any other Second Lien Claimholder, it or they shall be under
no obligation:

(a) to make, and the First Lien Representatives, the First Lien Collateral
Agents and the other First Lien Claimholders shall not make, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

 

J-2-43



--------------------------------------------------------------------------------

8.5 Subrogation. With respect to the value of any payments or distributions in
cash, property or other assets that any of the Second Lien Representatives, the
Second Lien Collateral Agents or the other Second Lien Claimholders pays over to
any of the First Lien Representatives, the First Lien Collateral Agents or the
other First Lien Claimholders under the terms of this Agreement, such Second
Lien Claimholders, Second Lien Representatives and Second Lien Collateral Agents
shall be subrogated to the rights of such First Lien Representatives, First Lien
Collateral Agents and First Lien Claimholders; provided that each Second Lien
Representative and each Second Lien Collateral Agent, on behalf of itself and
each other Second Lien Claimholder represented by it, hereby agrees not to
assert or enforce any such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of First Lien Obligations has
occurred. The Company and the other Grantors each acknowledges and agrees that
the value of any payments or distributions in cash, property or other assets
received by any Second Lien Representative, Second Lien Collateral Agent or
other Second Lien Claimholder that are paid over to any First Lien
Representative, First Lien Collateral Agent or other First Lien Claimholder
pursuant to this Agreement shall not reduce any of the Second Lien Obligations.

8.6 Application of Payments. All payments received by any First Lien
Representative, First Lien Collateral Agent or other First Lien Claimholder may
be applied, reversed and reapplied, in whole or in part, to such part of the
First Lien Obligations provided for in the First Lien Documents (subject to the
First Lien Pari Passu Intercreditor Agreement, if then in effect). Each Second
Lien Representative and each Second Lien Collateral Agent, on behalf of itself
and each other Second Lien Claimholder represented by it, agrees to any
extension or postponement of the time of payment of the First Lien Obligations
or any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any Lien which may at any time secure any
part of the First Lien Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

8.7 Additional Debt Facilities.

(a) To the extent, but only to the extent, permitted by the provisions of the
First Lien Documents and the Second Lien Documents and Section 5.3, the Company
may incur or issue and sell one or more series or classes of Indebtedness that
the Company designates as Additional First Lien Debt and/or one or more series
or classes of Indebtedness that the Company designates as Additional Second Lien
Debt (each, “Additional Debt”).

Any such series or class of Additional First Lien Debt may be secured by a
first-priority, senior Lien on the Collateral, in each case under and pursuant
to the First Lien Collateral Documents for such Series of Additional First Lien
Debt, if and subject to the condition that, unless such Indebtedness is part of
an existing Series of Additional First Lien Debt represented by a First Lien
Representative and First Lien Collateral Agent already party to this Agreement
and the First Lien Pari Passu Intercreditor Agreement, the Additional First Lien

 

J-2-44



--------------------------------------------------------------------------------

Representative and the Additional First Lien Collateral Agent of any such
Additional First Lien Debt each becomes a party to this Agreement and the First
Lien Pari Passu Intercreditor Agreement by satisfying the conditions set forth
in clauses (1) through (3) of Section 8.7(b). Upon any Additional First Lien
Representative and Additional First Lien Collateral Agent so becoming a party
hereto and becoming a party to the First Lien Pari Passu Intercreditor Agreement
in accordance with the terms thereof, all Additional First Lien Obligations of
such Series shall also be entitled to be so secured by a senior Lien on the
Collateral in accordance with the terms hereof and thereof.

Any such series or class of Additional Second Lien Debt may be secured by a
junior-priority, subordinated Lien on the Collateral, in each case under and
pursuant to the relevant Second Lien Collateral Documents for such Series of
Additional Second Lien Debt, if and subject to the condition, unless such
Indebtedness is part of an existing Series of Additional Second Lien Debt
represented by a Second Lien Representative and Second Lien Collateral Agent
already party to this Agreement and the Second Lien Pari Passu Intercreditor
Agreement, the Additional Second Lien Representative and Additional Second Lien
Collateral Agent of any such Additional Second Lien Debt each becomes a party to
this Agreement and the Second Lien Pari Passu Intercreditor Agreement by
satisfying the conditions set forth in clauses (1) through (3) of Section
8.7(b). Upon any Additional Second Lien Representative and Additional Second
Lien Collateral Agent so becoming a party hereto and becoming a party to the
Second Lien Pari Passu Intercreditor Agreement in accordance with the terms
thereof, all Additional Second Lien Obligations of such Series shall also be
entitled to be so secured by a subordinated Lien on the Collateral in accordance
with the terms hereof and thereof.

(b) In order for an Additional Representative and an Additional Collateral Agent
to become a party to this Agreement:

(1) such Additional Representative and such Additional Collateral Agent shall
have executed and delivered to each other then-existing Representative a Joinder
Agreement substantially in the form of Exhibit A hereto (if such Representative
is an Additional Second Lien Representative and such Collateral Agent is an
Additional Second Lien Collateral Agent) (with such changes as may be reasonably
approved by the Designated First Lien Representative and such Representative and
such Collateral Agent) or Exhibit B hereto (if such Representative is an
Additional First Lien Representative and such Collateral Agent is an Additional
First Lien Collateral Agent) (with such changes as may be reasonably approved by
the Designated First Lien Representative and such Representative and such
Collateral Agent) pursuant to which such Additional Representative becomes a
Representative hereunder, such Additional Collateral Agent becomes a Collateral
Agent hereunder and the related First Lien Claimholders or Second Lien
Claimholders, as applicable, become subject hereto and bound hereby;

(2) the Company shall have delivered a Designation to each other then-existing
Collateral Agent substantially in the form of Exhibit C hereto, pursuant to
which a Responsible Officer of the Company shall (A) identify the Indebtedness
to be designated as Additional First Lien Obligations, Additional

 

J-2-45



--------------------------------------------------------------------------------

Second Lien Obligations or Initial Second Lien Obligations, as applicable, and
the initial aggregate principal amount of such Indebtedness, (B) specify the
name and address of the applicable Additional Representative and Additional
Collateral Agent and (C) certify that such Additional Debt or Initial Second
Lien Obligations is permitted to be incurred, secured and guaranteed by each
First Lien Document and Second Lien Document and that the conditions set forth
in this Section 8.7 are satisfied with respect to such Additional Debt or
Initial Second Lien Obligations, as applicable; and

(3) the Company shall have delivered to each other Collateral Agent true and
complete copies of each of the First Lien Documents or Second Lien Documents, as
applicable, relating to such Additional First Lien Debt or Additional Second
Lien Debt, as applicable, certified as being true and correct by a Responsible
Officer of the Company.

(c) The Additional Second Lien Documents or Additional First Lien Documents, as
applicable, relating to such Additional Obligations shall provide that each of
the applicable Claimholders with respect to such Additional Obligations will be
subject to and bound by the provisions of this Agreement in its capacity as a
holder of such Additional Obligations.

(d) Upon the execution and delivery of a Joinder Agreement by an Additional
First Lien Representative and an Additional First Lien Collateral Agent or an
Additional Second Lien Representative and an Additional Second Lien Collateral
Agent, as the case may be, in each case in accordance with this Section 8.7,
each other Representative and Collateral Agent shall acknowledge receipt thereof
by countersigning a copy thereof and returning the same to such Additional First
Lien Representative and such Additional First Lien Collateral Agent or such
Additional Second Lien Representative and such Additional Second Lien Collateral
Agent, as the case may be; provided that the failure of any Representative or
Collateral Agent to so acknowledge or return the same shall not affect the
status of such Additional Obligations as Additional First Lien Obligations or
Additional Second Lien Obligations, as the case may be, if the other
requirements of this Section 8.7 are complied with.

(e) With respect to any incurrence, issuance or sale of Indebtedness after the
date hereof under the Additional First Lien Documents or Additional Second Lien
Documents of a Series of Additional First Lien Debt or Series of Additional
Second Lien Debt whose Representative and Collateral Agent is already each a
party to this Agreement and the First Lien Pari Passu Intercreditor Agreement or
Second Lien Pari Passu Intercreditor Agreement, as applicable, the requirements
of Section 8.7(b) shall not be applicable and such Indebtedness shall
automatically constitute Additional First Lien Debt or Additional Second Lien
Debt so long as (i) such Indebtedness is permitted to be incurred, secured and
guaranteed by each First Lien Document and Second Lien Document and (ii) the
provisions of Section 8.7(c) have been complied with; provided, further,
however, that with respect to any such Indebtedness incurred, issued or sold
pursuant to the terms of any Additional First Lien Documents or Additional
Second Lien Documents of such existing Series of Additional First Lien Debt or
Additional Second

 

J-2-46



--------------------------------------------------------------------------------

Lien Debt as such terms existed on the date the Representative and Collateral
Agent for such Series of Additional First Lien Debt or Additional Second Lien
Debt executed the Joinder Agreement, the requirements of clause (i) of this
Section 8.7(e) shall be tested only as of (x) the date of execution of such
Joinder Agreement, if pursuant to a commitment entered into at the time of such
Joinder Agreement and (y) with respect to any later commitment or amendment to
those terms to permit such Indebtedness, as of the date of such commitment
and/or amendment.

8.8 Agency Capacities. Except as expressly provided herein, [Deutsche Bank AG
New York Branch] is acting in the capacity of Initial First Lien Representative
and Initial First Lien Collateral Agent solely for the Initial First Lien
Claimholders. Except as expressly provided herein, each other Representative and
Collateral Agent is acting in the capacity of Representative and Collateral
Agent, respectively, solely for the Claimholders under the First Lien Documents
or Second Lien Documents for which it is the named Representative or Collateral
Agent, as the case may be, in the applicable Joinder Agreement.

8.9 Submission to Jurisdiction; Certain Waivers. Each of the Company, each other
Grantor, and each Representative and each Collateral Agent, on behalf of itself
and each other applicable Claimholder represented by it, hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;

(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;

(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other First Lien Document shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other First Lien Document or Second Lien Document against such Grantor or
any of its assets in the courts of any jurisdiction;

(d) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Collateral
Document in any court referred to in Section 8.9(a) (and irrevocably waives to
the fullest extent permitted by applicable law the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court);

 

J-2-47



--------------------------------------------------------------------------------

(e) consents to service of process in any such proceeding in any such court by
registered or certified mail, return receipt requested, to the applicable party
at its address provided in accordance with Section 8.11 (and agrees that nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law);

(f) agrees that service as provided in Section 8.9(e) above is sufficient to
confer personal jurisdiction over the applicable party in any such proceeding in
any such court, and otherwise constitutes effective and binding service in every
respect; and

(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.

8.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO AND THE COMPANY AND THE OTHER
GRANTORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT,
BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO AND
THE COMPANY AND THE OTHER GRANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.10. EACH PARTY HERETO AND THE
COMPANY AND THE OTHER GRANTORS FURTHER REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.

8.11 Notices. All notices to the Second Lien Claimholders and the First Lien
Claimholders permitted or required under this Agreement shall be sent to the
applicable Second Lien Representative and the applicable First Lien
Representative, respectively. Unless otherwise specifically provided herein, any
notice hereunder shall be in writing and may be personally served, telexed or
sent by telefacsimile or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile or telex, or
three (3) Business Days after depositing it in the United States mail with
postage prepaid and properly addressed. For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto or in the Joinder Agreement pursuant to which it becomes
a party hereto, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

 

J-2-48



--------------------------------------------------------------------------------

8.12 Further Assurances. Each First Lien Representative and each First Lien
Collateral Agent, on behalf of itself and each other First Lien Claimholder
represented by it, each Second Lien Representative and each Second Lien
Collateral Agent, on behalf of itself and each other Second Lien Claimholder
represented by it, and the Company and each other Grantor, agree that each of
them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as any
First Lien Representative and First Lien Collateral Agent or any Second Lien
Representative and Second Lien Collateral Agent may reasonably request to
effectuate the terms of and the Lien priorities contemplated by this Agreement.

8.13 APPLICABLE LAW. THIS AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN THE
COLLATERAL).

8.14 Binding on Successors and Assigns. This Agreement shall be binding upon the
First Lien Representatives, the First Lien Collateral Agents, the other First
Lien Claimholders, the Second Lien Representatives, the Second Lien Collateral
Agents, the other Second Lien Claimholders, the Company and the other Grantors,
and their respective successors and assigns from time to time. If any of the
First Lien Representatives, the First Lien Collateral Agents, the Second Lien
Representatives or the Second Lien Collateral Agents resigns or is replaced
pursuant to the First Lien Documents or the Second Lien Documents, as
applicable, its successor shall be deemed to be a party to this Agreement and
shall have all the rights of, and be subject to all the obligations of, this
Agreement. No provision of this Agreement will inure to the benefit of a
trustee, debtor-in-possession, creditor trust or other representative of an
estate or creditor of any Grantor, including where any such trustee,
debtor-in-possession, creditor trust or other representative of an estate is the
beneficiary of a Lien securing Collateral by virtue of the avoidance of such
Lien in an Insolvency or Liquidation Proceeding.

8.15 Section Headings. The section headings and the table of contents used in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose, be given any
substantive effect, affect the construction hereof or be taken into
consideration in the interpretation hereof.

8.16 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic imaging means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

 

J-2-49



--------------------------------------------------------------------------------

8.17 Authorization. By its signature, each Person executing this Agreement, on
behalf of such Person but not in his or her personal capacity as a signatory,
represents and warrants to the other parties hereto that it is duly authorized
to execute this Agreement.

8.18 No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights.
This Agreement and the rights and benefits hereof shall inure to the benefit of
each of the First Lien Claimholders and the Second Lien Claimholders and their
respective successors and assigns from time to time. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Representatives, the First Lien Collateral Agents and
the other First Lien Claimholders on the one hand and the Second Lien
Representatives, the Second Lien Collateral Agents and the other Second Lien
Claimholders on the other hand. Nothing herein shall be construed to limit the
relative rights and obligations as among the First Lien Claimholders or as among
the Second Lien Claimholders; as among the First Lien Claimholders, such rights
and obligations are governed by, and any provisions herein regarding them are
therefore subject to, the provisions of the First Lien Pari Passu Intercreditor
Agreement and as among the Second Lien Claimholders, such rights and obligations
are governed by, and any provisions herein regarding them are therefore subject
to, the provisions of the Second Lien Pari Passu Intercreditor Agreement. Other
than as set forth in Section 8.3 and in Section 8.7, none of the Company, any
other Grantor or any other creditor thereof shall have any rights hereunder and
neither the Company nor any Grantor nor any other creditor thereof may rely on
the terms hereof. Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor, which are absolute and
unconditional, to pay the First Lien Obligations and the Second Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.

8.19 No Indirect Actions. Unless otherwise expressly stated, if a party may not
take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action.

8.20 Additional Grantors. Each of the Company and the other Grantors agrees that
it shall ensure that each of its Subsidiaries that is or is to become a party to
any First Lien Document or Second Lien Document shall either execute this
Agreement on the date hereof or shall confirm that it is a Grantor hereunder
pursuant to a Joinder Agreement substantially in the form attached hereto as
Exhibit D that is executed and delivered by such Subsidiary prior to or
concurrently with its execution and delivery of such First Lien Document or such
Second Lien Document.

[Remainder of this page intentionally left blank]

 

J-2-50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Junior Lien
Intercreditor Agreement as of the date first written above.

 

[DEUTSCHE BANK AG NEW YORK BRANCH],

as Initial First Lien Representative and as Initial First Lien Collateral Agent

By:  

 

  Name:   Title: [ADDRESS] with copies to: [ADDRESS]

 

J-2-51



--------------------------------------------------------------------------------

[                                         ],

as Initial Second Lien Representative

By:  

 

  Name:   Title: [NOTICE ADDRESS]

[                                         ],

as Initial Second Lien Collateral Agent

By:  

 

  Name:   Title: [NOTICE ADDRESS]

 

J-2-52



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: ESH HOSPITALITY, INC. By:  

 

  Name:   Title: [OTHER GRANTORS] By:  

 

  Name:   Title: [NOTICE ADDRESS]

 

J-2-53



--------------------------------------------------------------------------------

Exhibit A to the

Junior Lien Intercreditor Agreement

[FORM OF] JUNIOR LIEN JOINDER AGREEMENT NO. [    ] dated as of [            ],
20[    ] to the JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[    ] (the “Junior Lien Intercreditor Agreement”), among [DEUTSCHE BANK AG
NEW YORK BRANCH], as Initial First Lien Representative and Initial First Lien
Collateral Agent, [INSERT NAME], as Initial Second Lien Representative, [INSERT
NAME], as Initial Second Lien Collateral Agent and the additional
Representatives and Collateral Agents from time to time a party thereto, and
acknowledged and agreed to by ESH HOSPITALITY, INC., a Delaware corporation (the
“Company”), and certain subsidiaries of the Company (each, a “Grantor”).

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

As a condition to the ability of the Company to incur Additional Second Lien
Debt after the date of the Junior Lien Intercreditor Agreement and to secure
such [Additional Second Lien Debt and related Additional Second Lien
Obligations][Initial Second Lien Obligations] with a lien on the Collateral and
to have such [Additional Second Lien Debt and related Additional Second Lien
Obligations][Initial Second Lien Obligations] guaranteed by the Grantors, in
each case under and pursuant to the applicable Additional Second Lien Documents,
each of the Additional Second Lien Representative and the Additional Second Lien
Collateral Agent in respect of such Additional Second Lien Debt and related
Additional Second Lien Obligations is required to become [a Representative and
Collateral Agent][the Initial Second Lien Representative and the Initial Second
Lien Collateral Agent], respectively, under, and the [Additional Second Lien
Claimholders][Initial Second Lien Claimholders] in respect thereof are required
to become subject to and bound by, the Junior Lien Intercreditor Agreement.
Section 8.7 of the Junior Lien Intercreditor Agreement provides that such
Additional Second Lien Representative and Additional Second Lien Collateral
Agent may become a Representative and Collateral Agent, respectively, under, and
such [Additional Second Lien Claimholders][Initial Second Lien Claimholders] may
become subject to and bound by, the Junior Lien Intercreditor Agreement pursuant
to the execution and delivery by the Additional Second Lien Representative and
Additional Second Lien Collateral Agent of an instrument in the form of this
Joinder Agreement and the satisfaction of the other conditions set forth in
Section 8.7 of the Junior Lien Intercreditor Agreement. The undersigned
[Additional Second Lien Representative][Initial Second Lien Representative] (the
“New Representative”) and [Additional Second Lien Collateral Agent][Initial
Second Lien Collateral Agent] (the “New Collateral Agent”) are executing this
Joinder Agreement in accordance with the requirements of the Junior Lien
Intercreditor Agreement.

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

In accordance with Section 8.7 of the Junior Lien Intercreditor Agreement, the
New Representative and the New Collateral Agent by their signatures below become
[a Second Lien Representative and a Second Lien Collateral Agent][the Initial
Second Lien Representative and the Initial Second Lien Collateral Agent],
respectively, under, and the related [Additional

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

Second Lien][Initial Second Lien] Claimholders represented by it become subject
to and bound by, the Junior Lien Intercreditor Agreement with the same force and
effect as if the New Representative and the New Collateral Agent had originally
been named therein as [a Second Lien Representative and a Second Lien Collateral
Agent], respectively, and each of the New Representative and the New Collateral
Agent, on behalf of itself and each other [Additional Second Lien][Initial
Second Lien] Claimholder represented by it, hereby agrees to all the terms and
provisions of the Junior Lien Intercreditor Agreement applicable to it as [a
Second Lien Representative and a Second Lien Collateral Agent][the Initial
Second Lien Representative and the Initial Second Lien Collateral Agent],
respectively, and to the [Additional Second Lien][Initial Second Lien]
Claimholders represented by it as [Second Lien Claimholders][Initial Second Lien
Claimholders]. Each reference to a [“Representative” or “Second Lien
Representative”][“Initial Second Lien Representative”] in the Junior Lien
Intercreditor Agreement shall be deemed to [include][refer to] the New
Representative, each reference to a [“Collateral Agent” or “Second Lien
Collateral Agent”][“Initial Second Lien Collateral Agent”] in the Junior Lien
Intercreditor Agreement shall be deemed to [include][refer to] the New
Collateral Agent and each reference to [“Second Lien Claimholders”][“Initial
Second Lien Claimholders”] shall include the [Additional Second Lien
Claimholders][Initial Second Lien Claimholders] represented by such New
Representative and New Collateral Agent. The Junior Lien Intercreditor Agreement
is hereby incorporated herein by reference.

Each of the New Representative and New Collateral Agent represents and warrants
to the other Representatives, Collateral Agents and the other Claimholders that
(i) it has full power and authority to enter into this Joinder Agreement, in its
capacity as [agent] [trustee], (ii) this Joinder Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms and the
terms of the Junior Lien Intercreditor Agreement and (iii) the Second Lien
Documents relating to such Additional Second Lien Debt provide that, upon the
New Representative’s and New Collateral Agent’s entry into this Agreement, the
[Additional Second Lien][Initial Second Lien] Claimholders in respect of such
[Additional Second Lien Debt][Initial Second Lien Obligations] will be subject
to and bound by the provisions of the Junior Lien Intercreditor Agreement as
[Second Lien Claimholders][Initial Second Lien Claimholders].

This Joinder Agreement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Joinder
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Joinder Agreement.

Except as expressly supplemented hereby, the Junior Lien Intercreditor Agreement
shall remain in full force and effect.

THIS JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF
THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS IN THE COLLATERAL).

Any provision of this Joinder Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Junior Lien Intercreditor Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.

All communications and notices hereunder shall be in writing and given as
provided in Section 8.11 of the Junior Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to it at the address set forth below its
signature hereto.

[Remainder of this page intentionally left blank]

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Junior Lien Intercreditor Agreement as of
the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [                    ] for the holders of [                    ]

By:  

 

  Name:     Title:   Address for notices:  

 

 

 

  attention of:  

 

  Telecopy:  

 

[NAME OF NEW COLLATERAL AGENT],

as [                    ] for the holders of [                    ]

By:  

 

  Name:     Title:   Address for notices:  

 

 

 

  attention of:  

 

  Telecopy:  

 

Receipt of the foregoing acknowledged:

[NAME OF APPLICABLE REPRESENTATIVE],

as [Insert title of Representative]

By:  

 

  Name:     Title:  

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

Receipt of the foregoing acknowledged:

[NAME OF APPLICABLE COLLATERAL AGENT],

as [Insert title of Collateral Agent]

By:  

 

  Name:     Title:  

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

Exhibit B to the

Junior Lien Intercreditor Agreement

[FORM OF] FIRST LIEN JOINDER AGREEMENT NO. [    ] dated as of [            ],
20[    ] to the JUNIOR LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[    ] (the “Junior Lien Intercreditor Agreement”), among [DEUTSCHE BANK AG
NEW YORK BRANCH], as Initial First Lien Representative and Initial First Lien
Collateral Agent, [INSERT NAME], as Initial Second Lien Representative, [INSERT
NAME], as Initial Second Lien Collateral Agent and the additional
Representatives and Collateral Agents from time to time a party thereto, and
acknowledged and agreed to by ESH HOSPITALITY, INC., a Delaware corporation (the
“Company”), and certain subsidiaries of the Company (each a “Grantor”).

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

As a condition to the ability of the Company to incur Additional First Lien Debt
after the date of the Junior Lien Intercreditor Agreement and to secure such
[Additional First Lien Debt and related Additional First Lien Obligations] with
a lien on the Collateral and to have such [Additional First Lien Debt and
related Additional First Lien Obligations] guaranteed by the Grantors, in each
case under and pursuant to the [applicable Additional First Lien Documents],
each of the Additional First Lien Representative and the Additional First Lien
Collateral Agent in respect of such Additional First Lien Debt and related
Additional First Lien Obligations is required to become a Representative and
Collateral Agent, respectively, under, and the[Additional First Lien
Claimholders in respect thereof are required to become subject to and bound by,
the Junior Lien Intercreditor Agreement. Section 8.7 of the Junior Lien
Intercreditor Agreement provides that such Additional First Lien Representative
and Additional First Lien Collateral Agent may become a Representative and
Collateral Agent, respectively, under, and such [Additional First Lien
Claimholders] may become subject to and bound by, the Junior Lien Intercreditor
Agreement, pursuant to the execution and delivery by the Additional First Lien
Representative and Additional First Lien Collateral Agent of an instrument in
the form of this Joinder Agreement and the satisfaction of the other conditions
set forth in Section 8.7 of the Junior Lien Intercreditor Agreement. The
undersigned Additional First Lien Representative (the “New Representative”) and
Additional First Lien Collateral Agent (the “New Collateral Agent”) are
executing this Joinder Agreement in accordance with the requirements of the
Junior Lien Intercreditor Agreement.

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

In accordance with Section 8.7 of the Junior Lien Intercreditor Agreement, the
New Representative and the New Collateral Agent by their signatures below become
a First Lien Representative and a First Lien Collateral Agent, respectively,
under, and the related Additional First Lien Claimholders represented by it
become subject to and bound by, the Junior Lien Intercreditor Agreement with the
same force and effect as if the New Representative and the New Collateral Agent
had originally been named therein as a First Lien Representative and a First
Lien Collateral Agent, respectively, and each of the New Representative and the
New Collateral Agent, on behalf of itself and each other Additional First Lien
Claimholder

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

represented by it, hereby agrees to all the terms and provisions of the Junior
Lien Intercreditor Agreement applicable to it as a First Lien Representative and
a First Lien Collateral Agent, respectively, and to the Additional First Lien
Claimholders represented by it as First Lien Claimholders. Each reference to a
“Representative” or “First Lien Representative” in the Junior Lien Intercreditor
Agreement shall be deemed to [include][refer to] the New Representative, each
reference to a “Collateral Agent” or “First Lien Collateral Agent” in the Junior
Lien Intercreditor Agreement shall be deemed to [include][refer to] the New
Collateral Agent and each reference to “First Lien Claimholders” shall include
the Additional First Lien Claimholders represented by such New Representative
and New Collateral Agent. The Junior Lien Intercreditor Agreement is hereby
incorporated herein by reference.

Each of the New Representative and New Collateral Agent represents and warrants
to the other Representatives, Collateral Agents and the other Claimholders that
(i) it has full power and authority to enter into this Joinder Agreement, in its
capacity as [agent] [trustee], (ii) this Joinder Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms and the
terms of the Junior Lien Intercreditor Agreement and (iii) the First Lien
Documents relating to such Additional First Lien Debt provide that, upon the New
Representative’s and New Collateral Agent’s entry into this Agreement, the
Additional First Lien Claimholders in respect of such Additional First Lien Debt
will be subject to and bound by the provisions of the Junior Lien Intercreditor
Agreement as First Lien Claimholders[  ].

This Joinder Agreement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Joinder
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Joinder Agreement.

Except as expressly supplemented hereby, the Junior Lien Intercreditor Agreement
shall remain in full force and effect.

THIS JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN THE
COLLATERAL).

Any provision of this Joinder Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Junior Lien Intercreditor Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

shall endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.

All communications and notices hereunder shall be in writing and given as
provided in Section 8.11 of the Junior Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to it at the address set forth below its
signature hereto.

[Remainder of this page intentionally left blank]

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the New Collateral Agent have
duly executed this Joinder Agreement to the Junior Lien Intercreditor Agreement
as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [                    ] for the holders of [                    ]

By:  

 

  Name:     Title:   Address for notices:  

 

 

 

  attention of:  

 

  Telecopy:  

 

[NAME OF NEW COLLATERAL AGENT],

as [                    ] for the holders of [                    ]

By:  

 

  Name:     Title:   Address for notices:  

 

 

 

  attention of:  

 

  Telecopy:  

 

Receipt of the foregoing acknowledged:

[NAME OF APPLICABLE REPRESENTATIVE],

as [Insert title of Representative]

By:  

 

  Name:     Title:  

 

Exhibit B – Page 4



--------------------------------------------------------------------------------

Receipt of the foregoing acknowledged:

[NAME OF APPLICABLE COLLATERAL AGENT],

as [Insert title of Collateral Agent]

By:  

 

  Name:     Title:  

 

Exhibit B – Page 5



--------------------------------------------------------------------------------

Exhibit C to the

Junior Lien Intercreditor Agreement

[FORM OF] DEBT DESIGNATION NO. [    ] (this “Designation”) dated as of
[            ], 20[    ] with respect to the JUNIOR LIEN INTERCREDITOR AGREEMENT
dated as of [            ], 20[    ] (the “Junior Lien Intercreditor
Agreement”), among [DEUTSCHE BANK AG NEW YORK BRANCH], as Initial First Lien
Representative and Initial First Lien Collateral Agent for the Initial First
Lien Claimholders, [            ], as Initial Second Lien Representative [and][,
[            ], as] Initial Second Lien Collateral Agent for the Initial Second
Lien Claimholders and the additional Representatives and Collateral Agents from
time to time a party thereto, and acknowledged and agreed to by ESH HOSPITALITY,
INC., a Delaware corporation (the “Company”), and certain subsidiaries of the
Company (each, a “Grantor”).

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

This Designation is being executed and delivered in order to designate
additional secured Obligations of the Company and the Grantors as [Additional
First Lien Debt][Additional Second Lien Debt] entitled to the benefit of and
subject to the terms of the Junior Lien Intercreditor Agreement.

The undersigned, the duly appointed [specify title of Responsible Officer] of
the Company hereby certifies on behalf of the Company that:

 

  1. [Insert name of the Company or other Grantor] intends to incur Indebtedness
(the “Designated Obligations”) in the initial aggregate principal amount of
[    ] pursuant to the following agreement: [describe indenture or other
agreement giving rise to Additional First Lien Debt or Additional Second Lien
Debt, as the case may be] (the “Designated Agreement”) which will be [Additional
First Lien Obligations][Additional Second Lien Obligations][Initial Second Lien
Obligations].

 

  2. The incurrence of the Designated Obligations is permitted by each
applicable First Lien Document and Second Lien Document.

 

  3. Conform the following as applicable; Pursuant to and for the purposes of
Section 8.7 of the Junior Lien Intercreditor Agreement, (i) the Designated
Agreement is hereby designated as [an “Additional First Lien Document”][an
“Additional Second Lien Document”] and (ii) the Designated Obligations are
hereby designated as [“Additional First Lien Obligations”][“Additional Second
Lien Obligations”][“Initial Second Lien Obligations”].

 

  4. a.The name and address of the Representative for such Designated
Obligations is:

[Insert name and all capacities; Address]

Telephone:  

 

   Fax:  

 

   Email  

 

  

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

  b. The name and address of the Collateral Agent for such Designated
Obligations is:

[Insert name and all capacities; Address]

Telephone:  

 

   Fax:  

 

   Email:  

 

  

[Remainder of this page intentionally left blank]

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Designation to be duly executed
by the undersigned Responsible Officer as of the day and year first above
written.

 

ESH HOSPITALITY, INC. By:  

 

  Name:     Title:  

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

Exhibit D to the

Junior Lien Intercreditor Agreement

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [    ] dated as of [            ],
20[    ] (the “Grantor Joinder Agreement”) to the JUNIOR LIEN INTERCREDITOR
AGREEMENT dated as of [            ], 20[    ] (the “Junior Lien Intercreditor
Agreement”), among [DEUTSCHE BANK AG NEW YORK BRANCH], as Initial First Lien
Representative and Initial First Lien Collateral Agent, [            ], as
Initial Second Lien Representative and Initial Second Lien Collateral Agent and
the additional Representatives and Collateral Agents from time to time a party
thereto, and acknowledged and agreed to by ESH HOSPITALITY, INC., a Delaware
corporation (the “Company”), and certain subsidiaries of the Company (each a
“Grantor”).

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Junior Lien Intercreditor Agreement.

The undersigned, [                    ], a [                    ], (the “New
Grantor”) wishes to acknowledge and agree to the Junior Lien Intercreditor
Agreement and become a party thereto to the limited extent contemplated by
Section 8.18 thereof and to acquire and undertake the rights and obligations of
a Grantor thereunder.

Accordingly, the New Grantor agrees as follows for the benefit of the
Representatives, the Collateral Agents and the Claimholders:

Section 1. Accession to the Junior Lien Intercreditor Agreement. The New Grantor
(a) acknowledges and agrees to and becomes a party to the Junior Lien
Intercreditor Agreement as a Grantor to the limited extent contemplated by
Section 8.18 thereof, (b) agrees to all the terms and provisions of the Junior
Lien Intercreditor Agreement and (c) shall have all the rights and obligations
of a Grantor under the Junior Lien Intercreditor Agreement. This Grantor Joinder
Agreement supplements the Junior Lien Intercreditor Agreement and is being
executed and delivered by the New Grantor pursuant to Section 8.20 of the Junior
Lien Intercreditor Agreement.

Section 2. Representations, Warranties and Acknowledgement of the New Grantor.
The New Grantor represents and warrants to each Representative, each Collateral
Agent and to the Claimholders that (a) it has full power and authority to enter
into this Grantor Joinder Agreement, in its capacity as Grantor and (b) this
Grantor Joinder Agreement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with the terms of this Grantor Joinder Agreement.

Section 3. Counterparts. This Grantor Joinder Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Grantor Joinder Agreement or any document or instrument
delivered in connection herewith by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Grantor Joinder
Agreement or such other document or instrument, as applicable.

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

Section 4. Section Headings. Section heading used in this Grantor Joinder
Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken in consideration in the interpretation
hereof.

Section 5. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Junior Lien Intercreditor Agreement subject to any limitations set forth in the
Junior Lien Intercreditor Agreement with respect to the Grantors.

Section 6. Governing Law. THIS GRANTOR JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

Section 7. Severability. In case any one or more of the provisions contained in
this Grantor Joinder Agreement should be held invalid, illegal or unenforceable
in any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Junior Lien Intercreditor Agreement shall
not in any way be affected or impaired. The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 8. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 8.11 of the Junior Lien Intercreditor
Agreement. All communications and notices hereunder to the New Grantor shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 8.11 of the Junior Lien Intercreditor Agreement.

Section 9. Miscellaneous. The provisions of Section 8 of the Junior Lien
Intercreditor Agreement will apply with like effect to this Grantor Joinder
Agreement.

[Remainder of this page intentionally left blank]

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Junior Lien Intercreditor Agreement as of the day and year
first above written.

 

[                                         ] By:  

 

  Name:     Title:  

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

EXHIBIT K-1

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Credit Agreement, dated as of August 30, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
the lenders party thereto from time to time, Deutsche Bank AG New York Branch,
as Administrative Agent, Collateral Agent and L/C Issuer. Capitalized terms used
herein but not otherwise defined shall have the meaning given to such term in
the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loans(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) the interest payments
on the Loan(s) are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and deliver promptly to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or in either of the two
calendar years preceding such payments, or at such times are as reasonably
requested by the Borrower or the Administrative Agent.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

K-1-1



--------------------------------------------------------------------------------

EXHIBIT K-2

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Credit Agreement, dated as of August 30, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
the lenders party thereto from time to time, Deutsche Bank AG New York Branch,
as Administrative Agent, Collateral Agent and L/C Issuer. Capitalized terms used
herein but not otherwise defined shall have the meaning given to such term in
the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments with respect to such participation are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments,
or at such times are as reasonably requested by such Lender.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

K-2-1



--------------------------------------------------------------------------------

EXHIBIT K-3

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is made to the Credit Agreement, dated as of August 30, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
the lenders party thereto from time to time, Deutsche Bank AG New York Branch,
as Administrative Agent, Collateral Agent and L/C Issuer. Capitalized terms used
herein but not otherwise defined shall have the meaning given to such term in
the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is a beneficial owner of such Loan(s)
(as well as any Note(s) evidencing such Loan(s)) is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members that is a beneficial owner of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)) is a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members that is a beneficial
owner of such Loan(s) (as well as any Note(s) evidencing such Loan(s)) is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments on the Loan(s)
are not effectively connected with the conduct of a U.S. trade or business by
the undersigned nor any of its partners/members that is a beneficial owner of
such Loan(s) (as well as any Note(s) evidencing such Loan(s)).

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its direct or indirect partners/members that is claiming the
portfolio interest exception: (i) an Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such direct or indirect
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform the Borrower and the Administrative Agent in writing and deliver promptly
to the Borrower and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished

 

K-3-1



--------------------------------------------------------------------------------

the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned or in either of the two calendar years
preceding such payments, or at such times are as reasonably requested by the
Borrower or the Administrative Agent.

[NAME OF LENDER]

 

By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

K-3-2



--------------------------------------------------------------------------------

EXHIBIT K-4

UNITED STATES TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX
PURPOSES)

Reference is made to the Credit Agreement, dated as of August 30, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
the lenders party thereto from time to time, Deutsche Bank AG New York Branch,
as Administrative Agent, Collateral Agent and L/C Issuer. Capitalized terms used
herein but not otherwise defined shall have the meaning given to such term in
the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is a beneficial owner of
such participation is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members that is a beneficial owner of such participation is a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is a beneficial owner of such participation is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments with respect to
such participation are not effectively connected with the conduct of a U.S.
trade or business by the undersigned nor any of its partners/members that is a
beneficial owner of such participation.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
direct or indirect partners/members that is claiming the portfolio interest
exception: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as applicable, from each of such direct or indirect partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments,
or at such times are as reasonably requested by such Lender.

 

K-4-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

K-4-2



--------------------------------------------------------------------------------

EXHIBIT L

[FORM OF]

ADMINISTRATIVE QUESTIONNAIRE

 

 

I. General Information

 

Deal Name:    ESH Hospitality, Inc. US $1,650,000,000 Senior Secured Credit
Facilities Lender Institution’s Legal Name for Documentation Purposes:    Name,
Phone and Fax Number of Individual(s) to Receive Draft(s):    Number of
Signature Lines Required:   

 

II. Lender Contact Information

 

    CREDIT CONTACT   CLOSING CONTACT Primary Contact Name:     Back-up Name:    
Street Address (for courier purposes)     Primary Contact Phone Number:    
Back-up Contact Phone Number:     Primary Contact Fax Number:     Back-up
Contact Fax Number:     Primary Contact E-mail Address:     Back-up Contact
E-mail Address    

 

* Please list any special function contacts on a separate sheet (i.e. L/C ‘s,
Foreign Currency, Bid Loans, etc.)

 

    DEAL ADMINISTRATOR    

Primary Contact Name:

   

Back-up Name:

   

Street Address (for courier purposes)

   

Primary Contact Phone Number:

    Primary Contact Fax Number:     Primary Contact E-mail Address    

 

L-1



--------------------------------------------------------------------------------

III. Financial Information, Compliance, Intralinks, Executed Closing Documents,
Etc.

 

Bank Name:     Address:     Department:     Contact Name:     Contact Phone:    
Contact Fax:     Contact Email:    

 

IV. Lender Fed Payment Instructions*

 

Bank Name:     City and State:     ABA Routing Number:     Account Name:    
Account Number:     Re:     Attention:    

 

* Please list any additional or non-Fed payment instructions on a separate
sheet.

 

V. Tax Reporting Information1

TAX ID#:

Please fill out completely and return this form to:

Deutsche Bank AG New York Branch

Attention: [        ]

Fax: [    ]

Email: [            ]

 

1  Include tax form as applicable to lender.

 

L-2



--------------------------------------------------------------------------------

EXHIBIT M-1

[FORM OF]

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Affiliated Lender Assignment and Assumption (this “Affiliated Lender
Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [the][each]1 Assignor identified in item 1
below ([the][each, an] “Assignor”) and [the][each]2 Assignee identified in item
2 below ([the][each, an] “Assignee”). [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees]3 hereunder are several
and not joint.]4 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Affiliated Lender Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
participations in L/C Obligations included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

M-1-1



--------------------------------------------------------------------------------

pursuant to clause (i) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). [Such][Each] sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Affiliated Lender Assignment
and Assumption, without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

       

 

  2.    Assignee[s]:   

 

       

 

     [for each Assignor and Assignee, indicate if the Investor or a Non-Debt
Fund Affiliate of the Investor] 3.    Affiliate Status:   

 

  4.    Borrower:    ESH Hospitality, Inc. 5.    Administrative Agent:   
Deutsche Bank AG New York Branch, including any successor thereto, as the
administrative agent under the Credit Agreement 6.    Credit Agreement:   
Credit Agreement, dated as of August 30, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ESH Hospitality, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto from time to time, the lenders party
thereto from time to time, Deutsche Bank AG New York Branch, as Administrative
Agent, Collateral Agent and L/C Issuer 7.    Assigned Interest:   

 

 

 

M-1-2



--------------------------------------------------------------------------------

Assignor[s]5

   Assignee[s]6      Facility
Assigned7      Aggregate
Amount of
Commitment/
Loans for all
Lenders8      Amount of
Commitment/
Loans
Assigned9      Percentage
Assigned of
Commitment/
Loans10     CUSIP Number            $                    $                     
     %             $                    $                           %         
   $                    $                           %   

Effective Date:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Affiliated Lender Assignment
and Assumption (e.g. “Initial Term Loans”, “Incremental Term Loans”, “Extended
Term Loans” or “Refinancing Term Loans”).

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  After giving effect to Assignee’s purchase and assumption of the Assigned
Interest, the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 30% of the original principal amount of all
Term Loans at such time outstanding. To the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap, such excess will
be void ab initio.

10  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

M-1-3



--------------------------------------------------------------------------------

The terms set forth in this Affiliated Lender Assignment and Assumption are
hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:     Title:  

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:  

 

  Name:     Title:  

 

Accepted:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:  

 

  Name:   Title:

 

M-1-4



--------------------------------------------------------------------------------

[Consented to]:11 ESH HOSPITALITY, INC. By:  

 

  Name:   Title:

 

11  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

M-1-5



--------------------------------------------------------------------------------

ANNEX 1

TO AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, [and] (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Affiliated Lender Assignment
and Assumption and to consummate the transactions contemplated hereby [and
(iv) it acknowledges that [the][each] Assignee is an Affiliated Lender and may
possess material non-public information with respect to the Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders]12; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement, any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Affiliated Lender Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.07(a) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 10.07(b) of the Credit Agreement), (iii) from and
after the Effective Date referred to in this Affiliated Lender Assignment and
Assumption, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Sections 6.01(a) and (b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Affiliated Lender Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Affiliated Lender Assignment and Assumption and to
purchase [the][such] Assigned

 

12 

Include if the Assignee is an Affiliated Lender.

 

M-1-6



--------------------------------------------------------------------------------

Interest, [and] (vii) attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, including but not
limited to any documentation required pursuant to Section 3.01 of the Credit
Agreement, duly completed and executed by [the][such] Assignee [and (viii) it
acknowledges that [the][each] Assignor is an Affiliated Lender and may possess
material non-public information with respect to the Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders]13 and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Affiliated Lender Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Affiliated Lender Assignment and
Assumption may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which together shall constitute one instrument. Delivery of
an executed counterpart of a signature page of this Affiliated Lender Assignment
and Assumption by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Affiliated Lender
Assignment and Assumption. This Affiliated Lender Assignment and Assumption
shall be governed by and construed in accordance with, the law of the State of
New York.

 

13  Include if the Assignor is an Affiliated Lender.

 

M-1-7



--------------------------------------------------------------------------------

EXHIBIT M-2

[FORM OF]

AFFILIATED LENDER NOTICE

Deutsche Bank AG New York Branch, as Administrative Agent

Attention: [●]

[●]

Fax: [●]

Email: [●]

 

  Re: Credit Agreement, dated as of August 30, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ESH Hospitality, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto from time to time, the lenders party
thereto from time to time and Deutsche Bank AG New York Branch, as
Administrative Agent, Collateral Agent and L/C Issuer

Dear Sir:

The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 10.07(l) of the Credit Agreement, that

(a) it has entered into an agreement to purchase via assignment a portion of the
Term Loans under the Credit Agreement,

(b) the assignor in the proposed assignment is [                    ],

(c) immediately after giving effect to such assignment, the Proposed Affiliate
Assignee will be an Affiliated Lender,

(d) the principal amount of Term Loans to be purchased by such Proposed
Affiliate Assignee in the assignment contemplated hereby is $[        ],

(e) the aggregate amount of all Term Loans held by such Proposed Affiliate
Assignee and each other Affiliated Lender after giving effect to the assignment
hereunder (if accepted) is $[        ],

(f) it, in its capacity as a Term Lender under the Credit Agreement, hereby
waives any right to bring any action against the Administrative Agent with
respect to the Term Loans that are the subject of the proposed assignment
hereunder, and

(g) the proposed effective date of the assignment contemplated hereby is
[            ], 20[    ].

 

M-2-1



--------------------------------------------------------------------------------

Very truly yours, [EXACT LEGAL NAME OF PROPOSED AFFILIATE ASSIGNEE] By:  

 

  Name:     Title:     Phone Number:   Fax:     Email:   Date:  

 

 

M-2-2



--------------------------------------------------------------------------------

EXHIBIT M-3

[FORM OF]

ACCEPTANCE AND PREPAYMENT NOTICE

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 2.05(a)(v)(D) of that certain Credit Agreement, dated as of
August 30, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among ESH
Hospitality, Inc., a Delaware corporation (the “Borrower”), the Guarantors party
thereto from time to time, the lenders party thereto from time to time and
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent and
L/C Issuer, and (b) that certain Solicited Discounted Prepayment Notice, dated
            , 20    , from the applicable Loan Party (the “Solicited Discounted
Prepayment Notice”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Loan Party hereby
irrevocably notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [[    ]% in respect of the Term Loans] [[    ]% in respect of the
[            , 20    ]1 tranche[(s)] of the [            ]2 Class of Term Loans]
(the “Acceptable Discount”) in an aggregate amount not to exceed the Solicited
Discounted Prepayment Amount.

The Loan Party expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Section 2.05(a)(v)(D) of the
Credit Agreement.

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-3-1



--------------------------------------------------------------------------------

The Loan Party hereby represents and warrants to the Auction Agent and [the Term
Lenders][each Term Lender of the [            , 20    ]3 tranche[s] of the
[            ]4 Class of Term Loans] as follows:

1. [At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by a
Loan Party on the applicable Discounted Prepayment Effective Date.][At least
three Business Days have passed since the date the Loan Party was notified that
no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at an discount to par value, as
applicable, or in the case of the Borrower Solicitation of Discounted Prepayment
Offers, the date of any Loan Party’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term Lender.]5

2. No Default or Event of Default has occurred and is continuing.

The Loan Party acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Loan Party requests that the Auction Agent promptly notify each Term Lender
party to the Credit Agreement of this Acceptance and Prepayment Notice.

[The remainder of this page is intentionally left blank.]

 

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

5  Insert applicable representation.

 

M-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE LOAN PARTY] By:  

 

  Name:     Title:  

 

M-3-3



--------------------------------------------------------------------------------

EXHIBIT M-4

[FORM OF]

DISCOUNT RANGE PREPAYMENT NOTICE

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(C) of that certain Credit Agreement, dated as of August 30,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among ESH Hospitality,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto from
time to time, the lenders party thereto from time to time and Deutsche Bank AG
New York Branch, as Administrative Agent, Collateral Agent and L/C Issuer.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(C) of the Credit Agreement, the Loan Party hereby
requests that [each Term Lender] [each Term Lender of the [            ,
20    ]1 tranche[s] of the [    ]2 Class of Term Loans] submit a Discount Range
Prepayment Offer. Any Discounted Loan Term Prepayment made in connection with
this solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Loan Party to [each Term Lender] [each Term Lender of
the [            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans].

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that will be made in connection with this solicitation is [$[        ] of Term
Loans] [$[        ] of the [            , 20    ]5 tranche[(s)] of the [    ]6
Class of Term Loans] (the “Discount Range Prepayment Amount”).7

3. The Loan Party is willing to make Discount Loan Prepayments at a percentage
discount to par value greater than or equal to [[    ]% but less than or equal
to [    ]% in respect of the Term Loans] [[    ]% but less than or equal to
[    ]% in respect of the [            , 20    ]8 tranche[(s)] of the [    ]9
Class of Term Loans] (the “Discount Range”).

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

7  Minimum of $10.0 million and whole increments of $1.0 million.

8  List multiple tranches if applicable.

9  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-4-1



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York City time, on the date that is the third Business Day
following the date of delivery of this notice pursuant to Section 2.05(a)(v)(C)
of the Credit Agreement.

The Loan Party hereby represents and warrants to the Auction Agent and [the Term
Lenders][each Term Lender of the [            , 20    ]10 tranche[s] of the
[    ]11 Class of Term Loans] as follows:

1. [At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by a
Loan Party on the applicable Discounted Prepayment Effective Date.][At least
three Business Days have passed since the date the Loan Party was notified that
no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of the Borrower Solicitation of Discounted
Prepayment Offers, the date of any Loan Party’s election not to accept any
Solicited Discounted Prepayment Offers.]12

2. No Default or Event of Default has occurred and is continuing.

The Loan Party acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

 

(cont’d from previous page)

10  List multiple tranches if applicable.

11  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

12  Insert applicable representation.

 

M-4-2



--------------------------------------------------------------------------------

The Loan Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Discount Range Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

M-4-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE LOAN PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

M-4-4



--------------------------------------------------------------------------------

EXHIBIT M-5

[FORM OF]

DISCOUNT RANGE PREPAYMENT OFFER

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of August 30, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
the lenders party thereto from time to time and Deutsche Bank AG New York
Branch, as Administrative Agent, Collateral Agent and L/C Issuer, and (b) the
Discount Range Prepayment Notice, dated             , 20    , from the
applicable Loan Party (the “Discount Range Prepayment Notice”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Discount Range Prepayment Notice or, to the extent
not defined therein, in the Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on [the
Term Loans] [the [            , 20    ]1 tranche[s] of the [    ]2 Class of Term
Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

[Term Loans - $[        ]

[[            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans -
$[        ]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            , 20    ]5 tranche[(s)] of the [    ]6 Class of Term
Loans] (the “Submitted Discount”).

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-5-1



--------------------------------------------------------------------------------

The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans] [[            , 20    ]7 tranche[s] of the
[    ]8 Class of Term Loans] indicated above pursuant to Section 2.05(a)(v)(C)
of the Credit Agreement at a price equal to the Applicable Discount and in an
aggregate outstanding amount not to exceed the Submitted Amount, as such amount
may be reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

7  List multiple tranches if applicable.

8  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

M-5-3



--------------------------------------------------------------------------------

EXHIBIT M-6

[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(D) of that certain Credit Agreement, dated as of August 30,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among ESH Hospitality,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto from
time to time, the lenders party thereto from time to time and Deutsche Bank AG
New York Branch, as Administrative Agent, Collateral Agent and L/C Issuer.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Loan Party hereby
requests that [each Term Lender] [each Term Lender of the [            ,
20    ]1 tranche[s] of the [    ]2 Class of Term Loans] submit a Solicited
Discounted Prepayment Offer. Any Discounted Term Loan Prepayment made in
connection with this solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Loan Party to [each Term Lender] [each Term Lender of the
[            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans].

2. The maximum aggregate amount of the Discounted Term Loan Prepayment that will
be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):5

[Term Loans - $[        ]]

[[            , 20    ]6 tranche[s] of the [    ]7 Class of Term Loans -
$[        ]]

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

5  Minimum of $10.0 million and whole increments of $1.0 million.

6  List multiple tranches if applicable.

7  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-6-1



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York City time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.05(a)(v)(D) of the
Credit Agreement.

The Loan Party requests that the Auction Agent promptly notify each Term Lender
party to the Credit Agreement of this Solicited Discounted Prepayment Notice.

[The remainder of this page is intentionally left blank.]

 

M-6-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE LOAN PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

M-6-3



--------------------------------------------------------------------------------

EXHIBIT M-7

[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of August 30, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
the lenders party thereto from time to time and Deutsche Bank AG New York
Branch, as Administrative Agent, Collateral Agent and L/C Issuer, and (b) the
Solicited Discounted Prepayment Notice, dated             , 20    , from the
applicable Loan Party (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Solicited Discounted Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York City time on the
third Business Day following your receipt of all Solicited Discounted Prepayment
Offers in response to the Solicited Discounted Prepayment Notice.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Term Loans][[            , 20    ]1 tranche[s] of the [    ]2 Class of
Term Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Offered
Amount”):

[Term Loans - $[        ]]

[[            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans -
$[        ]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            , 20    ]5 tranche[(s)] of the [    ]6 Class of Term
Loans] (the “Offered Discount”).

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-7-1



--------------------------------------------------------------------------------

The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans] [[            , 20    ]7 tranche[s] of the
[    ]8 Class of Term Loans] pursuant to Section 2.05(a)(v)(D) of the Credit
Agreement at a price equal to the Acceptable Discount and in an aggregate
outstanding amount not to exceed such Term Lender’s Offered Amount as such
amount may be reduced in accordance with the Solicited Discount Proration, if
any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

7  List multiple tranches if applicable.

8  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-7-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[NAME OF TERM LENDER] By:  

 

  Name:   Title:

 

M-7-3



--------------------------------------------------------------------------------

EXHIBIT M-8

[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(B) of that certain Credit Agreement, dated as of August 30,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among ESH Hospitality,
Inc., a Delaware corporation (the “Borrower”), the Guarantors party thereto from
time to time, the lenders party thereto from time to time and Deutsche Bank AG
New York Branch, as Administrative Agent, Collateral Agent and L/C Issuer.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(B) of the Credit Agreement, the Loan Party hereby
offers to make a Discounted Term Loan Prepayment [to each Term Lender] [to each
Term Lender of the [            , 20    ]1 tranche[s] of the [    ]2 Class of
Term Loans] on the following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only [to
each Term Lender] [to each Term Lender of the [            , 20    ]3 tranche[s]
of the [    ]4 Class of Term Loans].

2. The aggregate principal amount of the Discounted Term Loan Prepayment that
will be made in connection with this offer shall not exceed [$[        ] of Term
Loans] [$[            ] of the [            , 20    ]5 tranche[(s)] of the
[    ]6 Class of Term Loans] (the “Specified Discount Prepayment Amount”).7

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            , 20    ]8 tranche[(s)] of the [    ]9 Class of Term
Loans] (the “Specified Discount”).

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

5  List multiple tranches if applicable.

6  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

7  Minimum of $10.0 million and whole increments of $1.0 million.

8  List multiple tranches if applicable.

9  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-8-1



--------------------------------------------------------------------------------

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York City
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.05(a)(v)(B) of the Credit Agreement.

The Loan Party hereby represents and warrants to the Auction Agent and [the Term
Lenders][each Term Lender of the [            , 20    ]10 tranche[s] of the
[    ]11 Class of Term Loans] as follows:

1. The Loan Party will not use proceeds of Revolving Credit Loans to fund this
Discounted Loan Prepayment.

2. [At least ten Business Days have passed since the consummation of the most
recent Discounted Term Loan Prepayment as a result of a prepayment made by a
Loan Party on the applicable Discounted Prepayment Effective Date.][At least
three Business Days have passed since the date the Loan Party was notified that
no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of the Borrower Solicitation of Discounted
Prepayment Offers, the date of any Loan Party’s election not to accept any
Solicited Discounted Prepayment Offers made by a Term Lender.]12

3. No Default or Event of Default has occurred and is continuing.

 

10  List multiple tranches if applicable.

11  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

12  Insert applicable representation.

 

M-8-2



--------------------------------------------------------------------------------

The Loan Party acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Loan Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

M-8-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE LOAN PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

M-8-4



--------------------------------------------------------------------------------

EXHIBIT M-9

[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:             , 20    

To: [Deutsche Bank AG New York Branch], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of August 30, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ESH Hospitality, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party thereto from time to time,
the lenders party thereto from time to time and Deutsche Bank AG New York
Branch, as Administrative Agent, Collateral Agent and L/C Issuer, and (b) the
Specified Discount Prepayment Notice, dated             , 20    , from the
applicable Loan Party (the “Specified Discount Prepayment Notice”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Specified Discount Prepayment Notice or, to the
extent not defined therein, in the Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Term Loans] [[            , 20    ]1 tranche[s] of
the [    ]2 Class of Term Loans - $[        ]] held by such Term Lender at the
Specified Discount in an aggregate outstanding amount as follows:

[Term Loans - $[        ]]

[[            , 20    ]3 tranche[s] of the [    ]4 Class of Term Loans -
$[        ]]

The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans][[            , 20    ]5 tranche[s] the
[    ]6 Class of Term Loans]

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

3  List multiple tranches if applicable.

4  List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

5  List multiple tranches if applicable.

6 

List applicable Class(es) of Term Loans (e.g., “Initial Term Loans”,
“Incremental Term Loans”, “Refinancing Term Loans” or “Extended Term Loans”).

 

M-9-1



--------------------------------------------------------------------------------

pursuant to Section 2.05(a)(v)(B) of the Credit Agreement at a price equal to
the [applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

M-9-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF TERM LENDER] By:  

 

  Name:   Title:

 

M-9-3